          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 1 of 262




                         DECLARATION OF KATRINA HUGHES

I, Katrina Hughes, declare under the penalty of perjury:
          1.   I am over 18 years of age and am competent to make this affidavit.
          2.   I am a Divisional Vice President of O.P.E.N. America, Inc., d/b/a OpenWorks
(“OpenWorks”) and have held this position since December, 2016. Before that time, I was the
Colorado Regional Director of OpenWorks. I am duly authorized to make this Declaration.
          3.   This Declaration is based upon my own non-privileged personal knowledge, my
review of non-privileged documents and records available to me that are kept in the ordinary
course of the operation of OpenWorks’s business, non-privileged information provided to me by
persons upon whom I regularly rely in the ordinary course of my duties as OpenWorks’s Divisional
Vice President and I would testify to such matters were I called to do so.
          4.   OpenWorks is an Arizona corporation with its principal place of business located
in Phoenix, Arizona. Its business is to license the OpenWorks name, trademark, and standardized
business operations to independent franchisees in exchange for a franchise fee. OpenWorks does
not own or operate any of the OpenWorks branded commercial janitorial business. OpenWorks
also does not control the day-to-day operations of any of its franchisees. Instead, independent
franchisees own and operate each OpenWorks franchised janitorial services businesses that offers
commercial janitorial services to OpenWorks’s clients.
          5.   Specifically, OpenWorks enters into janitorial services contracts with commercial
clients. These accounts may then be packaged with other similar contracts to culminate at one of
seven (7) levels of a gross monthly dollar amount (the “initial monthly account volume”) and
assigned to OpenWorks franchisees. OpenWorks bills each client on a monthly basis and, after
deducting fees and charges owed by a franchisee to under the franchise agreement, remits to the
franchisee the balance of the gross monthly dollar amount for the franchise package purchased.
          6.   In my capacity as an officer of OpenWorks, I am familiar with the usual and
customary business practices used to sell franchises to prospective OpenWorks franchisees and
the purpose and contents of OpenWorks’s documents used in connection with those practices.
          7.   Plaintiff in the Litigation entered into an OpenWorks Janitorial Franchise
Agreement (the “Agreement”) on September 12, 2016. The Agreement allowed Plaintiff to
independently own and operate an OpenWorks franchised commercial janitorial services business.


9057100
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 2 of 262



OpenWorks does not own or operate and has never owned or operated Plaintiff’s commercial
janitorial services business nor has it ever controlled Plaintiff’s day-to-day operations.
OpenWorks has never hired, employed or supervised Plaintiff or any of the franchisee’s
employees. Attached to this declaration as Exhibit 1 is a true and correct copy of the Agreement
and its attachments.
          8.     Prior to becoming an OpenWorks franchisee, Plaintiff received OpenWorks’s
Uniform Franchise Disclosure Document (the “FDD”). Attached to this declaration as Exhibit 2
is a true and correct copy of the FDD that Plaintiff received at least 14 business days prior to
executing the Agreement.

          9.     On January 18, 2017, Plaintiff assigned all of her right, title, and interest as an
OpenWorks franchisee under the Agreement to Ruth, LLC, a Colorado limited liability company.
A true and correct copy of the Assignment of All Franchise Rights of Individual(s) to Their Entity
executed by Plaintiff on July 18, 2017 is attached to this declaration as Exhibit 3.

          I declare under the penalty of perjury that the foregoing is true and correct.

Executed on November 5, 2018.



                                                        Katrina Hughes




                                                    2
9057100
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 3 of 262




                    EXHIBIT 1




                                               EXHIBIT 1
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 4 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 5 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 6 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 7 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 8 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 9 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 10 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 11 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 12 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 13 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 14 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 15 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 16 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 17 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 18 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 19 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 20 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 21 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 22 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 23 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 24 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 25 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 26 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 27 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 28 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 29 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 30 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 31 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 32 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 33 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 34 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 35 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 36 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 37 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 38 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 39 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 40 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 41 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 42 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 43 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 44 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 45 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 46 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 47 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 48 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 49 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 50 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 51 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 52 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 53 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 54 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 55 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 56 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 57 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 58 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 59 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 60 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 61 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 62 of 262




                    EXHIBIT 2




                                               EXHIBIT 2
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 63 of 262



                     FRANCHISE DISCLOSURE DOCUMENT

                                                                      O.P.E.N. America, Inc.
                                                                       an Arizona corporation
                                                                             dba OpenWorks
                                                                       4742 North 24th Street
                                                                                   Suite 450
                                                                     Phoenix, Arizona 85016
                                                                Telephone: (602) 224-0440
                                                                        Fax: (602) 468-3788
                                                            Email: info@openworksweb.com
                                                Web Address: www.openworksweb.com



The franchisee will offer commercial janitorial services under the name OpenWorks.

The total investment necessary to begin operation of an OpenWorks franchise ranges from
$17,000 to $124,450. This includes $15,250 to $72,000 that must be paid to the franchisor or its
affiliate.

The disclosure document summarizes certain provisions of your franchise agreement and other
information in plain English. Read this disclosure document and all accompanying agreements
carefully. You must receive this disclosure document at least 14 calendar days before you sign a
binding agreement or make any payment to the franchisor or an affiliate in connection with the
proposed franchise sale. Note, however, that no governmental agency has verified the
information contained in this document.

You may wish to receive your disclosure document in another format that is more convenient for
you. To discuss the availability of disclosures in different formats, contact O.P.E.N. America,
Inc. at 4742 North 24th Street, Suite 450, Phoenix, Arizona 85016 and (602) 224-0440.

The terms of your contract will govern your franchise relationship. Don’t rely on the disclosure
document alone to understand your contract. Read all of your contract carefully. Show your
contract and this disclosure document to an advisor, like a lawyer or an accountant.

Buying a franchise is a complex investment. The information in this disclosure document can
help you make up your mind. More information on franchising such as “A Consumer’s Guide to
Buying a Franchise,” which can help you understand how to use this disclosure document, is
available from the Federal Trade Commission. You can contact the FTC at 1-877-FTC-HELP or
by writing to the FTC at 600 Pennsylvania Avenue, NW, Washington, D.C. 20580. You can also
visit the FTC’s home page at www.ftc.gov for additional information. Call your state agency or
visit your public library for other sources of information on franchising.

There may also be laws on franchising in your state. Ask your state agencies about them.

                                   Issuance Date: February 29, 2016
2607355.5 03/03/16                                                                   OW Unit 2016 FDD
015961-00027

                                                             2638327.4 Entire FDD in .pdf EXCLUDING WA
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 64 of 262



                                        STATE COVER PAGE

Your state may have a franchise law that requires a franchisor to register or file with a state
franchise administrator before offering or selling in your state. REGISTRATION OF A
FRANCHISE BY A STATE DOES NOT MEAN THAT THE STATE RECOMMENDS THE
FRANCHISE OR HAS VERIFIED THE INFORMATION IN THIS DISCLOSURE
DOCUMENT.

Call the state franchise administrator listed in Exhibit A for information about the franchisor or
about franchising in your state.

MANY FRANCHISE AGREEMENTS DO NOT ALLOW YOU TO RENEW
UNCONDITIONALLY AFTER THE INITIAL TERM EXPIRES. YOU MAY HAVE TO SIGN
A NEW AGREEMENT WITH DIFFERENT TERMS AND CONDITIONS IN ORDER TO
CONTINUE TO OPERATE YOUR BUSINESS. BEFORE YOU BUY, CONSIDER WHAT
RIGHTS YOU HAVE TO RENEW YOUR FRANCHISE, IF ANY, AND WHAT TERMS
YOU MIGHT HAVE TO ACCEPT IN ORDER TO RENEW.

Please consider the following RISK FACTORS before you buy this franchise:

1.       THE FRANCHISE AGREEMENT REQUIRES YOU TO RESOLVE DISPUTES WITH
         US BY ARBITRATION ONLY IN ARIZONA. OUT-OF-STATE ARBITRATION
         MAY FORCE YOU TO ACCEPT A LESS FAVORABLE SETTLEMENT FOR
         DISPUTES. IT MAY ALSO COST YOU MORE TO ARBITRATE WITH US IN
         ARIZONA THAN IN YOUR OWN STATE.

2.       THE FRANCHISE AGREEMENT STATES THAT ARIZONA LAW GOVERNS THE
         AGREEMENT, AND THIS LAW MAY NOT PROVIDE THE SAME PROTECTION
         AND BENEFITS AS LOCAL LAW. YOU MAY WANT TO COMPARE THESE
         LAWS.

3.       THE FRANCHISOR HAS HAD LAWSUITS FILED AGAINST IT FOR FAILURE TO
         PROVIDE FRANCHISEES WITH ACCOUNTS SATISFYING THE INITIAL
         MONTHLY ACCOUNT VOLUME PROMISED.        PLEASE REVIEW ITEM 3
         CAREFULLY.   PLEASE ALSO REVIEW ITEM 5 AND THE FRANCHISE
         AGREEMENT SECTION 6.1 CAREFULLY REGARDING YOUR ELIGIBILITY TO
         RECEIVE A PARTIAL REFUND OF YOUR INITIAL FRANCHISE FEE. YOU
         WAIVE YOUR RIGHT TO A PARTIAL REFUND IF YOU DO NOT MAKE A
         WRITTEN REFUND REQUEST WITHIN 30 DAYS OF OPENWORKS’ DEADLINE
         TO PROVIDE YOU WITH A CERTAIN AMOUNT OF INITIAL MONTHLY
         ACCOUNT VOLUME BUT OPENWORKS REMAINS OBLIGATED TO OFFER
         YOU THE REMAING INITIAL ACCOUNT VOLUME FOR THE PACKAGE YOU
         PURCHASED OVER THE TERM OF THE FRANCHISE.

4.       IF A BUSINESS ENTITY IS BUYING THIS FRANCHISE EACH OWNER AND
         HIS/HER SPOUSE MUST PERSONALLY GUARANTEE ALL OBLIGATIONS OF
         THE FRANCHISE AGREEMENT THEREBY PLACING MARITAL AND
         PERSONAL ASSETS AT RISK.

5.       THERE MAY BE OTHER RISKS CONCERNING THIS FRANCHISE.

Effective Date: See the next page for state effective dates.

2607355.5 03/03/16                                                                  OW Unit 2016 FDD
015961-00027
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 65 of 262



                                STATE EFFECTIVE DATES

The following states require that the Franchise Disclosure Document be registered or filed with
the state or be exempt from registration: California, Connecticut, Florida, Hawaii, Illinois,
Indiana, Kentucky, Maryland, Michigan, Minnesota, Nebraska, New York, North Dakota, Rhode
Island, South Dakota, Texas, Virginia, Washington and Wisconsin.

This Franchise Disclosure Document is registered, on file or exempt from registration in the
following states having franchise registration and disclosure laws, with the following effective
dates:



         California:         April 1, 2016
         Florida:            December 2, 2015
         Illinois:           March 24, 2016
         Nebraska:           July 7, 2015
         Texas:              November 13, 1988




2607355.5                                                                         OW Unit 2016 FDD
015961-00027
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 66 of 262



ITEM 1         THE FRANCHISOR, AND ANY PARENTS, PREDECESSORS AND
               AFFILIATES ......................................................................................................... 1
ITEM 2         BUSINESS EXPERIENCE ................................................................................... 2
ITEM 3         LITIGATION ......................................................................................................... 3
ITEM 4         BANKRUPTCY .................................................................................................... 4
ITEM 5         INITIAL FEES....................................................................................................... 5
ITEM 6         OTHER FEES ........................................................................................................ 7
ITEM 7         ESTIMATED INITIAL INVESTMENT ............................................................... 9
ITEM 8         RESTRICTIONS ON SOURCES OF PRODUCTS AND SERVICES .............. 12
ITEM 9         FRANCHISEE’S OBLIGATIONS ..................................................................... 16
ITEM 10        FINANCING........................................................................................................ 17
ITEM 11        FRANCHISOR’S ASSISTANCE, ADVERTISING, COMPUTER
               SYSTEM, AND TRAINING ............................................................................... 19
ITEM 12        TERRITORY ....................................................................................................... 26
ITEM 13        TRADEMARKS .................................................................................................. 27
ITEM 14        PATENTS, COPYRIGHTS AND PROPRIETARY INFORMATION .............. 28
ITEM 15        OBLIGATION TO PARTICIPATE IN THE ACTUAL OPERATION OF
               THE FRANCHISE BUSINESS........................................................................... 29
ITEM 16        RESTRICTIONS ON WHAT THE FRANCHISEE MAY SELL ...................... 29
ITEM 17        RENEWAL, TERMINATION, TRANSFER AND DISPUTE
               RESOLUTION .................................................................................................... 30
ITEM 18        PUBLIC FIGURES .............................................................................................. 32
ITEM 19        FINANCIAL PERFORMANCE REPRESENTATIONS ................................... 32
ITEM 20        OUTLETS AND FRANCHISEE INFORMATION ........................................... 34
ITEM 21        FINANCIAL STATEMENTS ............................................................................. 38
ITEM 22        CONTRACTS ...................................................................................................... 38
ITEM 23        RECEIPT ............................................................................................................. 39




2607355.5                                                                                                         OW Unit 2016 FDD
015961-00027
                                                                i
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 67 of 262



Exhibits

Exhibit A      -   List of State Franchise Administrators
Exhibit B      -   State-Specific Addenda
Exhibit C      -   Franchise Agreement and Attachments
                       Attachment 1 – Business Starter Packages
                       Attachment 2 – Terms
                       Attachment 3 – Personal Guaranty
                       Attachment 4 – Non-Disclosure and Non-Competition Agreement
                       Attachment 5 – Trademarks
                       Attachment 6 – Spousal Consent
                       Attachment 7 – Illinois Addendum
Exhibit D      -   Promissory Note
Exhibit E      -   Agreement for Account Assignment or Increase
Exhibit F      -   Equipment Purchase Agreement
Exhibit G      -   Table of Contents of the Operations and Safety Manual
Exhibit H      -   List of Current Franchisees
Exhibit I      -   List of Former Franchisees
Exhibit J      -   Financial Statements
Exhibit K      -   List of Agents for Service of Process
Exhibit L      -   Renewal Amendment to Franchise Agreement
Exhibit M      -   Extended Account Guarantee Agreement
Exhibit N      -   Insurance and Bond Applications
Exhibit O      -   Background Check Release and Authorization
Exhibit P      -   Assignments of Franchise Rights
Exhibit Q      -   Receipts

APPLICABLE STATE LAW MAY REQUIRE ADDITIONAL DISCLOSURES REGARDING
THE INFORMATION IN THIS FRANCHISE DISCLOSURE DOCUMENT OR STATE
SPECIFIC AMENDMENTS TO THE FRANCHISE AGREEMENT. THESE ADDITIONAL
DISCLOSURES OR STATE SPECIFIC AMENDMENTS TO THE FRANCHISE
AGREEMENT, IF ANY, APPEAR IN THE STATE ADDENDA AT EXHIBIT B OR THE
STATE SPECIFIC AMENDMENTS TO FRANCHISE AGREEMENT IN EXHIBIT C.




2607355.5                                                                      OW Unit 2016 FDD
015961-00027
                                               ii
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 68 of 262

                               ITEM 1
    THE FRANCHISOR, AND ANY PARENTS, PREDECESSORS AND AFFILIATES

         To simplify the language in this Disclosure Document, we will refer to O.P.E.N.
America, Inc., the franchisor, as “OpenWorks,” “we,” or “us,” and the person or company that
buys a janitorial franchise from OpenWorks as “you”. If you are a corporation or limited
liability company, “you” includes your officers, directors and owners individually. If you are an
individual, you must form an entity and assign your interest in the Franchise Agreement to it
within 90 days after you sign the Franchise Agreement or you will be charged a fee of $500 per
month. To fully understand all of your and our rights and obligations to each other, you must
still carefully review the actual agreements that you will sign. These will control if there is any
dispute between you and us.

OpenWorks’ Business

         OpenWorks is in the business of granting franchises for commercial janitorial service
businesses. OpenWorks enters into janitorial service contracts with commercial clients. These
accounts may then be “packaged” with other similar contracts to cumulate at one of seven levels
of a gross monthly dollar amount (also called the “initial monthly account volume” in the
Franchise Agreement), and assigned to OpenWorks franchisees, who receive exclusive rights to
service the contracts under OpenWorks’ trademarks and system. OpenWorks bills each client on
a monthly basis and, after deducting fees and charges owed by you to OpenWorks under the
Franchise Agreement, remits to you the balance of the gross monthly dollar amount for the
franchise package you purchase. After you meet our preopening requirements, OpenWorks will
start to offer you cleaning accounts whose gross monthly dollar amount will add up to the initial
monthly account volume you have purchased. OpenWorks has a certain number of days in
which to offer you these cleaning accounts depending on the franchise package you select. This
time period is called a “fulfillment period.” If OpenWorks does not offer you enough accounts
to reach the promised gross monthly dollar amount within the fulfillment period, then you may
request a refund of a portion of your initial franchise fee. You must make this request within 30
days after the end of the fulfillment period. If you do not, OpenWorks is still obligated to offer
you the remaining gross monthly dollar amount over the course of the franchise term but you
will have waived your right to a refund. See Item 5. You may refuse up to three accounts but
those refusals will extend the fulfillment time in which OpenWorks has to find other accounts by
30 days or may reduce the gross monthly dollar amount OpenWorks is required to provide to you
by the dollar amount of the account that you refused. Your refusals will not alter your payment
obligations to OpenWorks. See Item 11. You may have the option to request or be required to
have additional accounts under certain circumstances. See Item 11. You are encouraged to
procure janitorial client accounts on your own behalf. If you do so, you will pay the same fees
except that you are not required to pay marketing fees. OpenWorks will also serve as your
billing and collection agent for those accounts. See Item 11. If your cleaning accounts terminate
their maintenance agreements with OpenWorks, OpenWorks will replace that account under
certain circumstances. See Item 11. Your Franchise Agreement explains the franchise program
in more detail. OpenWorks currently plans to add the following services to its business:
integrated facility services, landscape maintenance, handyman services, green practices and
consulting. OpenWorks does not currently franchise nor plans to franchise these services. These
services may be similar or complementary to those provided by you.

OpenWorks and Its Business Experience

       OpenWorks was incorporated in Arizona on June 5, 1987, and also did business under the
names O.P.E.N. America, O.P.E.N. Cleaning Systems, O.P.E.N. of Arizona, O.P.E.N. of
California and O.P.E.N. of Washington. In March 2000, OpenWorks began doing business
under the name OpenWorks. Its principal business office is located at 4742 North 24th Street,
Suite 450, Phoenix, Arizona 85016. OpenWorks’ agents for service of process are listed in
2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                1
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 69 of 262

Exhibit K. OpenWorks began operating the type of business being franchised on January 1,
1999 and began offering franchises through a former subsidiary beginning in 1988. OpenWorks
offered janitorial franchises under the name O.P.E.N. Cleaning Systems for a brief period in
1995, and resumed offering janitorial franchises in the first quarter of 1998. OpenWorks offered
master franchises between 1987 and 1995 under the name O.P.E.N. Cleaning Systems.
OpenWorks offered master franchises from 1998 to 2004 and from 2013 to the present.
OpenWorks has never offered any other type of franchise.

         OpenWorks does not have a parent company or any affiliates.
Your OpenWorks Franchised Business

        OpenWorks will provide you with a starter kit of equipment and supplies at no charge
other than the initial franchise fee. You will provide janitorial services for commercial entities
under contracts which you accept from OpenWorks. You are also encouraged to generate
additional accounts. OpenWorks will offer marketing advice and pricing information to assist
you in these efforts. OpenWorks provides the same administrative support and receives the same
ongoing fees for accounts you obtain yourself as it does for accounts it obtains, but it will not
assess a marketing fee in connection with accounts you get for yourself.

        You will not have an option to purchase additional franchises. However, you may
request that OpenWorks provide you with additional accounts to be serviced under your existing
franchise for a marketing fee, as described in Items 6, 8 and 11. You will execute an amendment
to your Franchise Agreement for the additional account purchase, and if you qualify and decide
to finance the marketing fee, you will have to execute a promissory note. Whether the accounts
will be provided will depend on whether OpenWorks has the ability to locate more accounts in
your area and whether OpenWorks believes you are able to service more accounts.

       To effectively operate an OpenWorks franchise you will need to hire personnel. You will
be responsible for your employees’ wages and insurance, and for processing payrolls for them.

        The market for janitorial services is well developed and consists primarily of commercial
enterprises that need regularly scheduled, high-quality janitorial services performed by
independent contractors. This market segment includes factories, manufacturing centers, office
buildings, medical buildings, and other similar facilities. You will compete with other
established providers of commercial janitorial services.

        There are no government regulations specific to OpenWorks’ industry. However, your
janitorial service business will be subject to all of the federal, state and local laws that apply to
businesses generally, including minimum-age and minimum-wage laws, environmental, and
occupational health and safety laws. These laws vary from place to place. You should
investigate these matters further and consult with local authorities and your attorney and other
advisors about them.

                                          ITEM 2
                                   BUSINESS EXPERIENCE

President, Treasurer and Director: ERIC ROUDI (SHAHROUZ ZAYANDEROUDI)

       Eric Roudi has been the President, Treasurer and a Director of OpenWorks since June
1987. Mr. Roudi was also the President, Treasurer and a Director of O.P.E.N. of Washington
from December 1990 through December 1998, of O.P.E.N. of California from April 1989
through March 1999, and of O.P.E.N. of Arizona from November 1983 through December 1998.


2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                 2
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 70 of 262

Chief Financial Officer: JULIE McCOLLUM

       Julie McCollum has been the Chief Financial Officer for OpenWorks since October
2014. Before joining OpenWorks, Ms. McCollum was a partner in the firm of McGladrey LLP
in Phoenix, Arizona from March, 2012 until July 2012.

Executive Vice President: DAVID BOSLEY

       David Bosley has been the Executive Vice President for OpenWorks since September
2014. Prior to that, Mr. Bosley served as Division Vice President for OpenWorks from June
2013 to September 2014. Before joining OpenWorks, Mr. Bosley served as a Sales Executive
with ADP from August 2012 to June 2013. Before that, from September 2007 to August 2012,
he was General Sales Manager for AT&T.

Divisional Vice President: STEPHEN MOORE

        Stephen Moore has been the Divisional Vice President for OpenWorks since January
2016. From April 2015 to January 2016 he was Regional Vice President for OpenWorks. Prior to
that, he was Regional Vice President for Corinthian College, Inc., located in Seattle, Washington
from December 2013 until January 2015. From March 2011 until December 2013 Mr. Moore
was self-employed as a consultant. Prior to that, he served as a Senior Area Vice President for
Westwood College in Denver, Colorado from September 2005 to March 2011.

Vice President of Operations: J. ANTHONY HOBSON

       J. Anthony Hobson has been the Vice President of Operations for OpenWorks since
January 2011.

Franchise Manager: SHERRIE HOLLOWAY

      Sherrie Holloway has been the Franchise Manager for OpenWorks since January 2016.
From October 2009 to January 2016, she was the Inside Sales Manager/Franchise Specialist for
OpenWorks.

Divisional Vice President: SPENCER STEVENS

        Spencer Stevens has been a Divisional Vice President for OpenWorks since January
2016. From September 2014 to January 2016 he was Arizona Regional Director for OpenWorks.
Prior to that, he was a District Manager for OpenWorks from July 2013 to September 2014.
From January 2011 to July 2013 Mr. Spencer was self-employed.

Northern California Regional Director: NATHAN WILKENS

        Nathan Wilkens has been the Northern California Regional Director for OpenWorks
since August 2015. Before that, from July 2014 to July 2015, Mr. Wilkens was an Account
Executive with Peak Performance in Calabasas, California. From July 2013 until July 2014 he
was a Manager, Territory Sales for Grainger in Chicago, Illinois. Before that, from July 2012
until July 2013 he was a Sales Manager for Unifirst in Boston, Massachusetts. From July 1998
until July 2012 he was an Area Manager for Enterprise Rental Car in Southern California and
Arizona.




2607355.5                                                                         OW Unit 2016 FDD
015961-00027
                                               3
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 71 of 262

Southern California Regional Director: JO ANN MIYA

       Jo Ann Miya has been the Southern California Regional Director for OpenWorks since
April 2014. Before that, from February 1999 to August 2013, Ms. Miya served as Regional
Director for Coverall North America in Orange County, California.

Colorado Regional Director: KATRINA HUGHES

        Katrina Hughes has been the Colorado Regional Director for OpenWorks since October,
2015. Before that, from January 2015 to October 2015, Ms. Hughes was the Area Vice President
for talentReef in Denver, Colorado. From March 2014 to November 2014, she was a Regional
Sales Manager for HotSchedules/Red Book Connect in Denver, Colorado. Before that, she was
a Sales Manager for Sprint in Denver, Colorado from June 2008 until November 2013.

Florida Regional Director: CLIFFORD D’AMICO

       Clifford D’Amico has been the Florida Regional Director for OpenWorks since February
2016. Before that, from September 2015 to February 2016, Mr. D’Amico was the owner of
Rental Car Consulting in Tampa, Florida. From February 2011 until September 2015 he was the
General Manager for Marine Max in Tampa, Florida.

Illinois Regional Director: PATRICK TUMILTY

       Patrick Tumilty has been the Illinois Regional Director for OpenWorks since August
2015. Before that, from April 2014 to August 2015, Mr. Tumilty was a Regional Account
Manager for Utility Service Partners in Rosemont, Illinois. From February 2013 to April 2014
he was National Head Scout for National Collegiate Scouting Association in Chicago, Illinois.
Before that, from June 2007 to February 2013, he as a Manager for Enterprise Rental Car at
O’Hare Airport in Chicago, Illinois.

Divisional Vice President: MATTHEW HAMILTON

       Matthew Hamilton has been a Divisional Vice President for OpenWorks since January
2016. From January 2014 to January 2016 he was Texas Regional Director for OpenWorks.
Before that, from February 2013 to December 2013, Mr. Hamilton was the Dallas Sales Manager
for Web.com. From October 2012 to February 2013, he was the District Manager for TMX
Finance in Dallas. Before that, he was the Area Manager for Northwest DFW at Enterprise
Holdings from July 2003 until September 2012.

                                         ITEM 3
                                       LITIGATION

Pending Actions

       There are no pending actions required to be disclosed against OpenWorks or the persons
disclosed in Item 2.

Concluded Actions
       Doby Strashilova v. O.P.E.N. AMERICA, INC. d/b/a OPENWORKS an Arizona
Corporation (Civil Action, Case No. 09-2-40126-8SEA). This case was filed in the Superior
Court of Washington in and for King County on or about January 28, 2010 alleging unfair
business practices-consumer protection, violation of the Washington Franchise Investment

2607355.5                                                                       OW Unit 2016 FDD
015961-00027
                                              4
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 72 of 262

Protection Act, breach of contract, duty of good faith and fair dealing and unconscionability, in
relation to a down payment of $9,500 made by the plaintiff and a signed promissory note in the
amount of $9,000. The plaintiff sought general damages and treble damages, as well as
attorney’s fees and costs. This matter was settled effective January 2011 with OpenWorks
paying the plaintiff $23,000.00 and forgiving $4,532.06 in debt in return for plaintiff’s release.
        Asha Mohamed v. O.P.E.N. America, Inc., dba OpenWorks (Civil Action, Case No. 12-
2-06943-3 SEA). This case was filed in the Superior Court of Washington in and for King
County on or about February 24, 2012. The plaintiff, a franchisee, alleged that OpenWorks
failed to perform under the franchise agreement by failing to deliver to plaintiff paying accounts
to service within 180 days of the date of the franchise agreement and made certain
misrepresentations and omissions of material fact. The plaintiff sought rescission of the parties’
agreements, damages, exemplary damages and attorney’s fees and costs. This matter was settled
on May 4, 2012 with OpenWorks paying the plaintiff $12,232.00 in return for plaintiff’s release.

        Rosendo Selifis v. O.P.E.N. America, Inc., dba OpenWorks (Civil Action, Case No. 12-
2-07653-7 SEA). This case was originally filed in the Superior Court of Washington in and for
King County on March 2, 2012. The plaintiff, a franchisee, alleged that OpenWorks (i) violated
the Washington Franchise Investment Protection Act by making untrue statements and
misrepresentations regarding the income plaintiff would receive from the franchise, selling a
franchise for other than a fair and reasonable price and failing to deal with plaintiff in good faith,
(ii) engaged in deceptive business practices and unfair methods of competition in violation of
Washington law, (iii) breached its contract with plaintiff and (iv) committed fraud, all in relation
to OpenWorks’ alleged failure to provide plaintiff with accounts satisfying the initial monthly
account volume promised. The plaintiff sought general and special damages and treble damages,
as well as attorney’s fees and costs. This matter was settled effective November 2013 with
OpenWorks paying the plaintiff $15,000 and forgiving $9.742.99 in debt in return for the
plaintiff’s release.

        Franco, et al. v. O.P.E.N. America, Inc., Shahrouz Zayanderoudi aka Eric Roudi, and
Christina Arner (JAMS Reference No. 1160018958). This case was originally filed in the
Superior Court of Washington in and for King County on May 16, 2012 (Civil Action, Case No.
12-2-17440-7). The plaintiffs, OpenWorks franchisees, alleged (i) violation of the Washington
Franchise Investment Protection Act and the Washington Consumer Protection Act, (ii) breach
of contract and (iii) fraud, in connection with initial account volumes. The plaintiffs sought
general damages and exemplary and treble damages, as well as attorney’s fees and costs. This
matter was settled effective November 2013 with OpenWorks paying the plaintiffs $185,000 and
forgiving $107,868.97 in return for plaintiff’s release.

        Jinhua Li v. O.P.E.N. America, Inc., dba OpenWorks (Civil Action, Case No. 12-2-
30734-2). This case was filed in the Superior Court of Washington in and for King County on
September 20, 2012. The plaintiff, a franchisee, alleged that OpenWorks violated common law
contract principles, the Franchise Investment Protection Act and the Consumer Protection Act,
all in relation to OpenWorks’ alleged failure to provide the franchisee accounts with the
promised per month dollar volume. The plaintiff sought such amount of damages as would put
plaintiff in as good a position as she would have been had OpenWorks performed under the
contract and an order that the franchise agreement not be enforced against plaintiff, as well
attorney’s fees and costs. This matter was settled on September 20, 2013 with OpenWorks
paying the plaintiff $11,000 and forgiving $9,000 in debt in return for plaintiff’s release.

         Other than these actions, no litigation is required to be disclosed in this Item.




2607355.5                                                                               OW Unit 2016 FDD
015961-00027
                                                   5
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 73 of 262

                                            ITEM 4
                                         BANKRUPTCY

         No bankruptcy is required to be disclosed in this Item.

                                             ITEM 5
                                          INITIAL FEES

You must pay OpenWorks an initial fee, determined as described in the chart below. The initial
fee or down payment portion of the initial fee is due when you sign your Franchise Agreement.

Standard Financing Program

                                                         OPENWORKS FINANCING PROGRAMS
                  Initial
                                          10%                   STANDARD PROGRAM
                 Monthly
     OpenWorks              Franchise   Discount
                 Account                                                              Monthly
      Package                  Fee      For Cash
                 Volume                                                Amount       Payment – 24
                                        (Note 1)       Down Payment
                 (Note 1)                                              Financed       months
                                                                                      (Note 2)
     OW 3           3,000      15,200      1,520               7,000        8,200           386.00
     OW 5           5,000      18,500      1,850               9,000        9,500           447.20
     OW 7           7,000      24,850      2,485              14,850       10,000           470.73
     OW 10         10,000      33,000      3,300              23,000       10,000           470.73
     OW 15         15,000      45,000      4,500              35,000       10,000           470.73
     OW 20         20,000      58,500      5,850              48,500       10,000           470.73
     OW 25         25,000      72,000      7,200              62,000       10,000           470.73

Notes:

1.       The initial Monthly Account Volume is the amount of the gross monthly dollar volume of
         the cleaning accounts that are packaged together for the franchise level you purchase.
         Your monthly account volume may increase if you add additional cleaning accounts. If
         your cleaning accounts terminate their maintenance agreements, OpenWorks will replace
         that account under certain circumstances. See Section 5 of the Franchise Agreement. If
         you pay the franchise fee in full when you sign your Franchise Agreement, you will
         receive a 10% discount.

2.       Principal and 12% annual interest (unless reduced in OpenWorks’ discretion) to be paid
         in 24 as shown or 36 equal monthly payments if you qualify. See Item 10.

Veterans Financing Program.

For veterans, OpenWorks will offer a 10% discount off the amount financed for the initial
franchise fee.




2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                   6
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 74 of 262

                                        10%           OPENWORKS FINANCING PROGRAMS
                Initial
                                      Discount
               Monthly                                        VETERANS PROGRAM
OpenWorks                 Franchise   For cash
               Account
 Package                     Fee         or                                             Monthly
               Volume
                                      veterans   Discounted     Down      Amount        Payment
               (Note 1)
                                      (Note 1)   fee (10%)     Payment    Financed      (Note 2)
OW 3             3,000      15,200      1,520    13,680       7,000       6,680             314.45
OW 5             5,000      18,500      1,850    16,650       9,000       7,650             360.11
OW 7             7,000      24,850      2,485    22,365       14,850      7,515             353.76
OW 10           10,000      33,000      3,300    29,700       23,000      6,700             315.39
OW 15           15,000      45,000      4,500 40,500          35,000      5,500             258.90
OW 20           20,000      58,500      5,850 52,650          48,500      4,150             195.35
OW 25           25,000      72,000      7,200 64,800          62,000      2,800             131.81

Notes:

1.       The initial Monthly Account Volume is the amount of the gross monthly dollar volume of
         the cleaning accounts that are packaged together for the franchise level you purchase.
         Your monthly account volume may increase if you add additional cleaning accounts. If
         your cleaning accounts terminate their maintenance agreements, OpenWorks will replace
         that account under certain circumstances. See Section 5 of the Franchise Agreement. If
         you pay the franchise fee in full when you sign your Franchise Agreement, you will
         receive a 10% discount.

2.       Principal and 12% annual interest (unless reduced in OpenWorks’ discretion) to be paid
         in 24 equal monthly payments if you qualify. See Item 10.

Both programs

         The fee schedule does not include sales tax which is your responsibility.

        The initial franchise fee and terms of payment shown in the chart above are uniform for
all franchisees. During our fiscal year ended December 31, 2015, we adopted several incentive
programs to recruit franchisees. The actual range of initial franchise fees collected from
franchisees during our fiscal year ended December 31, 2015 was $11,880 to $58,500. We may
do so again in the future. Incentive programs may involve discounted initial franchise fees,
additional financing or gift card programs. The initial franchise fee does not apply to franchisees
signing a renewal agreement.

        Higher franchise levels with increased account volume may available in your area. If so,
then the additional account volume would be offered in additional $5,000 increments from the
levels at OW 10. The franchise fee would be calculated as the OW 25 franchise fee of $72,000
plus a multiplier of 3 times the increased volume amount. For example, for a $5,000 increase
from a $10,000 account volume to a $15,000 account volume, the initial fee would be calculated
as $72,000 + ($5,000 * 3) or $87,000. The amount financed under the standard program would
remain at $10,000 for each additional account volume and the down payment would be
calculated as the franchise fee less the $10,000 financed. The veteran’s program would have the
same down payment for each franchise level as the standard program but a 10% discount would
be deducted from the amount financed. See Item 10.



2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                  7
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 75 of 262

        The initial franchise fee is non-refundable unless OpenWorks has been unable to offer a
sufficient gross monthly dollar volume of accounts to you for the package you purchased within
the fulfillment period specified in the Franchise Agreement. See Item 11 for the time periods in
which OpenWorks must offer accounts to you. The fulfillment periods range from 120 days for
the OW 3 package after you successfully complete training to 780 days for the OW 25 package
after you successfully complete training. For packages over OW 25, the fulfillment period is an
additional 150 days for each additional $5,000 in account volume. If OpenWorks does not offer
you the volume of accounts within the time period required, your sole remedy is a partial refund,
as described below. OpenWorks can reduce the amount of accounts at any time by refunding the
applicable portion of your initial fee. See Item 19 for further information about OpenWorks’
past fulfillment performance and refunds.

       If OpenWorks is unable to offer the gross monthly dollar volume for the initial monthly
account volume franchise package you purchased during the fulfillment period, then you will
receive a reduction of your note or a partial refund instead of waiting for the additional account
volume. The credit or refund will be an amount equal to the difference between the initial
monthly account volume of the package you purchased and the actual account volume of the
account(s) actually provided, multiplied by the package multiplier applicable to the package that
was purchased. The package multipliers are as follows:

                       OpenWorks Package                     Multiplier

                                OW3                             3.73
                                OW5                             2.90
                                OW7                             2.71
                            OW10 and above                      2.56

        OpenWorks has the right to offset any amounts you owe it at the time of any refund
against the amount of the refund. If you receive a full refund, you must return the equipment and
supplies you received from OpenWorks.

         The following is an example of the calculation of a credit or refund:

                You purchase OpenWorks Package OW5 for $18,500, with $9,500 down
                and $9,000 financed. This Package should generate $5,000 per month.
                However, OpenWorks offers you accounts that generate only $4,000 per
                month within the fulfillment period. To calculate your refund, the first
                step is to subtract the actual account volume from the initial account
                volume for the package purchased, as follows: $5,000 - $4,000 = $1,000.
                The difference is then multiplied by the multiplier for OpenWorks Package
                OW5: $1,000 X 2.9 = $2,900. However, since you have an outstanding
                note balance of $9,000 payable to OpenWorks (assuming no payments
                were made), the $2,900 refund will apply to that balance. Therefore, in
                this case the promissory note is reduced from $9,000 to $6,100 ($9,000 -
                $2,900 = $6,100) and no actual cash refund is given.

         The reason why the net cost to you of the accounts provided to you in the above example
is less than it would have been if you had purchased the smaller package in the first place is that
the cost per dollar of initial account volume decreases as the size of the package increases. If
OpenWorks fails to provide you with the initial account volume for the package you purchase,
your initial franchise fee is still calculated at the same lower cost per dollar of initial account
volume as the package that you purchased.

       OpenWorks will verify your credit and conduct a background check on you. You must
pay a background check fee of $50.00.
2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                  8
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 76 of 262

                                            ITEM 6
                                          OTHER FEES

  Type of Fee       Amount (Note 1)         Due Date                    Remarks
                      15% of Gross                        Deducted from funds OpenWorks remits
   Royalties                                Monthly
                    Revenue (Note 2)                      to you.
  Advertising      Up to 1% of Gross                      Deducted from funds OpenWorks remits
                                            Monthly
   Fund Fee              Revenue                          to you.
                    A multiple of one         Upon
                   month’s billing on a    contracting    We reserve the right to increase the
                   new account or on         for new      Marketing Fees at any time by providing
Marketing Fees      the increase in an      business      you with 30 days advanced written
                     existing account         unless      notice or by amending the Manual.
                         (Note 3)           financed
                                          Upon request    OpenWorks will verify your credit and
  Background                                   for
                      Currently $50                       perform a background check again if
  Check Fee                               background      requested by a client.
                                              check
                   Specified percentage                   For certain accounts selected by
   Extended            of the Gross                       OpenWorks, you may purchase a
   Account          Revenue from that       Monthly       guarantee against cancellation of that
 Guarantee Fee      Account (currently                    Account.
                           6.5%)
                                                        Percentage depends on whether you or
                   0% or 15% or 30%
Special Project                                         OpenWorks obtained and/or priced the
                    of Gross Revenue         Monthly
     Fee                                                job. Deducted from funds OpenWorks
                        from job                        remits to you. (Note 4)
Initial Training                          At completion No charge for first group trained before
                     $250 per group
       Fee                                 of training  you begin business.

  Continuing                              At beginning
                   $0 to $150 per class                   Classes may be optional or mandatory.
Training Classes                            of class
                                                          For any training class, inspection or
 Cancellation                             Upon missing    appointment with OpenWorks or a
                           $50
   Charge                                 appointment     customer that you schedule and fail to
                                                          attend.
                                              Upon        Applies to transfer of one or more, but
   Account                                 approval of
                     $50 per Account                      less than substantially all, of your
 Transfer Fee                              transfer by    Accounts.
                                           OpenWorks
                                                          No fee for transfer of a partial interest to
                                                          an existing co-owner unless the
                                                          co-owner will have a controlling interest
  Franchise                                   Before      and has not completed training; $500
                      $0 to $2,000
 Transfer Fee                                transfer     transfer fee for transfer by an individual
                                                          to a legal entity; $1,000 transfer fee of
                                                          less than 50% ownership to a new
                                                          owner.
                                          Upon request    Payable only if you request the
  Document                $250                 for        preparation of customized documents
Preparation Fee                            preparation    for marketing or other purposes.


 2607355.5                                                                          OW Unit 2016 FDD
 015961-00027
                                                9
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 77 of 262

  Type of Fee       Amount (Note 1)          Due Date                      Remarks
                   $50 per occurrence,                     Compensates OpenWorks for
                   plus current hourly     When service    investigating and fixing customer
Trouble Call Fee     charge if work         rendered       complaint; current charge of $50 is
                       performed                           subject to change.
                                                           Due the month following a full month in
  Minimum                                   By the 10th    which you do not provide janitorial
Account Service       $75 per month         day of the     services; waived during the fulfillment
     Fee                                     month         period.
                   Currently 1.37% to                      Payable if you fail to maintain required
                     3.6% of Gross
   Insurance                                 Monthly       insurance and OpenWorks enrolls you
                   Revenue (minimum                        in its insurance program. See Item 8.
                      $85/month)
   Workers’                                                This fee is payable to us only if you do
                   Varies based on state
 Compensation                                Monthly       not carry your own Workers’
                       of operation
   Insurance                                               Compensation Insurance.
                                                           Payable if you obtain a $25,000
                     Currently $6 per
      Bond                                   Monthly       janitorial services bond through the
                         month                             OpenWorks insurance program.
                       OpenWorks’                          If you request evaluation of a new
   Supplier        expenses (estimated                     supplier, you must reimburse
                                           Upon demand
  Evaluation       to range from $100                      OpenWorks’ expenses for inspections,
                        to $5,000)                         investigations and testing.
                                                           Payable only if customer keys and codes
                    Amount customer
   Customer                                                are not turned over to OpenWorks
                      charges plus         Upon demand
   Charges                                                 immediately when you discontinue
                       $500/day                            services to a customer.
                       Amount of                           Covers claims and liabilities incurred by
Indemnification       OpenWorks’            As incurred    OpenWorks relating to your operation
                        liabilities                        of your business.
                      OpenWorks’                           Payable if you do not report all your
  Audit Costs       expenses ($100 to      Upon demand     Gross Revenue to OpenWorks.
                         $5,000)
                   Amount incurred by                     Attorneys’ fees and costs for enforcing
Attorney’s Fees                             As incurred
                      OpenWorks                           your agreements.
                                           Beginning on Payable on amounts OpenWorks
  Interest on                               the 91st day  advances to you before your customers
 Unreimbursed         12% per year            after an    pay, if your customers don’t pay and
  Advances                                 advance is not you don’t reimburse OpenWorks within
                                               repaid     90 days.
                   Lesser of 21% per
Interest on Late   year or highest rate    Upon demand
   Payments          allowed by law
                                                           You may, at your option, elect to have
                                           Upon request
 Manual Check         Up to $25 per                        payments due to you made pursuant to a
                                            for manual
     Fee              manual check                         manual check in lieu of a direct deposit
                                               check       into a designated account.
                                                           Payable if you request a replacement of
                                            Upon request
Lost Document      $25 per replacement                     any damaged, lost or otherwise
                                             for copy of
     Fee                  copy                             misplaced document relating to the
                                           lost document   franchise relationship.




 2607355.5                                                                          OW Unit 2016 FDD
 015961-00027
                                                10
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 78 of 262

 Type of Fee           Amount (Note 1)        Due Date                       Remarks
                                                             You must pay this fee if you are an
                                                             individual and you fail to form a legal
                                                             entity and assign your interest in the
Legal Entity Fee        $500 per month         Monthly       Franchise Agreement to it within 90
                                                             days after you sign the Franchise
                                                             Agreement.

 Notes:

 1.       All amounts referred to in this chart are payable to OpenWorks and are non-refundable
          and uniformly imposed.

 2.       Gross Revenue is the total amount paid by a customer for your services within an
          accounting period. There is no reduction for taxes or any other purpose.

 3.       The current marketing fee ranges from 2.2 to 3.0 times the additional monthly billing,
          depending on the gross dollar volume of accounts you have previously purchased, the
          size of the accounts being purchased, and whether you pay the entire fee immediately or
          finance it. See Items 10 and 11.
 4.       Applies to any one-time, non-recurring job that you perform, such as carpet cleaning for
          which OpenWorks prices and/or solicits the job, regardless of who originally obtained the
          customer. If you obtain and price the job, the special project fee is zero. If you obtain
          the job, but OpenWorks prices the job, the special project fee is 15% of the total contract
          price. If OpenWorks obtains the job, but you price the job, the special project fee is 15%.
          If OpenWorks obtains and prices the job, the special project fee is 30%.

                                          ITEM 7
                               ESTIMATED INITIAL INVESTMENT


                                  Your Estimated Initial Investment

           Type of                                                                 To Whom
                                Amount        Method of
         Expenditure                                          When Due            Payment is to
                                              Payment                               be Made
      Initial Franchise Fee   $15,200 to     Lump sum or        At signing or      OpenWorks
             (Note 1)         $72,000        installments         monthly

      Background Check
            Fee                   $50          Lump sum           At signing       OpenWorks
          (Note 2)


       Expenses During
          Training             $0 to $500     As incurred        As incurred         Vendors
          (Note 3)


           Uniforms                                                 When          OpenWorks or
                               $0 to $400     As incurred
           (Note 4)                                               purchased         supplier


 2607355.5                                                                            OW Unit 2016 FDD
 015961-00027
                                                  11
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 79 of 262



                                Your Estimated Initial Investment

          Type of                                                                To Whom
                              Amount         Method of
        Expenditure                                          When Due           Payment is to
                                             Payment                              be Made

          Computer                                               When
                            $0 to $1,500     As incurred                           Vendors
          (Note 5)                                             purchased


     Additional Supplies                                         When          OpenWorks or
                             $0 to $500      As incurred
          (Note 6)                                             purchased         supplier


         Additional                                              When          OpenWorks or
         Equipment          $0 to $5,000     As incurred      purchased or       supplier
          (Note 6)                                               leased

     Organizational Costs     $500 to                                             Attorney,
          (Note 7)                           As incurred      As arranged
                              $3,000                                             accountant
          Insurance          $1,000 to       Lump sums       Before opening        Carriers
           (Note 8)           $3,000
            Lease             $250 to                        As required by
           (Note 9)                        Cash or check                          Landlord
                              $1,000                           your lease
      Construction and
        remodeling                         As requested by                       Landlord or
          (Note 9)          $0 to $5,000                      As requested
                                               landlord                          Contractor

         Furnishings                           Cash or                             Various
          (Note 9)          $0 to $7,500                      As requested
                                              financing                           Suppliers
         Additional
     Operating Funds for       $0 to                                             Employees,
                                             As incurred         Varies
         3 Months             $25,000                                              others
         (Note 10)
                             $17,000 to
               Total          $124,450

Your estimated initial investment before you begin operating your business and for your first
three months of operations are shown on this chart. Except for the initial franchise fee, all
figures are estimates and payments to OpenWorks are nonrefundable. If you have an existing
commercial janitorial or other facility services business, you may convert that existing business
into an OpenWorks account and you may not have to incur expenses for additional supplies,
additional equipment, organizational costs or insurance.

Notes:

1.       The initial franchise fee is non-refundable unless OpenWorks has been unable to offer a
         sufficient gross dollar volume of accounts to you, in which case you may elect to receive


2607355.5                                                                          OW Unit 2016 FDD
015961-00027
                                                12
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 80 of 262

         a partial refund. See Item 5. You may choose to finance a portion of the initial franchise
         fee as described in Item 10.

2.       You will pay OpenWorks a background check fee for verifying your credit history and
         conducting a background check. The fee is currently $50. You will execute the
         Background Check Release and Authorization Form attached to this Disclosure
         Document at Exhibit O.

3.       Most trainees live at home and commute to training, but you may have costs for travel
         and meals during training.

4.       If you hire cleaning crews, then all members of the cleaning crew must be in uniforms
         previously approved by OpenWorks. Uniforms for your cleaning crews consist of an
         OpenWorks shirt. During all business hour visits to the customer, you or your designated
         manager if you have one, must be in professional business attire or in business casual attire
         with an OpenWorks polo shirt with the OpenWorks logo. The range shown is the initial
         purchase cost of uniforms for one to 20 people. OpenWorks will provide you with two t-
         shirts as part of your initial package for all gross monthly dollar volume levels. The cost
         of t-shirts currently ranges from $6 to $11, the cost of polo shirts ranges from $19 to $24.
         All prices are determined by outside vendors and are subject to change.

5.       You must have a computer system for you to access the Internet and e-mail.

6.       You may elect to purchase additional supplies or purchase or lease additional equipment
         in addition to those supplied by OpenWorks.

7.       The amount for organizational costs will include the cost to form an entity and obtain
         advice from independent advisors.

8.       Premiums for the first three months for general liability and workers’ compensation
         insurance and a janitorial services bond. You may elect to purchase certain insurance
         through the insurance program we sponsor. You may also elect to purchase your bond
         through our bonding program.

9.       This is designed as a home-based business. No retail or commercial location will be
         required, nor will any significant improvement to your home be required. OpenWorks
         provides some administrative support from its offices, such as billing and customer
         service support. Factors that should be considered when selecting an office location for
         your OpenWorks business should include: quality of neighborhood and area, overall
         need for leasehold improvement and/or fixtures and rental square footage rate for the
         area. All of the above factors are relative to one another. If you need to acquire office
         space to accommodate your OpenWorks business, you may need to make certain
         improvements to your office space. The cost of leasehold improvements will vary based
         upon size, condition and location of the premises, local wage rates and material costs.
         You may have to purchase or lease office furniture if you do not currently have office
         furniture. We do not recommend you begin operating your business from an outside
         location. Past and current franchisees have chosen to operate out of their homes.

10.      The estimate for additional operating funds includes amounts required to cover operating
         shortfalls and cash flow shortages during your first three months of operation.
         OpenWorks relied on its own experience and that of its former subsidiaries in estimating
         this amount. This figure DOES NOT include anything for your salary or living expenses.
         OpenWorks does not guarantee that you will not have greater start-up expenses than
         these estimates, or that you will not need more operating funds than these estimates.
         Your actual investment and expenses will vary according to region, the time of year, the
2607355.5                                                                             OW Unit 2016 FDD
015961-00027
                                                  13
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 81 of 262

         number of accounts you are servicing, and other factors. OpenWorks does not imply or
         guarantee that you will “break even” by any particular time.
You should review these figures carefully in light of local conditions and the economy, and
consult a business advisor if necessary. These numbers do not include debt service for any
financing you may obtain. See Item 10 for a description of the financing that OpenWorks offers
to qualified franchisees.

                                    ITEM 8
               RESTRICTIONS ON SOURCES OF PRODUCTS AND SERVICES

Required Purchases from OpenWorks

       OpenWorks provides you with routine billing and collection services which you are
required to use. For one-time special projects, OpenWorks charges a special project fee of 15%
or 30% of the Gross Revenues from the project. See Item 11 for a detailed description of these
services, and Item 6 for more information about the calculation of these fees. These fees are
deducted from the money collected by OpenWorks and remitted to you.

        There are no other goods or services that you must purchase from OpenWorks as of the
date the Disclosure Document was issued, although OpenWorks may require you to do so in the
future. Other than OpenWorks itself, there is no supplier in which an officer or director of
OpenWorks owns an interest.

Optional Purchases and Leases from OpenWorks

         Marketing Services for Additional Accounts

        You may request OpenWorks to provide you with additional accounts, or OpenWorks
may offer you such accounts or increased billings under accounts you are already servicing. See
Item 11 for a description of these services. If you ask OpenWorks to provide you with additional
accounts, or if you accept any additional or increased accounts, you must pay OpenWorks a
marketing fee. The current marketing fee ranges from 2.2 to 3.0 times the monthly additional
account volume, depending on the monthly billing for the new or increased accounts, and
whether you pay in full immediately. OpenWorks may finance all or a portion of the marketing
fee if you meet OpenWorks’ conditions and qualifications. You must sign an Agreement for
Account Assignment or Increase, which is attached as Exhibit E to this Disclosure Document,
for each account you agree to service.

         Extended Account Guarantee

        You may purchase an extended account guarantee on certain accounts that OpenWorks
selects as additional protection to you in case that account is cancelled. If you accept the offer,
and the account is cancelled by the client for any reason other than your failure to properly
provide janitorial services to the account, then OpenWorks will offer you a replacement account
within 150 days. OpenWorks is not obligated to offer you an extended account guarantee on the
replacement account.

       If you purchase an extended account guarantee, then you will pay OpenWorks a monthly
fee. The monthly fee is calculated as the current extended account guarantee percentage at the
time OpenWorks offers the guarantee to you times the monthly gross revenue from that account.
The current extended account guarantee percentage is 6.5% as of the date this Disclosure
Document was issued. The guarantee percentage will not change once you purchase the
guarantee. OpenWorks will deduct the extended account guarantee fee from its monthly
remittance to you. The guarantee must be in place before you start servicing the account.
2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                14
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 82 of 262

       The extended account guarantee will continue as long as you are servicing the selected
account. You will not receive any refund of the fees previously paid for the extended account
guarantee if the guarantee is terminated. You may terminate the extended account guarantee
upon 30 days written notice to OpenWorks. If you transfer or sell the account then the extended
account guarantee is terminated. If OpenWorks terminates your account based on your failure to
properly provide janitorial cleaning services to the account, then the guarantee is also terminated.
See the form of Extended Account Guarantee Agreement attached as Exhibit M to this
Disclosure Document.

         Equipment and Supplies

        OpenWorks itself is an approved supplier of equipment which you may buy from
OpenWorks if you wish. See the Equipment Purchase Agreement form attached as Exhibit F to
this Disclosure Document. OpenWorks expects to sell this equipment at its cost, plus a mark-up
of up to 40%.

         Insurance and Janitorial Service Bond

        You will be subject to the following requirements and policies regarding insurance and
janitorial service bonds for your franchise:

         •     You must purchase and maintain a policy or policies of comprehensive public
               liability insurance, including product liability coverage, covering all janitorial
               service assets, personnel and activities on an occurrence basis with a combined
               single limit for bodily injury, death or property damage of not less than
               $4,000,000.

         •     In some instances an Account may request additional insurance, which you will
               have to additionally purchase.

         •     You must buy a janitorial service bond in the amount of $25,000 covering you
               and your employees and OpenWorks and its officers and directors must be named
               as an additional insured.

         •     You must obtain hired and non-hired auto insurance with a minimum of $25,000 -
               $50,000 liability coverage on all vehicles involved in the OpenWorks business.

         •     You must carry casualty insurance in a minimum amount equal to the replacement
               value of your interest in the Janitorial Service supplies, vehicles and equipment.

         •     You must maintain workers’ compensation policies for your employees.

         •     You must maintain policies of disability insurance and any other types of
               insurance required by applicable law.

         •     OpenWorks may increase the minimum coverage requirements set forth in this
               Disclosure Document annually if necessary to reflect inflation or other changes in
               circumstances.

         •     Each insurance policy that is required under this Disclosure Document must
               contain a provision that the policy cannot be canceled without 10 days’ written
               notice to OpenWorks; it must be issued by an insurance company of recognized
               responsibility, designate OpenWorks and its officers and directors as an additional
               named insured, and be satisfactory to OpenWorks in form, substance and
               coverage. You must deliver a certificate of the issuing insurance company
2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                15
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 83 of 262

               evidencing each policy or bond to OpenWorks within ten days after the policy is
               issued or renewed.

         •     If you fail to purchase the required general liability insurance, any additional
               insurance and janitorial service bond, OpenWorks may enroll you in any
               insurance program it sponsors or purchase the insurance and/or bond for your
               benefit and deduct the premiums and other related costs from your monthly Gross
               Revenue. Failure to maintain the bond or the required amounts and types of
               insurance set forth in this Disclosure Document, or any other insurance required
               by applicable law, may result in a loss of Accounts or termination of your
               franchise.
Approved Suppliers and Specifications for Goods and Services

        In order to build acceptance of the OpenWorks network for delivery of uniform, quality
service, OpenWorks requires that you obtain all the office supplies, uniforms, forms, cleaning
materials and supplies that you use from suppliers that OpenWorks designates or approves.
OpenWorks will give you, in the Manual or otherwise in writing, a list of names and addresses of
suppliers of goods and services that OpenWorks designates or approves. OpenWorks may revise
the Manual periodically. See Item 11.

         If you wish to use any product that is not previously certified by OpenWorks to meet
OpenWorks’ specifications or that is sold by a supplier not previously approved by OpenWorks,
you must advise OpenWorks of this fact and, upon OpenWorks’ request, give OpenWorks
product specifications, sample products, and/or information about the supplier. OpenWorks will
communicate either its approval or its reasons for withholding its approval to you within 10
business days. Silence may not be construed as consent. The primary criteria considered by
OpenWorks in approving suppliers are the consistency and commercial-grade strength of
products and the willingness of suppliers to render product support. As a condition of approving
a supplier or product, OpenWorks may require you to reimburse it for any expenses reasonably
incurred by OpenWorks in inspecting the supplier’s premises, investigating the supplier, and
testing the product. As a condition of approving a supplier of any product that will bear the
Trade Name or Marks, OpenWorks may require that the supplier sign a license agreement with
OpenWorks or provide a rebate. OpenWorks may withdraw its approval of a supplier or product
if either or both no longer meet OpenWorks’ standards or specifications. OpenWorks will notify
you in writing if this occurs.

Revenues from Sales and Leases to Franchisees

       In the year ended December 31, 2015, based on the audited financial statements of
OpenWorks (Exhibit J to this Disclosure Document), the gross revenues of OpenWorks from
franchisees’ purchases of services and supplies, and purchases and leases of equipment,
including interest when any such purchases were financed, were $2,620,871 which was 9.4% of
OpenWorks’ total revenues of $27,768,003.

        In the year ended December 31, 2015, based on the audited financial statements of
OpenWorks (Exhibit J to this Disclosure Document), the gross amount of deposits for
franchisee insurance collected by OpenWorks was $770,993, which was 2.8% of OpenWorks’
total revenues. The gross amount of funds collected by OpenWorks for franchisee bonds in 2015
was $16,338, which was less than 0.1% of OpenWorks’ total revenues. OpenWorks collected a
processing fee of $15,576 from the gross amount, and remitted the $762 to the bonding
company.



2607355.5                                                                        OW Unit 2016 FDD
015961-00027
                                              16
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 84 of 262

Percentages of Franchisee Purchases and Leases

        OpenWorks estimates that the costs of the goods and services you purchase and lease
from OpenWorks and its approved suppliers, and in accordance with OpenWorks’ specifications,
will be over 98% of your total purchases and leases in connection with the establishment of your
business, and of your total annual purchases and leases thereafter in connection with the on-
going operation of your business as of the date this Disclosure Document was issued.

Purchasing Cooperatives

       There are no purchasing or distribution cooperatives for the purchase or lease of goods or
services relating to your business as of the date this Disclosure Document was issued.

Supplier Purchase Arrangements

        Except for the insurance and bond programs discussed above, OpenWorks has not
negotiated purchasing arrangements on behalf of its franchisees in the past, and OpenWorks does
not currently receive any payments or material consideration from your purchases or leases from
third party suppliers. However, OpenWorks or its affiliates may in the future negotiate one or
more agreements with suppliers of uniforms, chemicals, equipment or supplies, and receive
rebates from such suppliers of 1% to 10% of the amounts of purchases by franchisees.

Material Benefits

        OpenWorks does not provide any material inducements or special benefits (such as
renewal or additional franchises) to you based on whether you make purchases or enter into
leases with OpenWorks or any approved supplier.

                                        ITEM 9
                               FRANCHISEE’S OBLIGATIONS

This table lists your principal obligations under the franchise and other agreements. It will help
you find more detailed information about your obligations in these agreements and in other items
of this Disclosure Document.

                                                       Section in Agreement           Disclosure
                      Obligation
                                                                                    Document Item
 a.    Site selection and acquisition/lease                Not applicable                7, 8, 11
 b.    Pre-opening purchases/leases                        Not applicable                 5, 7, 8
 c.    Site development and other pre-opening
                                                           Not applicable                5, 7, 12
       requirements
 d.    Initial and ongoing training                              5.1                        11
 e.    Opening                                                  7.2.1                       11
 f.    Fees                                                    5.4.2, 6                  5, 6, 7, 8
 g.    Compliance with standards and
                                                                 7.2                     8, 11, 14
       policies/Operating Manual



2607355.5                                                                         OW Unit 2016 FDD
015961-00027
                                                17
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 85 of 262


                                                         Section in Agreement            Disclosure
                     Obligation
                                                                                       Document Item
 h.                                                       3.7, 3.18, 3.22, 3.25,
       Trademarks and proprietary information                                                13, 14
                                                               7.1, 8.1, 8.5
 i.    Restrictions on products/services offered                  7.2.4                        16
 j.    Warranty and customer service requirements              7.2.3, 7.2.5                    16
 k.    Territorial development and sales quotas              Not applicable                    12
 l.    Ongoing product/service purchases                           5.8                        8, 10
 m.    Maintenance, appearance, and remodeling
                                                             Not applicable                   8, 17
       requirements
 n.    Insurance                                                   7.3                         6, 8
 o.    Advertising                                              5.7, 7.1.3                  6, 8, 11
 p.    Indemnification                                             8.4                        6, 13
 q.    Owner’s participation/ management/staffing          7.2.8, 7.2.10, 7.2.11              7, 15
 r.    Records and reports                                         5.4                          6
 s.    Inspections and audits                                 6.6, 6.7, 7.2.6                   6
 t.    Transfer                                                     9                         6, 17
 u.    Renewal                                                    4.2.2                        17
 v.    Post-termination obligations                         5.2.6, 8.5.4, 10.4                 17
 w.    Non-competition covenants                                   8.6                         17
 x.    Dispute resolution                                           11                         17
 y.    Other: Guaranties, Confidentiality and Non-
                                                         11.13, Attachments 3, 4
       Competition Agreement; Spousal Consent                                               6, 10, 22
                                                                  and 6
       (Note 2)


                                            ITEM 10
                                          FINANCING

Initial Franchise Fee or Marketing Fee

        You may finance a portion of the initial franchise fee, or all or a portion of any marketing
fee, subject to OpenWorks’ discretion and approval. The amount OpenWorks will agree to
finance will depend on the size of the transaction, your other debt, your credit history, and your
anticipated cash flow. In order to evaluate your credit history, you must complete a background
check authorization form which is attached as Exhibit O to this Disclosure Document. (This
form may be revised by the credit agency.) You will be required to provide your birth date,
social security number, driver’s license information and current address. Your execution of this
form is your notification that a background check will be ordered on you to evaluate your credit
history.

2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                   18
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 86 of 262

        Financing terms are 12% per year (unless reduced at OpenWorks’ discretion) or the
highest rate permitted by applicable law, whichever is less, over a two year period for the initial
franchise fee and over a two to four year period for the marketing fee. The loan will be
evidenced by a promissory note in the form of Exhibit D to this Disclosure Document. A 10%
discount off the amount financed is offered under the veteran’s program. For the initial franchise
fee, principal and interest will be payable in 24 or 36 equal monthly payments under the standard
program. Under the veteran’s program, principal and interest will be payable in 24 monthly
payments.

       For the marketing fee, if the down payment is not paid when the contract is signed, it
must be paid as a first installment, and the balance plus interest will be payable in 24, 30, 36 or
48 equal monthly installments. The down payment for the marketing fee is 30% of the
additional billing volume for billing volumes up to $5,000, 15% for billing volumes over $5,000
and up to $10,000, and 5% for billing volumes over $10,000.

        No collateral is required to secure the note. However, if you are a corporation,
partnership or limited liability company, the personal guaranties of the Franchise Agreement
signed by its principals and their spouses will also cover the note. A personal guaranty may
override the protections given to your personal assets that your ownership interest in a
corporation, partnership or limited liability company generally provides. The guaranty includes a
provision that you may not bring a counterclaim or setoff to any claim brought by OpenWorks
under the note. The note may be prepaid at any time without penalty. There is an acceleration
clause that becomes effective upon certain events of default.

        If a default occurs under the note, your Franchise Agreement, or any other agreement that
you have with OpenWorks, or if OpenWorks determines in its reasonable judgment that your
financial condition has become unsatisfactory, OpenWorks can accelerate the entire amount due
under the note, collect its costs and attorneys’ fees, and terminate your franchise if the note is not
paid in full immediately. One of the default provisions is that OpenWorks may accelerate the
amount due under the note if you fail to pay, withhold, collect or remit any tax when it is
assessed or due. There are other default provisions.

       The note includes a waiver of notice. If the particular events of default listed in the note
occur, OpenWorks is not required to give you notice of the default before calling the note due
under the acceleration clause.

        OpenWorks reserves the right to assign your note. OpenWorks has not sold notes in the
past, and has no present intention to do so in the future. OpenWorks has pledged its stock to a
bank as collateral for a loan, and anticipates continuing to do so. OpenWorks itself remains fully
obligated to you to perform all the services for which you give the note and you retain all your
defenses against OpenWorks. As a result of the pledge to the bank, however, you may not be
able to assert your defenses against the bank if the bank is collecting your payments on the note.
In that case, you would have to assert your claims against OpenWorks in a separate action.

Equipment

        OpenWorks has an equipment purchase program to finance purchases of equipment for
use in its franchisees’ businesses. OpenWorks is the lender in these transactions. It will finance
the entire purchase price of the equipment at an annual interest rate of 12%. The agreement
requires 12 equal monthly payments.

       The equipment itself is the collateral and normally you are the only guarantor.
Prepayment in whole or in part may be made at any time without notice or penalty. Should a
default occur, then the whole sum of principal, and interest thereon which shall then have
accrued but which remains unpaid, shall become immediately due and payable at the option of
2607355.5                                                                             OW Unit 2016 FDD
015961-00027
                                                 19
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 87 of 262

OpenWorks, with default interest on the entire unpaid principal and accrued and unpaid interest
from the date of such default until paid at the lesser of (i) the rate of one percent (1%) per month,
or (ii) the highest rate permitted by applicable laws.
No Other Financing

       OpenWorks does not directly or indirectly offer any other financing to you. OpenWorks
does not guarantee any loan, lease or other obligation you may enter into with a third party.
OpenWorks does not receive any direct or indirect payments for any financing you may receive
from third parties.

                                      ITEM 11
                       FRANCHISOR’S ASSISTANCE, ADVERTISING,
                          COMPUTER SYSTEM, AND TRAINING

       Except as listed below, OpenWorks is not required to provide you with any
assistance.

Pre-Opening Assistance

         Site Selection

        This is designed as a home-based business. No retail or commercial location will be
required. However, if you decide to work out of a location other than your home, you do not
need our approval of the location, provided you stay within your territory. OpenWorks has
neither an obligation to help you find a site for your business nor the right to approve it.

         Training Program

        Before you begin business, OpenWorks will conduct a training program in the operation
of an OpenWorks janitorial service business as more fully discussed below under the caption
“Training.” (Franchise Agreement § 5.1.1.) No initial training is provided to existing
franchisees that renew their franchises. You must arrange for your training and that of your
employees. We may provide general recommendations on your hiring but all recommendations
are optional and we do not otherwise assist you in hiring your employees.

         Starter Kit
       At no additional charge, OpenWorks will provide you with an equipment and supply kit
to begin your business. The current starter kit being provided by OpenWorks is described in
Attachment 1 to the Franchise Agreement. OpenWorks may substitute certain items listed on
Attachment 1 for other items that have equal or greater value or quality. (Franchise Agreement §
5.3.) No starter kit is provided to existing franchisees that renew their franchises.

         Manual

       OpenWorks will lend you its Operations and Safety Manual as more fully discussed
below under the caption “Manual.” (Franchise Agreement §§ 5.6. and 5.8.)

Assistance After Opening

       OpenWorks is not required to offer you any assistance after you begin business that is not
described below.


2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                 20
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 88 of 262

         Initial Accounts

        After you have successfully completed initial training, signed OpenWorks’ certificate of
completion of initial training, picked up your equipment, delivered to OpenWorks copies of your
business license and entity organizational documents and paid the initial franchise fee,
OpenWorks will offer you cleaning accounts whose gross monthly dollar volume of cleaning
services will be cumulated to reach the initial monthly account volume promised in the Franchise
Agreement within the fulfillment period for the franchise package you purchase. OpenWorks’
fulfillment periods are as follows for each franchise package:

                                                                  Fulfillment
                     OpenWorks          Initial Monthly             Period
                      Package           Account Volume              (Days)
                        OW 3                   3,000                  120
                        OW 5                   5,000                  180
                        OW 7                   7,000                  240
                        OW 10                 10,000                  330
                        OW 15                 15,000                  480
                        OW 20                 20,000                  630
                        OW 25                 25,000                  780

        For packages more than the OW 25 level, the initial monthly account volume is offered
in $5,000 increment and may be available depending on your location. The fulfillment period is
calculated as an additional 150 days per $5,000 account volume.

        If OpenWorks does not offer the promised initial account volume, your sole remedy is a
credit or refund of a portion of your initial franchise fee, as described in Item 5. Such a credit or
refund will fulfill OpenWorks’ obligation to offer the remaining portion of the initial account
volume. No initial account volume is provided to existing franchisees that renew their
franchises. (Franchise Agreement § 5.2.1.)

        You must sign an Agreement for Account Assignment or Increase, which is attached as
Exhibit E to this Disclosure Document, for each initial and additional account you agree to
service. (Franchise Agreement § 5.2.5.)

         You may refuse up to three separate new accounts from the initial account volume
offered by OpenWorks for any reason whatsoever during the term of the franchise. You may
refuse an account when it is initially offered to you or within 30 days after the service for that
account is scheduled to start. If you do not respond within the time OpenWorks designates when
it offers you an account, you will be deemed to have refused the account. However, each refusal
of an account will extend the fulfillment period by an additional 30 days. After three refusals,
any account from the initial account volume which you refuse or to which you discontinue
service will be counted towards the account volume OpenWorks is obligated to offer and may
also, at OpenWorks’ option, extend the fulfillment period by an additional 30 days. (Franchise
Agreement § 5.2.3.)

        If, during the fulfillment period, you commit any default that would justify termination of
an account or of your Franchise Agreement (including your failure to properly perform your
janitorial service obligations) OpenWorks may, at its option, suspend the fulfillment period until
the default is cured instead of terminating your service to an account or terminating the franchise.
If OpenWorks determines that you cannot or will not cure the default, OpenWorks may require
you to repeat the initial training course. Once you have either cured the default or successfully


2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                 21
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 89 of 262

completed retraining, as applicable, the prior fulfillment period will be cancelled and a new
fulfillment period will begin. (Franchise Agreement § 5.2.1.)

         Billing and Collection

        OpenWorks will provide billing and collection services for you. You must use this
service and may not bill accounts yourself or have a third party do it. Within two business days
after the end of each month, you must send OpenWorks a statement of all services rendered by
you during that month. Within 45 days after the end of each month, OpenWorks will send you
your Gross Revenue for that month, after deduction of any sums currently due and payable by
you to OpenWorks, and any amounts you have authorized OpenWorks to pay to third parties on
your behalf. OpenWorks may adjust the deadlines for reporting by you and payment by
OpenWorks if it determines these adjustments are necessary because of the payment practices of
customers. You will be notified of any such adjustments. (Franchise Agreement § 5.4.1.)

         Limited Cash Flow Protection Service

       At the time of sending your monthly Gross Revenue to you, OpenWorks will advance
you a sum equal to any delinquent payments that should have been, but were not, received by
OpenWorks from any customers you serviced if all of the following requirements are met:

         •      The customer was not delinquent in the immediately preceding month;

         •      OpenWorks had not previously instructed you to terminate service to the
                customer;

         •      The customer was originally provided by OpenWorks; and

         •      You submitted to OpenWorks the monthly statement of all services rendered by
                you, including services rendered to the delinquent customer, in a timely manner
                and in the form prescribed by OpenWorks.

       Any such sums advanced to you by OpenWorks must be repaid to OpenWorks within 90
days after the date upon which payment was due from the customer. You must repay
OpenWorks or OpenWorks may deduct amounts you owe it for these advances from any and all
money collected by OpenWorks on your behalf. You must pay OpenWorks interest at 12% per
year on any advances for which OpenWorks has not been reimbursed within 90 days. (Franchise
Agreement § 5.4.2.)

        OpenWorks is entitled to recover from you any costs OpenWorks incurs in collecting
money owed by customers you serviced. OpenWorks may apply any money you pay
OpenWorks or that is paid by any such customers to collection costs. (Franchise Agreement
§ 5.4.3.)

         Additional Accounts

       You will not have the option to purchase additional franchises. However, you may
request additional accounts from OpenWorks. Additional accounts are accounts offered to you
by OpenWorks over and above the initial account volume, under the following scenarios:

         •      You may request OpenWorks to provide you with additional accounts;

         •      OpenWorks may offer additional accounts to you on its own and you may accept;

2607355.5                                                                        OW Unit 2016 FDD
015961-00027
                                               22
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 90 of 262


         •     OpenWorks, in conjunction with a proposed increase in an account you are
               servicing, may require you to purchase the increase in the dollar account volume
               of that account, in which case OpenWorks may assess a marketing fee from you
               that is proportionate to the increase; or

         •     OpenWorks, in conjunction with assigning an account to you under a previous
               obligation, may require you to purchase the overage if the acceptance of an
               account would cause the gross dollar volume to exceed the amount OpenWorks is
               obligated to provide.

        You must execute an amendment to the Franchise Agreement signifying an additional
account purchase and pay the appropriate marketing fee. If you finance the marketing fee, you
must execute a promissory note. See Item 10. OpenWorks may have outstanding obligations to
offer accounts under more than one contract at a time. Assignment of a given account, if of
sufficient monthly billing magnitude, may help to fulfill OpenWorks’ obligations to offer
accounts under more than one contract. (Franchise Agreement § 5.2.4.)
        OpenWorks is under no obligation to provide you with additional accounts and may
agree to do so solely at its own discretion.

         Replacement of Accounts

        If any of your initial accounts terminate their service agreements within one year,
OpenWorks will offer you replacement accounts within 150 days. If any of your additional
accounts terminate their contracts within six months, OpenWorks will offer you replacement
accounts within 150 days. These obligations do not apply to accounts that are terminated as a
result of your wrongful act or any nonprofessional interaction with the account, including theft,
breakage, failure to reset alarm systems, being argumentative with the account and your failure
to properly provide janitorial services. OpenWorks has the sole discretion to determine if you
have acted improperly. OpenWorks is not obligated to replace any account you lose because of
the customer’s request that service be provided by another franchisee. OpenWorks is not
obligated to replace replacement accounts. (Franchise Agreement § 5.2.4.)

       Replacement accounts will be of the same or greater monthly billing magnitude as the
terminated accounts they replace. If the gross dollar volume billed per month under replacement
accounts exceed the terminated accounts, OpenWorks may assess a marketing fee based on the
overage. (Franchise Agreement § 5.2.4.)

         Extended Account Guarantee

        OpenWorks may offer to you, at its sole discretion, the opportunity to purchase an
extended account guarantee on a particular account. If you purchase an extended account
guarantee and that account is cancelled by the client for any reason other than for your failure to
adequately provide janitorial cleaning services, then OpenWorks will offer you a replacement
account within 150 days. OpenWorks is also not obligated to offer you an extended account
guarantee on the replacement account. (Franchise Agreement § 6.10 and Exhibit M.) See the
detailed discussion in Item 8.

         Consultation

       Upon your request, OpenWorks will use commercially reasonable efforts to make its
personnel available to you at no charge for consultation regarding the operation of your janitorial
services business. (Franchise Agreement § 5.5.)

2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                23
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 91 of 262

Advertising

         Advertising Fund

        All OpenWorks janitorial franchisees must contribute up to 1% of their monthly Gross
Revenue to the Advertising Fund each month. OpenWorks currently contributes to the
Advertising Fund in excess of franchisee contributions for its commercial accounts; however, it
reserves the right to decrease its contribution amounts in the future. In addition, OpenWorks
currently subsidizes additional contributions on behalf of franchisees. (Franchise Agreement
§5.7.1.)

        The Advertising Fund may be used to pay for market research, development, branding,
advertising materials (including marketing materials), media space and time (print, direct mail,
electronic and broadcast media), for promotion or public relations programs, for quality
assurance, for a national or regional advertising program, a referral program, or any combination
of them. Advertising will usually be developed by outside agencies, although OpenWorks has
the right to use OpenWorks’ in-house marketing department. OpenWorks will give preference to
Advertising Fund projects that are national or regional in scope, and may also make allocations
of Advertising Fund money to regional groups of franchisees or individual franchisees when
desirable. There is no requirement that any of the money be spent in your area. Because the
benefits of advertising and promotion are difficult to measure with precision, OpenWorks
reserves the unqualified right to determine how Advertising Fund money will be spent; the sole
condition is that the Fund money must be used in a manner that is reasonably related to the
promotion of the OpenWorks’ brand, trade names and marks. The Fund money may be used to
compensate OpenWorks for overhead and other expenses incurred in connection with its
administration of the Fund. If all advertising money is not spent in the year in which it is
collected, it will remain in the Advertising Fund for spending in the following years. In the
event OpenWorks’ expenditures for advertising in any fiscal year shall exceed the total amount
contributed to the Advertising Fund during that fiscal year, OpenWorks shall have the right to be
reimbursed to the extent of such excess contributions from any amounts subsequently
contributed to the Advertising Fund or to use such excess as a credit against its future
contributions. OpenWorks does not make expenditures from the Advertising Fund to solicit new
franchise sales. (Franchise Agreement § 5.7.2.)

        OpenWorks will administer any Advertising Fund, which will be administratively
segregated on its books and records. Any payments to the Advertising Fund may be deposited in
OpenWorks’ general operating account and may be commingled with OpenWorks’ general
operating funds; subject, however, to OpenWorks’ obligation to expend the monies in the
Advertising Fund in accordance with its specified terms. OpenWorks will prepare an annual
summary of the manner in which the money was spent by percentages in general categories
similar to the percentages listed below. The summary will be available to you upon your written
request. (Franchise Agreement § 5.7.3.) The Advertising Fund’s books will not be separately
audited from OpenWorks’ other accounts.

      During the last fiscal year, which ended December 31, 2015, OpenWorks allocated such
expenditures from the Fund as follows:

                   Production/PR Research                    41.8%
                   Media Placement                           52.0%
                   Administrative Expenses                   62.0%
                   Total Used from Fund                     100.0%




2607355.5                                                                         OW Unit 2016 FDD
015961-00027
                                               24
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 92 of 262

         Your Advertising

        You are not required to conduct your own local advertising program. If you do conduct
your own advertising, you must submit copies of all advertising materials that you propose to use
to OpenWorks at least two weeks before the first time they are broadcast or published.
OpenWorks will review the materials and notify you within 10 business days whether it approves
or rejects them. OpenWorks will not withhold its approval unreasonably. Advertising materials
that differ from previously approved materials only in such variables as date, price, or names of
products will be considered to be previously approved. However, even if OpenWorks has
approved specified materials, it may later withdraw its approval if it believes that is necessary to
make the advertising conform to changes in the system or to correct any misrepresentation. You
may not engage in telemarketing. (Franchise Agreement § 7.1.3.)

       OpenWorks has no plans to establish advertising councils. There is no requirement that
you participate in a local or regional advertising cooperative.

Computer System

        OpenWorks requires you to have a computer system from which you can access the
Internet and maintain an email account. You must buy a computer system if you do not already
have one, or upgrade your current computer system to meet OpenWorks’ minimum
specifications. You are required to have a computer system that is capable of running up-to-date
operating systems and that is capable of receiving e-mails. We estimate the cost of purchasing
the computer system will range from $150 to $1,200.

        The approximate cost of basic single user software is estimated to be $40. OpenWorks
will not have independent access to any information maintained on your computer system.

        OpenWorks will not assist you in obtaining or setting up your computer system, and will
not provide you with any training or support for your computer system. You must maintain your
computer system and make updates and upgrades at your expense as OpenWorks requires (as
specified in the Manual). You may pay up to $500 annually for optional maintenance, updating,
upgrading or support contracts for the computer system. (Franchise Agreement §§ 5.6, 7.2.2 &
7.7.) There are no contractual limitations on the frequency or cost of required updates and
upgrades, although OpenWorks has no current plans to change its requirements. Although you
must maintain, repair and upgrade your computer system hardware and any software you use,
neither OpenWorks nor any third party is obligated to provide such maintenance, repairs or
upgrades for you.

Manual

        OpenWorks will lend you its Operations and Safety Manual containing information on
operational methods, safety, rules and policies, marketing, names of approved suppliers, and
other information that OpenWorks believes will be necessary or helpful to you. OpenWorks will
revise the Manual periodically to conform to the changing needs of the OpenWorks network and
will distribute updates to you verbally or in writing. (Franchise Agreement § 5.6.)

       A copy of the table of contents of OpenWorks’ Manual current as of the date this
Disclosure Document was issued is attached as Exhibit G to this Disclosure Document. The
Manual has a total of 485 pages. The table of contents shows the number of pages devoted to
each subject.




2607355.5                                                                            OW Unit 2016 FDD
015961-00027
                                                25
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 93 of 262

Opening

       The length of time between signing of the Franchise Agreement or payment of the initial
franchise fee and commencement of your business may range between one day and four months,
depending on your readiness and the availability of client accounts.

Training

        Before the opening of your business, OpenWorks will conduct an initial training program
in the operation of a Janitorial Service business under OpenWorks’ system for you and any of
your employees who wish to attend at the same time at no charge to you. The name of
OpenWorks’ initial training program is TotalWorks™ and the categories of training are called
FirstWorks™, BusinessWorks™, TechWorks™ and SkillWorks™. No initial training is
provided for existing franchisees that renew their franchises. You must complete the initial
training program to OpenWorks’ satisfaction before you can start operating your franchise.
Upon successful completion of the program and the receipt of your certification, you are open for
business and ready to service customers. The initial training program will be offered once or
twice a month and will have to be completed by you within 45 days of the signing of your
Franchise Agreement. Failure to successfully complete the training course within the allotted
time is a violation of the Franchise Agreement. The initial training program is summarized in
the following chart:

                                     TRAINING PROGRAM

                                           Hours of     Hours of
                       Subject            Classroom    On-the-Job        Location
                                           Training     Training
               Orientation and Policies      1.50         0.00          See Note 1
               General Office Cleaning       2.25         5.50          See Note 1
               Restroom Cleaning             1.25         5.25          See Note 1
               Floor Care – Hard floors      3.25         2.25          See Note 1
               Floor Care - Carpets          3.50         3.50          See Note 1
               Hazard Communication                                     See Note 1
               Standard and Bloodborne      3.50           0.00
               Pathogens
               General Safety               1.00           0.00         See Note 1
               Servicing Your Accounts      5.25           0.00         See Note 1
               Healthcare Cleaning and      1.00           0.00         See Note 1
               Infection Control
               Management Skills and                                    See Note 1
                                            4.75           2.75
               Customer Service
                           Total Hours:     27.25          19.25

       Training consists of several sessions, including classroom lectures, video training, live
demonstration and hands-on training. Instructors will generally have at least one year of
experience in their fields.

         Note 1: Training is normally conducted at the OpenWorks’ regional office that services
your territory or at the offices of customers of other franchisees and at OpenWorks’ suppliers’
facilities. OpenWorks determines the location and sequence of training.

         If you hire new employees in the future who must be trained, OpenWorks will provide
the initial training program for them at $250 per group. If you have performance issues and are
required to re-attend training, then OpenWorks’ fulfillment obligations will be deferred until you
2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                               26
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 94 of 262

successfully complete training. If you are not able to successfully completely the training course
during your fulfillment time, OpenWorks’ fulfillment obligations will cease.

        OpenWorks also may offer continuing education classes, on an optional or mandatory
basis, and may charge you for such classes. (Franchise Agreement § 5.1.2.) The current charges
for such classes range from nothing to $150 per class. Classes are normally several hours in
duration and taught by instructors who have at least five years of experience. If you are
scheduled to attend a class and fail to appear, you must pay a $50 cancellation charge.

       Instructional material will consist of videos and various manuals, and other written
material, all of which will be lent to you at no additional charge.

        You must pay for transportation, meals and other incidental expenses incurred during
training. Neither you nor your employees will be compensated by OpenWorks for any work
performed during training.

                                           ITEM 12
                                         TERRITORY

        Under the Franchise Agreement, OpenWorks grants you the right to operate a janitorial
services business within a designated territory using OpenWorks’ trade names, marks and
system. The territory is usually the county in which you reside in and which is serviced by the
OpenWorks regional office where you purchased your franchise. If you live close to the border
of two counties, then your territory may be both counties or either county, depending on the
location of accounts within each county. The territory is specified in Article 1 of your Franchise
Agreement. You will not receive an exclusive territory. You may face competition from other
franchisees, from outlets that we own, or from other channels of distribution or competitive
brands that we control. As there may be multiple franchisees in a territory, other franchisees and
OpenWorks can and do compete there. You may seek new business within your territory but
you are not allowed to solicit business from existing OpenWorks customers or prospects where
an active OpenWorks bid (within the last six months) exists. OpenWorks will not bid against
you itself. You are restricted as to the area within which you may solicit business and as to the
principal places of business of your customers. Both must be within the territory. In addition,
you may not service prospects located outside of your territory, even if you did not solicit their
business.

        OpenWorks does not compete with you under different tradenames or trademarks within
the territory (and it has no current plans to do so), but it does reserve the right to do so in the
future.

       You will not have an option to purchase additional franchises. However, you may
request that OpenWorks provide you with additional accounts to be serviced under your existing
franchise for a marketing fee, as described in Items 8 and 11. To purchase additional accounts,
you must sign an amendment to your Franchise Agreement, and if you finance the marketing fee,
you must sign a promissory note. Whether the accounts will be provided will depend on whether
OpenWorks has the ability to locate more accounts in your area and whether OpenWorks
believes you are able to service more accounts. Several factors that OpenWorks considers when
determining your ability to locate more accounts or determining whether you are able to service
more accounts include market conditions, your past service record and your current capabilities
as compared with the requirements of the account with respect to labor, experience and
resources.

       OpenWorks reserves the right to use other channels of distribution such as the Internet,
catalog sales and direct mail to make sales in your territory. OpenWorks need not compensate
you for soliciting or accepting accounts from inside your territory.
2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                27
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 95 of 262

        We have the right to control all electronic names and electronic commerce for our
system. You may not establish an account or participate in any social networking sites
(including, without limitation, Facebook, MySpace, Twitter, YouTube, LinkedIn or any other
social or professional networking blog, bulliten board or chat room) or mention or discuss the
franchise or OpenWorks without OpenWorks’ prior written consent. If OpenWorks does
consent, it has the right to review all on-line content on social media sites, blogs, in electronic
communications and on other on-line sites on which OpenWorks’ trademarks are used to protect
the reputation and high quality associated with OpenWorks’ trademarks. OpenWorks may
require you to remove any questionable usage or content involving its trademarks. OpenWorks
may also require you to cease using its trademarks at all such sites. We also own any electronic
names and any data collected in electronic commerce regarding our system and our trademarks.

       There are no conditions under which the territory might be modified while your
Franchise Agreement is in effect. This includes relocations. You may purchase an additional
franchise in a new territory and continue operating the franchise in your original territory. You
may also sell your existing franchise and if you wish, purchase a new one in a new territory. All
approval processes, transfer fees and initial franchise fees are applicable.

                                          ITEM 13
                                        TRADEMARKS

        OpenWorks is the owner of each of the following principal trademarks, which are
registered on the principal register of the U.S. Patent and Trademark Office (“USPTO”), and
which are being licensed to you:

                                                        Registration        Registration
                    Trademark                             (Serial)             Date
                                                         Number



                    OpenWorks                            75869986         October 10, 2000




                                                         77956757         February 8, 2011




2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                28
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 96 of 262

                                                     Registration       Registration
                       Trademark                       (Serial)            Date
                                                      Number




                                                      77956729        October 26, 2010




               Give your facility the works®          76096319          May 21, 2002



                       FirstWorks®
                                                      78729283       September 5, 2006




                                                       4870026       December 15, 2015




                                                       4880147         January 5, 2016




        As of the date this Disclosure Document was issued, OpenWorks has filed all required
affidavits and renewals for the trademarks with the USPTO. A list of additional trademarks is
included as Attachment 5 to the Franchise Agreement in Exhibit C.

       There were no currently effective determinations of the USPTO, the Trademark Trial and
Appeal Board or any state trademark administrator or court, nor any pending infringement,
opposition or cancellation proceeding, involving the trademarks as of the date this Disclosure
Document was issued.

      There were no pending material federal or state court litigation regarding OpenWorks use
or ownership rights in the trademarks as of the date this Disclosure Document was issued.


2607355.5                                                                      OW Unit 2016 FDD
015961-00027
                                               29
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 97 of 262

        No currently effective agreements significantly limit the rights of OpenWorks to use or
license the use of its principal trademarks in a manner material to the franchise.

       You cannot use the OpenWorks trademarks as part of your legal business name, or with
other words, designs or symbols. You may not use our trademarks in connection with the sale of
unauthorized products or services, or in any manner not authorized by us.

        OpenWorks has invested substantial time, energy, and money in the promotion and
protection of the trademarks. There is no present intention of altering them. However, changes
in the trademarks may become desirable or necessary. Under the Franchise Agreement,
therefore, OpenWorks reserves the right to change the trademarks and the specifications for
each. You are obligated to conform, at your own expense, to any such changes.

        You must notify OpenWorks immediately in writing if you become aware of any
unauthorized use of OpenWorks’ trademarks. You must promptly notify OpenWorks in writing
of any claim against you relating to your use of the OpenWorks trademarks. In any proceeding
relating to such a claim, OpenWorks may select legal counsel and has the sole right to control
any administrative proceedings or litigation involving the trademarks. OpenWorks is not
contractually obligated to indemnify or defend you in such a proceeding or litigation. Although
OpenWorks is not contractually obligated to defend its trademarks against infringers, it intends
to do so.

       OpenWorks is not aware of any superior prior rights to, or infringing uses of its principal
trademarks that could materially affect your use of them.

                                    ITEM 14
               PATENTS, COPYRIGHTS AND PROPRIETARY INFORMATION

       OpenWorks has not registered any patents or copyrights. It claims common law
copyrights for its advertising materials, contracts and the Manual. You will be permitted to use
the copyrighted materials. OpenWorks has no contractual obligation to protect its copyrights.
Nevertheless, it intends to do so.

       There are no current material determinations of the USPTO, the United States Copyright
Office or a court regarding any copyright owned by OpenWorks. There is no material
proceeding in the United States Patent and Trademark Office or any court concerning any such
copyright.

        You must notify OpenWorks immediately in writing if you become aware of any
unauthorized use of OpenWorks’ copyrighted materials. You must promptly notify OpenWorks
in writing of any claim against you relating to your use of OpenWorks’ copyrighted materials.
In any proceeding relating to such a claim, OpenWorks may select legal counsel and has the
right to control the proceedings. OpenWorks is not contractually obligated to indemnify or
defend you in such a proceeding. OpenWorks is not contractually obligated to defend its
copyrights.

        OpenWorks considers the information contained in the Manual to be confidential.
OpenWorks will disclose to you, during and after training, specified trade secrets subject to
explicit non-disclosure provisions in the Franchise Agreement. In particular, OpenWorks
considers its customer lists and information, the Manual and pricing methods to be valuable trade
secrets. Each person having a 5% or greater ownership interest in you, and each person who will
receive initial training from OpenWorks or have access to OpenWorks’ trade secrets, must sign
the Non-Disclosure and Non-Competition Agreement which is Attachment 4 to the Franchise
Agreement (which is Exhibit C to this Disclosure Document).
2607355.5                                                                          OW Unit 2016 FDD
015961-00027
                                               30
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 98 of 262

                                    ITEM 15
               OBLIGATION TO PARTICIPATE IN THE ACTUAL OPERATION
                           OF THE FRANCHISE BUSINESS

       You or your designated manager must use your best efforts in the daily operation of the
franchised business and devote all your productive time and effort to the management and
operation of your franchised business on a full time basis. There is no requirement that any
designated manager have an equity interest in your business. You and your designated manager
must be fluent in English in order to adequately communicate with clients.

         You must receive OpenWorks’ approval of any proposed change in designated managers
before implementing such a change. OpenWorks has the right to approve or disapprove any
persons responsible for the day-to-day management of the franchised business. If OpenWorks,
in its sole discretion, determines that your designated manager is not properly performing his or
her duties or has violated any Franchise Agreement provision, OpenWorks will require that you
immediately remove the designated manager. Upon the termination of employment of a
designated manager, you are required to take on a role of designated manager yourself until
OpenWorks approves your proposed designated manager and the successor is qualified to take
over. Any successor designated manager must successfully complete the initial training program
conducted by OpenWorks before starting work in your business.

                                    ITEM 16
                 RESTRICTIONS ON WHAT THE FRANCHISEE MAY SELL

        You are obligated to offer and sell all the services and only the services that OpenWorks
authorizes you to provide. There is no restriction as to which customers you may serve as long
as they are not customers of another OpenWorks franchisee and are located within the territory.

        You must operate your business in complete compliance with the standards and
specifications set out in the Manual. OpenWorks may make changes in these standards and
specifications, when, in its reasonable discretion, change is needed for the continued success and
development of the OpenWorks network. These changes may necessitate the purchase of
equipment, supplies, furnishings or other goods, completion of additional training by your
employees, or other cost to you. You must promptly conform to the modified standards and
specifications at your expense.

        The only limitation on OpenWorks’ right to make changes in the types of services you
offer is that it may not change the terms of the Franchise Agreement itself without a written
amendment signed by both OpenWorks and you.




2607355.5                                                                          OW Unit 2016 FDD
015961-00027
                                               31
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 99 of 262

                                ITEM 17
         RENEWAL, TERMINATION, TRANSFER AND DISPUTE RESOLUTION

       This table lists important provisions of the franchise and related agreements. You
should read these provisions in the agreements attached to this Disclosure Document.

                           THE FRANCHISE RELATIONSHIP

      Provision       Section in                            Summary
                      Franchise
                       or other
                      Agreement

a. Length of the        4.2.1       10 years.
   franchise
b. Renewal or           4.2.2       Your successor franchise right permits you to remain as
   extension of the                 a franchise after the initial term of your Franchise
   term                             Agreement expires. If you wish to do so, and you
                                    satisfy the pre-conditions to obtaining a successor
                                    franchise, we will offer you the right to obtain two
                                    additional terms of 10 years each. You must sign our
                                    then-current Franchise Agreement for the successor
                                    term, and this new Franchise Agreement may have
                                    different terms and conditions (including, e.g. higher
                                    royalty and advertising contributions) from the
                                    Franchise Agreement that covered your original term.
c. Requirements for     4.2.2       Be in good standing, six months’ notice to OpenWorks,
   franchisee to                    and sign new agreement and release. You may be asked
   renew or extend                  to sign an agreement with materially different terms and
                                    conditions than your original agreement.
d. Termination by        10.3       On 90 days’ notice, if you de-identify, pay all debts to
   franchisee                       OpenWorks, and return proprietary items.
e. Termination by        10.1       OpenWorks cannot terminate without cause unless you
   franchisor                       agree.
   without cause
f. Termination by        10.2       OpenWorks can terminate only if you default.
   franchisor with
   cause
g. “Cause” defined    10.2.1 (b)-   You have 30 days to cure violations of failure to submit
   – curable          (j), 10.2.2   information on time, failure to begin business within
   defaults                         required time, misuse of marks, misrepresentations, or
                                    threats to public health or safety; you have five days to
                                    cure failure to pay money.
h. “Cause” defined    10.2.1 (a),   Non-curable defaults include interests in a competing
   - non-curable       (k)-(q),     business, felony conviction, unapproved transfer,
   defaults             10.2.2      insolvency, more than two defaults within a 12 month
                                    period, service problems that would permit termination
                                    of your right to service an account for your fault, failure
                                    to maintain insurance required by law and material
                                    misrepresentations resulting in a material adverse effect.
2607355.5                                                                         OW Unit 2016 FDD
015961-00027
                                                32
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 100 of 262


      Provision          Section in                          Summary
                         Franchise
                          or other
                         Agreement

i. Franchisee’s             10.4      De-identification, payment of amounts due, return of
   obligations on                     proprietary items and customer keys and security codes,
   termination/                       assignment of any janitorial cleaning account
   nonrenewal                         agreements if executed by you, provision of a list of all
                                      accounts and customers you serviced, and assignment of
                                      any telephone numbers and websites.
j. Assignment of            9.7       May assign to company that assumes obligations,
   contract by                        including assignment to OpenWorks master franchisee
   Franchisor                         with exclusive rights to administer the regional office
                                      for your janitorial services business.
k. “Transfer” by            3.26      Includes any transfer of your Franchise Agreement,
   franchisee –                       substantially all of your business assets, or more than a
   definition                         33% change of ownership.
l. Franchisor             9.1 - 9.6   OpenWorks has the right to evaluate and decide whether
   approval of your                   to approve all transfers. Approval is not a
   transfer                           representation that accounts transferred will remain
                                      OpenWorks’ accounts.
m. Conditions for         9.2 - 9.6   New franchisee qualifies and completes training, you
   franchisor                         pay OpenWorks all money owed, defaults cured,
   approval of                        transfer fee paid, purchase agreement approved, release
   transfer                           signed by you, new franchisee signs current Franchise
                                      Agreement with initial fee, training and fulfillment
                                      obligations amended, OpenWorks granted right of first
                                      refusal. New franchisee must be a legal entity. You
                                      must obtain our consent before using our trademarks in
                                      any listing.
n. Franchisor right         9.6       OpenWorks has 15 days to notify you that it will buy
   of first refusal to                under the same terms.
   acquire
   franchisee’s
   business
o. Franchisor’s            None       OpenWorks has no option to buy your business unless
   option to                          you want to sell. See n above.
   purchase
   franchisee’s
   business
p. Death or                9.5.7      No transfer fee for heirs who qualify; otherwise six
   disability of                      months to sell to qualified buyer; heirs must take
   franchisee                         ownership through a legal entity.
q. Non-competition          8.6       No involvement by you or your designated manager in
   covenants during                   any commercial janitorial business within the area you
   term of franchise                  service and 75 miles of any OpenWorks regional office;
                                      no solicitation of OpenWorks employees.




2607355.5                                                                         OW Unit 2016 FDD
015961-00027
                                               33
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 101 of 262


      Provision         Section in                            Summary
                        Franchise
                         or other
                        Agreement

r. Non-competition           8.6       No involvement by you in any commercial janitorial
   covenants after                     business within the area you serviced and 75 miles of
   franchise is                        any OpenWorks regional office, for 24 months; no
   terminated or                       solicitation of OpenWorks employees or customers.
   expires
s. Modification of       7.2.2, 8.8,   OpenWorks may change Manual and reduce scope of
   the agreement         11.2, 11.4,   non-compete; otherwise modification only by
                            11.7       agreement of parties or as required by law.
t.   Integration/           11.6       Only the terms of the franchise agreement are binding
     merger clause                     (subject to state law).
                                       Any representations or promises outside of the
                                       disclosure document and franchise agreement may not
                                       be enforceable.
u. Dispute                  11.8       Except for certain claims, all disputes must be
   resolution by                       arbitrated.
   arbitration or
   mediation
v. Choice of forum          11.8       Principal place of business, currently, Phoenix, Arizona
                                       (subject to applicable state law).
w. Choice of law            11.2       Arizona law, subject to state law, except that
                                       confidentiality, non-competition and non-solicitation are
                                       governed by the law in the state where you operate your
                                       business.


                                          ITEM 18
                                       PUBLIC FIGURES

         OpenWorks does not use any public figure to promote its franchise.

                                     ITEM 19
                     FINANCIAL PERFORMANCE REPRESENTATIONS

        The FTC’s Franchise Rule permits a franchisor to disclose information about the actual
or potential financial performance of its franchised and/or franchisor-owned outlets, if there is a
reasonable basis for the information, and the information is included in the disclosure document.
Financial performance information that differs from that included in Item 19 may be given only
if: (1) a franchisor provides the actual records of an existing outlet you are considering buying;
or (2) a franchisor supplements the information provided in this Item 19, for example, by
providing information about performance at a particular location or under particular
circumstances.

         Depending on the package you select, OpenWorks is obligated to offer you a specified
initial account volume ranging from $3,000 to $25,000 per month. See the chart in Item 5. See
Item 11 for the time periods within which OpenWorks must offer accounts. If OpenWorks does
not offer you the required accounts within the fulfillment period set by your Franchise

2607355.5                                                                           OW Unit 2016 FDD
015961-00027
                                                34
             Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 102 of 262

Agreement, you are entitled to a credit or refund of a portion of your initial franchise fee if you
request it in writing within 30 days after the end of the fulfillment period. The credit will reduce
the amount you owe OpenWorks under any promissory note, or you will receive a cash refund.
If you do not make a written request for a credit or refund within 30 days after the end of the
fulfillment period, you waive your rights to a refund, but OpenWorks will remain obligated to
offer you the remaining portion of the initial account volume.

        The ability of OpenWorks to offer accounts and its payment of refunds during 2015 is
shown on the following chart for all franchises that were sold in 2015 in the Arizona, California,
Colorado, Illinois, Texas and Washington regional offices. Additionally, the following table
shows the number of franchisees who were offered the required initial account volume within the
fulfillment period, the number of franchisees for whom the fulfillment period deadline was not
applicable, and the number of franchisees for whom the fulfillment requirement was not met
during the fulfillment period. The number and percentage of franchisees in each category is
portrayed as well. There were 69 franchises sold in 2015. The actual fulfillment information for
69 franchisees is stated below.

                2015 FULFILLMENT OF INITIAL ACCOUNT VOLUME OBLIGATIONS

                                                         Monthly Initial Account Volume Purchased
                                                                                                                  Total
                                                                                                   $20,000      Franchises
                                                  $3,000   $5,000    $7,000    $10,000   $15,000     to            Sold
                                                                                                   $25,000
                                                                                                   630 to
 Fulfillment period (days):                        120      180          240    330       480                  No.      %
                                                                                                    780
 REQUIREMENT

 FULFILLMENT
  MET WITHIN




                       Number of franchisees
    PERIOD




                       offered required initial
                                                   12        3           0       0         0         0          15      22%
                       account volume within
                       fulfillment period



                       Number of franchisees
  FULFILLMENT PERIOD




                       to whom offers ceased
    NOT APPLICABLE




                       because of their             0        0           0       0         0         0          0        0%
                       unacceptable
       DEADLINE




                       performance
                       Number of franchisees
                       currently in fulfillment     9        16          4       2         0         1          32      46%
                       period
                                    Subtotals
                                                    9        16          4       2         0         0          32      46%
                               (2 rows above)




2607355.5                                                                                                   OW Unit 2016 FDD
015961-00027
                                                                    35
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 103 of 262


                                                  Monthly Initial Account Volume Purchased
                                                                                                           Total
                                                                                               $20,000   Franchises
                                            $3,000   $5,000       $7,000   $10,000   $15,000     to         Sold
                                                                                               $25,000
                  Number of franchisees
 NOT MET WITHIN
  REQUIREMENT

  FULFILLMENT


                  who accepted delayed       15        5            2        0            0      0       22     32%
                  performance
     PERIOD



                  Number of franchisees
                                              0        0            0        0            0      0       0       0%
                  given credit or refunds

                               Subtotals
                                             15        5            2        0            0      0       22     32%
                          (2 rows above)

        Total Number of Franchises
                                             36       24            6        2            0      1       69    100%
                             Sold:

       The franchisor has fulfilled this account volume for franchises in the past. Your
individual results may vary. There is no assurance that the franchisor will be able to supply
accounts as it has in the past.

       Substantiation of the data used in preparing the earnings claim set out above will be made
available to you upon reasonable request. This written substantiation is available for inspection
at OpenWorks’ corporate headquarters.

                                           ITEM 20
                             OUTLETS AND FRANCHISEE INFORMATION

                                            Systemwide Outlet Summary
                                               For Years 2013 to 2015

  Outlet Type                     Year             Outlets at the             Outlets at the         Net Change
                                                  Start of the Year          End of the Year
                                  2013                   303                      300                     -3
Franchise                         2014                     300                       327                 +27
                                  2015                     327                       343                 +16
Company-                          2013                        5                       5                   0
Owned                             2014                        5                       5                   0
                                  2015                        5                       7                   +2
Total Outlets                     2013                     308                       305                  -3
                                  2014                     305                       332                 +27
                                  2015                     332                       350                 +18




2607355.5                                                                                            OW Unit 2016 FDD
015961-00027
                                                              36
                Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 104 of 262

                                  Transfers of Outlets from Franchisees to New Owners
                                               (Other than the Franchisor)
                                                 For Years 2013 to 2015

                      State                        Year                    Number of Transfers
       Arizona                                     2013                            0
                                                   2014                            0
                                                   2015                            1
       California                                  2013                            1
                                                   2014                            0
                                                   2015                            2
       Illinois                                    2013                            0
                                                   2014                            0
                                                   2015                            1
       Texas                                       2013                            0
                                                   2014                            0
                                                   2015                            0
       Washington                                  2013                            3
                                                   2014                            1
                                                   2015                            1
       Totals                                      2013                            4
                                                   2014                            1
                                                   2015                            5

                                                Status of Franchised Outlets
                                                  For Years 2013 to 2015

                              Outlets                                                        Ceased             Outlets
                              at Start                                         Reacquired   Operations-         at End
                               of the    Outlets                      Non-         by         Other             of the
   State          Year         Year      Opened     Terminations    Renewals   Franchisor    Reasons             Year
Arizona           2013          109        12           19             0           0            0                102
                  2014          102        14             2            0            0             0              114
                  2015          114        19             20           0            0             0              113




       2607355.5                                                                             OW Unit 2016 FDD
       015961-00027
                                                               37
                   Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 105 of 262


                           Outlets                                                              Ceased            Outlets
                           at Start                                               Reacquired   Operations-        at End
                            of the     Outlets                          Non-          by         Other            of the
    State           Year    Year       Opened     Terminations        Renewals    Franchisor    Reasons            Year
California          2013      44         14            6                 0            0            0                52
                    2014     52              10         5                0             0            0               57
                    2015     57              15         13               0             0            0               59
Colorado            2013      0              0          0                0             0            0               0
                    2014      0              0          0                0             0            0               0
                    2015      0              1          0                0             0            0               1
Illinois            2013      7              8          0                0             0            0               15
                    2014     15              9          0                0             0            0               24
                    2015     24              11         6                0             0            0               29
Texas               2013     18              6          5                0             0            0               19
                    2014     19              7          2                0             0            0               24
                    2015     24              9          6                0             0            0               27
Washington          2013     125             20         32               0             0            1              112
                    2014     112             7          10               1             0            0              108
                    2015     108             14         8                0             0            0              114
Total               2013     303             60         62               0             0            1              300
Outlets             2014     300             47         19               1             0            0              327
                    2015     327             69         53               0             0            0              343


                                             Status of Company-Owned Outlets
                                                  For Years 2013 to 2015


                                      Outlets                 Outlets
                                      at Start               Reacquired                 Outlets      Outlets
                                       of the     Outlets      From          Outlets     Sold to    at End of
               State       Year        Year       Opened     Franchisee      Closed    Franchisee   the Year
           Arizona         2013          1          0            0             0            0            1
                           2014          1          0             0              0         0             1
                           2015          1          0             0              0         0             1
           California      2013          1          0             0              0         0             1
                           2014          1          0             0              0         0             1
                           2015          1          1             0              0         0             2

           2607355.5                                                                           OW Unit 2016 FDD
           015961-00027
                                                             38
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 106 of 262


                         Outlets                Outlets
                         at Start              Reacquired               Outlets      Outlets
                          of the    Outlets      From        Outlets     Sold to    at End of
    State        Year     Year      Opened     Franchisee    Closed    Franchisee   the Year
Colorado         2013       0         0            0           0            0            0
                 2014       0         0             0           0          0             0
                 2015       0         1             0           0          0             1
Illinois         2013       1         0             0           0          0             1
                 2014       1         0             0           0          0             1
                 2015       1         0             0           0          0             1
Texas            2013       1         0             0           0          0             1
                 2014       1         0             0           0          0             1
                 2015       1         0             0           0          0             1
Washington       2013       1         0             0           0          0             1
                 2014       1         0             0           0          0             1
                 2015       1         0             0           0          0             1
Total Outlets    2013       5         0             0           0          0             5
                 2014       5         0             0           0          0             5
                 2015       5         2             0           0          0             7


                         Projected Openings as of December 31, 2015

                                                                        Projected New
                    Franchise Agreements         Projected New         Company-Owned
                    Signed But Outlet Not     Franchised Outlets in    Outlets in the Next
      State                Opened             the Next Fiscal Year        Fiscal Year
Arizona                         0                       8                      0
California                      0                       11                     0
Colorado                        0                       4                      0
Florida                         0                       3                      1
Georgia                         0                       2                      1
Illinois                        0                       6                      0
Texas                           0                       6                      0
Washington                      0                       8                      0
Totals                          0                       48                     2



2607355.5                                                                      OW Unit 2016 FDD
015961-00027
                                               39
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 107 of 262

       A list of the names of all franchisees and the addresses and telephones numbers of their
businesses are provided in Exhibit H to this Disclosure Document.
       The name, city, state and current business telephone number (or if unknown, the last
known home telephone number) of every franchisee who had a business terminated, cancelled,
not renewed or otherwise voluntarily or involuntarily ceased to do business under the Franchise
Agreement during the most recently completed fiscal year or who has not communicated with us
within 10 weeks of the issuance date of this disclosure document are listed on Exhibit I to this
Disclosure Document. If you buy this franchise, your contact information may be disclosed
to other buyers when you leave the franchise system.

       During the last three fiscal years, we have not had any franchisees sign confidentiality
provisions that would restrict their ability to speak openly about their experience with the
franchise system.

       There are no trademark-specific organizations formed by our franchisees that are
associated with the system which have asked to be included in this disclosure document.

                                        ITEM 21
                                 FINANCIAL STATEMENTS

       Attached to this Disclosure Document in Exhibit J are the audited financial statements
for OpenWorks for the years ended December 31, 2015, December 31, 2014 and December 31,
2013.

                                          ITEM 22
                                        CONTRACTS

        Attached as Exhibits to this Disclosure Document are copies of the following agreements
relating to the offer of a franchise:

 Exhibit       Name                                           Notes
                                  Each of your principals will be required to sign a personal
                                  guaranty of your obligations to OpenWorks under the
                                  Franchise Agreement. A copy of the Personal Guaranty is
               Franchise          Attachment 3 to the Franchise Agreement. Any individual
       C       Agreement and
               its Attachments    who owns more than 5% of you and each person who will
                                  receive initial training will be required to sign a Non-
                                  Disclosure and Non-Competition Agreement. A copy of this
                                  Agreement is Attachment 4 to the Franchise Agreement.
                                  You must execute a promissory note if you finance your
       D       Promissory Note    initial franchise fee, or any marketing fee.
               Account            You must sign an Account Assignment Agreement for each
       E       Assignment         customer account you agree to service.
               Agreement
               Equipment          You must sign an Equipment Purchase Agreement if you
       F       Purchase           purchase any additional equipment from OpenWorks.
               Agreement

2607355.5                                                                          OW Unit 2016 FDD
015961-00027
                                               40
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 108 of 262


 Exhibit       Name                                           Notes
               Renewal             If you renew your Franchise Agreement, you must sign a
       L       Amendment           Renewal Amendment.
               Extended            You must execute an Extended Account Guarantee
               Account
      M                            Agreement on each account that you purchase an extended
               Guarantee           account guarantee.
               Agreement
               Insurance and       You must complete an application if you elect to participate
       N       Bond                in OpenWorks’ insurance or bond program.
               Applications
               Background
               Check Release     You must complete the background check form if you
       O       and Authorization finance your initial franchise fee or any marketing fee.
               Form
                                   If you transfer your franchise, you and the transferee must
               Assignment of       execute an Assignment of Franchise Rights. There are two
       P                           forms of assignment included. The form you will execute
               Franchise Rights    depends on whether you transfer all of your franchise rights
                                   or if you transfer only a majority of your franchise rights.


                                           ITEM 23
                                           RECEIPT

      Exhibit Q contains detachable documents acknowledging your receipt of this disclosure
document.




2607355.5                                                                          OW Unit 2016 FDD
015961-00027
                                               41
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 109 of 262

                                                EXHIBIT A
                                         STATE AGENCIES EXHIBIT

              California                    Commissioner of Business Oversight
                                            320 W. 4th Street, Suite 750
                                            Los Angeles, California 90013-2344
                                            213/576-7505
                                            Toll Free1- 866/275-2677

                                            1515 K Street, Suite 200
                                            Sacramento, California 95814-4052
                                            916/445-7205
                                            Toll Free1- 866/275-2677

                                            1350 Front Street, Room 2034
                                            San Diego, California 92101-3697
                                            619/525-4233
                                            Toll Free 1-866/275-2677

                                            One Sansome Street, #600
                                            San Francisco, California 94104
                                            415/972-8559
                                            Toll Free 1-866/275-2677

              Connecticut                   Securities and Business Investment Division
                                            Connecticut Department of Banking
                                            260 Constitutional Plaza
                                            Hartford, Connecticut 06103
                                            860/240-8299

              Florida                       Department of Agriculture and Consumer Services
                                            Division of Consumer Services
                                            2005 Apalachee Parkway
                                            Tallahassee, Florida 32399-6500
                                            850/488-2221

              Hawaii                        Commissioner of Securities of the State of Hawaii
                                            Hawaii Department of Commerce and Consumer Affairs
                                            Business Registration Division
                                            Securities Compliance Branch
                                            335 Merchant Street, Room 203
                                            Honolulu, Hawaii 96813
                                            808/586-2722

              Illinois                      Illinois Attorney General
                                            500 South Second Street
                                            Springfield, Illinois 62706
                                            217/782-4465

              Indiana                       Securities Commissioner
                                            Indiana Securities Division
                                            302 West Washington Street, Room E-111
                                            Indianapolis, Indiana 48933
                                            317/232-6681
FDD Exhibit A - State Agencies Exhibit
560462.12 - 07/15                                                                EXHIBIT A TO FDD
                                                                                        Page 1 of 3
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 110 of 262


              Iowa                       Iowa Securities Bureau
                                         340 E. Maple Street
                                         Des Moines, Iowa 50319-0066
                                         515/281-4441

              Maryland                   Office of the Attorney General
                                         Securities Division
                                         200 St. Paul Place
                                         Baltimore, Maryland 21202
                                         410/576-6360

              Michigan                   Franchise Administrator
                                         670 Law Building
                                         525 West Ottawa Street
                                         Lansing, Michigan 48913
                                         517/373-7117

              Minnesota                  Deputy Commissioner
                                         Minnesota Department of Commerce
                                         85 7th Place East, Suite 500
                                         St. Paul, Minnesota 55101-2198
                                         651/539-1600

              Nebraska                   Nebraska Department of Banking and Finance
                                         Bureau of Securities/Financial Institutions Division
                                         1526 K Street, Suite 300
                                         Lincoln, Nebraska 68508-2732
                                         P.O. Box 95006
                                         Lincoln, Nebraska 68509-5006
                                         402/471-2171

              New York                   New York State Department of Law
                                         120 Broadway, 23rd Floor
                                         New York, New York 10271
                                         212/416-8211

              North Dakota               North Dakota Securities Department
                                         600 East Boulevard Avenue
                                         State Capitol – 5th Floor
                                         Bismarck, North Dakota 58505-0510
                                         701/328-2910

              Oregon                     Department of Consumer and Business Services
                                         Division of Finance and Corporate Securities
                                         Labor and Industries Building
                                         Salem, Oregon 97310
                                         503/378-4387




FDD Exhibit A - State Agencies Exhibit
560462.12 - 07/15                                                                EXHIBIT A TO FDD
                                                                                        Page 2 of 3
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 111 of 262

              Rhode Island               Associate Director and
                                         Superintendent of Securities
                                         Division of Securities
                                         1511 Pontiac Avenue
                                         John O. Pastore Complex - Building 69-1
                                         Cranston, RI 02920
                                         401/462-9527

              South Dakota               Franchise Administrator
                                         The Department of Labor and Regulation
                                         Division of Securities
                                         124 South Euclid, Suite 104
                                         Pierre, South Dakota 57501
                                         605/773-4823

              Texas                      Secretary of State
                                         1019 Brazos Street [Zip 78701]
                                         P. O. Box 12887
                                         Austin, Texas 78711-2887
                                         512/475-1769

              Utah                       Department of Commerce
                                         Division of Consumer Protection
                                         160 E. 300 South
                                         SM Box 146704
                                         Salt Lake City, Utah 84114-6704
                                         801/530-6601

              Virginia                   State Corporation Commission
                                         Division of Securities and Retail Franchising
                                         1300 East Main Street
                                         9th Floor
                                         Richmond, Virginia 23219
                                         804/371-9051

                Washington               Administrator
                                         Department of Financial Institutions
                                         Securities Division
                                         150 Israel Road SW
                                         P. O. Box 9033 [Zip 98501-9033]
                                         Tumwater, Washington 98501
                                         360/902-8760

                Wisconsin                Administrator
                                         DFI, Division of Securities
                                         345 W. Washington Avenue
                                         P.O. Box 1768 [Zip 53701]
                                         Madison, Wisconsin 53703
                                         608/261-9555




FDD Exhibit A - State Agencies Exhibit
560462.12 - 07/15                                                               EXHIBIT A TO FDD
                                                                                       Page 3 of 3
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 112 of 262
                                             EXHIBIT B
                                   STATE-SPECIFIC ADDENDA
                                            ADDENDUM
                     TO THE FRANCHISE DISCLOSURE DOCUMENT OF
                        O.P.E.N. AMERICA, INC. DBA OPENWORKS
                        REQUIRED BY THE STATE OF CALIFORNIA


THE CALIFORNIA FRANCHISE INVESTMENT LAW REQUIRES THAT A COPY OF ALL
PROPOSED AGREEMENTS RELATING TO THE SALE OF THE FRANCHISE BE DELIVERED
TOGETHER WITH THE DISCLOSURE DOCUMENT.

Section 31125 of the California Corporations Code requires us to give you a disclosure document, in a
form containing the information that the commissioner may by rule or order require, before a
solicitation of a proposed material modification of an existing franchise.

Item 3. Neither the franchisor, any person or franchise broker in Item 2 of the Disclosure Document is
subject to any currently effective order of any national securities association or national securities
exchange, as defined in the Securities Exchange Act of 1934, 15 U.S.C.A. 78a et seq., suspending or
expelling these persons from membership in this association or exchange.

Item 5. All initial fees and costs, including fees or costs related to any services rendered, any
equipment and/or inventory delivered or any other costs related to the franchise, will be deposited into
an escrow account at Wells Fargo Bank until OpenWorks’ pre-opening obligations to you are complete
and you begin operating the business. OpenWorks’ pre-opening obligations consist of providing
training, a starter equipment and supply kit and the Operation and Safety Manual. You must sign a
statement after OpenWorks completes these obligations and you begin operations.

Item 7. The initial fee or the down payment portion of the initial fee and the background check fee
deposited in an escrow account at Wells Fargo Bank and released when OpenWorks has completed its
pre-opening obligations to you and you begin operations.

Item 10. OpenWorks will comply with all appropriate laws governing any direct financing offered by
us to you, including, if applicable, the California Finance Lenders Law.

Item 11. OpenWorks is dedicated to collecting amounts due on the cleaning services you provide. It
closely monitors the billing and collection process and, if necessary it may utilize collection agencies
and attorneys

California Business and Professions Code Sections 20000 through 20043 provide rights to the
franchisee concerning termination, transfer or non-renewal of a franchise. If the franchise agreement
contains a provision that is inconsistent with the law, the law will control.

The franchise agreement provides for termination upon bankruptcy. This provision may not be
enforceable under federal bankruptcy law (11 U.S.C.A. Sec. 101 et seq.).

The franchise agreement contains a covenant not to compete which extends beyond the termination of
the franchise. This provision may not be enforceable under California law.


2622509.2 03/16                                                                      EXHIBIT B TO FDD
015961-00027                                                                                Page 1 of 5
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 113 of 262
The franchise agreement requires binding arbitration. The arbitration will occur at Phoenix, Arizona
with the costs being borne by the party against whom the arbitrator renders a decision. Prospective
franchisees are encouraged to consult private legal counsel to determine the applicability of California
and federal laws (such as Business and Professions Code Section 20040.5, Code of Civil Procedure
Section 1281, and the Federal Arbitration act) to any provisions of a franchise agreement restricting
venue to a forum outside the State of California.

The franchise agreement requires application of the laws of Arizona. This provision may not be
enforceable under California law.

OUR WEBSITE HAS NOT BEEN REVIEWED OR APPROVED BY THE CALIFORNIA
DEPARTMENT OF BUSINESS OVERSIGHT. ANY COMPLAINTS CONCERNING THE
CONTENT OF THIS WEBSITE MAY BE DIRECTED TO THE CALIFORNIA DEPARTMENT OF
BUSINESS OVERSIGHT AT www.dbo.ca.gov.

The provisions of this Addendum only apply if the jurisdictional requirements of the California
Franchise Investment Law are met independently without reference to this Addendum and to the extent
they are then valid requirements of the statute.




2622509.2 03/16                                                                      EXHIBIT B TO FDD
015961-00027                                                                                Page 2 of 5
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 114 of 262
                                              ADDENDUM

                      TO THE FRANCHISE DISCLOSURE DOCUMENT OF
                         O.P.E.N. AMERICA, INC. DBA OPENWORKS
                          REQUIRED BY THE STATE OF ILLINOIS

      1.     The conditions under which your franchise can be terminated and your rights upon non-
renewal may be affected by Illinois law, 815 ILCS 705/19 and 705/20.

       2.       Cover Page. Risk factor 1 indicates that local law may supersede the Franchise
Agreement. As noted in Paragraph 3 below, the Illinois law does supersede the Franchise Agreement
and applies to Illinois franchisees.

         3.     Item 17. The following language is added to Items 17v and 17w: "Provided that
Illinois law will govern franchises granted to residents of Illinois and franchises located in the State of
Illinois when the offer was made or accepted in Illinois."

       4.       Item 17v. Illinois law provides that any provision in a franchise agreement that
designates jurisdiction or venue in a forum outside of Illinois is void provided that a franchise
agreement may provide for arbitration in a forum outside of Illinois.

The provisions of this Addendum only apply if the jurisdictional requirements of the Illinois Franchise
Disclosure Act are met independently without reference to this Addendum and to the extent they are
then valid requirements of the statute.




2622509.2 03/16                                                                         EXHIBIT B TO FDD
015961-00027                                                                                   Page 3 of 5
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 115 of 262
                                              ADDENDUM

                     TO THE FRANCHISE DISCLOSURE DOCUMENT OF
                        O.P.E.N. AMERICA, INC. DBA OPENWORKS
                       REQUIRED BY THE STATE OF WASHINGTON


The state of Washington has a statute, RCW 19.100.180 which may supersede the franchise agreement
in your relationship with the franchisor including the areas of termination and renewal of your
franchise. There may also be court decisions which may supersede the franchise agreement in your
relationship with the franchisor including the areas of termination and renewal of your franchise.
In any arbitration involving a franchise purchased in Washington, the arbitration site shall be either in
the state of Washington, or in a place mutually agreed upon at the time of the arbitration, or as
determined by the arbitrator.

In the event of a conflict of laws, the provisions of the Washington Franchise Investment Protection
Act, Chapter 19.100 RCW shall prevail.

A release or waiver of rights executed by a franchisee shall not include rights under the Washington
Franchise Investment Protection Act except when executed pursuant to a negotiated settlement after the
agreement is in effect and where the parties are represented by independent counsel. Provisions such
as those which unreasonably restrict or limit the statute of limitations period for claims under the Act,
rights or remedies under the Act such as a right to a jury trial may not be enforceable.

Transfer fees are collectable to the extent they reflect the franchisor’s reasonable estimated or actual
costs in effecting a transfer.

In any arbitration involving a franchise purchased in Washington, the arbitration site shall be either in
the state of Washington, or in a place mutually agreed upon at the time of the arbitration, or as
determined by the arbitrator.

The provisions of this Addendum only apply if the jurisdictional requirements of the Washington
Franchise Investment Protection Act are met independently without reference to this Addendum and to
the extent they are then valid requirements of the statute.




2622509.2 03/16                                                                         EXHIBIT B TO FDD
015961-00027                                                                                   Page 4 of 5
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 116 of 262

The undersigned does hereby acknowledge receipt of this Addendum.

Dated this ____ day of _____, 20__.

FRANCHISOR:                                     PROSPECTIVE FRANCHISEE:

O.P.E.N. America, Inc.                          ____________________________________

By:                                             By:

Title:                                          Title:




2622509.2 03/16                                                          EXHIBIT B TO FDD
015961-00027                                                                    Page 5 of 5
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 117 of 262




                              EXHIBIT C
                             OPENWORKS
                        JANITORIAL FRANCHISE
                             AGREEMENT




2622019.2 03/16                                            INT___________/ INT___________
                                                            Unit Janitorial Franchise Agreement
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 118 of 262



                                                         TABLE OF CONTENTS


Section                                                                                                                                            Page
1.      PARTIES ........................................................................................................................................ 1
2.         RECITALS ..................................................................................................................................... 2
           2.1         Ownership of System ......................................................................................................... 2
           2.2         Definition of Reasonable Business Judgment.................................................................... 2
           2.3         Nature of OpenWorks’ Business ....................................................................................... 2
           2.4         Objectives of Parties .......................................................................................................... 2
3.         DEFINITIONS ................................................................................................................................ 2
4.         GRANT OF FRANCHISE ............................................................................................................. 5
           4.1         Granting Clause ................................................................................................................. 5
           4.2         Term and Renewal ............................................................................................................. 5
5.         SERVICES TO YOU...................................................................................................................... 6
           5.1         Training.............................................................................................................................. 6
           5.2         Offering Accounts.............................................................................................................. 6
           5.3         Starter Kit........................................................................................................................... 9
           5.4         Billing, Collection and Payment ...................................................................................... 10
           5.5         Consultation ..................................................................................................................... 10
           5.6         Manual ............................................................................................................................. 10
           5.7         Advertising....................................................................................................................... 11
           5.8         Suggested Suppliers ......................................................................................................... 12
6.         PAYMENTS BY YOU ................................................................................................................. 12
           6.1         Initial Fee ......................................................................................................................... 12
           6.2         Royalties .......................................................................................................................... 13
           6.3         Special Project Fees ......................................................................................................... 13
           6.4         Advertising Fund Contributions ...................................................................................... 13
           6.5         Payment of Royalties and Advertising Fund Contributions ............................................ 14
           6.6         Inspection of Records ...................................................................................................... 14
           6.7         OpenWorks’ Right to Audit Your Records ..................................................................... 14
           6.8         Marketing Fee .................................................................................................................. 14
           6.9         Extended Account Guarantee Fee.................................................................................... 16
           6.10        Account Transfer Fee and Franchise Transfer Fee .......................................................... 16
           6.11        Interest on Late Payments ................................................................................................ 16
           6.12        Account Charges .............................................................................................................. 16
           6.13        Cancellation Charges ....................................................................................................... 16
                                                             i
2622019.2 03/16                                                                                                        INT___________/ INT___________
                                                                                                                        Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 119 of 262



         6.14       Minimum Account Service Fee ....................................................................................... 17
         6.15       Background Check Fee .................................................................................................... 17
         6.16       Document Preparation Fee............................................................................................... 17
         6.17       Manual Check Fee ........................................................................................................... 17
         6.18       Equipment and Supplies .................................................................................................. 17
         6.19       Trouble Call Fee .............................................................................................................. 17
         6.20       Lost Document Fee .......................................................................................................... 17
         6.21       Legal Entity Fee ............................................................................................................... 17
7.       YOUR OBLIGATIONS ............................................................................................................... 18
         7.1        Use of Trade Name and Marks ........................................................................................ 18
         7.2        Quality Control ................................................................................................................ 19
         7.3        Insurance and Bond ......................................................................................................... 22
         7.4        Financial and Legal Responsibility.................................................................................. 23
         7.5        Pre-Existing Accounts ..................................................................................................... 23
         7.6        Variances ......................................................................................................................... 23
         7.7        Computer System............................................................................................................. 24
         7.8        Certificate of Tax Compliance ......................................................................................... 24
8.       RELATIONSHIP OF PARTIES................................................................................................... 24
         8.1        Interest in Marks and System........................................................................................... 24
         8.2        Independent Status ........................................................................................................... 24
         8.3        Display of Disclaimer ...................................................................................................... 24
         8.4        Indemnification ................................................................................................................ 24
         8.5        Confidential Information ................................................................................................. 24
         8.6        Noncompetition ............................................................................................................... 25
         8.7        Non-Solicitation ............................................................................................................... 26
         8.8        Modification..................................................................................................................... 26
         8.9        Lack of Prior Conflict ...................................................................................................... 26
         8.10       Notification ...................................................................................................................... 27
         8.11       Tolling of Time Periods ................................................................................................... 27
         8.12       Non-Disclosure and Non-Competition Agreements ........................................................ 27
9.       TRANSFER .................................................................................................................................. 27
         9.1        Purpose of Conditions for Approval of Transfer ............................................................. 27
         9.2        Notice of Proposed Transfer ............................................................................................ 27
         9.3        Consent by OpenWorks ................................................................................................... 27
         9.4        Conditions for Consent to Transfer.................................................................................. 28

                                                                    ii
2622019.2 03/16                                                                                                   INT___________/ INT___________
                                                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 120 of 262



         9.5       Waivers of Some Conditions Upon Certain Types of Transfers...................................... 29
         9.6       OpenWorks’ Right of First Refusal ................................................................................. 30
         9.7       Assignment by OpenWorks ............................................................................................. 30
         9.8       Legend ............................................................................................................................. 30
10.      TERMINATION OF FRANCHISE ............................................................................................. 30
         10.1      Termination by Consent of the Parties............................................................................. 30
         10.2      Termination by OpenWorks ............................................................................................ 30
         10.3      Termination by You ......................................................................................................... 32
         10.4      Rights and Obligations After Termination ...................................................................... 32
11.      MISCELLANEOUS PROVISIONS ............................................................................................. 33
         11.1      Construction of Contract .................................................................................................. 33
         11.2      Governing Law ................................................................................................................ 33
         11.3      Notices ............................................................................................................................. 33
         11.4      Amendments .................................................................................................................... 33
         11.5      Waiver.............................................................................................................................. 34
         11.6      Integration ........................................................................................................................ 34
         11.7      Modification..................................................................................................................... 34
         11.8      Arbitration........................................................................................................................ 34
         11.9      Injunctive Remedy for Breach ......................................................................................... 35
         11.10     Limitation of Actions ....................................................................................................... 35
         11.11     Attorneys’ Fees and Costs ............................................................................................... 36
         11.12     Severability ...................................................................................................................... 36
         11.13     Approval and Guarantees................................................................................................. 36
         11.14     Acceptance by OpenWorks.............................................................................................. 36
         11.15     Indulgences, Not Waivers ................................................................................................ 36
         11.16     Execution in Counterparts................................................................................................ 36
         11.17     Time of Essence ............................................................................................................... 36
         11.18     Franchisor Limited Liability ............................................................................................ 36
         11.19     Disclaimer of Representations ......................................................................................... 38




                                                                   iii
2622019.2 03/16                                                                                                    INT___________/ INT___________
                                                                                                                    Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 121 of 262



ATTACHMENTS
    Attachment 1:    Business Starter Packages
    Attachment 2:    Terms
    Attachment 3:    Personal Guaranty
    Attachment 4:    Non-Disclosure and Non-Competition Agreement
    Attachment 5:    Trademarks
    Attachment 6:    Spousal Consent
    Attachment 7:    Illinois Addendum




                                        iv
2622019.2 03/16                                                     INT___________/ INT___________
                                                                     Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 122 of 262



                                    INDEX OF DEFINED TERMS

                                                     Section of Agreement
                  Term                               Where Defined
                  Account Assignment Agreement       5.2.5
                  Account                            3.1
                  Account Volume                     3.2
                  Additional Account Volume          3.4
                  Additional Accounts                5.2.2
                  Advertising Fund                   5.7.1
                  AdVol                              5.2.2
                  Affiliate                          3.5
                  Agreement                          3.6, Attachments 3 & 4
                  Area                               8.6.4, Attachment 4
                  Claim                              11.8
                  Competitive Business               8.6.3, Attachment 4
                  Confidential Information           3.7, Attachment 4
                  Counterclaim                       11.8.4
                  Designated Manager                 3.8
                  Effective Date                     3.9
                  Existing Account                   7.5
                  Fluent in English                  7.2.12
                  Franchisee                         1, Attachments 3 & 4
                  Franchise Network                  3.11
                  Franchise Package                  3.12
                  Good Standing                      3.13
                  Gross Revenue                      3.14
                  Inactive Month                     6.14
                  Initial Notice                     11.8.1
                  Initial Resolution                 11.8.2
                  Initiator                          11.8.1
                  Janitorial Service                 3.15
                  Maintenance Agreements             3.16
                  Manual                             3.17
                  Marks                              3.18
                  Minimum Account Service Fee        6.14
                  OpenWorks                          1, 3.20 and Attachment 3
                  Purchase Contract                  5.2.2
                  Reasonable Business Judgment       2.2
                  Required Transfer                  1
                  Respondent                         11.8.1
                  Response                           11.8.3
                  Second Notice                      11.8.3a
                  Second Resolution                  11.8.3a
                  Special Project Fee                6.3
                  Substantial Interest               3.5
                  System                             3.22
                  Termination                        3.23
                  Territory                          3.24
                  Time Period                        8.6.2, Attachment 4
                  Trade Names                        3.25
                  Transfer                           3.26
                  You                                1, 3.27

                                                 v
2622019.2 03/16                                                         INT___________/ INT___________
                                                                         Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 123 of 262



                             OPENWORKS FRANCHISE AGREEMENT

1.       PARTIES

        This Agreement is signed on ______________________________, 20__, (“Effective Date”) by
and between O.P.E.N. America, Inc., an Arizona corporation doing business as OpenWorks
(“OpenWorks”), with its principal office located at 4742 North 24th Street, Suite 450, Phoenix, Arizona
85016, and

                                                                                                                    ,
hereinafter referred to singularly or collectively as “You” or “Franchisee,” a:

[    ] Corporation,       [    ] Limited Liability Company, under the laws of the State of
___________________________. If you are an individual, you agree to Transfer all of your rights and
obligations under this Agreement to a legal entity of which you beneficially own 100% of the equity
within 90 days after the Effective Date (the “Required Transfer”). If you fail to complete the Required
Transfer within 90 days of the Effective Date, you agree to pay OpenWorks a fee of $500 per month until
such Required Transfer is complete as required by Section 6.21.

Address, Telephone, Social Security # and/or Federal Tax I.D.:

         The information below is to be completed for you, if you are an individual, or for each individual
partner of the partnership, or for each shareholder of the corporation, or for each member of the limited
liability company, as indicated above. You are required to maintain an active telephone number and e-
mail address and to notify OpenWorks of any changes. The Franchisee represents that the following
information is true and complete:

                                                                                                         Federal Tax
          Name                   Residential Address              Telephone            E-Mail            ID or Social
                                                                                                          Security #




Federal Tax I.D. if a partnership, corporation or limited liability company:
Designated Manager Name: __________________________________.

                                       FRANCHISE SUMMARY
Franchise Package:                                  Down Payment: $
Territory:                                          Amount Financed: $________ (Interest 12%)
Initial Monthly Account Volume:                     Terms (months):
Fulfillment Period (Days):                          Monthly Installments: $
Date Franchisee received UFDD (should be same date as on Receipt page):
Date of Franchisee first personal meeting with OpenWorks rep to discuss
purchase of franchise:
Date Franchisee received complete executable copy of Franchise Agreement:
                                            1
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 124 of 262



Date Franchisee signed this Agreement:
Date Franchisee delivered any down payment, deposit or other payment:

2.       RECITALS

        2.1      Ownership of System. OpenWorks is the owner of certain intellectual property rights,
including its Trade Names and the Marks, the distinctiveness and value of which you acknowledge.
OpenWorks has spent a considerable amount of time, effort and money to devise, and continues to
develop, business methods, technical knowledge and marketing concepts including, but not limited to,
trade secrets, commercial ideas, advertising materials, marketing strategies, information on sources of
supply, administrative procedures, business forms, and employee training techniques that, taken together,
comprise a proprietary System for the operation of Janitorial Services that offer commercial janitorial and
other facility services to Accounts pursuant to Maintenance Agreements, all of which are designed to
enhance the reputation and goodwill with the public of the services offered pursuant to the System.
OpenWorks may, from time to time, add to, amend, modify, delete or enhance any portion of the System
(including any of the Trade Names and Marks) as may be necessary in OpenWorks’ Reasonable Business
Judgment (as defined below) to change, maintain or enhance the System, TradeNames, Marks or
reputation, efficiency, competitiveness and/or quality of the System, or to adapt it to new conditions,
materials or technology, or to better serve the public. You will fully comply, at your own expense, with
all such additions or modifications reasonably designated as applicable to then existing franchise owners
similarly situated.

        2.2      Definition of Reasonable Business Judgment. OpenWorks agrees to use “Reasonable
Business Judgment” in the exercise of its rights, obligations and discretion under this Agreement except
where otherwise indicated in this Agreement. “Reasonable Business Judgment” means that OpenWorks’
determination shall prevail even in cases where other alternatives are also reasonable so long as
OpenWorks is intending to benefit or is acting in a way that could benefit the System by enhancing the
value of the Marks, increasing customer satisfaction, or minimizing possible customer brand or location
confusion. OpenWorks shall not be required to consider your particular economic or other circumstances
when exercising its Reasonable Business Judgment. At no time are you or any third party (including, but
not limited to any third party acting as a trier of fact) entitled to substitute your or its judgment for a
judgment that has been made by or on behalf of OpenWorks and that meets the definition of Reasonable
Business Judgment in recognition of the fact that the long-term goals of a franchised system, and the
long-term interests of both OpenWorks and all franchise owners, taken together, require that OpenWorks
have the latitude to exercise Reasonable Business Judgment.

         2.3     Nature of OpenWorks’ Business. OpenWorks is in the business of franchising other
parties to operate businesses using OpenWorks’ Trade Names, Marks and System.

       2.4    Objectives of Parties. OpenWorks wishes to grant you and you wish to accept from
OpenWorks a franchise to engage in the Janitorial Services described in this Agreement, using the Trade
Names, Marks and System, upon the terms and conditions set forth in this Agreement.

3.       DEFINITIONS. For purposes of this Agreement, when any of the following terms begin with
capital letters, their meanings are as defined in this Article 3 or elsewhere in this Agreement where the
term appears in bold type and quotation marks:

     3.1      “Account” means a customer who has entered into a Maintenance Agreement with
OpenWorks for the performance of janitorial and/or other facility services at the customer’s premises.


                                                2
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 125 of 262



        3.2    “Account Volume” means the gross dollar volume per month that should be generated
by the Accounts assigned to you by OpenWorks.

         3.3      “Additional Accounts” has the meaning ascribed to it in Section 5.2.2.

        3.4     “Additional Account Volume” means the gross dollar volume per month that should be
generated by the Additional Accounts that you purchased the rights to service from OpenWorks.

         3.5     “Affiliate” means people and companies associated with OpenWorks or you, as the
context indicates, including, but not limited to, spouses, members of your household, owners, general
partners, limited partners owning a Substantial Interest in OpenWorks or you, shareholders owning a
Substantial Interest in OpenWorks or you, corporations in which OpenWorks or you have a Substantial
Interest, corporations in which any person or entity owning a Substantial Interest in you also has a
Substantial Interest, or officers, directors, employees or agents of OpenWorks or you. As used in this
paragraph, the phrase “Substantial Interest” means the right to 10% or more of the capital or earnings of
a partnership or limited liability company, or alternatively, ownership of 10% or more of the voting stock
of a corporation.

      3.6     “Agreement” means this Franchise Agreement, together with its attachments and all
amendments hereto.

         3.7    “Confidential Information” means proprietary and/or confidential information and trade
secrets of OpenWorks and the System, including without limitation training materials, programs,
methods, techniques, specifications, standards, systems, procedures, sales and marketing programs and
strategies, manuals, financial data, knowledge of specifications for and suppliers of equipment, supplies
and services, bidding, pricing and billing methods, existing and prospective customer lists and
information about them and their service contracts, at any time existing or under consideration, for the
operation of OpenWorks regional offices and commercial janitorial and other facility service businesses.

        3.8    “Designated Manager” means the specific individual who will be responsible for the
day-to-day management of the Janitorial Services.

         3.9      “Effective Date” means the date of the Agreement as set forth in Article 1.

         3.10     “Fluent in English” has the meaning ascribed to it in Section 7.2.12.

        3.11     “Franchise Network” means the interdependent network composed of OpenWorks, all
OpenWorks franchisees, OpenWorks’ Affiliates, and any other people or business entities that it has
licensed to use the Trade Names, Marks, System or any of them.

        3.12     “Franchise Package” means one of four different programs offered by OpenWorks, each
generating a different amount of Initial Account Volume.

         3.13    “Good Standing” means timely compliance by you and your Affiliates with all
provisions of this Agreement, the Manual and any other agreement with OpenWorks, specifically
including, but not limited to, provisions for timely payment of amounts owed by you to OpenWorks or its
Affiliates and for any Account’s satisfaction with your Janitorial Service.

         3.14   “Gross Revenue” means the total amount of money received by OpenWorks and its
Affiliates or you or your Affiliates from Accounts for all services rendered by you or your Affiliates
within an accounting period.


                                                 3
2622019.2 03/16                                                                 INT___________/ INT___________
                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 126 of 262



         3.15    “Janitorial Service” means the business of providing commercial janitorial and other
facility services that OpenWorks has authorized you to conduct under the Trade Names, Marks and
System pursuant to this Agreement.

       3.16     “Maintenance Agreements” means written contracts between OpenWorks and
customers for the provision of commercial janitorial and other facility services at the customer premises.

         3.17    “Manual” means the Operations Manual, instructions and other correspondence that
OpenWorks will lend or communicate to you during the term of this Agreement, covering the operation
of the franchised business, as each may be amended and/or supplemented from time to time. The Manual
contains forms and requirements for the establishment, promotion and operation of a Janitorial Service
and for use of OpenWorks’ Trade Name and Marks.

        3.18    “Marks” means the word mark “OpenWorks,” the design mark “OpenWorks and
design,” and other selected trademarks, service marks, trade dress, logotypes, slogans and other
commercial symbols licensed by OpenWorks to you under this Agreement from time to time. A list of
additional trademarks is included as Attachment 5 to this Agreement.

        3.19    “Franchise Disclosure Document” means the Uniform Franchise Disclosure Document
to which this Agreement was attached and which was previously or contemporaneously provided to you.

         3.20   “OpenWorks” means O.P.E.N. America, Inc., an Arizona corporation, or any person or
entity to which OpenWorks allocates all or part of its rights and obligations under this Agreement.

         3.21     “Purchase Contract” has the meaning set forth in Section 5.2.2.

        3.22    “System” means the Confidential Information, and the other business methods, technical
knowledge and marketing concepts licensed by OpenWorks to you under this Agreement, including, but
not limited to, the right to use OpenWorks’ processes, purchasing arrangements, commercial ideas,
advertising materials, information on sources of supply, administrative procedures and business forms.

        3.23    “Termination” means the expiration and non-renewal of this Agreement, the early
termination of this Agreement under any circumstances, and the cessation of your rights to use the Trade
Names, Marks and System.

        3.24   “Territory” means the geographic boundaries of the county as identified in Article 1,
within which you will operate your Janitorial Service.

         3.25    “Trade Names” means the commercial names “OpenWorks,” “OpenWorks of [name of
state or other geographic designation],” and other selected trade names licensed by OpenWorks to you
under this Agreement from time to time.

         3.26    “Transfer” means any sale, gift, or other change in ownership of all or any part of the
rights and obligations of this Agreement or of all or substantially all of the assets of the Janitorial Service
(including without limitation, Accounts), or of an ownership interest in you (if you are a corporation or
other legal entity) of a magnitude at least as great as that described in this Section. If you are a
partnership or limited liability company, then one or more transactions (regardless of whether or not they
are related) in which there is a cumulative change in the rights to 34% or more of your capital, profits, or
distributions of profits will be considered to be a Transfer. If you are a corporation, then one or more
transactions (regardless of whether or not they are related) in which there is a cumulative change in
beneficial ownership of 34% or more of your voting stock will be considered to be a Transfer.


                                                  4
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 127 of 262



       3.27      “You” means the person or entity that is named as you in Article 1 of this Agreement and
your Designated Manager, as the context requires. “You” means, in addition, all people or entities that
succeed to the interest of the original you by Transfer or operation of law.

4.       GRANT OF FRANCHISE.

         4.1      Granting Clause.

                4.1.1 Non-exclusive Territory. Subject to all the terms and conditions set forth in this
Agreement, OpenWorks grants to you and you accept from OpenWorks a non-exclusive franchise to
operate the Janitorial Service described in this Agreement solely within the Territory using the Trade
Names, Marks and System in accordance with the terms of this Agreement. OpenWorks reserves all
rights in the Trade Names, Marks and System not expressly granted in this Agreement. Your right to
operate within the Territory is not exclusive. Other franchisees may compete there as there may be
multiple franchisees in a territory. OpenWorks may compete with you in your Territory, including
through alternative methods of distribution. You may, and OpenWorks encourages you to, solicit new
business within your Territory, but may not solicit business from existing OpenWorks customers or
prospects where an active OpenWorks or other franchisee bid (within the previous six (6) months) exists.
OpenWorks will not bid against you itself. You may only solicit business within your Territory and only
from prospects with their principal place of business located within your Territory. You may not service
prospects located outside of your Territory, even if you did not solicit the business. OpenWorks reserves
the right to compete with you under other tradenames or trademarks and offer services that are similar or
complimentary to those provided by your franchise.

                 4.1.2 Additional Accounts. You will not have an option to purchase additional
franchises. However, you may request that OpenWorks provide you with additional accounts to be
serviced under your existing franchise for a marketing fee. Such approval will be made in OpenWorks’
sole discretion. To purchase additional accounts, you must execute an amendment to this Agreement, and
if you finance the marketing fee, you must execute a promissory note.

         4.2      Term and Renewal.

                4.2.1 Initial Term. The initial term of the franchise will begin on the Effective Date
and will continue for a period of ten years unless terminated earlier pursuant to Article 10.

                 4.2.2 Renewal. You will have the right to renew the franchise for your Janitorial
Service for two additional ten year terms on the same terms and conditions as those on which OpenWorks
is customarily granting new franchises at the time of renewal, if at the time of each renewal the following
conditions are fulfilled:

         (a)      You and your Affiliates are in Good Standing under this Agreement, any other agreement
                  between OpenWorks or its Affiliates and you, and the Manual;

         (b)      You have notified OpenWorks in writing at least 180 days before the expiration date of
                  the then current agreement of your desire to renew;

         (c)      You and any Affiliates that have signed this Agreement have signed a copy of the new
                  franchise agreement not less than 30 days prior to the expiration of the then current
                  agreement or 150 days after you receive a copy of the new Franchise Agreement from
                  OpenWorks, whichever is later; and



                                                5
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 128 of 262



         (d)      You and any Affiliates that are parties to this Agreement have signed a general release of
                  claims in a form satisfactory to OpenWorks with respect to past dealings with
                  OpenWorks and its Affiliates.

         You understand that the terms of the standard franchise agreement in use by OpenWorks at the
times of renewal may contain materially different terms than those contained in this Agreement,
including, but not limited to (i) increased royalties and Advertising Fund contributions, (ii) different
performance standards and (iii) execution of a general release in a form satisfactory to OpenWorks of any
and all claims against OpenWorks or its Affiliates.

5.      SERVICES TO YOU. OpenWorks agrees to perform the following services for you, at
locations selected by OpenWorks, provided that you are, at the time when service is to be rendered, in
Good Standing under this Agreement, any other agreement with OpenWorks or its Affiliates, and the
Manual:

         5.1      Training.

                5.1.1 Initial Training. Before the opening of your Janitorial Service business,
OpenWorks will conduct an initial training program in the operation of the Janitorial Service under
OpenWorks’ System for you and any of your employees who wish to attend at the same time, at no
charge to you. You must attend and successfully complete the initial training program to the satisfaction
of OpenWorks, as evidenced by a Certificate of Completion of Initial Training awarded by OpenWorks,
before you may start operating your Franchise. The initial training program is offered once a month. You
must complete the program within 45 days of signing your Franchise Agreement. Any Designated
Manager of your Janitorial Service business must also attend and successfully complete the initial training
program to the satisfaction of OpenWorks. OpenWorks will charge you a fee for any initial training
provided to anyone after the first initial training program.

                 5.1.2 Continuing Education. OpenWorks may offer continuing education programs
on matters related to the operation or promotion of the Janitorial Service on an optional or mandatory
basis, as it considers appropriate. OpenWorks may charge you up to $150 per class for these programs.
OpenWorks reserves the right to adjust this fee at any time in OpenWorks discretion.

         5.2      Offering Accounts.

                5.2.1 Initial Accounts. After you have successfully completed the initial training,
signed OpenWorks’ Certificate of Completion of Initial Training, picked up your equipment, delivered a
copy of your business license and entity/organizational documents, and paid the initial franchise fee,
OpenWorks will offer you the initial Account Volume promised in Section 6.1 of this Agreement within
the fulfillment period for the Franchise Package you purchase. OpenWorks will contact you by the
method it chooses (e.g., by telephone or e-mail) and give you a certain amount of time to accept or refuse
the Account. If you do not respond during that time period, you will be deemed to have refused the
Account. OpenWorks’ fulfillment periods are as follows for each Franchise Package:

                                                                     Fulfillment
                                               Initial Monthly
                                 Package                               Period
                                               Account Volume
                                                                       (Days)
                               OW 3                         3,000            120
                               OW 5                         5,000            180
                               OW 7                         7,000            240


                                                  6
2622019.2 03/16                                                                    INT___________/ INT___________
                                                                                    Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 129 of 262



                                                                    Fulfillment
                                              Initial Monthly
                                Package                               Period
                                              Account Volume
                                                                      (Days)
                               OW 10                      10,000            330
                               OW 15                      15,000            480
                               OW 20                      20,000            630
                               OW 25                      25,000            780

If you and OpenWorks agree to an initial monthly account volume greater than $25,000, the additional
account volume will be offered in increments of 5,000 and increments of 150 days in the fulfillment
period.

          If OpenWorks does not offer Accounts having the promised initial Account Volume within the
required fulfillment period, you will be entitled upon written request to a refund of a portion of your
initial franchise fee, as described in Section 6.1 of this Agreement. Such a refund will fulfill OpenWorks’
obligation to offer the remaining portion of the initial Account Volume. If you do not make a written
request for a refund within 30 days after the end of the fulfillment period, you will be deemed to have
waived your right to a refund, but OpenWorks will remain obligated to offer you the remaining portion of
the initial Account Volume for the franchise package you selected.

         If, during the fulfillment period, you commit any default that would justify termination of an
Account or of this Agreement (including but not limited to the performance and noncompliance issues set
forth in the Account Satisfaction provisions at Section 7.2.5) OpenWorks may, at its option, suspend the
fulfillment period until the default is cured instead of terminating your service to an Account or
terminating this Agreement. If it appears, in OpenWorks’ Reasonable Business Judgment, that you
cannot or will not cure the default, OpenWorks may require you to repeat the initial training course.
OpenWorks’ fulfillment obligations to you are suspended until you successfully complete training. If you
fail to successfully complete the initial training course during your original fulfillment period, then
OpenWorks’ fulfillment obligations to you will cease. Once you have cured the default or have
successfully completed retraining course within the required time frame, the prior fulfillment period will
be cancelled and a new fulfillment period will begin to run.

                5.2.2 Additional Accounts. You will not have the option to purchase additional
franchises. However, you may request Additional Accounts from OpenWorks. “Additional Accounts”
are new Accounts, or an increase in the dollar Account Volume of an existing Account you are already
servicing (through increased occupancy, additional services, or for any other reason), offered to you by
OpenWorks over and above the Initial Account Volume (“AdVol”), under any of the following scenarios:

         (a)      You may request OpenWorks to provide you with Additional Accounts;

         (b)      OpenWorks may offer Additional Accounts to you on its own;

         (c)      OpenWorks, in conjunction with a proposed increase in an Account you are servicing,
                  will require you to purchase an increase in the dollar Account Volume of that Account,
                  and OpenWorks will assess a Marketing Fee (as defined in Section 6.8) from you that is
                  based on the increase; or

         (d)      OpenWorks, in conjunction with assigning an Account to you under a previous obligation
                  (Purchase Contract or replacement Account), will require you to purchase the overage if
                  the acceptance of that Account would cause the gross dollar volume under that Purchase
                  Contract to exceed the contract amount.
                                                  7
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 130 of 262



        In each of these cases, you are required to execute an amendment to the Franchise Agreement (a
“Purchase Contract”), signifying the purchase of the right to service one or more Additional Accounts,
and to pay the appropriate Marketing Fee as provided in Section 6.8.1 of this Agreement. You are
deemed to have accepted the AdVol after you have serviced the account three times, regardless of when
the Purchase Contract is executed and after the third service time OpenWorks will impose any applicable
Marketing Fee as of the date that you first serviced the account. OpenWorks may have outstanding
obligations to offer you Accounts under more than one Purchase Contract at a time. Assignment of a
given Account, if of sufficient monthly billing magnitude, may help to fulfill OpenWorks’ obligations to
offer you Accounts under more than one Purchase Contract.

       You agree that OpenWorks is under no obligation to provide you with Additional Accounts and
may do so solely at its own discretion.

                 5.2.3 Trial Period. You may refuse up to three separate new Accounts from the initial
Account Volume offered (whether offered telephonically or otherwise and whether or not accompanied
by an actual assignment) by OpenWorks for any reason whatsoever during the term of this Agreement.
However, each refusal of an offered Account (whether offered telephonically or otherwise and whether or
not accompanied by an actual assignment) from the initial Account Volume will extend the fulfillment
period by an additional 30 days. After three refusals (whether orally or in writing), any Account offer
from the initial Account Volume, that is initially refused by you or to which you discontinue services after
accepting an Account will reduce the Account Volume OpenWorks is obligated to offer you by the
amount of the Account offered and will also, at OpenWorks’ sole discretion, extend the fulfillment period
by an additional 30 days.

         You have a trial period of 30 days from the date that service under the Maintenance Agreement
for the Account is scheduled to commence to refuse an Account. Your refusal of any Account (whether
orally or in writing) will not relieve you of any payment obligations to OpenWorks, including without
limitation your obligations under promissory notes for installments of your initial franchise fee or any
Marketing Fee. OpenWorks must actually receive a notice of refusal (whether orally or in writing) within
the 30-day period in order for it to be effective. If you fail to give a notice of refusal, or if OpenWorks
does not actually receive it within the 30-day period, you will have waived your right to refuse the
Account. You will lose your right to refuse an Account if at any time that you are obligated to service the
Account you fail to do so in accordance with the Maintenance Agreement, work schedule, and the
Manual.

        If you refuse an offered Account during the 30-day trial period, OpenWorks will use
commercially reasonable efforts to locate another franchisee to service the Account. You must continue
servicing the Account in good faith until the earlier of (i) the commencement of services by another
franchisee, or (ii) 30 days after OpenWorks actually received your notice refusing the Account.

                 5.2.4 Replacement of Accounts. If any of OpenWorks’ initial Accounts terminate
their Maintenance Agreements within one year after the Maintenance Agreements commence,
OpenWorks will offer you replacement Accounts within 150 days, subject to the conditions set out in this
Section. If any of your Additional Accounts terminate their Maintenance Agreements within six months
after their Maintenance Agreements commence, OpenWorks will offer you replacement Accounts within
150 days, subject to the conditions set out in this Section. The foregoing guarantees do not apply to
Accounts that are terminated as a result of any wrongful act, omission, negligence or nonprofessional
interaction with the Account by you or your agents or Affiliates, including but not limited to, theft or
breakage of property, failure to reset security alarm systems, duplication of Account keys, being
argumentative with the Account and violations of Section 7.2.5 of this Agreement pertaining to an
Account’s satisfaction with your Janitorial Service. OpenWorks is not obligated to replace any Account
lost by you because of the Account’s dissatisfaction or request that service be provided by another
                                                 8
2622019.2 03/16                                                                 INT___________/ INT___________
                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 131 of 262



franchisee. OpenWorks may act in its sole discretion in determining if the Account has been terminated
due to your or your agents’ or Affiliates’ wrongful act, omission, negligence or nonprofessional
interaction with an Account or the Account’s dissatisfaction. OpenWorks is not obligated to replace
replacement Accounts.

        Replacement Account(s) will be the same or a greater monthly billing magnitude as the
Account(s) they replace. If the monthly billing volume of the replacement Account(s) is greater than the
terminated Account(s), OpenWorks may assess a Marketing Fee from you that is based on the overage.

                  5.2.5 Account Assignment Agreement. Each assignment to you of a new Account or
an increase in an existing Account, beginning with the assignments of Accounts to fulfill your Initial
Account Volume, will be made pursuant to a separate Agreement for Account Assignment or Increase (an
“Account Assignment Agreement”), which will have its own date, Account information, and if
applicable, Marketing Fee. By accepting the new Account or increase in an existing Account and
performing services, you agree to all of the applicable terms set forth in this Agreement and in each
Account Assignment Agreement as of the date of acceptance, regardless of the date of which you sign the
Account Assignment Agreement, which are hereby incorporated herein by reference, including without
limitation, the following:

         (a)      You acknowledge receiving a copy of the Maintenance Agreement and work schedule for
                  the assigned Account.

         (b)      You agree to service the Account and comply strictly with the terms of the Maintenance
                  Agreement and work schedule for the assigned Account, all according to the Manual and
                  the standards, procedures and policies established by OpenWorks from time to time.

         (c)      You certify that you have sufficient resources to service the assigned Account, including
                  working capital to purchase all needed supplies and equipment, and to meet all expected
                  payrolls for the first 45 days.

         (d)      If any portion of the assigned Account is an Additional Account (additional business in
                  excess of the Initial Account Volume or replacement Account volume OpenWorks is
                  required to provide you), then you agree to pay OpenWorks the Marketing Fee stated in
                  the Account Assignment Agreement.

         (e)      You acknowledge that OpenWorks has made no representations to you about how long
                  the Account will use your services except as expressly stated in the Maintenance
                  Agreement. You understand that there is no assurance that the Account will renew or
                  extend the Maintenance Agreement. OpenWorks retains all rights as the contracting
                  party with the Account.

         (f)      If you discontinue services for the assigned Account at any time for any reason, you
                  agree to immediately turn over to OpenWorks the Account’s keys, security codes and
                  cards in your possession or the possession of your employees. If you do not do so, you
                  agree to pay OpenWorks all charges assessed by the Account plus $500 a day until the
                  Account’s keys, codes and cards are delivered to OpenWorks.

                 5.2.6 Accounts Obtained by You. You are encouraged to solicit and procure
janitorial client Accounts on your own behalf. You must conduct all marketing activities in strict
conformity with the guidelines, policies and procedures set forth in the Manual. OpenWorks must sign a
Maintenance Agreement with these Accounts and will provide the same administrative services to support
these Accounts as it does to support Accounts it procures for you. You will pay all the same types of fees
                                                 9
2622019.2 03/16                                                                 INT___________/ INT___________
                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 132 of 262



in regard to these Accounts as you do in regard to Accounts procured by OpenWorks for you except that
you will not be required to pay a Marketing Fee to OpenWorks for Accounts you obtain solely as the
result of your own efforts. OpenWorks will impose the fees as of the date you begin servicing the
Account unless we agree in writing that certain service calls or services are specifically excluded. Upon
the Termination of this Agreement, Accounts you have procured must be assigned to OpenWorks if these
Accounts do not already have a signed Maintenance Agreement with OpenWorks. In furtherance of this
requirement, upon Transfer or Termination, you will immediately provide OpenWorks with a list of all
Accounts and customers and facilities you are servicing or had serviced at any date during the 12 months
preceding the date of such Transfer or Termination.

         5.3   Starter Kit. At no additional charge, OpenWorks will provide you with an equipment
and supply kit to commence your Janitorial Service. The current starter kit being provided by
OpenWorks is described in Attachment 1. OpenWorks may substitute different brand names or make
changes in specifications, but any substituted or changed item will be of equal or greater value and/or
quality.

         5.4      Billing, Collection and Payment.

                  5.4.1 Billing and Collection Service. OpenWorks will provide billing and collection
service for you. You must use this service and may not bill Accounts yourself. No later than the 2nd
business day of each month, you must send to OpenWorks a statement of all services rendered by you
during that month in the form currently prescribed by OpenWorks. Within 45 days after the end of each
month, OpenWorks will send you your Gross Revenue for that month, after deduction of any sums
currently due and payable by you to OpenWorks under this Agreement. OpenWorks may adjust the
deadlines for reporting by you and payment by OpenWorks if, in its sole discretion, such adjustments are
made necessary by general changes in the payment practices of Accounts in the area. You will be
notified in writing of any such adjustments.

               5.4.2 Limited Cash Flow Protection Service. At the time of sending your monthly
Gross Revenue to you, OpenWorks will advance you a sum equal to any delinquent payments that should
have been, but were not, received by OpenWorks from any Accounts you serviced during the month for
which payment is made if the following four requirements are met:

         (a)      The Account was not delinquent in the immediately preceding month;

         (b)      OpenWorks had not previously instructed you to terminate service to the Account;

         (c)      The Account was originally provided by OpenWorks; and

         (d)      You submitted to OpenWorks the monthly statement of all services rendered by you,
                  including services rendered to the delinquent Account, in a timely manner and in the
                  form prescribed by OpenWorks.

                5.4.3 Cost of Collection. OpenWorks is entitled to recover from you any costs it
incurs, including but not limited to attorneys’ and accountants’ costs and fees, filing fees, delivery and
photocopying charges, and costs of discovery, in collecting monies owed you by Accounts for your
services. OpenWorks may apply to this obligation any monies paid to OpenWorks by you or for your
Account.

Any such sums advanced to you by OpenWorks must be paid to OpenWorks within 90 days after the date
upon which payment was due from the Account whose payment was delinquent. Thereafter, you must
repay OpenWorks or it may deduct amounts owed to it by you for such advances from any and all money
                                                10
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 133 of 262



collected by OpenWorks on your behalf. You must pay OpenWorks interest at the rate of 12% per year
on any advances for which OpenWorks has not been reimbursed within 90 days after the date upon which
payment was due from the Account.

       5.5      Consultation. Upon your request, OpenWorks will use commercially reasonable efforts
to make its personnel available to you for consultation regarding operation of the Janitorial Service.

        5.6     Manual. OpenWorks will lend you a Manual containing information on operational
methods, safety, rules and policies, marketing, names of approved suppliers, and other information that
OpenWorks believes will be necessary or helpful to you in your operation of the Janitorial Service.
OpenWorks may revise the Manual periodically to conform to the changing needs of the Franchise
Network and will distribute updates to you verbally, on the Internet, by email or in the form of
memoranda containing these revisions. You are required to operate your Janitorial Service in accordance
with the Manual and any of its revisions. In the event of any dispute regarding the Manual, the terms of
the master copy maintained by OpenWorks shall be controlling.

         5.7      Advertising.

                 5.7.1 Advertising Fund. OpenWorks has established an advertising fund (an
“Advertising Fund”) to pool advertising monies of OpenWorks and each of its franchisees so as to
achieve greater benefits for all in promoting the OpenWorks brand and its Trade Names and Marks.
OpenWorks may, at its option, establish additional Advertising Funds. You must pay to OpenWorks as a
contribution to the Advertising Fund up to 1% of your Gross Revenue, payable at the same times and in
the same manner as royalties. OpenWorks currently contributes to the Advertising Fund in excess of
franchisee contributions for its commercial accounts; however, OpenWorks reserves the right to decrease
its contribution amounts in the future. OpenWorks shall administratively segregate all contributions to
the Advertising Fund on its books and records. However, any payments to the Advertising Fund may, at
OpenWorks’ discretion, be deposited in OpenWorks’ general operating account; may be commingled
with OpenWorks’ general operating funds; and may be deemed an asset of OpenWorks, subject, however,
to OpenWorks’ obligation to expend the monies in the Advertising Fund in accordance with the terms
hereof. OpenWorks may, in its sole discretion, elect to accumulate monies in the Advertising Fund for
such periods of time as it deems necessary or appropriate, with no obligation to expend all monies
received in any fiscal year during such fiscal year. From time to time, OpenWorks’ expenditures for
advertising in any fiscal year may exceed the total amount contributed to the Advertising Fund during
such fiscal year. In such event, OpenWorks shall have the right to be reimbursed to the extent of such
excess contributions from any amounts subsequently contributed to the Advertising Fund or to use such
excess as a credit against its future contributions. The parties do not intend that the Advertising Fund be
deemed a trust.

                 5.7.2 Use of Funds. The Advertising Fund may be used to pay for market research,
development, branding, quality assurance, advertising materials, promotion or public relations programs,
media placement for a national or regional advertising program, a referral program, or any combination of
them, as OpenWorks, in its sole discretion, may deem necessary or appropriate to advertise or promote
OpenWorks and to assure and enhance the name, goodwill, reputation and quality of the System and
OpenWorks’ brand, Trade Names and Marks. OpenWorks shall direct all such programs and activities,
with sole discretion over the methods, types of support (including without limitation, training, account
quality visits and written materials), creative concepts, materials, endorsements and media used, and the
timing, placement and allocation thereof. You agree that the Advertising Fund may be used to meet any
and all costs of maintaining, administering, developing, creating, directing and preparing national,
regional or local research, development, quality assurance, advertising and promotion materials, branding
programs, advertising programs and activities, including without limitation, the costs of creating,
preparing and conducting test marketing, surveys, direct mail/distribution, couponing, television, radio,
                                                11
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 134 of 262



magazine, bill board, newspaper and other media programs and activities, training and inspection
programs, updated Manuals and the costs of hiring others to assist OpenWorks. OpenWorks may initiate
Advertising Fund projects that are national or regional in scope and may also make allocations of
Advertising Fund monies to local groups of franchisees or individual franchisees when OpenWorks
considers it desirable. Because the benefits of advertising and promotion are difficult to measure with
precision, OpenWorks reserves the unqualified right to determine, in its sole discretion, how Advertising
Fund monies will be spent; provided that the monies must be used in a manner that is described above.
You understand and acknowledge that the Advertising Fund is intended to maximize general public
recognition and acceptance of the Trade Names and Marks for the benefit of the System as a whole and
that OpenWorks undertakes no obligation in administering the Advertising Fund to ensure that any
particular franchisee benefits directly or pro rata from the Advertising Fund. OpenWorks reserves the
right to terminate the Advertising Fund, but in such event will spend or use all remaining Advertising
Fund assets for advertising in accordance with this Section.

                 5.7.3 Reports. OpenWorks will prepare an annual summary of the percentages spent
on production, media placement, administrative expenses and other categories as appropriate from the
Advertising Fund in the prior year. This summary will be made available to you at OpenWorks’ regional
office within 10 business days from OpenWorks’ receipt of your written request.

         5.8      Suggested Suppliers. OpenWorks will give you, in the Manual or otherwise in writing,
a list of names and addresses of suppliers of goods and services that currently meet its standards and
specifications. In advising you of suppliers that meet its standards and specifications, OpenWorks
expressly disclaims any warranties or representations as to the condition of the goods or services sold by
such suppliers, including, but not limited to, expressed or implied warranties as to merchantability or
fitness for any intended purpose. You agree to look solely to the manufacturer of goods or the supplier of
services for the remedy for any defect in the goods or services. You may request that OpenWorks
approve additional or alternate suppliers by providing OpenWorks with the required information for each
proposed supplier in accordance with the Manual. OpenWorks will evaluate the proposed supplier and
give you a written response to your request within sixty (60) days of the date OpenWorks receives the last
piece of information from you. You must also reimburse OpenWorks for all costs incurred by
OpenWorks in investigating and inspecting the proposed supplier and in testing the proposed supplier’s
product. OpenWorks has the right to deduct these fees from monies that are due to you from OpenWorks.

6.       PAYMENTS BY YOU.

       6.1      Initial Fee. You are required to pay OpenWorks in cashier’s check or certified check
payable to “O.P.E.N. America, Inc.” or other form of payment acceptable to OpenWorks, an initial fee
determined in accordance with Attachment 2 of this Agreement.

         Higher franchise levels with increased account volume more than OW 25 may available in your
area. If so, then the additional account volume would be offered in additional $5,000 increments from the
levels at OW 25 stated in Attachment 2.. The franchise fee would be calculated as the OW 25 franchise
fee of $33,000 plus a multiplier of 3 times the increased volume amount. For example, for a $5,000
increase from a $25,000 account volume to a $30,000 account volume, the initial fee would be calculated
as $72,000 + ($5,000 * 3) or $87,000. The amount financed under the standard program would remain at
$10,000 for each additional account volume and the down payment would be calculated as the franchise
fee less the $10,000 financed. The veteran’s program would have the same down payment for each
franchise level as the standard program but a 10% discount would be deducted from the amount financed.

         You have selected the Franchise Package as stated in Article 1 of this Agreement.


                                                12
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 135 of 262



        The fee schedule in Attachment 2 of this Agreement does not include sales tax, which, if
applicable, must be paid by you.

         If the franchise fee is paid in full before beginning operation, a 10% discount off the franchise fee
will be applied. The exact amounts for the franchise packages are stated in Attachment 2.

        If you wish to finance a portion of the franchise fee, OpenWorks will offer financing at 12% per
year or at the highest rate permitted by applicable law, whichever is less, over a two year period. The
loan will be memorialized by a promissory note in substantially the form of Exhibit D to the Franchise
Disclosure Document.

         The initial franchise fee is non-refundable, unless OpenWorks has been unable to offer a
sufficient dollar volume of Accounts to you for the package purchased by you within the fulfillment
period specified in Section 5.2.1 of this Agreement. If the dollar volume of Accounts offered to you
within the fulfillment period falls short of the amount specified in Section 5.2.1 of this Agreement, then
your sole remedy is to receive a partial refund from OpenWorks, calculated as follows: The partial refund
will be an amount equal to the difference between the Initial Account Volume of the package and the
Account volume of the Account(s) actually offered, multiplied by the package multiplier applicable to the
package that was purchased. The package multipliers are as follows:

                                      PKG.                MULTIPLIER
                                      OW 3                   3.73
                                      OW 5                   2.90
                                      OW 7                   2.71
                                      OW 10                  2.56
                                      OW 15                  2.56
                                      OW 20                  2.56
                                      OW 25and               2.56
                                      greater

        At any time after the fulfillment period, OpenWorks, in its sole discretion, may elect to provide
you with a partial refund in accordance with the above calculation in full satisfaction of all of its
obligations to provide you with Accounts.

       OpenWorks has the right to offset any amounts owed to it by you or your Affiliate against the
amount of the refund.

         The following is an example of recalculations of the initial franchise fee:

                  You purchase Package OW 5 for $18,500, with $9,500 down and $9,000
                  financed. This Package should generate $5,000 per month. However,
                  OpenWorks offers to you Accounts that generate only $4,000 per month within
                  the fulfillment period. To calculate your refund, the first step is to subtract the
                  actual Account Volume from the Initial Account Volume for the package
                  purchased, as follows: $5,000 - $4,000 = $1,000. The difference is then
                  multiplied by the multiplier for Package OW 5: $1,000 X 2.9 = $2,900.
                  However, since you have an outstanding note balance of $9,000 payable to
                  OpenWorks (assuming no payments were made), the $2,900 refund will apply to
                  that balance. Therefore, in this case the promissory note is reduced from $9,000
                  to $6,100 ($9,000 - $2,900 = $6,100) and no actual cash refunds are given.

        The reason why the net cost to you of the Accounts provided to you in the example, above, is less
than it would have been if you had purchased the smaller package in the first place is that the cost per
                                                 13
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 136 of 262



dollar of Initial Account Volume decreases as the size of the package increases. If OpenWorks fails to
offer you the requisite Initial Account Volume for the package purchased, your initial franchise fee is still
calculated at the same lower cost per dollar of Initial Account Volume as the package that you purchased.

         6.2    Royalties. OpenWorks will deduct from your Gross Revenue a monthly royalty of 15%
of the monthly Gross Revenues of the Janitorial Service, calculated on the basis of your Gross Revenue
for the immediately preceding month.

        6.3      Special Project Fees. You agree to pay OpenWorks a “Special Project Fee” of a
specified percentage of the total contract price for the job, before deduction of royalty fees, of each one-
time, non-recurring Account service job, such as a carpet cleaning, performed by you for which
OpenWorks obtained and/or priced the job (regardless of who originally obtained the Account). If you
obtained the job, but OpenWorks priced it, the Special Project Fee is 15% of the total contract price for
the job; if OpenWorks obtained the job, but you priced it, the Special Project Fee is 15% of the total
contract price for the job; if OpenWorks obtained and priced the job, the Special Project Fee is 30% of the
total contract price for the job. If you obtained and priced the job, the Special Project Fee is zero.
OpenWorks will deduct the Special Project Fee for assistance rendered during the preceding month from
its monthly remittance of Gross Revenue to you.

         6.4     Advertising Fund Contributions. You must pay a monthly contribution to the
Advertising Fund of up to 1% of the monthly Gross Revenue of the Janitorial Service calculated on the
basis of your Gross Revenue for the immediately preceding month, which will be expended in accordance
with Section 5.7. OpenWorks will deduct the Advertising Fund contribution from its monthly remittance
of Gross Revenue to you. OpenWorks shall have the sole right to enforce your obligations and all other
franchisees of the System who are obligated to contribute to the Advertising Fund, and neither you nor
any other franchisee of the System who shall be obligated to contribute to the Advertising Fund shall be
deemed a third-party beneficiary with respect to said Advertising Fund or have any right to enforce any
obligation to contribute thereto.

         6.5      Payment of Royalties and Advertising Fund Contributions. Your obligations to pay
ongoing monthly royalties and monthly Advertising Fund contributions begin on the Effective Date of
this Agreement, as defined above. Your obligation to pay your fees to OpenWorks is not excused by your
failure or delay in returning any agreement or paperwork to OpenWorks.

         6.6      Inspection of Records. Upon reasonable notice to OpenWorks, you will have the right
during normal working hours to inspect the books and records of OpenWorks pertaining to billings and
collections for the Accounts assigned to you.

        6.7      OpenWorks’ Right to Audit Your Records. You agree to keep and maintain for a
period of three years (even if this Agreement is terminated) true, original, and accurate records of your
business, including, without limitation, accounts, books, licenses, data, contracts and product supplier
invoices, and not to engage in activities in violation of your Franchise Agreement, in particular direct
billing of Accounts or provision of services to Accounts, without reporting them to OpenWorks.
Furthermore, you agree to keep your books and records open to examination, copying and audit by
OpenWorks. Upon OpenWorks’ request, you shall prepare and produce all of your business/personal
records, bank statements, financial statements, tax returns, financial statistics and any other relevant
document or data for OpenWorks to verify that all fees due to it are paid by you. Any such information
provided to OpenWorks pursuant to this Section shall belong to OpenWorks and may be used and
published by OpenWorks in connection with the System. Upon OpenWorks’ request, you shall furnish
OpenWorks with a copy of each of your reports and reimbursement of sales, use and gross receipt taxes
and complete copies of any federal or state income tax returns covering the operation of the Janitorial
Service, all of which you shall certify as true and correct.
                                                14
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 137 of 262



         If an examination or audit by OpenWorks discloses that you have directly billed Accounts or
provided services to Accounts without reporting them to OpenWorks, or that you have underreported
your Gross Revenues to OpenWorks in any other manner, the total amount of all fees and charges due
hereunder as a percentage of such Gross Revenues shall be immediately due and payable to OpenWorks,
together with interest on late payments as provided in Section 6.11 of this Agreement. In addition, you
must pay OpenWorks all reasonable costs, expenses and overhead incurred by OpenWorks in connection
with its examination and/or audit.

         6.8      Marketing Fee.

                6.8.1 Amount and Payment. You must pay OpenWorks a Marketing Fee for
OpenWorks’ services in locating Additional Accounts for you. Currently, the Marketing Fee is
determined as follows and summarized in the chart below. OpenWorks reserves the right to increase the
Marketing Fee at any time, in its sole discretion, by providing 30 days advanced written notice to you or
by amending the Manual.

         (a)      If the gross monthly billing of the Additional Accounts located by OpenWorks for you is
                  $5,000 or less, the Marketing Fee shall be 3 times one month’s gross billing of the
                  Additional Accounts.

         (b)      If the gross monthly billing of the Additional Accounts located by OpenWorks for you is
                  between $5,001 and $10,000, the Marketing Fee shall be 2.7 times one month’s gross
                  billing of the Additional Accounts.

         (c)      If the gross monthly billing of the Additional Accounts located by OpenWorks for you is
                  greater than $10,000, the Marketing Fee shall be 2.2 times one month’s gross billing of
                  the Additional Accounts.

        The Marketing Fee applicable to any Purchase Contract may be altered at any time before
signing of the Purchase Contract, depending on changes in market conditions or industry standards
or on the type of Account to be offered.

         If you pay the Marketing Fee in full immediately, you will receive a 10% discount. The
Marketing Fee may be partially or entirely financed in OpenWorks’ sole discretion, considering the size
of the transaction, other debt service payable by you to OpenWorks and others, your credit history, and
your anticipated cash flow. Any portion of the Marketing Fee that is financed will be memorialized by a
promissory note substantially similar to Exhibit D of the Franchise Disclosure Document. The terms of
financing shall be one payment equivalent to a down payment if you do not make the down payment at
the time you contract for the Additional Accounts, and 24, 30, 36 or 48 equal monthly payments of the
principal balance due plus annual interest of 12%. OpenWorks will deduct the Marketing Fee from its
monthly remittance of Gross Revenue to you. The down payment (or first note payment) and the number
of monthly payments are determined as follows:




                                                15
2622019.2 03/16                                                               INT___________/ INT___________
                                                                               Unit Janitorial Franchise Agreement
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 138 of 262



    Monthly Billing                              Down Payment or       Financing Terms
                                                                                                   Discount (if
                             Marketing Fee (as      First Note
                                                                     Number of                    paid in full at
                             a multiple of the    Payment (as a
                                                                     Additional    Interest            the
   From             To         full monthly      percentage of the
                                                                      Monthly        Rate            time of
                                  billing)         full monthly
                                                                     Payments                      acceptance)
                                                      billing)
     $0            $5,000           3                  30%              24           12%                10%
   $5,001         $10,000           2.7                15%             24-30         12%                10%
  $10,001         No Limit          2.2                 5%             36-48         12%                10%


                6.8.2 Refunds. The Marketing Fee will be refunded to you on a proportionate basis if
OpenWorks does not offer the requested Additional Account Volume to you within 120 days after signing
of the Purchase Contract or another fulfillment period specified in the Purchase Contract. The fulfillment
period may be extended when you refuse an Account you are offered, as described in Section 5.2.3 of this
Agreement. Additionally, if you refuse the Additional Account under Section 5.2.3 of this Agreement,
any down payment you have made will be either refunded to you by the end of the month after the month
in which you refuse the Account or will be credited towards a different Additional Account if you accept
a replacement Additional Account. The Marketing Fee is not refundable under any other circumstances.
Specifically, the Marketing Fee is not refundable, and OpenWorks has no obligation to offer you
replacement Accounts, if an assigned Account is transferred at the request of the Account, or the Account
cancels the assigned Account, in either case because of your wrongful act, omission, negligence or
nonprofessional interaction with an Account, for the Account satisfaction reasons stated in Section 7.2.5,
for any reason that you or your employees, agents or Affiliates could have controlled, or for any violation
of the Maintenance Agreement or work schedule, this Agreement or the Manual.

          6.9        Extended Account Guarantee Fee.

                 6.9.1 Guarantee and Replacement of Accounts. When selected Accounts are
assigned to you, OpenWorks may offer you, at its sole discretion, the opportunity to purchase an extended
Account guarantee on that Account as additional protection to you in case that Account is cancelled. If
you accept the offer, and the Maintenance Agreement is terminated by an Account for any reason other
than as stated in paragraphs (a) through (i) inclusive of Section 7.2.5 of this Agreement on account
satisfaction, then OpenWorks will offer you a replacement Account within 150 days. The replacement
Account will be the same or greater monthly billing magnitude as the Account that it replaces. If the
monthly billing volume of the replacement Account is greater than the canceled Account, OpenWorks
may assess a Marketing Fee from you that is based on the overage. OpenWorks is also not obligated to
offer you an extended Account guarantee fee on the replacement account. You must accept the offer and
sign the current form (an example of which is attached to this Agreement as Attachment 5).

                 6.9.2 Payment. You must pay OpenWorks a monthly extended Account guarantee
fee, which is a percentage of the monthly Gross Revenue of the Janitorial Service, calculated on the basis
of your Gross Revenue for the immediately preceding month. OpenWorks has the right to change this
percentage for new Accounts being offered to you but once you purchase an extended Account guarantee,
the percentage will not change for as long as you have the guarantee on the Account. OpenWorks will
deduct the extended Account guarantee fee from its monthly remittance of Gross Revenue to you.

                  6.9.3 Transfer and Termination. The extended Account guarantee will continue as
long as you are servicing the selected Account. If the extended Account guarantee is terminated by you
or OpenWorks as provided below, you will not receive any refund of the fees paid for the guarantee. You
may terminate the extended Account guarantee upon 30 days written notice to OpenWorks. If you
transfer or sell the Account then the extended Account guarantee is terminated without further notice as of
                                                16
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 139 of 262



the date of your transfer or sale. OpenWorks may, but is not obligated to, offer an extended Account
guarantee to the transferee upon such a transfer or sale. If OpenWorks terminates your Account for any
of the reasons stated in paragraphs (a) through (i) inclusive of Section 7.2.5 of this Agreement, then the
extended Account guarantee will be terminated without further notice.

        6.10    Account Transfer Fee and Franchise Transfer Fee. As a condition of Transfer of an
Account or this franchise, you must pay to OpenWorks an Account Transfer fee of $50 per Account for
the Transfer of one or more (but less than substantially all) of the Accounts you service, and a Franchise
Transfer Fee of $2,000 for all other Transfers.

         6.11     Interest on Late Payments. Any payment not received by OpenWorks when due will
bear interest at 21% per year or at the highest rate allowed by applicable law from the date when payment
is due, whichever is less. Interest charges on late payments are intended to partially compensate
OpenWorks for loss of use of the funds and for internal administrative costs resulting from late payments,
which would otherwise be difficult to measure with precision. The fact that such charges are imposed
should not be construed as a waiver of the right to timely payment.

        6.12    Account Charges. If you fail to turn over to OpenWorks all Account keys, security
codes and cards immediately when you discontinue services to an Account, you must pay OpenWorks all
charges assessed by any Account plus $500 per day until the Account’s keys, codes and cards are
delivered to OpenWorks.

         6.13    Cancellation Charges. You must pay OpenWorks a cancellation charge of $50 if you
fail to keep any appointment with OpenWorks or an Account (including but not limited to an appointment
for a quality control inspection) unless you give at least 24 hours advance notice that you are canceling
the appointment. You must pay OpenWorks a cancellation charge of $50 if you, any of your owners,
your Designated Manager or any of your employees fails to attend any training class for which you, he or
she is scheduled.

         6.14     Minimum Account Service Fee. If you are not actively engaged in providing Janitorial
Services for a period of one full calendar month (“Inactive Month”), then you must pay OpenWorks a
“Minimum Account Service Fee” of $75 per Inactive Month until you either begin providing Janitorial
Services or request in writing that OpenWorks terminate your franchise. OpenWorks will bill you
directly for this Minimum Account Service Fee. The Minimum Account Service Fee is due and payable
on or before the 10th day of each month following each Inactive Month. If you accept an account after any
Minimum Account Service Fee is due, OpenWorks may deduct the Minimum Account Service Fee from its
monthly remittance of Gross Revenue to you. If you remain inactive for three or more calendar months,
even though you have paid the Minimum Service Fee for those months, OpenWorks may terminate your
franchise in accordance with Section 10.2.1 of this Agreement. The Minimum Account Service Fee is
waived during the fulfillment period.

        6.15   Background Check Fee. Upon the signing of this Agreement and at any time you
finance any Marketing Fee, OpenWorks will evaluate your credit history and charge you its background
check fee.

        6.16  Document Preparation Fee. If you request the preparation of customized documents for
marketing or other purposes, you will be assessed a $250 preparation fee due upon request for
preparation.

       6.17    Manual Check Fee. If you elect to have payments due to you made pursuant to a
manual check in lieu of a direct deposit into a designated account, you will be assessed a fee of up to $25
per manual check.
                                                17
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 140 of 262



        6.18     Equipment and Supplies. OpenWorks provides you with an equipment and supply
Starter Kit in accordance with Section 5.3. Once you have exhausted your equipment and supplies from
the Starter Kit, you must purchase ongoing equipment and supplies only from OpenWorks’ designated
and approved suppliers. If you purchase equipment or supplies through OpenWorks, OpenWorks will
deduct amounts owed to OpenWorks from funds OpenWorks is obligated to pay to you. OpenWorks
reserves the right to require you to pay OpenWorks directly at the time you order any equipment or
supplies from OpenWorks.

         6.19    Trouble Call Fee. If OpenWorks is required to investigate or resolve a customer
complaint on your behalf, you must pay OpenWorks a Trouble Call Fee of $50 per occurrence plus
reimburse OpenWorks for any service OpenWorks provides to your customer at the current hourly rate
set forth in the Manual. OpenWorks has the right to deduct the Trouble Call Fee and any reimbursable
charges from funds OpenWorks is obligated to pay you.

         6.20     Lost Document Fee. If you have damaged, lost or otherwise misplaced any document
relating to the franchise relationship and request a replacement of such document, OpenWorks will charge
you $25 for a replacement copy of each such document.

        6.21     Legal Entity Fee. The parties acknowledge and agree that in the event you fail to
complete the Required Transfer within 90 days of the Effective Date, it will be difficult to quantify the
time and cost OpenWorks will incur in enforcing your compliance with the Required Transfer obligation.
Therefore, if you fail to complete the Required Transfer within 90 days of the Effective Date, you agree to
pay OpenWorks a fee of $500 per month until such Required Transfer is complete, which the parties
agree is a reasonable estimate of OpenWorks’ time and cost in enforcing your compliance with the
Required Transfer obligation. The requirement to pay this fee is not an election of remedies, and at any
time after 90 days of the Effective Date and before you complete the Required Transfer, OpenWorks may
terminate your franchise in accordance with Section 10.2.1 of this Agreement.

7.       YOUR OBLIGATIONS.

         7.1      Use of Trade Name and Marks.

                 7.1.1 Context. You will use the Trade Names and Marks only in the operation of your
Janitorial Service. You will not use any other trade names or marks in connection with your Janitorial
Service. You cannot use the Trade Name or Marks as part of your legal business name, or with other
words, designs or symbols. You may not use the Trade Name or Marks in connection with the sale of
unauthorized products or services, or in any manner not authorized by OpenWorks. You will not
represent in any manner that you have acquired any ownership rights in the Trade Names or Marks. You
acknowledge OpenWorks’ ownership in the Trade Names and Marks. Any goodwill associated with the
System and identified by the Trade Names and Marks (including all future distinguishing characteristics,
improvements and additions to or associated with the System) is OpenWorks’ property and shall inure
directly and exclusively to the benefit of OpenWorks. Upon the expiration or Termination of this
Agreement for any reason, no monetary amount shall be assigned as attributable to any goodwill
associated with your use of the Trade Names or Marks.

                  7.1.2 Changes in Trade Names and Marks. OpenWorks has invested substantial
time, energy and money in the promotion and protection of its Trade Names and Marks as they exist on
the date this Agreement is signed. It has no present intention of altering them. However, OpenWorks and
you both recognize that rights in intangible property such as the Trade Names and Marks are often
difficult to establish and defend and that changes in the cultural and economic environment within which
the System operates may make changes in the Trade Names and Marks desirable or necessary. You
understand that OpenWorks therefore reserves the right to change any of its Trade Names and Marks and
                                                18
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 141 of 262



the specifications for each when it believes that such changes will benefit the Franchise Network. You
agree that you will promptly conform, at your own expense, to any such changes.

                 7.1.3 Advertising. You agree to submit to OpenWorks copies of all advertising
materials that you propose to use at least two weeks before the first time they are distributed, broadcast or
published. All advertising must conform to the standards set out in the Manual. OpenWorks will review
the materials and notify you within ten business days whether it approves or rejects them. Silence or
failure to respond will not be deemed consent. OpenWorks will not withhold its approval unreasonably.
For purposes of this Section, advertising materials that differ from previously approved materials only in
such variables as date, price or names of products will be considered to be previously approved.
However, even if OpenWorks has approved specified materials, it may later withdraw its approval if it
reasonably believes it necessary to make the advertising conform to changes in the System or to correct
unacceptable features, including, but not limited to, any misrepresentation in the advertising material,
whether or not intentional. You may not engage in telemarketing in connection with your Janitorial
Service.

                 7.1.4 Legal Protection. You agree to notify OpenWorks immediately in writing if
you become aware of any unauthorized use of its Trade Names, Marks or System. You will promptly
notify OpenWorks in writing of any claim, demand or suit against you or against your principals based
upon or arising in connection with your use of the Trade Names, Marks or System. In any action or
proceeding arising from or in connection with any such claim, demand or suit, you agree that OpenWorks
may select legal counsel and has the right to control the proceedings, including the right to compromise,
negotiate and settle, in its discretion, such claims, demands or suits. You may not initiate any
communication or respond with any information on any infringement or challenge with any person other
than your legal counsel, OpenWorks, our affiliates, or our counsel. If OpenWorks undertakes the defense
or prosecution of any litigation or proceedings relating to the Trade Names or Marks, you will execute
any and all documents and do such acts and things as may, in the opinion of OpenWorks’ legal counsel,
be reasonably necessary to carry out such defense or prosecution.

         7.2      Quality Control.

                  7.2.1 Opening. You may not begin to operate the Janitorial Service until OpenWorks
certifies in writing that you and your Designated Manager have satisfactorily completed initial training.

                 7.2.2 Compliance With Manual. You must operate your Janitorial Service in
complete compliance with the standards and specifications set out in the Manual. OpenWorks may make
changes in these standards and specifications, when, in its reasonable discretion, change is needed for the
continued success and development of the System and the Franchise Network. Such changes may
necessitate the purchase of equipment (including a computer system), supplies or other goods, completion
of additional training by your employees, or other cost to you. You will promptly conform to the
modified standards and specifications at your own expense. You must at all times keep your copy of the
Manual current by inserting in it revised pages and other changes given to you by OpenWorks and
deleting superseded pages. You must also protect its confidentiality by allowing access only by
employees with a need to know its contents and by establishing and enforcing procedures to safeguard the
Manual in a secure location when it is not in use. If there is any dispute as to the requirements of the
Manual at any point in time, the terms of the master copy of the Manual maintained by OpenWorks will
control.

               7.2.3 Your Performance. You will provide Janitorial Services to your Accounts in a
workmanlike and professional manner. Great weight will be given to the Accounts’ opinions as to what
is workmanlike and professional. You will carefully safeguard and protect the keys to your Accounts’
buildings and will never give custody of the keys to any person not directly associated with the Janitorial
                                                19
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 142 of 262



Service or for any unauthorized purpose. You will diligently follow any instructions or warnings made
by any Account as to the security of the Account’s premises or as to how, when and where you may
perform Janitorial Services. Failure to adhere strictly to these requirements will be considered grounds
for immediate termination of your right to serve a particular Account. If violation of this Section occurs
repeatedly, OpenWorks may terminate this Agreement.

                 7.2.4 Services Offered. You will offer and sell all the services and only the services
that OpenWorks has authorized you to provide. You may purchase products that are to be used in the
Janitorial Service from any source, as long as the supplier meets the standards established by OpenWorks
and the products meet the specifications set out in the current version of the Manual. If you wish to use
any product not previously certified by OpenWorks to meet its specifications or which is sold by a
supplier not previously approved by OpenWorks, you will advise OpenWorks of this fact and, upon its
request, will give OpenWorks product specifications, sample products, and/or information about the
supplier. OpenWorks will communicate either its approval or its reasons for withholding its approval to
you within ten business days. Silence may not be construed as consent. As a condition of approving a
supplier or product, OpenWorks will require you to reimburse it for any expenses reasonably incurred by
OpenWorks in inspecting the supplier’s premises, checking the supplier’s credentials, or testing the
product. As a condition of approving a supplier of any product that bears the Trade Names or Marks,
OpenWorks may require that the supplier sign a license agreement. OpenWorks may withdraw its
approval of a supplier or product if either or both no longer meet its standards or specifications.

                7.2.5 Account Satisfaction. OpenWorks may, at its sole discretion terminate your
right to serve and to Transfer a particular Account, and may assign the Account to another franchisee,
upon the occurrence of one of the following events:

         (a)      You have repeatedly failed to perform Janitorial Services to an Account’s satisfaction
                  and/or in accordance with the Maintenance Agreement or Manual and/or OpenWorks’
                  standards;

         (b)      An Account has lodged an oral or written complaint with OpenWorks regarding you,
                  your service or your employees; OpenWorks has notified you of the substance of the
                  complaint, and the Account remains dissatisfied for more than five days from the date of
                  the notice;

         (c)      OpenWorks receives an oral or written request from an Account that the Account be
                  serviced by a different franchisee;

         (d)      You provide Janitorial Service to an Account in a capacity other than that of an
                  OpenWorks franchisee;

         (e)      You abandon or fail to provide service to an Account as scheduled or the Account
                  notifies OpenWorks that it is dissatisfied on any two days within a period of 60
                  consecutive days;

         (f)      You cancel or fail to keep appointments with OpenWorks or an Account for quality
                  control inspections on any two occasions within a period of 60 consecutive days;

         (g)      OpenWorks receives an oral or written request from an Account that its Maintenance
                  Agreement be terminated;

         (h)      If you or your Designated Manager are not Fluent in English;


                                                20
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 143 of 262



         (i)      You fail to maintain an adequate staff of employees sufficient to provide service to an
                  Account; or

         (j)      You no longer wish to service an Account.

        You waive any claim or right to payment for services performed for an Account, and agree to
Transfer such an Account after OpenWorks terminates your services to the Account under this Section.
You agree that you will not be entitled to any payment upon OpenWorks’ assignment of the Account to
another franchisee, or to any refund or reduction of fees paid or promised to OpenWorks by reason of the
termination of your service to any Account under this Section. You agree to successfully assist
OpenWorks’ managers in the transition or termination of an Account. OpenWorks may also terminate
your franchise for events in subsections (a) through (i) inclusive of this Section (see Section 10.2).

                 7.2.6 Inspections. OpenWorks may conduct periodic quality control inspections of
your Janitorial Service operation during normal business hours. You must attend each of these
inspections with OpenWorks or pay OpenWorks a cancellation charge of $50. OpenWorks will give you
advance notice of the inspections. If there are repeated cancellations or absenteeism, OpenWorks has the
right to terminate your services to an Account and/or terminate your Agreement. OpenWorks may also
make quality control inspections without prior notice for which you will not have to attend.
Alternatively, OpenWorks may require you to conduct such inspections, and promptly provide
OpenWorks with written reports of such inspections in the format specified by OpenWorks from time to
time. You must promptly correct any deficiencies in your operation, which you discover or which are
brought to your attention by OpenWorks. If you do not take immediate, effective steps to bring your
operation up to OpenWorks’ standards, your failure to do so will constitute a material breach of this
Agreement. If a deficiency is discovered at any time, during an inspection or following a complaint,
OpenWorks has the right to correct the deficiency and charge you $50 for doing so.

                7.2.7 Notification of Complaints. You will notify OpenWorks promptly if you are
served with a complaint in any legal proceeding that is in any way related to the Janitorial Service or if
you become aware that you are the subject of any complaint to or investigation by a governmental
licensing authority or consumer protection agency.

                 7.2.8 Employees. You will maintain a staff of available and trained employees
sufficient to operate the Janitorial Service in compliance with OpenWorks’ standards.

                7.2.9 Uniforms and Professional Attire. Your staff of employees must wear a
uniform when the employees are on an Account’s premises. The uniform must meet the standards set
forth in the Manual. You or your Designated Manager must be in professional attire or in business casual
attire with an OpenWorks polo shirt with the OpenWorks logo when on the Account’s premises during
normal business hours. If you are performing the Janitorial Services after normal business hours, then
you may choose to be in a uniform, professional business attire or business casual attire with an
OpenWorks logo shirt when performing those services.

                7.2.10 Best Efforts. You must use your best efforts and devote all of your productive
time and effort to the management and operation of your franchise business on a full-time basis. You
must promote OpenWorks in all your actions.

                 7.2.11 Designated Manager. If a corporation or other legal entity, you agree that a
specific individual will be the Designated Manager. If you are an individual, then you may be the
Designated Manager or you may appoint another Designated Manager. The Designated Manager must
use his or her best efforts and personally be responsible for management of the janitorial service business
on a day-to-day basis, and you must carefully monitor and be responsible for the performance of any
                                                21
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 144 of 262



Designated Manager. The appointment or change of a Designated Manager is subject to the prior written
approval of OpenWorks. You designate the person listed in Section 1 as the Designated Manager, and
OpenWorks approves such person (subject to such Designated Manager’s satisfactory completion of
training in Section 5.1). OpenWorks has the right to rely upon instructions from the Designated Manager
on matters relating to the franchise until OpenWorks receives a written notification from you changing
the Designated Manager. You shall notify OpenWorks in writing of any proposed change in a Designated
Manager before the change occurs. OpenWorks will review the request and shall use commercially
reasonable efforts to approve or disapprove of the change within 10 business days of its receipt of the
request. If OpenWorks does not disapprove of the change within 10 business days then the change is
deemed to be approved. OpenWorks has the right to demand that you promptly remove a Designated
Manager if the Designated Manager violates any provision of this Agreement or any other agreement with
OpenWorks, including but not limited to, provisions in Section 7.2.5 that addresses, among other actions,
failure to adequately provide janitorial service, comply with OpenWorks’ standards and to be Fluent in
English. Upon termination of employment of a Designated Manager, you are required to appoint a
successor within 10 days and (if you are an individual) take on the role of Designated Manager until
OpenWorks approves the proposed Designated Manager and that person is qualified to take over.

                7.2.12 English Language. You and your Designated Manager must be able to read,
speak and write clearly and with proficiency (“Fluent in English”) in order to adequately communicate
with Accounts and to maintain OpenWorks’ professional image. OpenWorks, in its sole discretion, shall
determine if you and/or your Designated Manager are Fluent in English.

                 7.2.13 Social Media Policy. We have the right to control all use of URL’s, domain
names, websites, addresses, metatags, links, email addresses and other means of electronic identification
or origin (“e-names”) related to the Janitorial Business and System. We also have the right to approve
and limit your use of the Internet, Intranet, World Wide Web, wireless technology, digital cable, use of e-
names, email, websites, home pages, bulletin boards, chat rooms, email, linking, framing, on-line
purchasing cooperatives, marketplaces, barter exchanges, and related technologies, methods, techniques,
registrations, networking, and any electronic communication, commerce, computations, or any means of
interactive electronic documents contained in a network of computers or similar devices linked by
communications software (collectively, “e-commerce”). Without our prior written consent, you will
observe OpenWorks’ policy on and will not register a domain name, create, maintain or establish an
internet website or electronic mail address, blog, bulletin board, chat room, barter exchange, home page,
marketplace, Facebook page, MySpace, Twitter YouTube, LinkedIn, account or any other electronic
media form (collectively, “website”) advertising the Janitorial Business, or using our Marks, or any
similar mark, in a website, in a web address, in a uniform resource locator or in any manner on the
internet such as meta-tags, key words, linking or framing. You agree that we own all right, title and
interest in and to, any and all websites and e-names we use or permit you to use in connection with the
System or which bear our Marks or any similar marks. You agree that we also own all rights in any data
collected via e-commerce related to the System, including any customer data, click-stream data, cookies,
user data and hits and that such information is also included in our Confidential Information. You
acknowledge that you may not mention or discuss the Janitorial Service, OpenWorks or the System
without OpenWorks’ prior written consent. Any and all photographs and other media approved by us that
you have posted to any social media platform must comply with all applicable laws, including federal and
state laws governing copyright. You agree and acknowledge that OpenWorks has the right to review all
on-line e-commerce content involving the Marks or the System, and to require you to remove any content
or usage, in OpenWorks’ sole discretion.

        7.3     Insurance and Bond. You will be required to comply with the following policies
regarding insurance and janitorial service bonds:


                                                22
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 145 of 262



         •     You must purchase and maintain a policy or policies of comprehensive public liability
               insurance, including product liability coverage, covering all Janitorial Service assets,
               personnel and activities on an occurrence basis with a combined single limit for bodily injury,
               death or property damage of not less than $4,000,000.

         •     In some instances an Account may request additional insurance, which you will have to
               additionally purchase.

         •     You must buy a janitorial service bond in the amount of $25,000 covering you and your
               employees and OpenWorks and its officers and directors must be named as an additional
               insured.

         •     You must obtain hired and non-hired auto insurance with a minimum of $25,000 - $50,000
               liability coverage on all vehicles involved in the OpenWorks business.

         •     You must carry casualty insurance in a minimum amount equal to the replacement value of
               your interest in the Janitorial Service supplies, vehicles and equipment.

         •     You must maintain workers compensation policies for your employees.

         •     You must maintain policies of disability insurance and any other types of insurance required
               by applicable law.

         •     OpenWorks may increase the minimum coverage requirements set forth in this Section 7.3
               annually if necessary to reflect inflation or other changes in circumstances.

         •     Each insurance policy that is required under this Section 7.3 must contain a provision that the
               policy cannot be canceled without 10 days’ written notice to OpenWorks; it must be issued
               by an insurance company of recognized responsibility, designate OpenWorks and its officers
               and directors as an additional named insured, and be satisfactory to OpenWorks in form,
               substance and coverage. You must deliver a certificate of the issuing insurance company
               evidencing each policy or bond to OpenWorks within ten days after the policy is issued or
               renewed.

         •     If you fail to purchase the required general liability insurance, any additional insurance and
               bond, OpenWorks may enroll you in any insurance program it sponsors or purchase the
               insurance and/or bond for your benefit and deduct the premiums and other related costs from
               your monthly Gross Revenue. Failure to maintain the bond or the required amounts and
               types of insurance set forth in any subsection of this Section 7.3, or any other insurance
               required by applicable law, may result in a loss of Accounts or termination of your franchise.

         7.4       Financial and Legal Responsibility.

                 7.4.1 Compliance with Law. You must comply with all federal, state and local laws
and regulations pertaining, directly or indirectly, to the Janitorial Service, including, but not limited to,
Occupational Safety and Health Administration regulations. You must keep current all licenses, permits,
bonds and deposits made to or required by any government agency in connection with the operation of the
Janitorial Service. You must implement all administrative, physical and technical safeguards necessary to
be in accordance with applicable law and best industry practices to protect any information that can be
used to identify an individual, including names, addresses, telephone numbers, email addresses, social
security numbers, employee identification numbers, signatures, passwords, financial information, credit
cards information, vehicle identification numbers, account numbers, biometric or health data,
                                                 23
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 146 of 262



government-issued identification numbers and credit-report information (“Personal Identifiable
Information” or “PII”). It is your responsibility to confirm that the safeguards you use to protect Personal
Identifiable Information comply with all applicable laws and industry best practices related to the
collection, access, use, storage, disposal and disclosure of PII even if OpenWorks provides you with any
suggestions or guidance. If you become aware of any suspected or actual breach of security or
unauthorized access involving Personal Identifiable Information, you will immediately notify OpenWorks
and provide specifics on the Personal Identifiable Information was compromised or disclosed. Upon
OpenWorks’ reasonable request, you agree to permit OpenWorks, its affiliates, and any third party
vendors OpenWorks designates to have independent unlimited access to all information generated by
your computer system. If you have a third party vendor for your computer system, you agree to send your
vendor a written notice granting OpenWorks unlimited access to your data in the event of an actual or
suspected data breach. You specifically agree to comply with any state required employment verification
programs and any federal employment verification programs such as E-Verify.

                 7.4.2 Payment of Indebtedness. You must pay promptly when due all taxes and debts
that you incur in the conduct of your business.

        7.5      Pre-Existing Accounts. If you have an existing commercial janitorial or other facility
services business prior to entering into this Agreement, the commercial accounts serviced by that business
(“Existing Accounts”) must be identified in Attachment 2 to this Agreement. You shall have two months
from the date of this Agreement to convert the Existing Accounts to OpenWorks Accounts for which
OpenWorks will provide billing and collection services as provided for in Section 5.4.1 of this
Agreement, after which time OpenWorks will have the right (whether or not conversion has been
completed) to begin charging royalties and other applicable fees or charges. You must also immediately
cease soliciting any commercial janitorial or other facilities services business, except as an OpenWorks
Franchisee.

        7.6      Variances. OpenWorks may from time to time approve exceptions or changes from the
uniform standards of the System that OpenWorks, in its sole absolute discretion, believes necessary or
desirable under particular circumstances. Franchisee understands that it has no right to object to or
automatically obtain such variances, and that any exception or change must be approved in advance by
OpenWorks in writing. Franchisee also understands that some franchisees may operate under different
forms of agreements due to annual updates and program revisions, and consequently the rights and
obligations of such franchisees may differ materially from those of Franchisee.

        7.7      Computer System. You must have a computer system that meets the requirements
specified in the Manual, as may be revised from time to time. In order to communicate with OpenWorks
you must also have Internet and email access. You must inform OpenWorks of any changes in the email
account address listed in Article 1 before the change occurs.

        7.8      Certificate of Tax Compliance. Franchisee must, within ten days of each one year
anniversary of the Effective Date of this Agreement, deliver to OpenWorks a certificate signed by one of
Franchisee’s officers, certifying, on behalf of Franchisee, that as of the date such certificate is delivered to
Franchisee, Franchisee has complied with all laws of the state of its formation or incorporation relating to
taxes and reporting of employees.

8.       RELATIONSHIP OF PARTIES.

        8.1      Interest in Marks and System. You will not at any time do or cause to be done
anything contesting or impairing OpenWorks’ interest in its Trade Names, Marks or System. You acquire
no rights in any of these things except for your right to use them in accordance with the express terms of

                                                  24
2622019.2 03/16                                                                    INT___________/ INT___________
                                                                                    Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 147 of 262



this Agreement. OpenWorks retains the right to grant other franchises or licenses to use the Trade
Names, Marks and System upon any terms that OpenWorks wishes both within and without the Territory.

        8.2      Independent Status. Whether you are an individual or an independent legal entity, you
will make this fact clear in your dealings with suppliers, lessors, government agencies, employees,
Accounts and others. You will rely on your own knowledge and judgment in making business decisions,
subject only to the requirements of this Agreement and the Manual. You may not expressly or impliedly
hold yourself out as an employee, partner, shareholder, joint venturer, representative or general agent of
OpenWorks, nor may you expressly or impliedly state or suggest that you have the right or power to bind
OpenWorks or to incur any liability on its behalf. If you are a corporation, partnership or other form of
legal entity, you will not use the Trade Names as part of your entity’s name. We have no right to control
your employment policies, including hiring, scheduling, pay rates, discipline or termination of your
employees, except that you must adhere to our System standards in your Janitorial Business.

         8.3     Display of Disclaimer. Business cards, stationery, purchase order forms, invoices,
leases, tax returns and other documents used by you in your business dealings with suppliers, lessors,
government agencies, employees and Accounts must clearly identify you as an independent legal entity.

         8.4     Indemnification. You agree to indemnify, hold harmless and promptly reimburse
OpenWorks and its Affiliates, and their directors, officers, employees and agents, harmless from and
against all expenses, costs, claims, actions, proceedings, damages, liabilities and other losses (including,
without limitation, attorneys’ and accountants’ costs and fees) of any kind arising from or in any way
connected to any of your or your Affiliates’ activities or your or your Affiliates’ operation of the
Janitorial Service. If OpenWorks or any other indemnified party is made a party to a legal proceeding in
connection with an action of yours or your Affiliates, OpenWorks or the other indemnified party may hire
counsel to protect its interests and you must promptly pay all costs and expenses they incur.

         8.5      Confidential Information.

                 8.5.1 Ownership. You acknowledge that OpenWorks is the sole owner of all the
Confidential Information; that the Confidential Information is being imparted to you in trust and
confidence; and that the Confidential Information is not generally known to the trade or public and is not
known to you except by reason of such disclosure. You further acknowledge that you will acquire no
interest in the Confidential Information other than the right to utilize it in connection with the
performance of your obligations hereunder and the operations of the Janitorial Service. In addition, you
acknowledge that the use, duplication or disclosure of the Confidential Information except as expressly
permitted by this Agreement will constitute an unfair method of competition and that OpenWorks will
suffer irreparable injury thereby.

                 8.5.2 Work Product. You agree that all documents, papers, notes and other material
and work product containing or derived from the Confidential Information or connected with your
conduct of the Janitorial Service business shall be Confidential Information. You agree that you will have
no proprietary interest in any work product developed or used by you and related to this Agreement. You
agree, from time to time, as may be requested by OpenWorks, to do all things that may be necessary to
establish or document OpenWorks’ ownership of any such work product, including without limitation
execution of assignments.

                8.5.3 Confidentiality. All of the Confidential Information and all other information
and knowledge about the System, which is not in the public domain, and such other information and
material as OpenWorks may designate as confidential shall be deemed Confidential Information for
purposes of this Agreement. You acknowledge that the Confidential Information is disclosed to you
solely on the condition that you agree, and you hereby do agree, that you: (a) will use the Confidential
                                                25
2622019.2 03/16                                                                 INT___________/ INT___________
                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 148 of 262



Information in strict accordance with the instructions and directions given by OpenWorks from time to
time; (b) will not use the Confidential Information, directly or indirectly, in any other business or
capacity; (c) will not, at any time, in any manner or form, directly or indirectly, disclose, duplicate,
license, sell, reveal, divulge, publish or communicate the Confidential Information, or any portion thereof,
to any person or entity other than your authorized employees or consultants who need to have such
information in connection with their jobs; (d) will not copy any materials containing the Confidential
Information, including without limitation the System manuals, without OpenWorks’ prior written
consent; (e) will observe and implement all reasonable procedures imposed from time to time by
OpenWorks to prevent the unauthorized use and disclosure of the Confidential Information; (f) will keep
all System manuals and other written materials containing any portion of the Confidential Information in
a secure manner and place; and (g) if you are legally compelled to disclose any of the Confidential
Information, will do so only if you have used your best efforts to afford OpenWorks the opportunity of
obtaining appropriate protective orders or other assurances of confidentiality satisfactory to OpenWorks.

               8.5.4 Return of Confidential Material. Upon the termination, expiration or cessation
and non-renewal of this Agreement for any reason, you must immediately (but in any event within five
days of such termination, cessation or expiration) return to OpenWorks all copies of any materials
containing the Confidential Information (whether in original or duplicate form) and all property and
equipment belonging to OpenWorks, in your or your Affiliates’ possession, custody or control, including
any of such items produced or prepared by you. To the maximum extent permitted by the law,
OpenWorks reserves the right to deduct the cost of unreturned or damaged property, equipment or
information from amounts otherwise due to you or your Affiliates.

         8.6      Noncompetition.

                8.6.1 Covenant. You recognize that: (a) the commercial janitorial and other facility
services business is very competitive; (b) the System is operated in multiple states and is intended to
expand into other geographical areas; (c) by virtue of the performance of this Agreement, you will have
access to the Confidential Information and will have close contacts with OpenWorks’ Accounts for the
purpose of maintaining and further developing the business and goodwill of the System; (d) you will have
the attendant ability to divert customer trade; and (e) OpenWorks has strong legitimate interests in
obtaining the covenant in this Section 8.6 for the protection of the goodwill of the System. You therefore
agree that, without the express prior written consent of OpenWorks, which OpenWorks may withhold in
its sole and absolute discretion, you will not, during the Time Period (as defined below), directly or
indirectly, whether personally or as an agent, employee, partner, representative, affiliate or in any other
capacity on behalf of any person or entity, engage in, render services to, or provide financing to, or have
any interest in, in any manner whatsoever, any Competitive Business (as defined below) located or
conducting business within the Area (as defined below).

                8.6.2 Time Period. For the purposes of Section 8.6.1 of this Agreement, the term
“Time Period” shall mean (a) for the period of time that this Agreement is in effect; and (b) beginning
when this Agreement is no longer in effect, for a period of 24 months thereafter. In the event a court of
competent jurisdiction determines that 24 months from the date this Agreement is no longer in effect is
unenforceable, the Time Period will be 18 months. If a court of competent jurisdiction determines that 18
months is unenforceable, the Time Period will be 12 months. If a court of competent jurisdiction
determines that 12 months is unenforceable, the Time Period will be six months.

                8.6.3 Competitive Business. For the purposes of Section 8.6.1 of this Agreement, the
term “Competitive Business” shall mean any business providing janitorial services to commercial
customers, or any other services that you are or were providing as part of your Janitorial Service business.


                                                26
2622019.2 03/16                                                                 INT___________/ INT___________
                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 149 of 262



                 8.6.4 Area. For the purposes of Section 8.6.1 of this Agreement, the term “Area”
shall mean (a) the geographical area in which you provide or provided services to Accounts, and (b) a
radius of 75 miles from the regional office through which you conduct or conducted your Janitorial
Service business, and (c) a radius of 75 miles from any other regional office operated by OpenWorks or
any of its master franchisees in the state where you conduct or conducted your Janitorial Service business,
and (d) a radius of 75 miles from any other regional office operated by OpenWorks or any of its master
franchisees in any other state.

         8.7      Non-Solicitation.

                 8.7.1 Employees. You agree never to employ or solicit for employment any person
who is at the time employed by OpenWorks or any other franchisee in the System, and you agree not to
directly or indirectly induce any such person to leave their employment with OpenWorks or any other
franchisee in the System.

                 8.7.2 Customers. You agree that while this Agreement is in effect, all solicitations
you make relating to janitorial and other facility services will be made on behalf of your Janitorial Service
business. You agree that after the expiration and non-renewal or the termination of this Agreement for
any reason, you will not solicit as a customer for commercial janitorial or other facility services: (a) any
Account you serviced as a franchisee of OpenWorks, or (b) any other Account of OpenWorks or any of
its master franchisees serviced by others during the period this Agreement was in effect, or (c) any
prospective customers to whom OpenWorks or any of its master franchisees had proposals or bids
outstanding at the time this Agreement ended.

        8.8     Modification. The covenants set forth in Sections 8.1 through 8.7 inclusive of this
Agreement shall each be construed as independent of any other covenant or provision of any other
agreement. OpenWorks may reduce the scope of the obligations under the covenants of Sections 8.1
through 8.7 inclusive of this Agreement unilaterally and without the consent of any other person or entity,
effective upon giving notice to you.

        8.9      Lack of Prior Conflict. You represent and acknowledge that none of you (if you are an
individual), any person who owns any interest in your business nor your Designated Manager is bound by
any post-employment covenant with a third-party that would restrict the fulfillment of your obligations or
duties under this Agreement. To the extent any such person is bound by any such post-employment
covenants, you represent and warrant that you have provided OpenWorks with a copy of the applicable
written covenant.

        8.10    Notification. During the Time Period, you shall notify any new employer or business
associate, prior to entering into the employment or business relationship, of the existence of this
Agreement and will provide such new employer or business associate with a copy of this Agreement.
You further agree and authorize OpenWorks to notify others, including customers of OpenWorks and
your future employers or business associates of your obligations under this Agreement.

         8.11    Tolling of Time Periods. The running of the Time Period or any period of time
specified in Section 8.6.1 or Section 8.6.2 of this Agreement will be tolled and suspended for any period
of time in which you are found by a court of competent jurisdiction to have been in violation of any
restrictive covenant contained therein. You further agree that the existence of any claim you may have
against OpenWorks, whether or not arising from this Agreement, shall not constitute a defense to
OpenWorks’ enforcement of the covenants contained in this Agreement.

        8.12    Non-Disclosure and Non-Competition Agreements. You must obtain written non-
disclosure and non-competition agreements, in the form of Attachment 4 to this Agreement, signed by
                                                27
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 150 of 262



each of the individuals who owns 5% or more of your business, and by the officers, directors, managers
and other employees or consultants, including, but not limited to, your Designated Manager, who have or
are likely to have access to the Confidential Information, and promptly send OpenWorks a copy of each
such agreement.

9.       TRANSFER.

        9.1     Purpose of Conditions for Approval of Transfer. OpenWorks’ grant of this franchise
to operate a Janitorial Service is made in reliance upon your integrity, ability, experience and financial
resources and OpenWorks’ investigation thereof. You may not make a Transfer (as defined in Section
3.21 of this Agreement) unless you have first obtained OpenWorks’ written consent, which will not be
unreasonably withheld if you comply with this Article 9. In order to ensure that no Transfer jeopardizes
the Trade Names, the Marks, or OpenWorks’ interest in the successful operation of the Janitorial Service,
OpenWorks will consent to a Transfer only if you comply with all of the applicable provisions of this
Article 9. You must obtain our commercially reasonable consent to any broker or transfer agent that you
wish to use. You must not use any of the Marks in any listing for sale or transfer without our prior
written approval. You must obtain our prior written approval of any advertising for any Transfer.

        9.2     Notice of Proposed Transfer. If you wish to make a Transfer (including the Required
Transfer), you must submit to OpenWorks (a) the form of franchise purchase application currently in use
by OpenWorks completed by the prospective transferee; and (b) a written notice, setting forth all the
terms and conditions of the proposed Transfer.

         9.3      Consent by OpenWorks. OpenWorks must respond to your written notice within 15
days after receipt of the notice, or, if it requests additional information, within the later date of 15 days
after receipt of the additional information or the final day of the original 15-day period. OpenWorks may
either consent to the Transfer or state its reason for refusing to consent. Silence will not be construed as
consent. If OpenWorks consents to the Transfer, then you may Transfer the interest described in the
notice only to the named transferee and only upon the terms and conditions set forth in the notice and
OpenWorks’ consent. Consent by OpenWorks to a particular Transfer will not constitute consent to any
other or subsequent Transfer. You acknowledge that OpenWorks’ consent to the Transfer is not a
representation to you that any transferred Account will continue as an OpenWorks’ Account or that the
Account will use your services. OpenWorks has no obligation to you to disclose any concerns,
complaints or Maintenance Agreement negotiations it had in the past or might have in the future with
respect to any transferred Account. You understand that there is no assurance that any Account will
renew or extend its Maintenance Agreement with OpenWorks.

         9.4     Conditions for Consent to Transfer. Unless a waiver in Section 9.5 applies to some or
all of the conditions set forth below in this Section 9.4, every Transfer is subject to all of the following
requirements:

         (a)      Transferee must be a legal entity;

         (b)      OpenWorks’ satisfaction that the proposed transferee meets all of the criteria of
                  character, business experience, financial resources and other standards that OpenWorks
                  customarily applies to new franchisees at the time of Transfer; and if the Transfer is to an
                  existing OpenWorks franchisee, the franchisee must be in Good Standing and fully
                  capable, in OpenWorks’ sole reasonable judgment, of servicing the additional business;

         (c)      Payment of all your outstanding debts to OpenWorks;



                                                  28
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 151 of 262



         (d)      Cure of all defaults under the Franchise Agreement, any other agreement between
                  OpenWorks and you, and the Manual;

         (e)      Signing by the transferee of the then-current form of franchise agreement, which may
                  contain terms substantially different from those in this Agreement, but in any event
                  amended to waive payment of an initial fee by the proposed transferee; to shorten the
                  term to the remainder of your current term; to provide that no supplies will be provided
                  by OpenWorks; to state that that no training is provided unless the $250 training fee is
                  paid; to identify whether OpenWorks has fulfilled its obligations on the Initial Account
                  Volume or to state the remaining Initial Account Volume that OpenWorks is obligated to
                  provide; and to clarify any remaining obligations of OpenWorks;

         (f)      Providing OpenWorks with (i) the names and residential addresses of the owners and the
                  officers or managers of any entity to whom a Transfer is being proposed, and their
                  relative percentages of ownership; and (ii) the address where the entity will keep its
                  business records;

         (g)      Payment of the Transfer fee of $2,000, or if only one or more (but not substantially all) of
                  your Accounts are being transferred, a Transfer fee of $50 for each transferred Account;

         (h)      Completion by the transferee’s owners and Designated Manager of OpenWorks’ initial
                  training program to its satisfaction, and payment of the $250 training fee to OpenWorks;

         (i)      Signing of a Non-Disclosure and Non-Competition Agreement substantially in the form
                  of Attachment 4 to this Agreement by each entity to whom a Transfer is made and each
                  of transferee’s 5% owners, officers, directors, managers and other employees and
                  consultants, including, but not limited to, transferee’s Designated Manager, that have or
                  may have access to Confidential Information;

         (j)      Signing of a Personal Guaranty substantially in the form of Attachment 3 to this
                  Agreement by each 5% owner of the entity to whom a Transfer is made (and by each
                  such owner’s spouse in a community property state);

         (k)      Signing of a general release of claims by you in favor of OpenWorks; and

         (l)      Offering OpenWorks a first right of refusal to acquire the assets and/or interests that are
                  subject to the Transfer, as provided in Section 9.6 of this Agreement.

In no event will OpenWorks’ consent to a Transfer of any of your interest or any of your assets constitute
a waiver of claims OpenWorks may have against you or the individual transferring party, nor shall it be
deemed a waiver of OpenWorks’ right to demand exact compliance with any terms of this Agreement by
the transferee.

         9.5      Waivers of Some Conditions Upon Certain Types of Transfers.

               9.5.1 Accounts. In the event of a Transfer of one or more (but not substantially all) of
your Accounts, OpenWorks waives the requirements of parts (e), (f), (h), (i) and (j) of Section 9.4.

                9.5.2 Incorporation. In the event of a Transfer to a transferee where the beneficial
ownership of the transferee immediately following the assignment is the same and in the same
proportions as the beneficial ownership of Franchisee immediately before the assignment, then provided
that the original party remains fully obligated under this Agreement, OpenWorks waives all of the

                                                  29
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 152 of 262



requirements of parts (b), (c), (e), (h), (i) and (l) of Section 9.4. In lieu of part (g), the Transfer fee is
$500. The legal entity to which the Janitorial Service or franchise rights were transferred may not
participate in or undertake any business venture or activities other than operating the Janitorial Service.

                 9.5.3 Transfer of Partial Interest Between Co-Owners. In the event of a Transfer of
a partial ownership interest in Franchisee to an existing co-owner, OpenWorks waives all of the
requirements of parts (b), (c), (e), (g), (h), (i), (j) and (l) of Section 9.4; except that if the co-owner who
will be acquiring a greater ownership interest has not successfully completed OpenWorks’ initial training
program and will have a controlling interest or will be active in the business, then part (g) of Section 9.4
must be satisfied.

                 9.5.4 Required Transfer. In connection with the Required Transfer, OpenWorks
waives all of the requirements of parts (b), (e), (g), (h) and (l) of Section 9.4.

                  9.5.5 Transfer of Minority Interest to a Third Party. In the event of a Transfer of
less than 50% of the ownership interests in the Janitorial Service business of Franchisee to anyone who
does not already have an ownership interest in Franchisee, OpenWorks waives all of the requirements of
parts (e), and (l) of Section 9.4. In lieu of part (g), the Transfer fee is $1,000.

                9.5.6 Employee Stock Options. In the event of a Transfer to any of your employees
under any employee stock option plan or stock purchase plan, then provided that the cumulative total
amount of such actual and optional ownership interests does not exceed 33% of the current or the possible
future ownership interests in your corporation, and that any share certificate distributed under such a plan
is marked with a legend describing the restrictions and conditions of Transfer required by this Agreement,
OpenWorks waives all of the requirements of parts (b), (c), (e), (f), (g), (h), (i), (j) and (l) of Section 9.4.

                   9.5.7 Death or Substantial Disability. If you die, or become substantially and
permanently disabled (whether physically or mentally as reasonably determined by an independent,
qualified third-party) while this Agreement is in effect and prior to the Required Transfer, your heirs or
representative will have 60 days within which to demonstrate to OpenWorks’ satisfaction that they meet
all of the criteria of character, business experience, financial responsibility, net worth and other standards
that OpenWorks requires of new franchisees at that time. If OpenWorks approves your heirs or
representative as transferees, OpenWorks will waive the requirement of part (g) of Section 9.4. If
OpenWorks advises your heirs or representative in writing that it will not approve them as transferees of
the franchise, or if OpenWorks fails to approve or disapprove the Transfer within 60 days following your
death or disability, your heirs or representative will have 120 additional days from the date of disapproval
of the Transfer within which to find and notify OpenWorks of a proposed Transfer to a qualified
transferee in conformity with the provisions of Sections 9.2, 9.3, 9.4 and 9.5 of this Agreement. If your
heirs or representative do not advise OpenWorks of a qualified transferee within the specified period, the
franchise will automatically terminate at the end of the period unless a written extension of time has been
granted by OpenWorks.

         9.6     OpenWorks’ Right of First Refusal. Except as otherwise provided in Section 9.5
above, if you wish to make a Transfer, you must first give OpenWorks written notice of all the terms of
the proposed Transfer, which must be a bona fide offer from a bona fide source, and all available
information about the proposed transferee, together with copies of all documentation including any
written offer. Within 15 days after receipt of the notice and documentation, OpenWorks may, at its
option, elect to become (or have its nominee become) the transferee. The exercise of the option shall be
upon the terms specified in the notice and documents, subject to a set off for all amounts you and your
Affiliates owe to OpenWorks. If OpenWorks declines to exercise its option within the time specified, you
may thereafter make the Transfer to an approved transferee (but not on more favorable terms that those
offered to OpenWorks) provided that all of the requirements of Section 9.4 (subject to the waivers
                                                  30
2622019.2 03/16                                                                    INT___________/ INT___________
                                                                                    Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 153 of 262



provided for in Section 9.5) are satisfied. If the Transfer is not made within six months from the date of
the notice to OpenWorks, then you must give OpenWorks another notice and option as provided in this
Section 9.6 before you make any Transfer.

        9.7     Assignment by OpenWorks. OpenWorks may assign this Agreement or any rights or
obligations created by it, in whole or in part, at any time to any third-party, including without limitation,
to any of your competitors or an OpenWorks master franchisee who will have exclusive rights to
administer the OpenWorks Cleaning Systems regional office for your franchised business. Such an
assignment may be made without your consent upon condition that the assignee expressly agrees in
writing to assume OpenWorks’ obligations under this Agreement.

        9.8      Legend. Any certificates representing shares or interests in Franchisee, whether already
or hereafter issued by Franchisee, shall, from and after the date hereof, bear a legend sufficient under
applicable law to constitute notice of the restrictions on such shares or interest contained in this
Agreement and to allow such restrictions to be enforceable. Such legend shall appear in substantially the
following form:

         “The sale, transfer, pledge or hypothecation of [this stock/these interests/these units] is
         restricted pursuant to Article 9 of a Franchise Agreement dated __________, between
         OpenWorks and the issuer of these securities.”

10.      TERMINATION OF FRANCHISE.

        10.1   Termination by Consent of the Parties. This Agreement may be terminated at any time
upon the mutual written consent of the parties.

       10.2      Termination by OpenWorks. In addition to OpenWorks’ rights to terminate this
Agreement as provided elsewhere in this Agreement, OpenWorks may terminate this Agreement as
provided in this Section 10.2.

                  10.2.1 Acts of Default. Upon the single occurrence of any one of the following
defaults by you or your Affiliates and after notice and an opportunity to cure (as provided in Section
10.2.2), if any, OpenWorks, at its option, may terminate this Agreement:

         (a)      If you or any of your owners or Affiliates has any direct or indirect interest in the
                  ownership or operation of any business that provides commercial janitorial or other
                  facility services to customers;

         (b)      If you or your Affiliates fail to submit to OpenWorks in a timely manner any information
                  you are required to submit under this Agreement;

         (c)      If you or your Affiliates fail to begin operation of a Janitorial Service by the date required
                  in this Agreement, or if you fail to operate a Janitorial Service in accordance with this
                  Agreement and the Manual;

         (d)      If you or your Affiliates act without prior written approval or consent of OpenWorks in
                  regard to a matter for which its prior written approval or consent is expressly required by
                  this Agreement;

         (e)      If you or your Affiliates default in the performance of any material obligation under this
                  Agreement or any other agreement with OpenWorks;


                                                  31
2622019.2 03/16                                                                    INT___________/ INT___________
                                                                                    Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 154 of 262



         (f)      If you or your Affiliates are not actively engaged in providing the Janitorial Service,
                  unless: (i) operations are suspended for a period of no more than three months and you
                  have paid the Minimum Account Service Fee due under Section 6.14, or (ii) the
                  suspension was caused by fire, condemnation, or act of God;

         (g)      If you or your Affiliates misuse the Trade Names, Marks or the System or engage in
                  conduct which reflects materially and unfavorably upon the goodwill associated with
                  them, or if you use any names, marks, systems, logotypes or symbols that OpenWorks
                  has not authorized you to use in connection with your Janitorial Service;

         (h)      If you or your Affiliates have made any material misrepresentation in connection with the
                  assignment of an Account, or to induce OpenWorks to enter into this Agreement;

         (i)      If you or your Affiliates fail to permanently correct a breach of this Agreement or to meet
                  the standards set out in the Manual after being twice requested in writing by OpenWorks
                  to correct the problem in any 12 month period;

         (j)      If OpenWorks makes a reasonable determination that the operation of the Janitorial
                  Service poses a threat to public health or safety;

         (k)      If you or your Affiliates fail to make any payment when due under this Agreement or any
                  other agreement between you and OpenWorks or an Affiliate of OpenWorks;

         (l)      Except as otherwise required by the United States Bankruptcy Code, if you become
                  insolvent, are adjudicated as bankrupt, or file or have filed against you a petition in
                  bankruptcy, reorganization or similar proceeding;

         (m)      If you or your Affiliates attempt to assign your rights under this Agreement in any
                  manner not authorized by this Agreement;

         (n)      If you or your Affiliates are convicted of a felony or any criminal misconduct or offense
                  (even if not a crime) that is reasonably likely, in the sole opinion of OpenWorks, to have
                  a material adverse effect to the System, the Trade names or the Marks, or the goodwill
                  associated with any of the foregoing;

         (o)      If you or your Affiliates commit any of the defaults described above and have twice
                  previously, within a 12-month period, been given notice by OpenWorks of the same type
                  of default, whether or not the prior defaults were cured;

         (p)      If you or your Affiliates have taken such action that would permit OpenWorks to
                  terminate your right to service an Account under paragraphs (a) through (i) inclusive of
                  Section 7.2.5. of this Agreement;

         (q)      If you fail to maintain policies of workers compensation insurance required in Section
                  7.3, disability insurance or any other types of insurance required by law; or

         (r)      If you or your Affiliates willfully make or have made any material false statement or
                  report to OpenWorks or its Affiliates in connection with this Agreement, any other
                  agreement between you and OpenWorks or its Affiliates, or any applications presented to
                  OpenWorks or its Affiliates that has a material adverse effect on OpenWorks, its
                  Affiliates or the System.


                                                 32
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 155 of 262



                 10.2.2 Notice of Default. Termination will be effective automatically 30 days after
written notice of default is given to you, specifying any of the defaults described in subsections (b)
through (j) inclusive of Section 10.2.1, if the default has not been cured within the 30-day period. For a
monetary default described in subsection (k), termination will be effective automatically five days after
written notice specifying amounts due to OpenWorks is given to you, if the default is not cured within the
5-day period. Termination will be effective immediately upon written notice to you if any of the defaults
described above in subsections (a) or (l) through (r) inclusive occurs.

         10.3 Termination by You. You may terminate this Agreement upon 90 days’ written notice
to OpenWorks if the conditions of Section 10.4 of this Agreement are met in full within the specified time
periods.

        10.4     Rights and Obligations After Termination. Upon the Termination of this Agreement
by either party for any reason, all of your Accounts shall automatically revert to OpenWorks and the
parties will have the following rights and obligations:

         (a)      OpenWorks will have no further obligations under this Agreement except to settle up
                  with you with respect to payments due and owed prior to the Termination under Section
                  5.4 and Article 6 of this Agreement;

         (b)      You must pay OpenWorks, within 30 days after Termination, all payments due to
                  OpenWorks;

         (c)      You must immediately and permanently cease the use of the Trade Names and Marks or
                  any confusingly similar names or marks, the System, and advertising, signs, stationery
                  and forms that bear identifying marks or colors that might give others the impression that
                  you are associated with the System;

         (d)      You must immediately deliver to OpenWorks the Manual, all Accounts’ keys, security
                  codes and cards, and any other proprietary material belonging to OpenWorks or any
                  Account which is in your possession or the possession of your employees and otherwise
                  comply with Section 8.5.4;

         (e)      You must immediately provide OpenWorks with a list of all Accounts and customers and
                  facilities you or your Affiliates are servicing or had serviced at any date during the 12
                  months preceding the date of Termination;

         (f)      You must assign to OpenWorks or its designee any Accounts obtained by you that do not
                  have an existing Maintenance Agreement with OpenWorks;

         (g)      You will take such action as may be required by OpenWorks to transfer and assign to
                  OpenWorks or its designee or to disconnect and forward all telephone numbers, white
                  and yellow page telephone references and advertisements, and all trade and similar name
                  registrations and business licenses, and to cancel any interest that Franchisee may have in
                  the same; and

         (h)      You must, without any consideration, cancel or assign to OpenWorks all right, title and
                  interest in any Internet and web site home pages, domain name listings, and registration
                  that contain the Trade Names or Marks, or any of them, in whole or in part, and shall
                  notify the applicable domain name registrars and all listing agencies, upon the
                  termination or expiration hereof, of the termination of your right to use any domain name,


                                                 33
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 156 of 262



                  web page and other Internet device associated with OpenWorks, and authorize and
                  instruct their cancellation or transfer to OpenWorks, as directed by OpenWorks.

         If the franchise granted in this Agreement is terminated because of your default, the rights of
OpenWorks described above will not necessarily be its exclusive remedies, but will instead supplement
any other equitable or legal remedies available to OpenWorks. If this Agreement is terminated because of
your material default, nothing in this Section will be construed to deprive OpenWorks of the right to
recover damages as compensation for lost profits. Termination of this Agreement will not extinguish any
obligation of either party that has accrued prior to Termination. All obligations of the parties, which by
their terms or by reasonable implication are to be performed in whole or in part after Termination, will
survive Termination.

11.      MISCELLANEOUS PROVISIONS.

         11.1     Construction of Contract. Section headings in this Agreement are for reference
purposes only and will not in any way modify the statements contained in any Section of this Agreement.
Each word in this Agreement will be deemed to include any number or gender that the context requires.
If there is any conflict between this Agreement and the Manual, this Agreement will control.

         11.2    Governing Law. Except for matters relating solely to Sections 8.4, 8.6, 8.7 and 8.8 and
Attachment 4 of this Agreement, which are governed by the laws of the state in which the Territory is
located and except to the extent governed by the United States Trademark Act of 1946 (Lanham Act, 15
U.S.C. § 1051 et seq), this Agreement and all matters relating to it, shall be governed by and interpreted
by the laws of the State of Arizona; provided, however, that if any of the provisions of this Agreement
would not be enforceable under the laws of Arizona, then such provisions shall be governed by the laws
of the state in which the Territory is located; and provided further that the Franchise Disclosure
Document delivered to you contains a State Law Addendum, which is hereby incorporated into this
Agreement, referencing and summarizing certain existing local laws of other jurisdictions, and the
application of Arizona law shall not abrogate or reduce any of your rights provided for under such
existing local laws which by their terms apply and supersede Arizona law (unless local law conflicts with
federal law and is preempted).

        11.3    Notices. Each party to this Agreement shall direct any notice to the other party to the
address in Article 1 of this Agreement, or at another address if advised in writing that the address has
been changed. Notice may be delivered by facsimile (with simultaneous posting of a copy by first class
mail), commercial courier, or first class mail. Notice by facsimile will be deemed delivered upon
transmission; by courier, upon delivery; and by first class mail, three days after posting.

         11.4    Amendments. This Agreement may be amended only by a document signed by all of the
parties to this Agreement or by their authorized agents.

       11.5    Waiver. Waiver of any breach of this Agreement will not be interpreted as a waiver of
any subsequent breach.

        11.6    Integration. This Agreement, any exhibits or attachments to it, and the Franchise
Disclosure Document that has been provided to you, constitute the entire agreement between the parties
concerning the franchise granted under this Agreement, and supersede all prior and contemporaneous
agreements and representations concerning the subject matter hereof; provided, however, that nothing
herein is intended to disclaim the representations made in the Franchise Disclosure Document furnished
to you.



                                               34
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 157 of 262



         11.7    Modification. The parties to this Agreement recognize that carrying out the overarching
purpose of this Agreement, the creating of an effective, up-to-date, competitive consumer-oriented
System under OpenWorks’ name and Marks, and enhancing the potential value of that System for both
OpenWorks and franchise owners as a group, requires flexibility in establishing and modifying standards
for performance and operation under this Agreement, and may involve OpenWorks’ development of other
business activities not encompassed by the terms of this Agreement, taking particular account of the fact
that business conditions and other circumstances are likely to change during the stated term of this
agreement. The parties have addressed the prospect for such developments by the express provisions of
this Agreement, including in particular, the provisions hereof defining the nature and scope of this
Agreement and your obligation to observe the requirements of OpenWorks’ Manual as it may, from time
to time, be amended by OpenWorks to address efforts to maintain the long-term viability of OpenWorks’
name, trademarks and other intellectual property rights, and/or its overall franchised System, among other
things. No provision of this Agreement is to be read as creating a limitation on the right of OpenWorks to
take such action except as the provision clearly and expressly establishes such a limitation.

         11.8     Arbitration. Any dispute or claim (a “Claim”) arising out of or in connection with this
Agreement shall be resolved by arbitration; provided, however, that OpenWorks shall not be required to
arbitrate any Claim with respect to the ownership or use of its Trade Names or Marks, all of which issues
will be submitted to a court within the State of Arizona. The parties expressly consent to personal
jurisdiction in the State where our principal place of business is located, currently the State of Arizona
and agree that the state and federal court(s) will have exclusive jurisdiction over any such issues not
subject to arbitration. The arbitration shall be held where our principal place of business is located,
currently the City of Phoenix, Arizona, governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16,
and conducted by one or more independent arbitrators who are experienced in franchise matters and have
no past or present relationship with either party, appointed as set forth in this Section 11.7. This
arbitration clause will not deprive either party of any right it may otherwise have to seek provisional
injunctive relief from a court of competent jurisdiction. If there is any question as to whether a Claim is
subject to arbitration, then the decider of the first open action shall decide this issue such that if an
arbitration was the first action to have been filed, the arbitrator shall make such determination and if a
party has first sought provisional injunctive relief from a court of competent jurisdiction, then that court
shall decide if a claim is subject to arbitration. If proper notice of any hearing has been given, the
arbitrator will have full power to proceed to take evidence or to perform any other acts necessary to
arbitrate the matter in the absence of any party who fails to appear. Any Claims shall be decided on an
individual and not a class-wide basis. You waive any rights you may have to demand trial by jury or to
seek punitive damages from OpenWorks or its Affiliates. The arbitrator will have no power to (i) stay the
effectiveness of any pending Termination of this Agreement; (ii) assess punitive damages; or (iii) make
any award that modifies or suspends any lawful provision of this Agreement. All expenses of arbitration
must be paid by the party against whom the arbitrator renders a decision. The award made by the
arbitrator shall be final, binding and conclusive on all parties to the arbitration for all purposes. Judgment
upon any award and/or enforcing any order of the arbitrator may be entered by any court of competent
jurisdiction.

                 11.8.1 Initiation of Arbitration. In order to initiate an arbitration hereunder, the party
wishing to make a Claim (the “Initiator”) shall give a written notice of demand for arbitration hereunder
(the “Initial Notice”) to the other party (the “Respondent”).

                  11.8.2 Initial Notice. To be valid, the Initial Notice must include the following: (i) a
statement of the Claim; (ii) a proposed resolution (“Initial Resolution”) of the Claim; (iii) the address
and phone and facsimile numbers of the Initiator; (iv) the date of the Initial Notice; and (v) the signature
of the Initiator. The Initial Notice may include other matters as shall be deemed appropriate by the
Initiator, but it may not contain any conditions to the effectiveness of the Initial Notice nor any other
matter which affects the validity of the Initial Notice.
                                                 35
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 158 of 262



                 11.8.3 The Response. The Respondent is bound to respond to the Initial Notice in
writing within 30 days of the Initial Notice (the “Response”) or suffer the consequences, as hereinafter
defined. If the Respondent fails to timely respond with a valid Response, the Initial Resolution shall
become effective as an arbitration award hereunder. A valid Response must contain the following: (i) A
statement of the Response, including the factual disputes with the Initial Notice, and other facts
supporting the Respondent’s position; (ii) a proposed resolution (“Second Resolution”) of the Claim,
such as alternative amounts of payment or damages or alternative resolutions of the claim; (iii) the
address and phone and facsimile numbers of the Respondent; (iv) the date of the Response; and (v) the
signature of the Respondent. The Response may include other matters as shall be deemed appropriate by
the Respondent, including claims of the Respondent, but it may not contain any conditions to the
effectiveness of the Response nor any other matter which affects the validity of the Response. If the
Respondent fails to timely give a valid Response, as provided above, or if the Respondent gives a notice
of acceptance of the Initial Resolution, the arbitrator shall enter the award adopting the Initial Resolution.

                  11.8.4 Designation of Arbitrator. The Claim shall be decided by a single arbitrator
determined as follows: OpenWorks shall propose 3 candidates to you and you must choose the arbitrator
within 10 days after the date of OpenWorks’ proposal. Upon determination, the arbitrator shall
commence the arbitration process. The arbitrator shall make an award of the Initial Resolution or the
Second Resolution or such other award as the arbitrator decides is just under the facts and applicable law,
subject to the terms of this Agreement.

               11.8.5 Counterclaim. The Respondent may include a “Counterclaim” in the
Response. If the Respondent makes a Counterclaim, the Initiator shall be obligated to respond in the
same time and in the same fashion as required of the Respondent.

                  11.8.6 Discovery. We both agree that, in any arbitration arising as described in this
Section, requests for documents shall be limited to documents (including electronic documents) that are
directly relevant to significant issues in the case or to the case’s outcome, shall be restricted in terms of
time frame, subject matter and persons or entities to which the requests pertain, and shall not include
broad phraseology such as “all documents directly or indirectly related to.” For electronic document
discovery requests, we both agree that: (a) The production of electronic documents will be made on the
basis of generally available technology in a searchable format which is convenient and economical for the
party producing the documents and also usable by the party receiving the documents, (b) Unless there is a
showing of compelling need, as determined by the arbitrator, the parties are not required to produce
metadata, with the exception that the header fields of email correspondence may be produced; (c)
Production of electronic documents need only be from sources used in the ordinary course of business.
No documents shall be required to be produced from back-up servers, tapes or other media; (d) Only
individuals whose electronic documents are reasonably expected to contain evidence that is material to
the dispute shall be named as custodians and requested to provide such electronic documents; and (e)
When the costs and burdens of electronic discovery are disproportionate to the nature of the dispute or to
the amount in controversy, or to the relevance of the materials requested, the arbitrator shall either deny
such requests or order disclosure on the condition that the requesting party advance the reasonable cost of
production to the providing side. Such production costs may be part of the allocation of the costs in the
final arbitration award.

        11.9    Injunctive Remedy for Breach. You recognize that you are a member of a Franchise
Network and that your acts and omissions may have a positive or negative effect on the success of other
businesses operating under OpenWorks’ Trade Names and in substantial association with its Marks.
Your failure to comply with the terms of this Agreement is likely to cause irreparable damage to
OpenWorks and to some or all of the other franchisees of OpenWorks. For this reason, you agree that if
OpenWorks can demonstrate to a court of competent jurisdiction that there is a substantial likelihood of a
breach or threatened breach of any of the terms of this Agreement by you, OpenWorks will be entitled,
                                                 36
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 159 of 262



without posting a bond, to a temporary restraining order or preliminary injunction enjoining the breach
and/or to a decree of specific performance, without showing or proving any actual damage, until a final
determination is made by an arbitrator. Any question on whether a dispute or claim is subject to an
injunctive remedy shall be determined as stated in Section 11.8 above.

        11.10 Limitation of Actions. No action or arbitration proceeding may be maintained by you
against OpenWorks unless (a) written notice of any claim alleged to exist is delivered by you to
OpenWorks within 1 year after the event complained of becomes known to you and (b) an arbitration
proceeding is commenced by you within 90 days after such notice.

          11.11 Attorneys’ Fees and Costs. If legal action, including any action on appeal, or arbitration
is initiated to enforce the terms and conditions of this Agreement, the prevailing party will be entitled to
recover reasonable compensation for preparation, investigation and court and/or arbitration costs
(including but not limited to, expert witness fees, hearing transcription fees, arbitration fees, arbitrator’s
compensation, copying costs, delivery expenses and charges) and reasonable attorneys’ fees, as fixed by a
court of competent jurisdiction or by the arbitrator.

        11.12 Severability. Each provision of this Agreement will be considered severable. If, for any
reason, any provision is determined to be invalid or in conflict with any existing or future law or
regulation, that provision will not impair the operation of the remaining provisions of this Agreement.
The invalid provisions will be deemed not to be a part of this Agreement. However, if OpenWorks
determines that the finding of illegality adversely affects the basic consideration for its performance under
this Agreement, OpenWorks may, at its option, terminate it.

         11.13 Approval and Guarantees. If you are a corporation, all officers and shareholders with a
5% or greater interest in you, or if you are a partnership, all your general partners, or if you are a limited
liability company, all your managers and managing members and all members with a 5% or greater
interest in you and in each of the foregoing cases, the spouses of each person, must approve this
Agreement, permit you to furnish the financial information required by OpenWorks, and agree to the
restrictions placed on them, including restrictions on the transferability of their interests in the franchise
and Janitorial Service and limitations on their rights to compete, and sign separately written guarantees of
your and their payments and performance in the form of Attachment 3 to this Agreement. Your spouse (if
you are an individual who has not yet completed the Required Transfer), or the spouse(s) of an owner of a
5% or greater interest in Franchisee, must sign the spousal consent in the form of Attachment 6 to this
Agreement.

        11.14 Acceptance by OpenWorks. This Agreement will not be binding on OpenWorks unless
and until it has been signed by an authorized officer of OpenWorks.

         11.15 Indulgences, Not Waivers. Neither the failure nor any delay on the part of either party
to exercise any right, remedy, power or privilege under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence.

        11.16 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories. Any photographic or xerographic copy of this
Agreement, with all signatures reproduced on one or more sets of signature pages, shall be considered for
                                                 37
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 160 of 262



all purposes as if it were an executed counterpart of this Agreement. Signatures may be given by
facsimile or other electronic transmission, and such signatures shall be fully binding on the party sending
the same.

         11.17    Time of Essence. Time is of the essence of this Agreement.

         11.18 Franchisor Limited Liability. You agree that there shall be no liability on the part of
OpenWorks to you or any other person by reason of any approval given or withheld by OpenWorks to
you or by reason of your complying with the Standards and Policies and requirements of OpenWorks or
the provisions of this Agreement. OpenWorks shall not be liable to you if you adopt any suggestions or
requirements of OpenWorks, or if OpenWorks delays or fails to furnish any approval, or if OpenWorks
provides to mortgagee(s) or lender(s) (actual or prospective) at its or your request, information regarding
the status of the Agreement and/or your obligations hereunder. OpenWorks is not obligated for any
reason to do any act or to furnish anything to you except as expressly set forth in this Agreement, and you
acknowledge that OpenWorks is not required to provide services that produce any particular level of
results.




                                 [This space left intentionally blank]




                                                38
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 161 of 262




         11.19    Disclaimer of Representations.

         YOU HEREBY REPRESENT AND WARRANT TO OPENWORKS THAT:

         NO REPRESENTATIONS OR PROMISES OF ANY KIND HAVE BEEN MADE BY
         OPENWORKS TO INDUCE YOU TO SIGN THIS AGREEMENT EXCEPT THOSE
         SPECIFICALLY SET FORTH IN THIS AGREEMENT AND IN THE UNIFORM FRANCHISE
         DISCLOSURE DOCUMENT THAT HAS BEEN DELIVERED TO YOU.     Initial _____

         YOU ACKNOWLEDGE THAT NEITHER OPENWORKS NOR ANY OTHER PERSON HAS
         GUARANTEED THAT YOU WILL SUCCEED IN THE OPERATION OF THE FRANCHISED
         BUSINESS OR HAS PROVIDED ANY SALES OR INCOME PROJECTIONS OF ANY KIND
         TO YOU EXCEPT AS STATED IN THE UNIFORM FRANCHISE DISCLOSURE DOCUMENT
         PROVIDED TO YOU. Initial _____

         YOU HAVE MADE AN INDEPENDENT INVESTIGATION OF ALL IMPORTANT ASPECTS
         OF THE FRANCHISED BUSINESS. Initial _____

         YOU UNDERSTAND THAT OPENWORKS IS NOT A FIDUCIARY AND HAS NO SPECIAL
         RESPONSIBILITIES TO YOU BEYOND THE NORMAL RESPONSIBILITIES OF A SELLER
         IN A BUSINESS TRANSACTION.  Initial _____

         YOU UNDERSTAND AND ACKNOWLEDGE THAT THE BUSINESS CONTEMPLATED BY
         THIS AGREEMENT AND THE UNIFORM FRANCHISE DISCLOSURE DOCUMENT
         PROVIDED TO YOU INVOLVES BUSINESS RISKS MAKING THE SUCCESS OF THE
         VENTURE LARGELY DEPENDENT UPON YOUR BUSINESS ACUMEN AND ABILITIES,
         YOUR ACTIVE PARTICIPATION AND YOUR EFFORTS AS AN INDEPENDENT
         BUSINESS OPERATOR. Initial _____

         YOU ACKNOWLEDGE THAT OPENWORKS OR ITS AGENT HAS PROVIDED YOU WITH
         A UNIFORM FRANCHISE DISCLOSURE DOCUMENT 14 CALENDAR DAYS BEFORE
         THE EXECUTION OF THIS AGREEMENT OR PAYMENT OF ANY CONSIDERATION.
         YOU FURTHER ACKNOWLEDGE THAT YOU HAVE READ SUCH UNIFORM
         FRANCHISE DISCLOSURE DOCUMENT AND UNDERSTAND ITS CONTENTS.
         Initial _____

         YOU ACKNOWLEDGE THAT OPENWORKS OR ITS AGENT HAS PROVIDED YOU WITH
         A COPY OF THIS AGREEMENT AND ALL RELATED DOCUMENTS, FULLY
         COMPLETED, AT LEAST FIVE BUSINESS DAYS PRIOR TO YOUR EXECUTION HEREOF.
         Initial _____

         YOU ACKNOWLEDGE THAT YOU HAVE HAD AMPLE OPPORTUNITY TO CONSULT
         WITH YOUR OWN ATTORNEYS, ACCOUNTANTS AND ADVISORS AND THAT
         OPENWORKS’ ATTORNEYS HAVE NOT ADVISED OR REPRESENTED YOU WITH
         RESPECT TO THIS AGREEMENT OR THE RELATIONSHIP CREATED HEREBY.
         Initial _____




                                              39
2622019.2 03/16                                                INT___________/ INT___________
                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 162 of 262



        IN WITNESS TO THE PROVISIONS OF THIS FRANCHISE AGREEMENT, the undersigned
have signed this Franchise Agreement on the date set forth in Article 1.


FRANCHISOR:                                         FRANCHISEE:
O.P.E.N. AMERICA, INC.

By:                                                 Entity Name:
Officer:                                            Signature:
                                                    Printed Name:
                                                    Title:


                                                    Name:
                                                    Sign:


                                                    Name:
                                                    Sign:




The above Franchise Agreement was executed on the date stated above, by the above named parties and
in my presence as a witness.

_________________________________                 residing at __________________, __________
            Name                                                   City              State




                                             40
2622019.2 03/16                                                            INT___________/ INT___________
                                                                            Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 163 of 262



                                       ATTACHMENT 1



                                        Current
Business Starter Packages



Included in the Franchise Packages



                  From time to time, OpenWorks may substitute different
                  brand names or change the exact specifications of the
                  supplies and equipment provided to you in your starter kit.
                  Any substitutions will be at equal or greater value and/or
                  quality.




                                     ATTACHMENT 1, PAGE 1
2387195.2 03/16                                                         INT___________/ INT___________
                                                                         Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 164 of 262



                            Starter Kit Equipment and Chemical Supplies

                                          DESCRIPTION                          U/M    QTY
                  Enzymatic Luster Creme Cleanser Pumice                        QT      1
                  Scouring Stick                                                CS      1
                  60" Wood Thread Handle                                        EA      1
                  Toy Corn Broom                                                EA      1
                  Little Dipper Bowl Mop                                        EA      1
                  #360 Flex Lambswool 33-60" Duster                             EA      1
                  12" Plastic Dust Pan                                          EA      1
                  12" Brass Channel with Rubber                                 EA      1
                  4203 1 !/2" Hard Putty Knife                                  EA      1
                  8', 2 section, Extension Handle                               EA      1
                  W#63 nylon scrubbing pad with sponge backing, 20/cs           CS      1
                  20" Floor Machine                                             EA      1
                  20" 1500 RPM Burnisher with Pad Driver                        EA      1
                  8 gl Wet/Dry Vacuum                                           EA      1
                  ProTeam Super Coach Vac HEPA with Tool Kit                    EA      1
                  Super Loop Wet Mop                                            EA      2
                  Super Finish Mop                                              EA      1
                  84 Fiberglass & Speed Change Handle                           EA      2
                  #324 Big Mo Dust Mop Head                                     EA      1
                  #324F Big Mo Frame                                            EA      1
                  60" Wood Snap-on Handle                                       EA      1
                  18" Blue Microfiber Looped Wet Mop Pad                        EA      1
                  18" Red Microfiber Looped Wet Mop Pad                         EA      1
                  WaveBrake™ Side Press Combo                                   EA      1
                  Yellow 25" Caution Wet Floor Sign                             EA      1
                  Round Brute Dolly, 2640, Fits 20-55 gal Brutes, Black         EA      1
                  Yellow Wrap Around Caddy Bag                                  EA      1
                  Grey 44 GL Round Brute Can                                    EA      1
                  Blue Microfiber Terry Cloths                                  DZ      1
                  Yellow Microfiber Terry Cloths                                DZ      1
                  Red Microfiber Terry Cloths                                   DZ      1
                  Green Microfiber Terry Cloths                                 DZ      1
                  8448 Gloves, Yellow, Medium (8-8.5)                           DZ      1
                  7321 Safety Goggles                                           EA      1
                  Trigger Sprayer                                               EA      4
                  32-oz Plastic Bottle                                          EA      4
                  Pump Dispenser                                                EA      1
                  Emergency Clean-Up Kit                                        BX      1
                  20" Black Strip Pads, 5/cs                                    CS      1
                  20" Red Buff Pads, 5/cs                                       CS      1
                  3M 20" Pink Eraser Floor Pads                                 CS      1
                  BRUTE BUCKET-ROUND-10 QT-GRAY                                 EA      1
                  20" Perma Grip Pad Holder with brush plate                    EA      1
                  Fast Glide 18" Mopping System                                 EA      1
                  BUCKETLESS HANDLE 32 OZ REPLACEMENT BOTTLES                   EA      1
                  Round Shaped Bowl Brush                                       EA      1
                  SMARTDOSE STRIDE CITRUS HC NEUTRAL GP CLEANER 2X1.4L          CS      1
                  SMARTDOSE PER DIEM GENERAL PURPOSE CLEANER 2X1.4L             CS      1
                  Crew NA Non Acid Bath Disinfectant SmartDose 2x1.4            CS      1
                  Diversey Virex II 256 One-Step Disinfectant Cleaner 1.4L      CS      1
                  Diversey Glance NA Glass Cleaner 1.4L SD                      CS      1
                  Green Cleaner Degreaser                                       GL      2




                                       ATTACHMENT 1, PAGE 2
2387195.2 03/16                                                              INT___________/ INT___________
                                                                              Unit Janitorial Franchise Agreement
                  Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 165 of 262




                                                          ATTACHMENT 2

                                                                TERMS


                                            10%                            OPENWORKS FINANCING PROGRAMS
              Initial
                                          Discount      STANDARD PROGRAM                             VETERANS PROGRAM
             Monthly        Franchise
Package                                   For Cash
             Account           Fee                                                         10%       Amount
                                             or       Down      Amount       Monthly                               Amount              Monthly
             Volume                                                                     Discounted   of Down
                                          Veterans   Payment    Financed     Payment                               Financed            Payment
                                                                                            Fee      Payment
  OW 3           3,000         15,200        1,520      7,000      8,200       386.00       13,680       7,000           6,680            314.45
  OW 5           5,000         18,500        1,850      9,000      9,500       447.20       16,650       9,000           7,650            360.11
  OW 7           7,000         24,850        2,485     14,850     10,000       470.33       22,365     12,425            7,515            353.76
 OW 10          10,000         33,000        3,300     23,000     10,000       470.33       29,700     16,500            6,700            315.39
 OW 15          15,000         45,000        4,500     35,000     10,000       470.73       40,500     35,000            5,000            258.90
 OW 20          20,000         58,500        5,850     48,500     10,000       470.73       52,650     48,600            4,150            195.35
 OW 25          25,000         72,000        7,200     62,000     10,000       470.73       64,800     62,000            2,800            131.81



          Your selected package: ____________________________

          Standard Program              or Veteran’s Program

          Discount: Applicable              Not Applicable

          If you elected to purchase additional account volume more than the OW 10 package, the following apply:
              • Initial Account Monthly Volume__________________
              • Initial franchisee fee: ___________________________
              • Down payment: _______________________________
              • Amount Financed: _____________________________
              • Monthly Payment: _____________________________
              • Fulfillment Period: _____________________________


          Pre-Existing Accounts. You have the following pre-existing accounts to provide commercial janitorial
          or other facility services to the following customers which will be converted to OpenWorks accounts,
          according to Section 7.5 of this Agreement:




          Signature: ______________________________

          Date: __________________________________




                                                       ATTACHMENT 2, PAGE 1
          2622019.2 03/16                                                                       INT___________/ INT___________
                                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 166 of 262



                                             ATTACHMENT 3

                                         PERSONAL GUARANTY

         1. In consideration of, and in order to induce O.P.E.N. America, Inc. (“OpenWorks”) to enter into a
franchise agreement as of even date with this Guaranty (the “Agreement”), each of the undersigned
(“Guarantor”), jointly and severally, unconditionally guarantees to OpenWorks that the Franchisee will fully,
promptly and faithfully perform and discharge all of its obligations, duties and conditions under the Agreement,
and under any and all instruments, documents or other evidence of indebtedness, executed in connection with the
Agreement and all related obligations and undertakings, including obligations of payment when due, whether by
acceleration or otherwise, of any and all liability of Franchisee or its Affiliates or to OpenWorks (the
“Guaranteed Obligations”), together with all interest upon these liabilities and all attorneys’ fees, costs and
expenses of collection incurred by OpenWorks in enforcing any of these liabilities.

         2. OpenWorks, its successors and assigns, may from time to time, without notice to the undersigned
(a) resort to the undersigned for payment or satisfaction of any of the Guaranteed Obligations of Franchisee,
whether or not it or its successors have resorted to any property securing any of the Guaranteed Obligations or
proceeded against any other of the undersigned or any party or parties or primarily or secondarily liable on any
of the Guaranteed Obligations, (b) release or compromise any liability of any of the undersigned hereunder or
any liability of any party or parties primarily or secondarily liable on any of the Guaranteed Obligations, and
(c) extend, renew or credit any of the Guaranteed Obligations for any period (whether or not longer than the
original period); alter, amend or exchange any of the Guaranteed Obligations; or give any other form of
indulgence, whether under the Agreement or not.

        3. Each of the undersigned agrees to comply with and abide by the restrictive covenants and
nondisclosure provisions contained in Sections 8.5, 8.6 and 8.7 of the Agreement, as well as the provisions in
the Agreement relating to the Marks and Transfers, to the same extent as and for the same period of time as
Franchisee is required to comply with and abide by such covenants and provisions, except to the extent
otherwise required by the Agreement. These obligations of the undersigned shall survive any expiration or
termination of the Agreement or this Guaranty. This Guaranty will remain effective despite any renewal,
modification, or waiver by OpenWorks of any of the Guaranteed Obligations under this Guaranty, and no such
modification, renewal or waiver will operate to defeat this Guaranty.

         4. This Guaranty is a continuing one and all liabilities to which it applies or may apply under the
terms of this Guaranty will be conclusively presumed to have been created in reliance on it.

         5. Any and all rights and claims of Franchisee or Guarantor or any of their respective property,
arising by reason of any payment by the undersigned to OpenWorks under the provisions of this Guaranty, will
be subordinate and subject in right of payment to the prior payment in full of all liabilities of Franchisee or
Guarantor to OpenWorks.

         6. Guarantor waives the right of trial by jury in the event of any litigation between the parties to this
Guaranty in respect of any matter arising under this Guaranty and agrees that, should OpenWorks bring any
judicial proceeding or arbitration in relation to any such matter, Guarantor will not interpose any counterclaim
or set off of any nature.

         7. Each of the undersigned further waives presentment, demand, notice of dishonor, protest,
nonpayment and all other notices whatsoever, including without limitation: notice of acceptance hereof; notice
of all contracts and commitments; notice of the existence or creation of any liabilities under this Guaranty and
the Agreement and of the amount and terms thereof; and notice of all defaults, disputes or controversies
between Franchisee and OpenWorks resulting from such Guaranty or Agreement or otherwise, and the
settlement, compromise or adjustment thereof.



                                          ATTACHMENT 3, PAGE 1
2622019.2 03/16                                                                     INT___________/ INT___________
                                                                                     Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 167 of 262



         8. The undersigned agrees to pay all expenses paid or incurred by OpenWorks in enforcing the
Agreement and this Guaranty against Franchisee and against the undersigned and in collecting or attempting to
collect any amounts due thereunder and hereunder, including reasonable attorneys’ fees and costs if such
enforcement or collection is by or through an attorney-at-law. Any waiver, extension of time or other
indulgence granted from time to time by OpenWorks, its agents, its successors or assigns, with respect to the
Agreement, shall in no way modify or amend this Guaranty, which shall be continuing, absolute, unconditional
and irrevocable.

         9. If more than one person has executed the Guaranty, the term “the undersigned,” as used herein
shall refer to each such person, and the liability of each of the undersigned hereunder shall be joint and several
and primary.

          10. The provisions of the Agreement providing that Arizona law shall govern, and requiring binding
arbitration in Phoenix, Arizona shall also apply to this Guaranty and each Guarantor.


Date:_______________, 20__                 Name:
                                           Sign:__________________________________________


                                           Spouse’s Name:_________________________________
                                           Sign:__________________________________________


                                           Name:_________________________________________
                                           Sign:__________________________________________


                                           Spouse’s Name:_________________________________
                                           Sign:__________________________________________




                                          ATTACHMENT 3, PAGE 2
2622019.2 03/16                                                                      INT___________/ INT___________
                                                                                      Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 168 of 262



                                           ATTACHMENT 4

                  NON-DISCLOSURE AND NON-COMPETITION AGREEMENT

       This Non-Disclosure and Non-Competition Agreement (this “Agreement”) is made as of this
____ day of ________________, 20__, by and between:

______________________________________________________________               (“Franchisee”),     an
OpenWorks Janitorial Franchisee under the janitorial Franchise Agreement between Franchisee and
O.P.E.N. America, Inc. (“OpenWorks”) of even date herewith and to which this Agreement was attached
(the “Franchise Agreement”); and

the undersigned (“Recipient”), who owns 5% or more of the ownership interests in Franchisee, and/or
holds or has been offered a position as an employee or consultant of Franchisee (any such current and
future interest or position held by Recipient is hereinafter referred to as the “Position”).

Recipient acknowledges that Franchisee is entering into this Agreement for itself and for the benefit of
OpenWorks pursuant to the requirements of the Franchise Agreement. Any capitalized terms not
otherwise defined will have such meaning as ascribed to them in the Franchise Agreement.

                              BACKGROUND TO THE AGREEMENT

         In connection with their Position, Recipient will have access to, generate, or otherwise come into
contact with certain proprietary and/or confidential information and trade secrets of Franchisee,
OpenWorks or System, including without limitation training materials, programs, methods, techniques,
specifications, standards, systems, procedures, sales and marketing programs and strategies, manuals,
financial data, knowledge of specifications for and suppliers of equipment, supplies and services, bidding,
pricing and billing methods, existing and prospective customer lists and information about them and their
service contracts, at any time existing or under consideration, for the operation of OpenWorks’ regional
offices and commercial janitorial and other facility service businesses (the “Confidential Information”).

       Recipient, Franchisee and OpenWorks desire to prevent the dissemination or misuse of such
Confidential Information. For these and other reasons, and the fact that there are many other employment
opportunities available to Recipient if his/her Position shall terminate, Recipient is in full and complete
agreement that the following restriction covenants are fair and reasonable and are freely, voluntarily and
knowingly entered into. FURTHER, RECIPIENT HAS BEEN GIVEN THE OPPORTUNITY TO
CONSULT WITH INDEPENDENT LEGAL COUNSEL BEFORE ENTERING INTO THIS
AGREEMENT.

                                             AGREEMENT

        As an inducement to OpenWorks to enter into the Franchise Agreement with Franchisee, or to
approve a transfer to or appointment of Recipient, and/or in consideration of Recipient’s employment or
continued employment by Franchisee, Recipient and Franchisee (on behalf of both Franchisee and
OpenWorks) agree as follows:




                                       ATTACHMENT 4, PAGE 1
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 169 of 262



         1.       Confidential Information.

                1.1.     Ownership. Recipient acknowledges that OpenWorks and/or Franchisee is/are
the sole owner of all the Confidential Information; that the Confidential Information is being imparted to
Recipient in trust and confidence and only by reason of Recipient’s Position; and that the Confidential
Information is not generally known to the trade or public and is not known to Recipient except by reason
of such disclosure. Recipient further acknowledges that Recipient shall acquire no interest in the
Confidential Information, other than the right to utilize it in connection with the performance of duties
associated with Recipient’s Position. In addition, Recipient acknowledges that the use, duplication or
disclosure of the Confidential Information except as expressly permitted by this Agreement shall
constitute an unfair method of competition and that OpenWorks and Franchisee shall suffer irreparable
injury thereby.

                 1.2.     Work Product. Recipient agrees that all documents, papers, notes and other
material and work product containing or derived from the Confidential Information or connected with
Recipient’s Position with Franchisee shall be Confidential Information. Recipient agrees that he will have
no proprietary interest in any work product developed or used by him and arising out of his Position with
Franchisee. Recipient will, from time to time, as may be requested by Franchisee or OpenWorks, do all
things which may be necessary to establish or document Franchisee’s or OpenWorks’ ownership of any
such work product, including without limitation execution of assignments.

                 1.3.    Confidentiality. All of the Confidential Information and all information and
knowledge about the System, which is not in the public domain and such other information and material
as OpenWorks or Franchisee may designate as confidential shall be deemed Confidential Information for
purposes of this Agreement. Recipient acknowledges that the Confidential Information is disclosed to
Recipient solely on the condition that Recipient agree, and Recipient hereby does agree, that Recipient:
(a) will use the Confidential Information in strict accordance with the instructions and directions given by
Franchisee or OpenWorks from time to time; (b) will not use the Confidential Information, directly or
indirectly, in any other business or capacity; (c) will not, at any time, while holding any Position with
Franchisee or thereafter, in any manner or form, directly or indirectly, disclose, duplicate, license, sell,
reveal, divulge, publish or communicate the Confidential Information, or any portion thereof, to any
person or entity other than Franchisee, or authorized employees or consultants of Franchisee or
OpenWorks who need to have such information in connection with their jobs; (d) will not copy any
materials containing the Confidential Information, including without limitation the System manuals,
without OpenWorks’ prior written consent; (e) will observe and implement all reasonable procedures
imposed from time to time by OpenWorks and/or Franchisee to prevent the unauthorized use and
disclosure of the Confidential Information; (f) will keep all System manuals and other written materials
containing any portion of the Confidential Information in a secure manner and place; and (g) if Recipient
is legally compelled to disclose any of the Confidential Information, will do so only if Recipient has used
his or her best efforts to afford OpenWorks and Franchisee the opportunity of obtaining appropriate
protective orders or other assurances of confidentiality satisfactory to OpenWorks and Franchisee.

                 1.4.    Return of Confidential Material. Upon termination or cessation of his or her
Position with Franchisee for any reason, Recipient shall immediately (but in any event within five days of
such termination or cessation) return to Franchisee all copies of any materials containing the Confidential
Information (whether in original or duplicate form) and all property or equipment belonging to Franchisee
and OpenWorks, or either of them, in Recipient’s possession, custody or control, including any of such
items produced or prepared by Recipient. To the maximum extent of the law, OpenWorks reserves the
right to deduct the cost of unreturned or damaged property, equipment or information from Recipient’s
compensation.



                                       ATTACHMENT 4, PAGE 2
2622019.2 03/16                                                                 INT___________/ INT___________
                                                                                 Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 170 of 262



         2.       Noncompetition.

                  2.1.    Covenant. Recipient recognizes that (a) the commercial janitorial and other
facility services business is very competitive; (b) the System is intended to expand to be national in scope;
(c) Recipient by virtue of his or her Position will have access to the Confidential Information and will
have close contacts with OpenWorks customers for the purpose of maintaining and further developing the
business and goodwill of the System; (d) the Position provides Recipient with the attendant ability to
divert customer trade; and (e) OpenWorks and Franchisee each have strong legitimate interests in
obtaining the covenant herein for the protection of the goodwill of the System. Recipient therefore agrees
that, without the express prior written consent of OpenWorks and Franchisee, which either may withhold
in its sole and absolute discretion, Recipient shall not, during the Time Period (as defined below), directly
or indirectly, whether personally or as an agent, employee, partner, representative, affiliate or in any other
capacity on behalf of any person or entity, engage in, render services to, provide financing to, or have any
interest in, in manner whatsoever any Competitive Business (as defined below) located or conducting
business within the Area (as defined below). It is agreed and understood that the purpose of this covenant
is not to deprive Recipient of a means of livelihood and will not do so but is rather to protect the goodwill
and interest of Franchisee, OpenWorks and the System.

                 2.2.    Time Period. For the purposes of Section 2.1 of this Agreement, the term
“Time Period” shall mean (a) for the period while Recipient holds a Position with Franchisee; and (b)
after the Recipient no longer holds a Position with Franchisee, for a period of 24 months thereafter;
provided, however, that in no event shall the Time Period continue beyond the period that this same
covenant of noncompetition remains in effect for the Franchisee. In the event a court of competent
jurisdiction determines that 24 months is unenforceable, the Time Period will be 18 months. If a court of
competent jurisdiction determines that 18 months is unenforceable, the Time Period will be 12 months. If
a court of competent jurisdiction determines that 12 months is unenforceable, the Time Period will be six
months.

                2.3.     Competitive Business. For the purposes of Section 2.1 of this Agreement, the
term “Competitive Business” shall mean any business providing janitorial services to commercial
customers or any other services that Franchisee provides or provided to its customers while Recipient
held a Position with Franchisee.

                2.4.   Area. For the purposes of Section 2.1 of this Agreement, the term “Area” shall
mean (a) the geographical area in which Franchisee services or serviced OpenWorks customers, and (b) a
radius of 75 miles from the regional office through which Franchisee conducts or conducted its
OpenWorks business, and (c) a radius of 75 miles from any other OpenWorks regional office operated by
OpenWorks or any of its master franchisees in the state where Franchisee conducts or conducted its
OpenWorks business, and (d) a radius of 75 miles from any other OpenWorks regional office operated by
OpenWorks or any of its master franchisees in any other state.

         3.       No Solicitation.

                3.1.    Employees. Recipient agrees never to employ or solicit for employment any
person who is at the time employed by OpenWorks, Franchisee or any other franchisee in the OpenWorks
System, and Recipient agrees not to directly or indirectly induce any such person to leave their
employment with OpenWorks, Franchisee or any other franchisee in the OpenWorks System.

                  3.2.    Customers. Recipient agrees that during the time Recipient holds a Position
with Franchisee, and after Recipient’s Position with Franchisee ends, except for solicitations Recipient
makes on behalf of Franchisee, Recipient will never solicit as a customer for commercial janitorial or
other facility services: (a) any OpenWorks customers serviced by Franchisee during the period Recipient
held a Position with Franchisee, or (b) any other persons or entities who were OpenWorks customers
                                        ATTACHMENT 4, PAGE 3
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 171 of 262



serviced by others during the period Recipient held a Position with Franchisee. Recipient also agrees that
after Recipient no longer holds any Position with Franchisee, Recipient will not thereafter solicit as a
customer for commercial janitorial or other facility services any prospective customers to whom
OpenWorks had proposals or bids outstanding at the time Recipient’s Position with Franchisee ended.

                3.3.     Lack of Prior Conflict. Recipient represents and acknowledges that they are not
bound by any post-employment covenant with a third-party that would restrict the fulfillment of the
Recipient’s Position or the duties Recipient performs on behalf of the Franchisee. To the extent Recipient
is bound by any such post-employment covenants, Recipient represents and warrants that they have
provided Franchisee with a copy of the applicable written covenant.

                3.4.     Notification. During the Time Period, Recipient shall notify any new employer
or business associate, prior to entering into the employment or business relationship, of the existence of
this Agreement and will provide such new employer or business associate with a copy of this Agreement.
Recipient further agrees and authorizes Franchisee and OpenWorks to notify others, including customers
of Franchisee or OpenWorks and Recipient’s future employers or business associates of Recipient’s
obligations under this Agreement.

                 3.5.    Tolling of Time Periods. The running of the Time Period or any period of time
specified in Section 2 or Section 3 of this Agreement will be tolled and suspended for any period of time
in which the Recipient is found by a court of competent jurisdiction to have been in violation of any
restrictive covenant contained therein. Recipient further agrees that the existence of any claim it may
have against Franchisee or OpenWorks whether or not arising from this Agreement, shall not constitute a
defense to the enforcement by Franchisee or OpenWorks of the covenants contained in this Agreement.

        4.      Modification. The covenants set forth in this Agreement shall each be construed as
independent of any other covenant or provision of any other agreement. OpenWorks may reduce the
scope of the obligations under the covenants of this Agreement unilaterally and without the consent of
any other person or entity, effective upon giving notice thereof to Franchisee and Recipient.

         5.       Remedies.

                 5.1.   Recipient’s Acknowledgements. Recipient acknowledges and agrees that in the
event of the termination of Recipient’s Position with Franchisee, Recipient’s experience and capabilities
are such that the Recipient can obtain employment and engage in business activities which are of a
different or non-competing nature from those of the Position; and that the enforcement of a remedy of
injunction will not prevent Recipient from earning a reasonable living. Recipient further acknowledges
and agrees that the covenants contained in this Agreement are necessary for the protection of Franchisee’s
and OpenWorks’ legitimate business interests and are reasonable in scope and in content.

                 5.2.    Injunctive Relief. In the event of an actual or threatened breach by Recipient of
any of the provisions of this Agreement, Franchisee and OpenWorks, or either of them, or their agents,
shall immediately be entitled to injunctive relief restraining Recipient from the breach or threatened
breach without having to show any actual damage. It is specifically agreed that Franchisee and
OpenWorks, or either of them, may incur incalculable and irreparable damage from any such violation,
and that Franchisee and OpenWorks, or either of them, have no adequate remedy at law and are entitled to
injunctive relief, without bond, for any such actual or threatened violation. Nothing herein shall be
construed as prohibiting Franchisee and OpenWorks, or either of them, from pursuing any other available
remedies for such breach.

                 5.3.     At-Will Employment. If Recipient is an employee, nothing in this Agreement
shall affect Recipient’s status as an employee at will. Employment of Recipient by the Franchisee may be

                                       ATTACHMENT 4, PAGE 4
2622019.2 03/16                                                                INT___________/ INT___________
                                                                                Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 172 of 262



terminated by either Recipient or Franchisee for any lawful reason at any time with or without cause.
Any representation to the contrary is unauthorized and not valid.

                5.4.    Authority to Contract. Unless otherwise specified in writing, Recipient shall
have no power to, and Recipient shall not, obligate the Franchisee or OpenWorks in any manner
whatsoever to any contract, agreement, undertaking, commitment or other obligation, unless specifically
authorized and directed to do so, in advance and in writing by the Franchisee. Further, Recipient shall
not, without specific approval of and direction by the Franchisee, borrow on behalf of the Franchisee or
OpenWorks, purchase capital equipment, or sell any capital assets of Franchisee or OpenWorks.

                5.5.    Enforceability. Franchisee’s or OpenWorks’ failure to enforce any provisions
of this Agreement shall not constitute a waiver of the Franchisee’s or OpenWorks’ right to pursue any
prior or subsequent breach, violation or default of the Agreement.

        6.       Survival. The provisions of this Agreement shall survive the expiration or termination of
any agreement or relationship between Franchisee and Recipient or OpenWorks and Franchisee for any
reason, in accordance with the terms hereof and shall be enforceable notwithstanding the existence of any
claim or cause of action of Recipient against Franchisee and OpenWorks, or either of them, predicated on
any contract or other basis whatsoever.

        7.       Severability. In the event any term or provision of this Agreement is declared to be
invalid or unenforceable for any reason, the provision shall be modified to the extent necessary to make it
enforceable, or if it cannot be so modified, then severed, and the remaining terms of this Agreement shall
remain in full force and effect, and it is hereby declared the intention of the parties that they would have
executed the Agreement as so modified.

         8.      Notice. Any notice to be given to Recipient under this Agreement will be sufficient and
deemed delivered if it is in writing and delivered to the U.S. Post Office to be sent prepaid by certified or
registered mail addressed to Recipient at his or her residential address as provided below, or to such other
residential address as Recipient shall have provided in writing to both Franchisee and OpenWorks.

         9.       General. Except as otherwise expressly stated herein, this Agreement contains the entire
understanding between the parties with respect to the subjects hereof, and supersedes all prior oral and
written negotiations and agreements. Except as provided in Section 4 of this Agreement, this Agreement
may be amended only by an instrument in writing signed by Franchisee and Recipient and approved in
writing by OpenWorks. The waiver of any breach or violation of this Agreement shall not be deemed to
amend this Agreement and shall not constitute a waiver of any other or subsequent breach. Headings are
for convenience and shall not limit or control interpretation. Words in this Agreement shall be deemed to
refer to whatever number and gender the context requires. This Agreement shall be governed by the laws
of the state in which Franchisee’s OpenWorks business is conducted. Any claim or dispute arising out of
or in connection with this Agreement shall be resolved by arbitration held in the City of Phoenix,
Arizona, governed by the United States Arbitration Act 9 U.S.C. § 1-16, and conducted by one or more
independent arbitrators who are experienced in franchise matters and have no past or present relationship
with any party. This Agreement shall be binding upon and inure to the benefit of the parties hereto and
their successors and assigns. OpenWorks shall be a third party beneficiary of this Agreement and entitled
to enforce it as though OpenWorks were a signatory.

                                      [Signatures on following page]




                                        ATTACHMENT 4, PAGE 5
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 173 of 262



RECIPIENT:                                             FRANCHISEE, accepting for itself and for its
                                                       Franchisor, O.P.E.N. America, Inc.:

                                                       _____________________________________
            (Full Legal Name of Recipient)                      (Full Legal Name of Franchisee)




By:__________________________________                  By: __________________________________
                      (Signature)                                         (Signature)


___________________________________________            ___________________________________________
              (Name Printed or Typed)                                (Name Printed or Typed)
___________________________________________            ___________________________________________
                   (Position/Title)                                       (Position/Title)
___________________________________________            ___________________________________________
             (Residential Street Address)                           (Residential Street Address)
___________________________________________            ___________________________________________
               (City, State, Zip Code)                                (City, State, Zip Code)
___________________________________________            ___________________________________________
                        (Date)                                                 (Date)




                                             ATTACHMENT 4, PAGE 6
2622019.2 03/16                                                                  INT___________/ INT___________
                                                                                  Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 174 of 262



                                          ATTACHMENT 5

                                           TRADEMARKS

        OpenWorks has the following trademarks that it uses in its janitorial cleaning services. You must
use the trademarks in accordance with the terms of the Franchise Agreement and the Manual. These
trademarks may be revised by OpenWorks in accordance with the Franchise Agreement.




                                        OpenWorks®

                                Give your facility the works®

                                        TotalWorks™

                                        FirstWorks®

                                      BusinessWorks™

                                        TechWorks™

                                        SkillWorks™



                                      ATTACHMENT 5, PAGE 1
2622019.2 03/16                                                               INT___________/ INT___________
                                                                               Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 175 of 262



                                       ATTACHMENT 6

                                      SPOUSAL CONSENT

The undersigned each being the spouse of a Franchisee (or the spouse of a 5% or greater owner
of Franchisee) hereby states

             1.      That he or she has read and understands the Janitorial Franchise
Agreement and the Franchise Disclosure Document and all exhibits; and

              2.     That he or she consents to the terms and conditions of the Janitorial
Franchise Agreement, including but not limited to those concerning transfer, and

               3.      That he or she consents to execution of the Janitorial Franchise Agreement
by Franchisee; and

                  4.   That he or she consents to execution of the Personal Guaranty.

Dated:____________________________                   Signature:_________________________
Print Name:________________________




                                    ATTACHMENT 6, PAGE 1
2622019.2 03/16                                                         INT___________/ INT___________
                                                                         Unit Janitorial Franchise Agreement
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 176 of 262



                                             ATTACHMENT 7
                                        ADDENDUM
                       TO THE JANITORIAL FRANCHISE AGREEMENT OF
                                  O.P.E.N. AMERICA, INC.
                            REQUIRED BY THE STATE OF ILLINOIS

    1. The following language is added to Paragraph 11.2 of the Franchise Agreement:

         “Notwithstanding the foregoing provisions of this Section 11.2, Illinois law will govern
         franchises granted to residents of Illinois and franchises located in the State of Illinois when the
         offer was made or accepted in Illinois.”

    2. The following language is added to Paragraph 11.8 of the Franchise Agreement:

         “The parties acknowledge that Illinois law provides that any provision in a franchise agreement
         that designates jurisdiction or venue in a forum outside of Illinois is void provided that a franchise
         agreement may provide for arbitration outside of Illinois.”

    3. The conditions under which your franchise can be terminated and your rights upon non-renewal
       may be affected by Illinois law, 815 ILCS 705/19 and 705/20.

    4. Section 41 of the Illinois Franchise Disclosure Act states that “any condition, stipulation, or
       provision purporting to bind any person acquiring any franchise to waive compliance with any
       provision of this Act or any other law of this state is void.”

The provisions of this Addendum only apply if the jurisdictional requirements of the Illinois Franchise
Disclosure Act are met independently without reference to this Addendum and to the extent they are then
valid requirements of the statute.

FRANCHISOR:                                              FRANCHISEE:
O.P.E.N. AMERICA, INC.
By:                                                       Entity Name:
Officer:                                                  Signature:
Date: _______________________________                     Printed Name:
                                                          Title:
                                                          Date: ___________________________________

                                                          Name:
                                                          Sign:
                                                          Date: ___________________________________

                                                          Name:
                                                          Sign:
                                                          Date: ___________________________________




                                         ATTACHMENT 7, PAGE 1
2622019.2 03/16                                                                   INT___________/ INT___________
                                                                                   Unit Janitorial Franchise Agreement
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 177 of 262
                                              EXHIBIT D
                                        PROMISSORY NOTE

$_______________                                                       __________________, 20__


       For value received, the undersigned (“Maker”) promises to pay to O.P.E.N. America, Inc., an
Arizona corporation (“OpenWorks”) (“Holder”), at Phoenix, Arizona, the principal sum of
__________________________________________________________________________                   U.S.
Dollars ($_______________), payable in installments as follows:
   (A) One Initial installment of    __________________________________________________
       Dollars ($_________________), without interest, payable on __________________________,
       20____ ; and
   (B) ______________________ (____) successive equal monthly installments of principal, together
       with interest at the rate of 12% per year accruing on the unpaid principal from and after the date
       of ___________________, 20__, each such payment of principal and interest in the amount of
       ___________________________________________________                                        Dollars
       ($_________________), with the first such payment to be made on _________________, 20__,
       and the remaining payments to be made on the same day of each succeeding calendar month
       until all such payments have been made, on which date the entire unpaid balance of principal
       and interest shall be due and payable.
       This Note is made pursuant to that certain Franchise Agreement of even date herewith (unless
otherwise specified) by and between Maker and OpenWorks (“Franchise Agreement”). All capitalized
terms that are not otherwise defined will have the meaning ascribed to them in the Franchise
Agreement.
      Principal and interest shall be payable in lawful money of the United States of America.
Checks shall constitute payment when collected.
        Prepayment in whole or in part may be made at any time without notice or penalty. Holder
shall have the right to credit all payments received first against accrued but unpaid interest, then against
any unpaid principal payment which is due or in default, and shall thereafter credit the remainder of
any payment against the last principal payment(s) due under this Note. Holder shall have the right to
offset payments due hereunder against any amounts which are or may become payable from Holder to
Maker and such offset will not be deemed a default by Holder of any agreement under which such
sums or payment is due.
       Should any installment due hereunder not be paid as it matures, the amount of such installment,
which constitutes interest shall bear interest at the same rate as principal.
        A default shall be deemed to have occurred in the event (i) the Maker of this Note shall fail to
pay any payment under this Note when due; (ii) the Franchise Agreement between Maker and
OpenWorks is terminated; (iii) any Act of Default occurs under the Franchise Agreement (as set forth
in Section 10.2.1 thereof) or any material breach or default by Maker under any other agreement
between Maker and OpenWorks or its Affiliates (as defined in the Franchise Agreement), if the default
is not cured within the time permitted, if any, under such agreement; (iv) any Maker of this Note
becomes bankrupt or insolvent, or dies; (v) a judgment in excess of One Thousand Dollars ($1,000.00)
is entered against any Maker and remains unsatisfied for over 30 days; (vi) a levy of attachment,
execution or any other process is made against any of the assets of any Maker; (vii) Maker fails to pay,

2322952.1 03/16                                                                                Promissory Note
015961.00027                                                                                       Page 1 of 3
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 178 of 262
withhold, collect or remit any tax or tax deficiency when assessed or due; (viii) Maker makes a bulk
sale or gives notice of an intent to do so; (ix) Maker suspends the conduct of business under the
Franchise Agreement; or (x) Holder, at any time in its sole and absolute good faith discretion, believes
that Maker’s financial condition has become materially impaired or unsatisfactory.
       Should a default occur, then the whole sum of principal, and interest thereon which shall then
have accrued but which remains unpaid, shall become immediately due and payable at the option of
Holder, with default interest on the entire unpaid principal and accrued and unpaid interest from the
date of such default until paid at the lesser of (i) the rate of 1% per month, or (ii) the highest rate
permitted by applicable commercial usury laws.
        It is the intention of the parties hereto to conform strictly to applicable usury laws.
Accordingly, if the transactions contemplated hereby would be usurious under applicable law
(including the laws of the United States of America), then, in that event, notwithstanding anything to
the contrary in this Note, it is agreed that: (i) the aggregate of all consideration which constitutes
interest that is contracted for, taken, reserved, charged or received under this Note shall under no
circumstances exceed the maximum amount allowed by such applicable law; (ii) in the event the
maturity of this Note is accelerated by reason of an event of default, or in the event of any permitted
prepayment, then such consideration that constitutes interest under applicable law may never include
more than the maximum amount allowed by such applicable law; (iii) and excess interest, if any,
provided for in this Note or otherwise shall be cancelled automatically and, if theretofore paid, shall be
credited by Holder on the principal amount of this Note (or, to the extent that the principal amount of
this Note shall have been or would thereby be paid in full, refunded by Holder to Maker). The
acceleration of the maturity of this Note does not include the acceleration of any interest which has not
otherwise accrued on the date of such acceleration, and Holder does not intend to collect any unearned
interest in the event of acceleration.
        Each Maker waives demand, diligence, presentment for payment, protest and notice of demand,
protest and nonpayment. Each Maker further agrees that the granting without notice of any extension
of time for payment of any sum due hereunder, or under any security agreement, guaranty or other
instrument securing this Note, or for the performance of any covenant, condition or agreement hereof
or thereof, or the taking or release of other or additional security, shall in no way release or discharge
the liability of any Maker. Each Maker further agrees that this Note shall be enforceable by Holder
notwithstanding the existence of any claim or cause of action by Maker against OpenWorks or Holder.
       This Note shall be governed by and construed under the laws of the State of Arizona, without
giving effect to the application of any Arizona conflict of law rules. Any proceeding brought by
Holder against Maker may be brought in Maricopa County, Arizona, and each Maker and endorser
hereof waives all questions of personal jurisdiction and venue for the purpose of carrying out this
provision.
        The obligations of each of the Makers under this Note are joint and several, and Holder may
enforce this Note against all Makers, or any one or more but not necessarily all Makers. In the event
Holder is required to file any action, legal or other, to enforce its rights under this Note, Holder shall be
entitled to an award of its reasonable attorneys’ fees and costs incurred in connection therewith.
        Time is of the essence of this Note and each and every term and provision hereof. Holder’s
waiver of a default, or delay or failure to exercise any right upon default, or acceptance of late or
partial payments, shall not be a waiver of Holder’s rights and shall not impair Holder’s rights upon
other defaults of the same or a different kind.



2322952.1 03/16                                                                                 Promissory Note
015961.00027                                                                                        Page 2 of 3
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 179 of 262
Franchisee(s) [“Makers”]


Name:__________________________________      Spouse’s Name:

Signature:_______________________________    Signature:


Name:__________________________________      Spouse’s Name:

Signature:_______________________________    Signature:



Date:____________________________________ Date: _______________________________




2322952.1 03/16                                                             Promissory Note
015961.00027                                                                    Page 3 of 3
                  Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 180 of 262




                                            Exhibit E
   AGREEMENT FOR ACCOUNT ASSIGNMENT OR INCREASE




2322954.1 03/16                                                                 EXHIBIT E TO FDD
015961.00027                                                                           Page 1 of 4
                  Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 181 of 262
OPENWORKS AGREEMENT                                                                   DATE THIS ACCOUNT ASSIGNMENT AGREEMENT IS
FOR ACCOUNT ASSIGNMENT OR INCREASE                                                          SUBMITTED TO FRANCHISEE: ________________

Franchisee Information:                                                    Account Information:
Franchisee Name: _________________________________________                 Account Name: ______________________________________________
Address: _________________________________________________                 Office Location: _____________________________________________
________________________________________________________                    __________________________________________________________
Telephone Number: ________________________________________                 Start Date: __________________________________________________
Franchise Number: ________________________________________                 Type of Services: ____________________________________________
Date Franchise Agreement Signed: ____________________________              Monthly Billing: _____________________________________________

Account Assignment Status:
OpenWorks hereby assigns to Franchisee the Facilities Services Agreement with the Account identified above. The assignment of this Account shall
serve to fulfill OpenWorks’ obligations in relation to:
         The initial Account Volume to be provided under the Franchise Agreement.
         The amendment to the Franchise Agreement (Purchase Agreement) dated __________________, _____ for your purchase of Additional
          Accounts.
         The replacement of an Account previously accepted by you but terminated within the 30-day trial period. This Account will replace
          ________________________________________________________________ with the monthly billing stated above.
         Other: _____________________________________________________________________________________________.
Account Refusal Status:
         If this box is checked, you have exercised more than three refusals, and the 30-day trial period either (as indicated by the following
          checked box) will NOT      or will   apply to you.
         If this box is checked, this Agreement is for an increase to one of your existing Accounts and you cannot reject it.
Account in Excess of OpenWorks’ Obligations and Marketing Fee:
         If this box is checked, the monthly volume of this Account, or the increase in this existing Account, exceeds OpenWorks’ obligations to
          provide you with Account volume under the Franchise Agreement or otherwise, and you agree to pay OpenWorks a Marketing Fee in the
          amount of $_________________ at the time you accept this Account.

                                                               ACCEPTANCE
    I, the undersigned Franchisee (or authorized representative of Franchisee), hereby ACCEPT this Assignment of the Account and agree to
    faithfully perform all services in connection therewith in accordance with the Maintenance Agreement for the Account, including the work
    specifications and schedule, and the Manual. I further acknowledge and specifically agree to the terms and conditions set forth in the
    Franchise Agreement and those printed on the reverse side of this Agreement with respect to this Account.

    Date: ______________________                                      Signature: _________________________________________________

                                                                      Printed Name: _____________________________________________


                                                                 REJECTION
    I, the undersigned Franchisee (or authorized representative of Franchisee), hereby REJECT this Assignment of the Account for the
    following reasons: _____________________________________________________________________________________
    ____________________________________________________________________________________________________.
    I understand that under the terms of the Franchise Agreement (including all amendments thereto), if this Account was offered by
    OpenWorks in fulfillment of an obligation to provide a specified level of Accounts, OpenWorks may have an additional 30 days to fulfill
    the obligation.

    Date: ______________________                                      Signature: __________________________________________________

                                                                      Printed Name: ______________________________________________

This Agreement for Account Assignment or Increase is not effective until it has been approved and executed by OpenWorks.

APPROVED By: ________________________________                                             Dated: _________________, 20____

2322954.1 03/16                                                                                                                  EXHIBIT E TO FDD
015961.00027                                                                                                                            Page 2 of 4
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 182 of 262

           ADDITIONAL TERMS AND CONDITIONS TO THE AGREEMENT FOR ACCOUNT ASSIGNMENT OR
                                         INCREASE

Refusal of an Account. You may refuse up to three separate new Accounts from the initial Account Volume or offered by
OpenWorks for any reason whatsoever during the term of your Franchise Agreement. However, each refusal of an Account
from the initial Account Volume will extend the fulfillment period by an additional 30 days. Thereafter, any Account from
the initial Account Volume, which is initially refused by you or to which you discontinue services after accepting an
Account, will reduce the Account volume OpenWorks is obligated to offer you and may, at OpenWorks’ sole discretion,
extend the fulfillment period by an additional 30 days. Your refusal of an Account will not relieve you of any payment
obligations to OpenWorks, including without limitation your obligations under promissory notes for installments of your
initial franchise fee or any Marketing Fee.
You have a trial period of 30 days from the date service under the Maintenance Agreement for the Account is scheduled to
commence to refuse an Account. You must notify OpenWorks if you wish to refuse the Account, and OpenWorks must
actually receive the notice within the 30 day period in order for it to be effective. If you fail to give a notice of refusal, or if
OpenWorks does not actually receive it within the 30 day period, you will have waived your right to refuse the Account.
You will lose your right to refuse an Account if at any time you are obligated to service the Account you fail to do so in
accordance with the Maintenance Agreement and work schedule and the Manual.
If you refuse an Account during the 30-day trial period, OpenWorks will use its commercially reasonable efforts to locate
another franchisee to service the Account. However, you must continue servicing the Account in good faith until the
earlier of: (i) the commencement of services by another franchisee, or (ii) 30 days after OpenWorks actually
received your notice refusing the Account.
         Acceptance of an Account. By accepting the Account and signing the front of this Agreement for Account
Assignment or Increase, you agree to all of the following terms, which are hereby incorporated in the Agreement by
reference:
a) You acknowledge receiving the Maintenance Agreement & work schedule for the assigned Account.
b) You agree to service the Account and comply strictly with the terms of the Maintenance Agreement and work schedule
   for the assigned Account, all according to the Manual and the standards, procedures and policies established by
   OpenWorks from time to time.
c) You certify that you have sufficient resources to service the assigned Account, including working capital to purchase all
   needed supplies and equipment, and to meet all expected payrolls for the first 45 days.
d) You agree to contact the Client at least one time each week during the first four weeks of service to discuss any concerns
   the Client may have. At the end of the first month of service, and each month thereafter while you are providing service
   under the assigned Maintenance Agreement, you agree to obtain a written and signed evaluation form from the Client
   and forward a complete copy of the evaluation to OpenWorks.
e) A representative of OpenWorks may inspect the Client’s premises from time to time without notice to you to insure that
   services are being provided in accordance with OpenWorks’ standards and the Maintenance Agreement and work
   schedule for the assigned Account. If a deficiency is discovered at any time, during an inspection or following a
   complaint, OpenWorks has the right to correct the deficiency and charge you OpenWorks’ current fees for doing so.
f) If any portion of the assigned Account is an Additional Account (additional business in excess of the initial Account
   Volume or replacement Account volume OpenWorks is required to provide you), then you agree to pay OpenWorks the
   Marketing Fee stated in the Agreement Account Assignment or Increase.
g) If the Client cancels the assigned Account, or if the assigned Account is transferred at the request of the Client, in either
   case as a result of your wrongful act, omission or negative attitude, account satisfaction reasons or for any reason that
   you or your employees could have controlled, or for any violation of the Maintenance Agreement or work schedule,
   your Franchise Agreement or the Manual, then you must pay any unpaid portion of the Marketing Fee and, at the option
   of OpenWorks, the entire unpaid amount of the Marketing Fee for the Account shall become immediately due and
   payable.
h) You acknowledge that OpenWorks has made no representations to you about how long the Client will use your services
   except as expressly stated in the Maintenance Agreement. You understand that there is no assurance that the Client will
   renew or extend the Maintenance Agreement. OpenWorks retains all rights as the contracting party with the Client.
i) If you discontinue services for the assigned Account at any time for any reason, you agree to immediately turn over to
   OpenWorks the Client’s keys, security codes and cards in your possession or the possession of your employees. If you



2322954.1 03/16                                                                                             EXHIBIT E TO FDD
015961.00027                                                                                                       Page 3 of 4
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 183 of 262

  do not do so, you agree to pay OpenWorks all charges assessed by the Client plus $500 a day until the Client’s keys,
  codes and cards are delivered to OpenWorks.

Date:___________________________________


                                                                       Signature:_______________________________

                                                                     Printed Name:_____________________________




2322954.1 03/16                                                                                 EXHIBIT E TO FDD
015961.00027                                                                                           Page 4 of 4
   Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 184 of 262



                                       EXHIBIT F


                         EQUIPMENT PURCHASE AGREEMENT


THIS AGREEMENT is entered into this ___ day of _____________ by and between
O.P.E.N. America, Inc., (hereinafter referred to as “O.P.E.N.” or “Seller”) and
_____________________ (hereinafter referred to as “Buyer”).

BUYER & SELLER AGREE AS FOLLOWS:

        1. Sale of Equipment. Seller agrees to sell & Buyer agrees to buy the
equipment, described on the attached Exhibit "A". Exhibit "A", by this reference, is
hereby incorporated in this Agreement and the items referred to therein shall collectively
be referred to as the "Equipment."

        2. Cost & Payments. The total principal cost to the Buyer for the Equipment
shall be _______________________________________________________ ($_____).
Buyer shall pay to O.P.E.N. the sum of __________________ dollars and ____________
cents ($____) per month for _______ consecutive months according to the terms of the
attached promissory note (Exhibit “B”), hereby incorporated in to this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first mentioned above.


Seller:

O.P.E.N. America, Inc.                          Signature:

Signature:

                                                Name:

Name:


                                                Title:
                                                ______________________________
Title:
_______________________________
                                                Date:
                                                ______________________________
Date:
_______________________________
Buyer:


2322957.1 03/16                                                        EXHIBIT F TO FDD
015961.00027                                                                  Page 1 of 6
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 185 of 262




                  EXHIBIT A TO EQUIPMENT PURCHASE AGREEMENT

DESCRIPTION                                                                         QTY




                                                         NT___________/ INT___________

2322957.1 03/16                                                  EXHIBIT F TO FDD
015961.00027                                                            Page 2 of 6
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 186 of 262



                  EXHIBIT B TO EQUIPMENT PURCHASE AGREEMENT
                                PROMISSORY NOTE


$________                                                                         Date : _______


               For value received, the undersigned (“Maker”) promises to pay to O.P.E.N.
America, Inc. (“OPENWORKS”) or its assignee (each referred to herein as “Holder”), at Phoenix,
Arizona, the principal sum of __________________________________ dollars and _________
cents ($____), payable in installments as follows:
   (A) Twelve (12 ) successive equal monthly installments of principal and interest at the rate of
       twelve percent (12%) per year accruing on the unpaid principal, each such payment in the
       amount of _______________________ dollars and 00/100 ($                .00), with the first
       such payment to be made on _______________ and the remaining payments to be made
       on the same day of each succeeding calendar month until all such payments have been
       made, on which date the entire unpaid balance of principal shall be due and payable.
      Principal and interest shall be payable in lawful money of the United States of America.
Checks shall constitute payment when collected.
        Prepayment in whole or in part may be made at any time without notice or penalty.
Holder shall have the right to credit all payments received first against accrued but unpaid
interest, then against any unpaid principal payment which is due or in default, and shall
thereafter credit the remainder of any payment against the last principal payment(s) due under
this Note. Holder shall have the right to offset payments due hereunder against any amounts
which are or may become payable from Holder to Maker.
        Should any installment due hereunder not be paid as it matures, the amount of such
installment which constitutes interest shall bear interest at the same rate as principal.
         A default shall be deemed to have occurred in the event (i) the Maker of this Note shall
fail to pay any payment under this Note when due; (ii) the Franchise Agreement between Maker
and OPENWORKS is terminated; (iii) any event of default occurs under the Franchise Agreement
or any other agreement between Maker and OPENWORKS, if the default is not cured within the
time permitted, if any, under such agreement; (iv) any Maker of this Note becomes bankrupt or
insolvent, or dies; (v) a judgment in excess of One Thousand Dollars ($1,000.00) is entered
against any Maker and remains unsatisfied for over thirty (30) days; (vi) a levy of attachment,
execution or any other process is made against any of the assets of any Maker; (vii) Maker fails
to pay, withhold, collect or remit any tax or tax deficiency when assessed or due; (viii) Maker
makes a bulk sale or gives notice of an intent to do so; (ix) Maker suspends the conduct of
business under the Franchise Agreement; or (x) Holder, at any time in its sole and absolute good
faith discretion, believes that Maker's financial condition has become materially impaired or
unsatisfactory.
       Should a default occur, then the whole sum of principal, and interest thereon which shall
then have accrued but which remains unpaid, shall become immediately due and payable at the
option of Holder, with default interest on the entire unpaid principal and accrued and unpaid
                                                                       NT___________/ INT___________

2322957.1 03/16                                                                EXHIBIT F TO FDD
015961.00027                                                                          Page 3 of 6
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 187 of 262



interest from the date of such default until paid at the lesser of (i) the rate of one percent (1%) per
month, or (ii) the highest rate permitted by applicable commercial usury laws.
         It is the intention of the parties hereto to conform strictly to applicable usury laws.
Accordingly, if the transactions contemplated hereby would be usurious under applicable law
(including the laws of the United States of America), then, in that event, notwithstanding
anything to the contrary in this Note, it is agreed as follows: (i) the aggregate of all consideration
which constitutes interest that is contracted for, taken, reserved, charged or received under this
Note shall under no circumstances exceed the maximum amount allowed by such applicable law;
(ii) in the event the maturity of this Note is accelerated by reason of an event of default, or in the
event of any permitted prepayment, then such consideration that constitutes interest under
applicable law may never include more than the maximum amount allowed by such applicable
law; (iii) and excess interest, if any, provided for in this Note or otherwise shall be cancelled
automatically and, if theretofore paid, shall be credited by Holder on the principal amount of this
Note (or, to the extent that the principal amount of this Note shall have been or would thereby be
paid in full, refunded by Holder to Maker). The acceleration of the maturity of this Note does
not include the acceleration of any interest which has not otherwise accrued on the date of such
acceleration, and Holder does not intend to collect any unearned interest in the event of
acceleration.
        Each Maker waives demand, diligence, and presentment for payment, protest and notice
of demand, protest and nonpayment. Each Maker further agrees that the granting without notice
of any extension of time for payment of any sum due hereunder, or under any security
agreement, guaranty or other instrument securing this Note, or for the performance of any
covenant, condition or agreement hereof or thereof, or the taking or release of other or additional
security, shall in no way release or discharge the liability of any Maker. Each Maker further
agrees that this Note shall be enforceable by Holder notwithstanding the existence of any claim
or cause of action by Maker against OPENWORKS or Holder.
       This Note shall be governed by and construed under the laws of the State of Arizona,
without giving effect to the application of any Arizona conflict of law rules. Any proceeding
brought by Holder against Maker may be brought in Maricopa County, Arizona, and each Maker
and endorser hereof waives all questions of personal jurisdiction and venue for the purpose of
carrying out this provision.
       The obligations of each of the Makers under this Note are joint and several, and Holder
may enforce this Note against all Makers, or any one or more but not necessarily all Makers. In
the event Holder is required to file any action, legal or other, to enforce its rights under this Note,
Holder shall be entitled to an award of its reasonable attorneys' fees and costs incurred in
connection therewith.
        Time is of the essence of this Note and each and every term and provision hereof.
Holder's waiver of a default, or delay or failure to exercise any right upon default, or acceptance
of late or partial payments, shall not be a waiver of Holder's rights and shall not impair Holder's
rights upon other defaults of the same or a different kind.



                                                                           NT___________/ INT___________

2322957.1 03/16                                                                    EXHIBIT F TO FDD
015961.00027                                                                              Page 4 of 6
        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 188 of 262



        Holder may negotiate, sell, assign or transfer all rights and interest in this Note at any
time.


                               Franchisee(s) [“Makers”]


                               Name:______________________________________

                               Signature:___________________________________

                               Date: ______________________________________


                               Name:______________________________________

                               Signature:___________________________________

                               Date: ______________________________________




                                                                           NT___________/ INT___________

2322957.1 03/16                                                                    EXHIBIT F TO FDD
015961.00027                                                                              Page 5 of 6
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 189 of 262

                  PERSONAL GUARANTY OF PURCHASER’S OBLIGATIONS


The undersigned (collectively “Guarantors”), hereby personally and unconditionally guaranty the
performance and payment of all of Purchaser’s obligations, debts and responsibilities arising in
connection with this Equipment Purchase Agreement and related Promissory Note. This guaranty is
effective irrespective of the Purchaser’s financial status and whether or not the Purchaser shall have
filed for relief under the United States Bankruptcy Code. Further, Guarantors waive any right to prior
notice of default and/or demand for performance. This guaranty shall be in effect until the entire
unpaid balance of principal and interest due under the Equipment Purchase Agreement and related
Promissory Note shall be paid.


Date: _______________, 20__         Name:

                                    Sign:


                                    Name:

                                    Sign:

                                    Date: ___________________________________________




                                                                      NT___________/ INT___________

2322957.1 03/16                                                               EXHIBIT F TO FDD
015961.00027                                                                         Page 6 of 6
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 190 of 262
                                                     EXHIBIT G

                      OPERATIONS AND SAFETY MANUAL FOR FRANCHISE OWNERS
                                       TABLE OF CONTENTS


INTRODUCTION TO OPERATIONS AND SAFETY MANUAL (2 pages)

Part I - Operations Manual for Franchise Owners

        Table of Contents (8 pages)
        Section 1     - Introduction to OpenWorks (3 pages)
        Section 2     - Starting Your Own Business (7 pages)
        Section 3     - Operating Your Own Franchise (37 pages)
        Section 4     - The Process of Cleaning (66 pages)
        Section 5     - Team Cleaning (6 pages)
        Section 6     - Cleaning Procedures (Green Cleaning) (38 pages)
        Section 7     - Servicing Your Accounts (8 pages)
        Section 8     - Customer Service (32 pages)
        Section 9     - Human Resources (22 pages)
        Section 10    - Business Practices Accounting (12 pages)
        Section 11    - Glossary (11 pages)
        Section 12    - Cleaning Procedure Test (58 pages)
        Section 13    - Sales (55 pages)
        Section 14    - Recommended Reading (2 pages)
        Section 15    - Approved Vendor List (1 pages)

Part II - Franchise Owner Safety Manual

        Table of Contents (2 pages)
        Chapter 1     -   Franchise Safety Manual (3 pages)
        Chapter 2     -   Administering the Program (9 pages)
        Chapter 3     -   Accident Reporting and Investigation (6 pages)
        Chapter 4     -   Hazard Communication Standard (22 pages)
        Chapter 5     -   Bloodborne Pathogens (26 pages)
        Chapter 6     -   Back Safety (12 pages)
        Appendices    -   State OSHA Contact Numbers; Hazard Communication Additional Information; Bloodborne
                          Pathogens Final Standard; Bloodborne Pathogens Additional Information; Back Injuries
                          Additional Information; Safety Review (22 pages)



TOTAL: 485 PAGES




2322991.1 3/16                                                                               EXHIBIT G TO FDD
015961.00027                                                                                        Page 1 of 1
                       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 191 of 262



                                                                    EXHIBIT H
                                         O.P.E.N. AMERICA, INC. DBA OPENWORKS
                                              LIST OF CURRENT FRANCHISEES
                                                           (As of December 31, 2015)

As of the date this Franchise Disclosure Document was issued, OpenWorks offers a referral fee to existing
franchisees that refer a prospective franchisee to OpenWorks if and when that person signs a franchise agreement.
The referral fee may influence an existing franchisee's responses to a prospective franchisee’s questions. The referral
fee is not paid to franchisees that only answer questions from a prospective franchisee that initiates the contact using
the information below. The prospective franchisee must provide the name of the referring franchisee when the
prospective franchisee is provided with this Franchise Disclosure Document. The current referral fee is $250.
OpenWorks reserves the right to modify this program and the referral fee in the future.

 Franchisee Name          Franchise Address                  City             ST   Zip     E-mail                               Phone
 ARIZONA
 Aguirre, Silvia          1001 N 43rd Ave # 156              Phoenix          AZ   85009   fabshas2014@yahoo.com                602-384-4631
 Ahmed, Munzir            210 E Brown Rd, Apt 121            Mesa             AZ   85201   RIDZLLC@gmail.com                    480-703-0706
 Amaya, Maria             549 N. Pima                        Mesa             AZ   85201   maryumana501@gmail.com               480-862-5082

 Ana Cecilia Reeves       2746 N 60th                        Scottsdale       AZ   85257   Ana.ci1@hotmail.com                  602-625-3601
 Antonio Montenegro       7602 W Lynn Rd                     Phoenix          AZ   85033   tony4uto@yahoo.com                   480-307-3718
 Balan, Rodica            745 E Irma Ln                      Phoenix          AZ   85024   RodicaBalan4@Yahoo.com               623-330-0313
 Bamokian, Steve          4423 N 29th Drive                  Phoenix          AZ   85017   CleanWiz7@Gmail.com                  480-450-2926
 Bautista, Yazmin         3409 W. Paradise Dr.               Phoenix          AZ   85029   ARTUROMARIN@LIVE.COM                 602-348-4447

 Bucurenciu, Cornel       3011 E Topeka Dr                   Phoenix          AZ   85050   estercohen1717@gmail.com             602-421-1029

 Cameron, Claudia         5505 South 34th Ave                Phoenix          AZ   85041   cpc4769@gmail.com                    813-516-4036
 Cannella, Robert         1094 E. Maddison St.               San Tan Valley   AZ   85140   lovcan@yahoo.com                     480-888-0728

 Caron, Faylene           13606 N. 110th Avenue              Sun City         AZ   85351   faytc@yahoo.com                      623-201-0798
 Castro, Jesus            5741 W. Monona Dr.                 Glendale         AZ   85308   jacastro-2@hotmail.com               623-628-9409
 Caviness, Kimberly       P.O. Box 375                       Superior         AZ   85173   kym.caviness66@gmail.com             520-391-0696

 Cazares, Edith           12625 W. Laurel Lane               El Mirage        AZ   85335   Edith0968@Gmail.com                  623-313-3632
 Chaffee, Kenneth W.      1075 E. Ranch Road                 Payson           AZ   85541   KenChaffee@Yahoo.com                 928-478-4415

 Chaney, Bobbie           6281 W. Highland Ave               Phoenix          AZ   85033   CNCCleaning77@yahoo.com              602-670-4619

 Cisneros, Nohemy         3521 N 106th Ave                   Avondale         AZ   85392   ncisneros456@hotmail.com             623-385-9042
 Correa, Gustavo          5645 N 76th Drive                  Glendale         AZ   85303   g.correa85@yahoo.com                 623-205-4833

 Costelo, Carmen          7611 S. 36th Street, Unit 259      Phoenix          AZ   85042   carmenscleaning@yahoo.com            480-363-9215
 Crawford, Shariff        40320 W. Peggy Court               Maricopa         AZ   85238   ShariffCrawford@Gmail.com            623-826-8602
 Cruz, Erlinda            5212 W Roanoke Ave                 Phoenix          AZ   85035   margocz@aol.com                      602-446-1639

 Darko, Samini            9543 W Miami                       Tolleson         AZ   85353   SamDarko6026974477@Yahoo.com         602-697-4477
 Davila, Esaul            P.O.Box 353                        Buckeye          AZ   85326   esauldavila_6@msn.com                602-679-6607

 Day, Alicia              85 W Combs Rd., Suite 101 #272     San Tan Valley   AZ   85140   faithworkscleaningsolutions@gmail.   718-607-1850
                                                                                           com




2607921.1 03/16                                                                                                        EXHIBIT H TO FDD
015961.00027                                                                                                                 Page 1 of 11
                        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 192 of 262



Franchisee Name            Franchise Address                 City         ST   Zip      E-mail                              Phone
de Jesus Meza de           6974 W Montebello Ave             Glendale     AZ   85303    marycontreras95@gmail.com           559-412-3418
Contreras, Maria
Denga, Pedro               10139 W. Highland Avenue          Phoenix      AZ   85037    Pedro.Denga@Yahoo.com               602-405-5957

Discua, Ibis               1841 E. Granada                   Phoenix      AZ   85006    idiscua@yahoo.com                   602-679-8721

Duarte, Cesar              5501 W. Wolf Street               Phoenix      AZ   85031    Ceaz2007@gmail.com                  623-570-1887
Dvornski, Mark             6405 W. Del Rio                   Chandler     AZ   85226    mdvornski@cox.net                   480-893-6191
Eldirais, Abdelrahman      2004 W Tyson St                   Chandler     AZ   85224    AALDORES@HOTMAIL.COM                602-441-8999
Mohamed

Erazo, Otoniel             4631 W. Vogel Ave.                Glendale     AZ   85302    Elisa.erazo26@gmail.com             623-377-6097
Figueroa, Miguel           7818 W Hazelwood St               Phoenix      AZ   85033    mmlde13@gmail.com                   623-329-2026

Flores, Gunther            6329 W. Hughes Dr                 Phoenix      AZ   85043    gunnysworld@cox.net                 602-758-0132

Fornino, Felix             4618 E Hunter Ct                  Cave Creek   AZ   85331    apcfelix@gmail.com                  480-282-2058
Forster, Dustin            3228 W Glendale Ave #105          Phoenix      AZ   85051    ForsterClean@Gmail.com              623-225-8020

Frizzell, Rick             2407 W Corral Rd                  Phoenix      AZ   85041    rickfrizzell@gmail.com              602-421-3490
Gadson, Chavez             17007 W Watkins St                Goodyear     AZ   85338    clamargadson@gmail.com              253-985-0925
Garcia, Michael            10759 W. Cambridge Avenue         Avondale     AZ   85392    MLGElectric@cox.net                 602-332-1563
Gill, Frank                7125 E. Superstition Springs Bl   Mesa         AZ   85209    GIZXRM@GMAIL.COM                    480-703-5585
Gonzalez, Elisa            29948 W. Pierce Street            Buckeye      AZ   85396    m.e.greencleaningsolution@hotmail   623-703-0081
                                                                                        .com

Gonzalez, Lidia            6514 W. Riva Road                 Phoenix      AZ   85043    ESLGonzalez44@Gmail.com             480-600-5576

Guerrero Sr, Marco         605 N Larkspur Street             Gilbert      AZ   85234    MarcoAGuerreroSr@hotmail.com        480-255-5889
Gutierrez, Viviana         1915 S 39 St, Unit 17             Mesa         AZ   80206    guviviana1001@msn.com               480-540-8215
Maximo
Guzman, Julissa R          4220 N 25th Street Apt 3          Phoenix      AZ   85016-   guzman.yuli@yahoo.com               623-533-2993
                                                                               5602
Guzman, Marina             PO Box 46426                      Phoenix      AZ   85063    GAndVCommercialCleaning@Gmail.      602-348-0676
                                                                                        com

Haro, Rafaela              8115 W. Papago St.                Phoenix      AZ   85043    fernandezphnx@aol.com               323-351-4766
Harrington, Mike           451 W. Marlin Place               Chandler     AZ   85248    kelbypud@gmail.com                  480-963-3890

Hernandez, Alberto T.      8613 W. Polk St.                  Tolleson     AZ   85353    albertoth65@gmail.com               602-577-2644

Hernandez, Debra           11880 W Grant Street              Avondale     AZ   85323    carlossanz81.cs@gmail.com           623-216-7218

Hernandez, Susana          11402 E. Weir Avenue              Mesa         AZ   85208    Ezechavez@msn.com                   602-577-3568
Hernandez, Trinidad        2009 S. 83rd Drive                Tolleson     AZ   85353    TriniHernandez@cox.net              623-398-5417

Imeah, Stanley             1205 W. Catherine Avenue          Phoenix      AZ   85041    imeahstan@netzero.com               602-410-2355
Jones, Jacqueline          2601 S. 116th Avenue              Avondale     AZ   85323    aboveaverageaz@gmail.com            623-271-5640
Kang, Angela               24225 N 37th Lane                 Glendale     AZ   85310    angelakang53@gmail.com              623-376-2403

Kuku, Mohamed              3834 W. Golden Lane               Phoenix      AZ   85051    mkuku@asu.edu                       602-463-1050
Lara, Israel               3636 E. Inverness Ave Apt# 1038   Mesa         AZ   85206    Israel588@Hotmail.com               480-815-8663

Lara, Norma                924 S. 28th Ave                   Phoenix      AZ   85009    normalara1791@gmail.com             602-481-7851

Ledesma, Jesse             11880 W Grant Street              Avondale     AZ   85323    jrlboudi10@gmail.com                623-800-3034

Lopez, Blanca              2411 W. Prichett Pl               Tucson       AZ   85745    blancalopez96@hotmail.com           520-343-1938




2607921.1 03/16                                                                                                     EXHIBIT H TO FDD
015961.00027                                                                                                              Page 2 of 11
                      Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 193 of 262



Franchisee Name            Franchise Address             City             ST   Zip     E-mail                              Phone
Lopez, David               14451 N 41st Street           Phoenix          AZ   85032   davlopz603@aol.com                  602-762-7271
Lopez, Nora                8902 W. Mackenzie Drive       Phoenix          AZ   85037   hugotostado@gmail.com               480-285-6837

Madrid, Jose               7119 West Osborn              Phoenix          AZ   85033   OpenWorksByMadrid@hotmail.com       602-617-0599

Martin, Karin              8987 W Olive Ave#117-12       Peoria           AZ   85345   k.o.solutionsllc@gmail.com          602-400-1105
Martinez, Rene             4123 W Carol Ave              Phoenix          AZ   85051   MondragonServices12@Yahoo.com       602-466-8185

Mata, Rafael               3819 E. Beck Lane             Phoenix          AZ   85032   rericksac@gmail.com                 623-261-1278

McMillan, Sean             5757 E. Flossmoor Circle      Mesa             AZ   85206   seanpm40@hotmail.com                480-600-1030

Mejia, Diego               107 W. 32nd St.               Tucson           AZ   85713   diegomejiar@hotmail.com             520-704-5060

Mercado, Victor            2002 N. 58th Drive            Phoenix          AZ   85035   Victor.I.Mercado@Gmail.com          602-281-0805
Morales Cuenca, Patricia   9805 West Jasmine Trail       Peoria           AZ   85383   rwayas@hotmail.com                  623-385-6772
M.
Morales, Espiridion        12563 W Fairmount Ave         Avondale         AZ   85392   e1956morales@yahoo.com              602-689-2831

Moreno-Acevedo, Hector     10941 W. Minnezona Ave        Phoenix          AZ   85037   Hector_Moreno90@Yahoo.com           623-221-7089

Mota, Hector               7924 W. Pomo St.              Phoenix          AZ   85043   hectormota700@hotmail.com           602-319-9048
Munoz, Terry               10062 E. Placita Del Timbre   Tucson           AZ   85747   MariaMunoz23@Cox.net                520-977-8574

Nwabeke, Charlie           499 E. Press Rd.              Santan Valley    AZ   85140   charles4chioma@yahoo.com            480-277-9800
Oden, Mary                 2799 S 160th Lane             Goodyear         AZ   85338   maryo.1130@yahoo.com                414-334-6193

Orozco, Reyes              11156 W Elm Lane              Avondale         AZ   85323   reydawg36@hotmail.com               623-313-1522
Padilla, Eduardo G.        11840 West Virginia           Avondale         AZ   85323   eddog28@gmail.com                   623-302-3457

Parris, Jermaine M.        9211 S 7th Pl                 Phoenix          AZ   85041   tariusgary@aol.com                  480-238-6398

Perez, Cristina            5304 N. 106th Avenue          Glendale         AZ   85307   totalcleaningsolutions@gmail.com    602-909-2863
Perminus Ndogoni           1051 S. Maverick Street       Chandler         AZ   85286   PNdogoni@Yahoo.com                  480-559-5585
Postiglione, Maria         8504 E. Lindner Ave           Mesa             AZ   85208   galvezgang650@aol.com               480-343-8686
Ramirez, Manuel            5217 W. Siesta Way            Laveen           AZ   85339   RamirezAnna4160@Gmail.com           602-820-9529

Redd, Amina                P.O. BOX 12289                Glendale         AZ   85318   agninc4@msn.com                     623-332-4613
Reed, Ranada               11363 W. Locust Lane          Avondale         AZ   85323   stonie.cephus1973@gmail.com         602-505-6981
Rice, Janiece              286 W Hereford Dr             San Tan Valley   AZ   85143   fjgreencleaning@gmail.com           480-845-9699

Rodriguez, Camilo          2931 W Monte Vista Rd         Phoenix          AZ   85009   roman_services@yahoo.com            602-358-6599
Rodriguez, Gustavo         5801 N. 62nd. Drive           Glendale         AZ   85301   GARodriguez4@yahoo.com              623-628-9724

Rodriguez, Jorge           9146 W Hazelwood Street       Phoenix          AZ   85037   Maria.wisdomcleaning@gmail.com      623-313-5914
Rodriguez, Juan            914 E. Commonwealth Place     Chandler         AZ   85225   rdjn914@msn.com                     480-510-3506

Rojas, Estrella            10233 E. Lakeview Ave         Mesa             AZ   85209   vrojas@cox.net                      480-252-8289

Rosales, Diego             1702 N. 113th Ave.            Avondale         AZ   85323   lcollazo@asu.edu                    602-301-8841
Rowley, Tom                2761 S. Southwind Dr          Gilbert          AZ   85295   srowley54@gmail.com                 480-495-6956

Sahagun, Maria             2606 N. 89th Drive            Phoenix          AZ   85037   arabellaesofia@gmail.com            602-812-8989

Salaam, Princess           3421 W. Dunlap Ave, #102      Phoenix          AZ   85051   actsllc9@gmail.com                  623-227-5334
Salazar, Juan A.           2202 East Monterey Way        Phoenix          AZ   85016   jandres39@yahoo.com                 602-405-2435

Sandoval, Jonatan          9717 W. Florence Ave.         Tolleson         AZ   85353   SandovalJonatan750@Yahoo.com        623-329-8521
Saunders, Darcie G.        4030 W Bloomfield Road        Phoenix          AZ   85029   darcie@casasbonitasbydarcie.com     602-628-1354




2607921.1 03/16                                                                                                     EXHIBIT H TO FDD
015961.00027                                                                                                              Page 3 of 11
                        Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 194 of 262



Franchisee Name            Franchise Address        City              ST   Zip     E-mail                               Phone
Symmonds, David            12433 W Hearn Rd         El Mirage         AZ   85335   DVDSymmonds@Yahoo.com                623-313-7203
Tanner, Julie L.           4102 E. Ray Rd. #1005    Phoenix           AZ   85044   fourTs88@msn.com                     480-759-4884

Tanner, Melissa            4102 E. Ray Rd., #1005   Phoenix           AZ   85044   fourTs88@msn.com                     480-759-4884

Timmerman, Lee             10247 W. Georgia Ave.    Glendale          AZ   85307   LeeTimmerman@LeeTimmerman.co         602-717-6610
                                                                                   m
Toc, Matei                 26215 N 55th Lane        Phoenix           AZ   85083   matei_t@yahoo.com                    602-330-1642
Torres, Maria              105 E. 3rd St            Mammoth           AZ   85618   mtdurazo@gmail.com                   520-250-2750

Valdez, Francisco          1262 E Arrowhead Tr      Gilbert           AZ   85297   nachos.trucking@hotmail.com          520-705-5588

Valencia, Frank            6329 West Pima Street    Phoenix           AZ   85043   valenciafrank@yahoo.com              623-336-8334
Valerio, Diana             7575 W Oregon Ave        Glendale          AZ   85303   dmexicanita89@yahoo.com              602-214-2714

Vasquez, Paulette          3227 N. 20th Street      Phoenix           AZ   85016   wedoitright.sv@gmail.com             323-691-9221
Vera, Ana L.               3725 E Amelia Ave        Phoenix           AZ   85018   SACLEANINGSERVICES@HOTMAIL.C         480-717-8879
                                                                                   OM

Villalobos, Adolfo         P.O. Box 381             Queen Creek       AZ   85242   adolfo316@gmail.com                  480-987-1451
Willams, Lance             4627 E Melinda Lane      Phoenix           AZ   85050   LanceWilliams@Cox.net                602-690-9905
Williams, Charles          P O Box 1326             Tolleson          AZ   85353   CWilliams290@msn.com                 602-413-0838
Zapata, Ruben              1106 S. Lebanon Lane     Tempe             AZ   85281   bigzmoves@yahoo.com                  602-430-4175

Number of Active
Franchisees for
Region: 113
CALIFORNIA
Alvarado, Ezequiel         2233 Franzen Ave #A      Santa Ana         CA   92705   brothersalvaradocleaning@hotmail.    714-606-9817
                                                                                   com

Amador, Abigail            2058 E Oris              Compton           CA   90222   amadorabi180@gmail.com               310-936-6535
Arriaga, Michelle          996 W 24th Street        San Bernardino    CA   92405   egmichelle90@yahoo.com               909-659-3131
Aye-Darko, John            26502 Beecher Lane       Stevenson Ranch   CA   91381   johnayedarko@yahoo.com               661-808-4990

Beans, Carl Raymond        375 Redondo Ave #132     Long Beach        CA   90814   crbeans@gmail.com                    562-608-8893
Campos, Lorenzo            267 W Claremont          Pasadena          CA   91103   lcampos459@gmail.com                 626-993-4869

Carlos Aguilera            15435 Dulcinea lane      Fontana           CA   92336   carlos.aguilera@pepsico.com          909-908-4873

Chavez, Eleazar            2802 S. Hobart Blvd      Los Angeles       CA   90018   echavez7660@yahoo.com                323-733-3223

Cruz III, Ray              1072 Corto St            Simi Valley       CA   93065   rayctmitesempire@gmail.com           818-427-6876
Danny Akhtar Rizvi         1416 S LaTijera Blvd     Inglewood         CA   90302   dannyrizvi14@gmail.com               310-908-1892

De La Mora, Ali            7108 Kuhl Drive          Commerce          CA   90040   ali_bg_7@yahoo.com                   562-244-6442
Deepika Nand , Sheikher    11814 Marshall Street    Culver City       CA   90230   khera_sd@yahoo.com                   310-398-6158
Deshan Arita & Javier      24462 Fiji Dr            Moreno Valley     CA   92551   omega.clean1@gmail.com               951-269-5483
Gonzalez

Desta, Matias Mulugeta     10799 Poplar St #158     Loma Linda        CA   92354   matias_desta@yahoo.com               909-659-3926
Escobar, Guadalupe         2913 Actis Rd            Bakersfield       CA   93309   GuadalupeEscobarBKFD@gmail.com       661-477-0346
Garcia, Grisel             945 Van Wig Ave          La Puente         CA   91746   garciaquirozgrisel@yahoo.com         323-795-8929

Georgitte Freeman          1519 S Kemp Ave          Compton           CA   90220   msgfreeman@gmail.com                 323-385-2586




2607921.1 03/16                                                                                                  EXHIBIT H TO FDD
015961.00027                                                                                                           Page 4 of 11
                       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 195 of 262



Franchisee Name           Franchise Address                 City            ST   Zip     E-mail                             Phone
Hardy, Johan              1261 N Lakeview Ave #J808         Anaheim         CA   98027   jhn28@hotmail.com                  714-270-5718
Harrison, Jacqueline      8250 Vineyard Ave #2              Rancho          CA   91730   cleaninglady91701@yahoo.com        909-244-4272
                                                            Cucamonga

Iqbal, Zafar              6919 Sepulveda Blvd #28           Van Nuys        CA   91405   zafor_0860@yahoo.com               818-231-2515

Jean Rigaud               11477 Bobolink Lane               Moreno Valley   CA   92557   Grproduction1@gmail.com            951-847-5945
Johnson, Alma             6481 W. 77th St.                  Los Angeles     CA   90045   codylarry@hotmail.com              310-743-4165
Juan Ortega Macias        645 3/4 West 94th Street          Los Angeles     CA   90044   jcarlosx_1@hotmail.com             323-770-4899

Julio Santillana          2128 Rimpau Blvd.                 Los Angeles     CA   90016   santillanam@msn.com                323-331-0670

Kamara, Mohammed          2390 Millcreek Pl #210            Corona          CA   92879   kamara3108@hotmail.com             623-628-8295
Lee, Yvonne               2211 W. 20th St.                  Los Angeles     CA   90018   jefferylee55@gmail.com             323-635-0816

Linares, Adam             PO BOX 3213                       N Hollywood     CA   91609   snlmaintenance@openworksweb.co     213-256-5421
                                                                                         m
McDuffy, Robert           14995 Daisy Rd                    Adelanto        CA   92301   r.mcduffy@yahoo.com                951-333-5709

Mehrzai, Wassi            10201 Mason Ave                   Chatsworth      CA   91311   toobasidiki@hotmail.com            818-792-6646
Mejia, Mainor             PO# 1904                          Lynwood         CA   90262   mainor.mejia@yahoo.com             323-907-2552
Mercado, Juan             6600 Jaboneria Rd                 Bell Gardens    CA   90201   mejc60@live.com                    323-774-4990
Mercado, Nannette         9903 Paramount Blvd #489          Downey          CA   90240   mejc60@live.com                    323-560-8505
Michelle Aguilar          9227 Park Ave                     South Gate      CA   90280   michelle.aguilar9@aol.com          562-381-5552
Miller, Clarvin           14530 Medinah Way                 Marino Valley   CA   92555   claymilz@gmail.com                 951-243-3598

Nogueda, Joel             4310 W 167th St                   Lawndale        CA   90260   mrchueco@yahoo.com                 310-406-9095
Owusu, Nanayaw            0432 Grand Canal                  Irvine          CA   92620   oinc28@hotmail.com                 949-973-5888

Palacios, Martin          9301 Mirror Circle                Westminster     CA   92683   ritecleanusa@gmail.com             714-884-2300
Palacios, Raul Garza      15719 Temple Ave                  La Puente       CA   91744   rpalacios129@yahoo.com             626-548-1167

Ramirez, Saul             2230 Heather Way                  Pomona          CA   91767   vazquezramirez@msn.com             909-398-0483
Rebeca Miranda            2809 W Ramona Rd #2               Alhambra        CA   91803   rebecca_miranda11@hotmail.com      323-202-0902

Sandoval, Jose Ivan       11112 Penn Street                 Lynwood         CA   90262   sandoval.openworks@hotmail.com     818-299-2946
Sheikh, Shahnez           43136 Sand West Court             Lancaster       CA   93536   shahnessheith@aol.com              310-903-6736
Sicre, Pedro              4648 1/4 Live Oak Street          Bell            CA   90201   petersicre@sbcglobal.net           323-972-8034

Sortillon, Mitchell       18700 Yorba Linda Blvd #207       Yorba Linda     CA   92886   mdsorti@att.net                    213-448-6847

Tamara Battle-Agurs       3723 1/2 W 106th Street           Inglewood       CA   90303   navvetcleaning@yahoo.com           213-364-1802

Tanaka, Toshio            636 N. Hill Place #412 - B        Los Angeles     CA   90012   toshiotanaka55@gmail.com           213-687-6962
Tello, Alejandro          2555 W Wilson Road Apt 31         Anaheim         CA   92804   aand3g60@yahoo.com                 714-936-1045

Torres, Victor            14738 Saticoy Street              Van Nuys        CA   91405   Victorleotorres@gmail.com          818-836-1349
Tru Clean                 10475 Glenellen Ave               San Diego       CA   92126   truclean2013@gmail.com             858-212-4969
Umana, Gil                142 North Ardmore Ave             Los Angeles     CA   90004   Gileumana@gmail.com                213-389-2452

Vargas, Felipe            804 Bartolo Ave                   Montebello      CA   90640   felipedejvb@yahoo.com              213-952-2250

Vicente Crooks            20404 Saticoy Street, Apt 115     Winnetka        CA   91306   skylacompany@gmail.com             213-595-3095
Wellington Mutize         456 E Orange Grove Blvd           Pasadena        CA   91104   wmutize595@gmail.com               818-472-1801

Wilkerson, Trevell        264 S La Cienega Blvd Suite 113   Beverly Hills   CA   90211   Trevew2@aol.com                    310-228-7669




2607921.1 03/16                                                                                                      EXHIBIT H TO FDD
015961.00027                                                                                                               Page 5 of 11
                      Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 196 of 262



Franchisee Name          Franchise Address                 City              ST   Zip     E-mail                               Phone
Zertuche, Carlos         4303 Eagle Rock Blvd              Los Angeles       CA   90041   openworks4u@yahoo.com                323-213-6780
Aguirre, Angelica        2005 San Jose Dr #L 154           Antioch           CA   94509   perspectiveplusbuildingsvcs@gmail.   909-275-9806
                                                                                          com

Ana Nalleli Garcia       928 Ventura St                    Richmond          CA   94805   healthycleaningjs@gmail.com          510-455-0451

Barajas, Eva             13618 Doty Ave                    Hawthorne         CA   90250   evabarajas24@gmail.com               310-920-3725
Parius Futch             4117 Allendale Ave                Oakland           CA   94619   pre.futch@gmail.com                  510-827-6832

Number of Active
Franchisees for
Region: 59
COLORADO
Howard Williams          6002 US Hwy 30                    Cheyenne          WY   82001   capitalcitymaintenance@hotmail.co    307-421-9680
                                                                                          m

Number of Active
Franchisees for
Region: 1
ILLINOIS
Abebe, Nardos            1016 W Ainslie St #3              Chicago           IL   60640   Nardos74@Yahoo.com                   773-386-2127

Awotayo, Adedeji         1723 W Touhy Ave #5               Chicago           IL   60626   mosej1221@yahoo.com                  773-644-0873
Blair, Jonathan          5123 S. Kimbark Ave, Apt 204      Chicago           IL   60615   jonathan.a.blair@gmail.com           480-577-4657

Caballero, Mario         3005 N. Lotus Avenue              Chicago           IL   60641   GreenClean2014@Yahoo.com             773-848-5005

Chervko, Viktor          1914 Farnsworth Lane #204         Northbrook        IL   60062   viktorv585@gmail.com                 847-414-6717
Eyob W Meskel            2157 Graystone Place              Hoffman Estates   IL   60169   eyobtd@gmail.com                     815-505-7291

Galvan, Jesus            1020 E Lilac Dr                   Palatine          IL   60074   JGalvan@Fordgum.com                  224-659-9245
Gonzalez, Roxana         1810 S Allport #3F                Chicago           IL   60608   pilsenfox@yahoo.com                  312-692-9283
Hamilton, James          2101 Spencer Road                 Joliet            IL   60433   DNJ3198@aol.com                      815-715-4582
Hanic, Amir (Eric)       P.O. BOX 46386                    Chicago           IL   60646   AHanic@SBCGlobal.net                 773-263-6102
Holliday, Maurice        18217 S Kostner Ave               Country Club      IL   60478   uridetransport@yahoo.com             708-717-9596
                                                           Hills
Julious, Shameka         1135 E. 159th Pl                  South Holland     IL   60473   ShamekaJulious14@Comcast.net         708-543-1681
Kopic, Mihret            766 Biloxie Ct                    Carol Stream      IL   60188   MihretKopic@ATT.net                  630-346-0535

Kosk, Anna & Robert      P O Box 595                       Itasca            IL   60143   KoskAnna@Yahoo.com                   630-546-2161
Manzanarez, Arturo       148 Circle Ave #206               Forest Park       IL   60130   aremanilglobalservices@gmail.com     312-730-0442

McLaughlin, Jason        10121 S Peoria St                 Chicago           IL   60643   jasonmclaughlin38@yahoo.com          708-546-9775
Nelson, Shawn            14404 S Leavitt Ave               Dixmoor           IL   60426   angel101521@gmail.com                773-892-6194

Nkemnkeng, Cecilia       7353 N Sheridan Rd                Chicago           IL   60626   rnkem@yahoo.com                      224-201-5513

Nyiawung, Thomas         1625 W North Shore Ave, Apt 102   Chicago           IL   60626   tnyiawung@gmail.com                  312-804-4593
Ortiz, Martha            2741 S Kedzie Ave, 1st Floor      Chicago           IL   60623   ortizlaura.pink@gmail.com            773-574-0760
Palomar, Juan            29 Pioneer Rd                     Waukegan          IL   60085   jupalomar@att.net                    847-525-9118

Reyes, Eduardo           3405 S. Ashland Ave 2nd Floor     Chicago           IL   60608   ERCLEANING2012@yahoo.com             773-663-2737

Richards, Joycin         1527 Fowler Ave                   Evanston          IL   60201   tashakayr@aol.com                    847-630-6725




2607921.1 03/16                                                                                                        EXHIBIT H TO FDD
015961.00027                                                                                                                 Page 6 of 11
                         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 197 of 262



Franchisee Name             Franchise Address                City             ST   Zip     E-mail                              Phone
Sanchez, Lorena             3086 Lynnwood Ct                 Streamwood       IL   60107   lsflores73@gmail.com                630-400-3627
Sereno, Manuel              5841 S. Kilbourne Avenue         Chicago          IL   60629   bysereno@gmail.com                  708-774-5006

Thomas, Bennie              415 S Maple, Apt 403             Oak Park         IL   60302   benjammin4u@gmail.com               773-865-7174

Thomas, Kevin               1805 Dempster Ave                Evanston         IL   60201   KevinCuts99@yahoo.com               773-630-4559
Tiffany Morgan              1308 Luther Avenue               Joliet           IL   60432   tiffany.s.morgan73@gmail.com        708-510-5207

Wiley, Cleauquita           2727 W. 97th St                  Evergreen Park   IL   60805   hcsmaint2015@gmail.com              773-732-3770

Worthy, Rickey              8425 Lorel Ave                   Burbank          IL   60459   ali7209@hotmail.com                 708-227-6085

Number of Active
Franchisees for
Region: 30
TEXAS
B & H Cleaning Services     1800 Pine Ridge Drive            Bedford          TX   76021   Richie.Rich1300@Gmail.com           214-701-5646
Bayson-Sanchez, Annetra     8533 Quicksilver Dr              Dallas           TX   75249   puttytatt75@hotmail.com             214-455-1034
Brene, Belkis               4012 Lakewood Dr                 Fort Worth       TX   76135   perezbrene413@gmail.com             817-210-7896

Carolina, James             269 Brookdale Drive              Little Elm       TX   75068   jhcarolina@yahoo.com                214-407-1894
Cavalier, David             1001 Red Leaf Dr, Apt 2902       Arlington        TX   76017   gigimurray71@yahoo.com              817-714-4220
Christopher Oakes           517 W Main Street #42            Azle             TX   76020   oakeschristopher@gmail.com          817-901-0895
Dachen, Moses               6109 Winter Park Lane            Arlington        TX   76018   mosdachen@yahoo.com                 214-514-9842

Dominique Bennett           11330 Amanda Lane                Dallas           TX   75238                                       318-678-8237

Eddins, Christopher         4590 Beechnut #305               Houston          TX   77096   serviceonesvcs@gmail.com            832-829-6580
Edwards, Deadra             3824 Cedar Springs Rd Ste 525    Dallas           TX   75219   dede@stewardwaters.com              972-898-2354
Gomez, Lucrecia             704 Harbour Town Drive           Lake Dallas      TX   75065   LBGomez31@Hotmail.com               469-878-1398
Gutierrez, Heriberto        2633 McKinney Ave. Ste 130-238   Dallas           TX   75204   heriguti@att.net                    214-796-9930

Harris, Jarrod Leroine      2829 Siskin Drive                Mesquite         TX   75181   harris.jarrod@gmail.com             469-272-6855
J & T Maintainance, LLC     PO Box 182081                    Arlington        TX   76018   glorehands@yahoo.com                469-335-4624

Juan Cardozo                2000 Sycamore Drive              Mesquite         TX   75149                                       469-571-4847
Leyva-Diaz, Jesus           2601 Frankford Road #1904        Dallas           TX   75287   jessemo4@yahoo.com                  940-210-1724

Martinez, Maria             858 Kingwest Parkway Apt 181     Irving           TX   75063   cvasquez1956@yahoo.com              469-432-4155
McDaniel, Quient            P O Box 152301                   Dallas           TX   75315   qmcdaniel1964@gmail.com             214-772-1275
Rhoden, Rapheal             1414 Belleview St.               Dallas           TX   75215   contactcybo@gmail.com               214-300-9041
Richmond, Charles           923 Blue Jay Dr.                 Murphy           TX   75094   cjrinvestmentgroup@yahoo.com        469-964-1441

Smith, Felina               6720 Meadowcrest Drive           Arlington        TX   76002   sokleen1229@gmail.com               817-375-0567

Spears, Vickie              14720 Lone Spring Dr             Little Elm       TX   75068   VDSpears@yahoo.com                  214-527-7878
Stacy Crockett              1841 Dudley Ave                  Dallas           TX   75203   scrock18@gmail.com                  972-365-4386

Valles, Rosa                1013 Receda Court                Fort Worth       TX   76131   RosaValles52@Gmail.com              817-703-3467

Watson, Frederick           1817 Ariel Drive                 Dallas           TX   75232   FreddyLee@Live.com                  682-218-1554
                                                                                           FirstStopCleaningService@Yahoo.co
Woodson, Autrey             226 Rolling Hills                Lancaster        TX   75146                                       214-772-4343
                                                                                           m




2607921.1 03/16                                                                                                        EXHIBIT H TO FDD
015961.00027                                                                                                                 Page 7 of 11
                          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 198 of 262



Franchisee Name              Franchise Address                 City               ST   Zip     E-mail                               Phone
Number of Active
Franchisees for
Region: 26
WASHINGTON
Aaron Chin                   P O Box 239                       Renton             WA   98057   axxchin@yahoo.com                    425-246-3531
Ahmed, Mariam                P. O. Box 5402                    Kent               WA   98064   hmadme@live.com                      253-631-1619

Akuila Ratukalou             15405 Des Moines Memorial Drive   Burien             WA   98148   aratukalou@wallypark.com             206-579-0152

Al Easawi, Ahmad             4752 S. 172nd Street              Seatac             WA   98188   ahmad_baghdad@yahoo.com              206-393-2332

Al-huchiami, Ismael          3240 S 152nd Apt 18               Seatac             WA   98188   times3333@aim.com                    206-643-8344
Ali, Shugri Mohamed          7509 24th Ave SW #7               Seattle            WA   98106   shugri_ali@yahoo.com                 206-353-5271
Almasri, Huwayda             16718 Juanita Dr NE Unit #A1      Kenmore            WA   98028   ataaseel@yahoo.com                   206-209-7797

Amare, Almaz                 17555 Stone Ave N                 Shoreline          WA   98133   almaza@u.washington.edu              206-313-8763
Andreev, Valentin            5810 200 St., SW #B               Lynnwood           WA   98036   vivona2000@gmail.com                 425-299-0273
Anguelova, Sevdalina         18906 21st Ave. West              Lynnwood           WA   98036   velina_05@yahoo.com                  425-773-6707

Aranda, Gladys               639 3rd Ave S, apt 49             Kent               WA   98032   gladinseattle@hotmail.com            206-427-7653
Badarch, Tumurbaatar         16717 Whitman Ave N #5            Shoreline          WA   98133   bujinod@yahoo.com                    206-353-8109
Baquiring, Jose              7351 16th Avenue SW               Seattle            WA   98106   josebaquiring@yahoo.com              206-768-8072
Barrientos, Leonel           11749 Greenwood Ave N             Seattle            WA   98133   leonelbp10@hotmail.com               206-619-0859

Campbell, Larry              11515 SE 302nd Court              Auburn             WA   98092   larry5_98023@yahoo.com               253-569-6651

Cavcic, Sedin                13002 26th Ave S                  Seatac             WA   98168   xxsedinxx@gmail.com                  206-407-6649
Chakova, Stefka Hristova     14820 Bothell Way NE #149         Lake Forest Park   WA   98155   stefani789@abv.bg                    206-330-7869
Chuluunbaatar,
                             7224 208th St SW #2               Edmonds            WA   98026   c_chuluunbaatar@yahoo.com            206-501-0097
Chuluuntsetseg
Dev, Sunil                   258 Blaine Ct. SE                 Renton             WA   98056   s.dev@comcast.net                    425-985-6792
Diaz, Alejandra Aguilar      8825 206th St SE Unit B           Snohomish          WA   98296   openworksbydiaz@yahoo.com            206-661-4745
Diaz, Bidney Perez           120 124th St SW Unit D-2          Everett            WA   98204   bidnyprincess@yahoo.com              425-508-7074
Diaz, Dalila                 10440 Des Moines Memorial Dr.     Seattle            WA   98168   DalilaDOpenWorks@hotmail.com         206-412-9650

Diaz, Maria                  1830 Whitman Court N.E.           Renton             WA   98059   Teresa_Kha@live.com                  425-591-9485
Disadila, Tony               31514 25th Ln S # E103            Federal Way        WA   98003   disadilatony@yahoo.com               253-632-1097

Donrov, Tsogtoo              11300 3rd Ave NE Apt 312          Seattle            WA   98125   tsogtoo.9916@yahoo.com               206-910-4148
Erazo, Ramona                P.O. BOX 7073                     Bellevue           WA   98007   yazmin.marines13@gmail.com           425-985-8702

Farah, Said                  12329 Roosevelt Way NE            Seattle            WA   98133   hfarah56@yahoo.com                   360-674-0957

Gabriela Solano              9713 S 248th St #C10              Kent               WA   98030   gabysolano50@gmail.com               206-272-0539
Gerts, Taisiya               8304 152nd St SE                  Snohomish          WA   98296   gsergey2001@yahoo.com                425-750-5888
Gonzales, Sergio             3811 NE 3rd Ct                    Renton             WA   98056   gonzalezsergio1@outlook.com          425-919-7517

Gonzalez, Raymundo           21745 SE 299th Wy                 Kent               WA   98042   ray1992@icloud.com                   206-639-1727

Goundar, Sarojini            38025 34th Court South            Auburn             WA   98001   jinisjanitorial@comcast.net          650-245-0631
Gubeljic, Amna               1608 149th Pl. SE                 Bellevue           WA   98007   hareamna@hotmail.com                 425-562-9542

Gutierrez, Carlos            11515 26th Ave NE Apt 202         Seattle            WA   98125   teoria23.cg@gmail.com                206-457-9024




2607921.1 03/16                                                                                                              EXHIBIT H TO FDD
015961.00027                                                                                                                       Page 8 of 11
                          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 199 of 262



Franchisee Name              Franchise Address              City          ST   Zip      E-mail                              Phone
Hagan, Jerad                 3109 NE 14th Street #3         Renton        WA   98056    jeradhagan@yahoo.com                425-301-3410
Hagan, Rhea L.               28391 34th Ln S                Auburn        WA   98001    nicoman6@msn.com                    206-351-8540

Herrera, Cesar               4002 Broadmoor Dr NE           Tacoma        WA   98422    cesarherrera253@gmail.com           253-441-0238

Husnic, Dzemal               3205 S 203rd Street            Seatac        WA   98198    dzemalhusnic@yahoo.com              206-793-8145
Huy, Darithy                 12836 23rd Rd. Ave. S          Sea Tac       WA   98168    darithyh@yahoo.com                  206-288-2961

Ifre, Idoy                   3730 S 148th St, Apt 10        Tukwilla      WA   98168    hussien3008@hotmail.com             206-412-4511

Ijere, Samuel                11408 183rd PL NE              Redmond       WA   98052    maddoxinvestment@yahoo.com          425-628-5970

James Fisher                 10312 Golden Given Road E      Tacoma        WA   98445    jamescfisher@live.com               253-677-0772

                                                                               98104-
Janchiv, Batjargal           108 5th Ave South, Unit 508    Seattle       WA            batjargalj@gmail.com                408-806-2291
                                                                               2370

Jones, Chris                 12944 NE 136th Pl              Kirkland      WA   98034    cjyess@gmail.com                    206-786-2831
Juarez, Alma                 12944 NE 136th PL              Kirkland      WA   98034    cjyess@gmail.com                    206-786-2830

Julio Trinidad Figueroa      2810 Ruddell Road SE Apt 2-1   Lacey         WA   98503    biguesttroubles2001@gmail.com       360-451-7705

Kamau, Margret & Titus
                             952 SW Campus Dr Apt 8C1       Federal Way   WA   98023    tmsn@rocketmail.com                 253-202-7427
Njuguna
Karan, Supriya               701 Bremerton Pl NE            Renton        WA   98059    rockykaran@comcast.net              253-221-1061
Kardasheva, Ekaterina        5135 NE 11th St.               Renton        WA   98059    Katya_Vulkova@yahoo.com             425-443-2362
Kariuki, James               13010 S.E. 279th Pl.           Kent          WA   98030    jamesngaruiya@q.com                 206-427-8022
Karley Harp                  PO Box 255                     Malden        WA   99149    KarleyHarp@yahoo.com                509-428-9597

KC Cleaning Svc, Inc         2735 SW 342nd St               Federal Way   WA   98023    daeseung75@yahoo.com                253-218-9423
Kethlaor, Perry              5202 Fleming St                Everett       WA   98203    pkethlaor@gmail.com                 425-343-7376

Kevin & Nicole Brown         1006 E. Hill Ave               Moses Lake    WA   98837    Ncbrow495@aol.com                   206-398-9647
Kim, Kyong Soo               13312 SE 184th St.             Renton        WA   98058    kyongsookim50@gmail.com             425-226-7980

Kim, Yang Soon               16616 48th Ave W #K201         Lynnwood      WA   98037    dolphinnim57@gmail.com              206-832-6809
Kirsten Davidson             151 East Kiowa Street          Iroquois      SD   57353    wieseclassyclean@gmail.com          605-354-1802

Klyavkova, Irina             650 Duvall Ave. NE,            Renton        WA   98059    iklyavkov@yahoo.com                 425-255-5323
Krumov, Stefan               19826 48th Ave W Apt L13       Lynnwood      WA   98036    st.krumov@gmail.com                 425-772-3283
Kumar, Mohnesh               743 F St NE                    Auburn        WA   98002    mohinesh_kumar@yahoo.com            206-474-7548

Le, Tuyet Kim                11019 17th Avenue SW           Seattle       WA   98146    le_uyen676@yahoo.com                206-444-5194

Lopez, Mario                 475 E Northbend Way # 1        North Bend    WA   98045    lopez_cleaning@hotmail.com          206-397-9312

Lucas, Lidia                 15400 SE 155th Place, #84      Renton        WA   98058    lidialucas999@gmail.com             425-351-5563
Lui, Timothy                 10201 Dakota Way               Everett       WA   98204    timothylui82@yahoo.com              425-220-0746

Luvsan, Chikhermaa           10717 Burke Ave N              Seattle       WA   98133    odge79@gmail.com                    206-457-7660
Lynce, Jean                  17252 125th Avenue SE          Renton        WA   98058    jean_lynce@yahoo.com                425-572-0145
Maria Martinez               3222 45th St NE                Tacoma        WA   98422    corajudam@yahoo.com                 206-356-6116

Martinez, Deysi              3435 Auburn Way, Apt. A20      Auburn        WA   98092    deysirmart@hotmail.com              425-443-5494

Martinez, Elianeth           8014 156th Street SE           Snohomish     WA   98296    elianeth_martinez@hotmail.com       425-773-4757
Meza, Alba                   17657 111th Ave SE             Renton        WA   98055    albacelina@hotmail.com              425-442-3465

                                                            Mountlake                   GreenCleaningSolutions@outlook.co
Mijares, Rigoberto           22404 39th Ave W                             WA   98043                                        206-271-4726
                                                            Terrace                     m




2607921.1 03/16                                                                                                      EXHIBIT H TO FDD
015961.00027                                                                                                               Page 9 of 11
                         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 200 of 262



Franchisee Name             Franchise Address             City          ST   Zip      E-mail                             Phone
Moga, Khadija               7905 MLK Jr Way               Seattle       WA   98118    khadija2244@yahoo.com              206-909-7696
Mora, Alondra               10412 SE 228th Street         Kent          WA   98031    amgeneralcleaning@hotmail.com      206-412-8074

Neftaly Martinez            2447 S 273rd Place, #282      Federal Way   WA   98003    ajanitorialservices@gmail.com      253-954-6122

Nguyen, Dung Thi Thanh      23155 24th Ave S              Des Moines    WA   98198    tonytranpk@yahoo.com               206-832-6238
Nguyen, Ngan Hong Thi       504 Whitworth Ave S           Renton        WA   98057    hungly999925@yahoo.com             206-327-3165

Nguyen, Ngoc Andy""         6746 38th Ave S               Seattle       WA   98118    NWMaintenance206@gmail.com         206-242-1453

Nouri, Raghad               824 S 177th PL                Burien        WA   98148    raghad.nouri11@gmail.com           206-676-2210

                                                                             98058-
Pacheco, Monica             3121 SE 6th Street            Renton        WA            monapacheco@yahoo.com              425-213-7932
                                                                             2831
Pena, Francisco Javier      10502 124th Avenue NE         Kirkland      WA   98033    jbmwx5@live.com                    206-619-4924

Phan, Loc                   16122 SE 258th St             Covington     WA   98042    locphan253@gmail.com               253-310-3776
Phan, Thuy                  4218 E N Street               Tacoma        WA   98404    Locphan253@gmail.com               253-310-3776

Phanmeesai, Sourisack       12805 NE 8th St #5            Bellevue      WA   98005    sourisack@yahoo.com                425-891-4419

Piskunov, Lyudmila          5402 Parkview Lane            Everett       WA   98203    millapiskunov@hotmail.com          425-268-1111
Plata-Dimas, Andrea         2518 Kristine Ct.             Centralia     WA   98531    Varpla@yahoo.com                   650-996-9416

Prasad, Rajendra            28257 51st Place S            Auburn        WA   98001
Ramirez, Isidra             1605 Norpoint Way NE, Apt B   Tacoma        WA   98422    isidraramirez68@yahoo.com          253-561-3230

Raul Soto                   14993 N US Hwy 101            Shelton       WA   98584    raulsoto51.rs@gmail.com            360-280-2545
Reynaga Jr., Carlos         2107 Earl Street              Centralia     WA   98531    jcrey63@hotmail.com                360-508-2889

Robledo, Maria De los
                            23816 100th Ave SE, Apt 42    Kent          WA   98031    angelesrobledo2011@hotmail.com     253-261-9430
angeles

Robles, Socorro             627 166th Ave NE              Bellevue      WA   98008    socorro@sparkleanwa.com            425-953-0633
Rojas, Orlando              12814 15th Place W            Everett       WA   98204    bucaro13@hotmail.com               425-761-1257

Ruhani, Bajram              12356 28th Ave South          Seattle       WA   98168    ruhanihhc@gmail.com                206-501-9545
Rutkovskaya, Lyudmila       435 Shelton Place NE          Renton        WA   98056    LyudmilaRutkovskaya@yahoo.com      425-577-1618

Savelio Sanerivi            3322 I Street NE # F101       Auburn        WA   98002    Sanerivi013@gmail.com              253-426-5823
Silvia Stoyanova            20932 49th Ave West           Lynnwood      WA   98036    SilviaStoyanova@hotmail.com        206-412-8245
Singh, Parmjit              3514 101st St. SE             Everett       WA   98208    pamisehmbi@comcast.net             425-263-7607

Soneriu, Nicoleta           14520 16th AVE W              Lynnwood      WA   98087    nicole_soneriu@yahoo.com           425-496-5172

Song, Bo                    7707 233rd PL SW              Edmonds       WA   98026    bosong09@gmail.com                 206-708-0694

Steele, Carmen              4933 153rd PL SE              Everett       WA   98208    carmen.steele26@gmail.com
Steve Vallery               21100 Royal Ann Rd            Bothell       WA   98021    stevoado@yahoo.com                 425-638-2191

Torres Rios, Juan           14216 79th Ave NE             Kirkland      WA   98034    zully71@gmail.com                  425-905-0688
Travis Manumaleuna          831 R St NE #6C               Auburn        WA   98002    tlm_253@yahoo.com                  253-391-7038
Trifkovic, Mladen           13322 24 Ave South            Seatac        WA   98168    cz_trifkovic@msn.com               206-778-5242

Tuiletufuga, Sasser         30248 26th Pl                 Federal Way   WA   98003    sasatuiletufuga26@gmail.com        253-221-6851

Vargas, Jorge               22799 26th AVE S              Des Moines    WA   98198    varguichi@hotmail.com              206-510-8575
Vargas, Noe                 21806 40th Ave E              Spanaway      WA   98387    gallofino253@gmail.com             253-468-6897

Vargas, Saul                2518 Kristine Ct              Centralia     WA   98531    saulvargas736@yahoo.com            650-996-9416




2607921.1 03/16                                                                                                   EXHIBIT H TO FDD
015961.00027                                                                                                           Page 10 of 11
                      Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 201 of 262



Franchisee Name            Franchise Address           City        ST   Zip     E-mail                            Phone
Vargas, Tania              1123 M. Washington Ave      Centralia   WA   98531   taniavp1@yahoo.com
Villar, Luis               14445 NE 40th St., #D-104   Bellevue    WA   98007   zallyyoshimi@hotmail.com          206-877-3473

Wu, Zhu Fang               3302 132nd Place SW         Lynnwood    WA   98087   Vallwu11@frontier.com             206-947-5718

Yakushin, Yuriy            19520 6th Drive SE          Bothell     WA   98012   zoyayuriy@hotmail.com             425-482-6085
Yevsyugov, Anatoliy        13014 42nd Avenue SE        Everett     WA   98208   anatoliy.openworks@yahoo.com      425-359-8051

Zaldivar-Guillen, Martha   2708 8th Street SE          Puyallup    WA   98374   meceras@gmail.com                 253-232-7873

Number of Active
Franchisees for
Region: 114




2607921.1 03/16                                                                                            EXHIBIT H TO FDD
015961.00027                                                                                                    Page 11 of 11
                   Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 202 of 262


                                                          EXHIBIT I

                                  O.P.E.N. AMERICA, INC. DBA OPENWORKS
                                        LIST OF FORMER FRANCHISEES
                                      (January 1, 2015 to December 31, 2015)

       If you buy this franchise, your contact information may be disclosed to other buyers when you
    leave the franchise system.

        Franchisee Name                  City              State     Email                                    Phone

        ARIZONA
        Ali, Mugahid                     Phoenix           AZ        Mugahid_Ali84@Yahoo.com                  623-229-3954
        Angulo, Virgilio Aaron           Buckeye           AZ        angulovir1@msn.com                       623-298-8792
        Apostle, E. Lynn                 Peoria            AZ        apostle272@msn.com                       602-617-7269
        Deserano, Robert                 Phoenix           AZ        rscleaningsolutions@cox.net              602-882-8556
        Gilbert, Gregory                 Mesa              AZ        ggilbertphx@gmail.com                    602-510-1915
        Gonzalez, Michael                Mesa              AZ        owgccleaners@hotmail.com                 480-369-9680
        Huerta, Jorge                    Phoenix           AZ        oviedojaho@hotmail.com                   602-317-9599
        Johnson, Harold                  Peoria            AZ        HJohnson35@cox.net                       623-582-2416
        Johnson, Todd                    Chandler          AZ        TJCNN5@Hotmail.com                       801-918-8324
        Kaborloomene, Sumene
        Anthony                          Phoenix           AZ        TonyKabs@Juno.com                        623-332-3448
                                         Apache
        Lendechi, Frances                Junction          AZ                                                 480-626-3834
        Mullen, Cornia 1                 Buckeye           AZ        faytc@yahoo.com                          623-201-0798
        Navarro, Abraham                 Phoenix           AZ        openworksbyabraham@ymail.com             602-740-5960
        Ndayishimiye, Mohamed            Phoenix           AZ        FredMoha.OpenWorks@Gmail.com             602-751-3669
                                         Apache
        Pacholke, Victor                 Junction          AZ                                                 480-539-1903
        Perez, Raul                      Phoenix           AZ        FitCleanGil@Gmail.com                    480-765-3029
        Rubio, Hugo                      Phoenix           AZ        HugoRubio37@Gmail.com                    623-225-2749
        Samuel, Lorraine                 Phoenix           AZ        samuel940@cox.net                        480-263-1751
        Verdugo, Anthony                 Phoenix           AZ        verdugoasv@yahoo.com                     602-435-0897
        Williams, Taurus                 Phoenix           AZ        Williams.Taurus1979@gmail.com            602-350-9017
        Zebada, Luis                     Tolleson          AZ        ZebadaLuis@Gmail.com                     623-687-8931
        CALIFORNIA
        Achille, Greguy                  Hollywood         CA        greguyachille@yahoo.com                  253-228-3740
        Alvarez, David                   Inglewood         CA        Dave.Alvarez@live.com                    310-491-4117
        Bates, Richard                   West Covina       CA        cafeelan@msn.com                         626-622-2328



1
 This franchise was transferred from Corina Mullen to Faylene Caron on 1/9/2015. The franchisee address was changed to 13606 N. 100th
Avenue, Sun City, Arizona.
2607322.1 03/16                                                                                                   EXHIBIT I TO FDD
015961.00027                                                 I-1                                                         Page 1 of 3
                   Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 203 of 262
        Franchisee Name                   City              State      Email                                    Phone

        Burciaga, Laura 2                 Los Angeles       CA         l.burciaga@hotmail.com                   323-346-3810
        Hennington, Crystal               Compton           CA         maryhennington@sbcglobal.net             323-477-6860
        Mejia, Isabel                     Corona            CA         ai.cleaningservice@yahoo.com             714-623-2722
        Miller, Lenard                    Buena Park        CA                                                  310-947-7093
        Olusanya, Moses 3                 Los Angeles       CA         DeStarsKleeners@yahoo.com                323-440-9197
        Red Horse Group Inc.              Long Beach        CA         kaihintan@yahoo.com                      213-400-8188
        Rodriguez, Nilson                 Eitwanda          CA         rrcleanings@gmail.com                    909-570-1011
        Saavedra, Jose Luis               Stanton           CA         jlsaavedra25@outlook.com                 714-215-8374
        Tran, Minh                        Lawndale          CA                                                  310-531-4865
        Turner, Marcus                    Downey            CA         turnersjanitorialservice@yahoo.com       562-204-5211
        Walker, Janice                    Covina            CA                                                  626-485-1565
        Woodard, Erma                     Los Angeles       CA         ewoodard@law.usc.edu                     323-353-6858
        ILLINOIS
        Becerra, Santos                   Berwyn            IL         s.becerra1970@gmail.com                  630-430-1506
        Chalmos Mitchell                  Joliet            IL         ChalmosMitchell@Hotmail.com              773-749-6138
        Johnson, Yolanda 4                Joliet            IL         DNJ13198@aol.com                         815-272-4397
        Moore, Michael                    Chicago           IL         kennypat45@yahoo.com                     219-577-4009
        Patton, Kenneth                   Chicago           IL         TessiaTaylor12@Gmail.com                 773-683-7264
        Taylor, Latessia                  Joliet            IL         Antwanhamilton1@gmail.com                312-860-7361
        Weems, Cornelius                  Crown Pointe      IL         TeamCardinals@Live.com                   815-600-4430
        TEXAS
        Bratton, Tasha                    Arlington         TX         TashaBratton@yahoo.com                    817-226-6259
        Casillas, Jose M.                 Gainsville        TX                                                   940-641-1469
        Escobedo, Fausto                  Dallas            TX         texaslonestarcleaning@yahoo.com           214-796-2235
        Mendoza, Victor                   Kaufman           TX         mmendozavictor@aol.com                    214-797-0368
        Park, Miae                        Lewisville        TX         pusanmp@gmail.com                         972-899-1153
                                                                       BlessingsAndHonorJanitorial@Yahoo.
        Sullivan, Annie                   Fort Worth        TX         com                                       817-986-5871
        WASHINGTON
        Ahmed, Hussein 5                  Seattle           WA         Hamed1991@yahoo.com                      206-228-9711
        Aleman, Victor                    Bellevue          WA         jmelgar60@hotmail.com                    206-235-3958
        Gonzalez Diaz, Elber              Lacey             WA         elber.gonzalez77@yahoo.com               360-918-2679
        Kumar, Ashwini                    Auburn            WA         avikumar1978@yahoo.com                   253-508-6296
        Manushka, Uuganbayer              Seattle           WA         bunduuk@yahoo.com                        206-972-9924
        Muse, Hawa                        Seattle           WA         mjmohamed@yahoo.com                      206-458-3308
        Omar, Liban                       Tukwila           WA         liibaan591@gmail.com                     206-687-0080

2
  This franchise was transferred from Laura Burciaga to Michelle Aguilar on 7/6/2015. The location was changed to 9227 Park Ave, South
Gate, California.
3
  This franchise was transferred from Moses Olusanya to Georgitte Freeman on 8/18/15. The location was changed to 1519 S Kemp Ave,
Compton, California.
4
  This franchise was transferred from Yolanda Johnson to James Hamilton on 3/18/15. The location is the same.
5
  This franchise was transferred from Hussein Ahmed to Shugri Mohamed Ali on 7/21/2015. The franchisee address was changed to 7509
24th Ave SW #7, Seattle, Washington.
2607322.1 03/16                                                                                                     EXHIBIT I TO FDD
015961.00027                                                     I-2                                                       Page 2 of 3
                  Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 204 of 262
        Franchisee Name          City        State   Email                       Phone

        Thermidor, Hermanise     Kent        WA      lbanks83@msn.com            253-304-7342
        Zere, Azmera S.          Renton      WA      michael@sngi.org            206-792-6676




2607322.1 03/16                                                                        EXHIBIT I TO FDD
015961.00027                                   I-3                                            Page 3 of 3
      Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 205 of 262




                                    EXHIBIT J


                     O.P.E.N America, Inc. d/b/a OpenWorks


                                    AUDITED
                             FINANCIAL STATEMENTS
                                       and
                           Independent Auditors’ Report

                               For the Periods Ending


                       December 31, 2015 and December 31, 2014

                                        and

                       December 31, 2014 and December 31, 2013




2621710.1 .pdf
2621601.1 [cover]                                                EXHIBIT J TO FDD
015961.00027 03/16
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 206 of 262




                     Financial Statements
                     December 31, 2015 and 2014
                     O.P.E.N. America, Inc.
                     dba OpenWorks




             w w w. e i d e b a i l l y. c o m
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 207 of 262


                                                                                              O.P.E.N. America, Inc. dba OpenWorks
                                                                                                                                        Table of Contents
                                                                                                                              December 31, 2015 and 2014



Independent Auditor’s Report.................................................................................................................................... 1
Financial Statements
   Balance Sheets ....................................................................................................................................................... 2
   Statements of Earnings........................................................................................................................................... 3
   Statements of Stockholder’s Equity ....................................................................................................................... 4
   Statements of Cash Flows ...................................................................................................................................... 5
   Notes to Financial Statements ................................................................................................................................ 7
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 208 of 262




                                           Independent Auditor’s Report


To the Stockholder and Board of Directors
O.P.E.N. America, Inc. dba OpenWorks
Phoenix, Arizona

Report on the Financial Statements
We have audited the accompanying financial statements of O.P.E.N. America, Inc. dba OpenWorks,
which comprise the balance sheets as of December 31, 2015 and 2014, and the related statements of
earnings, stockholder’s equity, and cash flows for the years then ended, and the related notes to the
financial statements.

Management’s Responsibility for the Financial Statements
Management is responsible for the preparation and fair presentation of these financial statements in
accordance with accounting principles generally accepted in the United States of America; this includes
the design, implementation, and maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement, whether due to fraud or
error.

Auditor’s Responsibility
Our responsibility is to express an opinion on these financial statements based on our audits. We
conducted our audits in accordance with auditing standards generally accepted in the United States of
America. Those standards require that we plan and perform the audit to obtain reasonable assurance about
whether the financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in
the financial statements. The procedures selected depend on the auditor’s judgment, including the
assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.
In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation
and fair presentation of the financial statements in order to design audit procedures that are appropriate in
the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s
internal control. Accordingly, we express no such opinion. An audit also includes evaluating the
appropriateness of accounting policies used and the reasonableness of significant accounting estimates
made by management, as well as evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for
our audit opinion.

Opinion
In our opinion, the financial statements referred to above present fairly, in all material respects, the
financial position of O.P.E.N. America, Inc. dba OpenWorks as of December 31, 2015 and 2014, and the
results of its operations and its cash flows for the years then ended in accordance with accounting
principles generally accepted in the United States of America.



Phoenix, Arizona
February 29, 2016
                                               www.eidebailly.com
                                                                                                                    1
                  1850 N. Central Ave., Ste. 400 | Phoenix, AZ 85004-4624 | T 602.264.5844 | F 602.277.4845 | EOE
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 209 of 262


                                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                                           Balance Sheets
                                                                               December 31, 2015 and 2014


                                                                             2015              2014
Assets
Current Assets
   Cash and cash equivalents                                             $     73,413      $           -
   Accounts receivable, net of allowance for doubtful
      accounts of $105,009 in 2015 and $96,091 in 2014                       2,359,575         1,854,907
   Current maturities of notes receivable, net                               1,838,743         1,498,917
   Prepaid expenses and other assets                                           107,591           133,633
   Deferred franchise costs                                                    480,583           180,541
   Restricted cash                                                                   -            53,063
          Total current assets                                               4,859,905         3,721,061
Notes Receivable, Less Current Maturities                                    1,279,911         1,054,524

Property and Equipment, Net                                                   135,639            55,510
Other Assets
   Deposits and other assets                                                   43,478            38,825
   Goodwill                                                                    43,162            43,162
          Total other assets                                                   86,640            81,987

                                                                         $   6,362,095     $   4,913,082

Liabilities and Stockholder's Equity
Current Liabilities
   Accounts payable                                                      $     471,521     $     294,819
   Services payable to franchisees                                           2,239,076         2,026,450
   Line of credit                                                              629,057           358,270
   Accrued expenses                                                            492,029           332,530
   Deferred revenue                                                            480,583           267,684
   Deferred rent                                                                69,790            99,515
   Current maturities of note payable on equipment                              10,682            24,875
          Total current liabilities                                          4,392,738         3,404,143
Long-Term Liabilities
   Note payable on equipment, less current maturities                                -            10,682
         Total liabilities                                                   4,392,738         3,414,825
Stockholder's Equity
   Common stock, no par value; 100,000 shares authorized,
      1,000 shares issued and 770 shares outstanding                             1,000             1,000
   Additional paid-in capital                                                   31,766            31,766
   Retained earnings                                                         2,519,591         1,913,491
   Stockholder notes receivable                                               (535,000)         (400,000)
   Less 230 shares of common stock held in treasury, at cost                   (48,000)          (48,000)
          Total stockholder's equity                                         1,969,357         1,498,257

                                                                         $   6,362,095     $   4,913,082




See Notes to Financial Statements                                                                          2
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 210 of 262


                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                      Statements of Earnings
                                                     Years Ended December 31, 2015 and 2014


                                                                2015              2014
Revenue
   Franchise fees                                          $    2,713,572    $    2,334,087
   Service revenues                                            25,054,431        22,280,849

       Total operating revenue                                 27,768,003        24,614,936

Cost of Revenues                                               19,248,041        17,387,706

       Gross profit                                             8,519,962         7,227,230

Operating Expenses
   Selling                                                      1,289,570         1,026,416
   Operating                                                    1,473,464         1,194,828
   Administrative                                               4,361,140         3,937,954

       Total operating expenses                                 7,124,174         6,159,198

       Earnings from operations                                 1,395,788         1,068,032

Other Income (Expense)
   Other income                                                  120,738           164,944
   Other expense                                                 (43,405)          (16,650)
   Interest expense                                               (6,251)           (9,406)

       Net other income                                           71,082           138,888

Net Earnings                                               $    1,466,870    $    1,206,920




See Notes to Financial Statements                                                         3
                                    Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 211 of 262


                                                                                                      O.P.E.N. America, Inc. dba OpenWorks
                                                                                                                  Statements of Stockholder’s Equity
                                                                                                           Years Ended December 31, 2015 and 2014


                                                              Additional                   Stockholder
                                        Common Stock           Paid-in      Retained         Notes            Treasury Stock
                                     Shares      Amount        Capital      Earnings       Receivable      Shares        Amounts           Total

Balance, December 31, 2013              770    $    1,000     $   31,766   $ 1,137,560     $          -         230     $   (48,000)   $ 1,122,326

   Net earnings                            -              -            -     1,206,920                -           -                -      1,206,920
   Distributions                           -              -            -      (430,989)               -           -                -       (430,989)
   Changes in stockholder
      notes receivable                     -              -            -               -       (400,000)          -                -       (400,000)

Balance, December 31, 2014              770    $    1,000     $   31,766   $ 1,913,491     $ (400,000)          230     $   (48,000)   $ 1,498,257

   Net earnings                            -              -            -     1,466,870                -           -                -      1,466,870
   Distributions                           -              -            -      (860,770)               -           -                -       (860,770)
   Changes in stockholder
      notes receivable                     -              -            -               -       (135,000)          -                -       (135,000)

Balance, December 31, 2015              770    $    1,000     $   31,766   $ 2,519,591     $ (535,000)          230     $   (48,000)   $ 1,969,357




See Notes to Financial Statements                                                                                                                  4
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 212 of 262


                                                                 O.P.E.N. America, Inc. dba OpenWorks
                                                                                    Statements of Cash Flows
                                                                      Years Ended December 31, 2015 and 2014


                                                                                2015               2014
Operating Activities
   Net earnings                                                            $   1,466,870      $   1,206,920
   Adjustments to reconcile net earnings to net
       cash used for operating activities
       Depreciation                                                                38,498             57,109
       Bad debt expense                                                           100,800            257,216
       Gain on sale of property and equipment                                           -             (2,794)
       Note receivables issued for franchise fees                              (2,839,488)        (2,554,072)
       Effects of changes in operating assets and liabilities:
          Accounts receivable                                                   (525,468)          (195,619)
          Prepaid expenses and other assets                                       26,042            (20,530)
          Deferred franchise costs                                              (300,042)            44,580
          Deposits and other assets                                               (4,653)            (3,309)
          Accounts payable                                                       176,702             14,558
          Services payable to franchisees                                        212,626            248,547
          Accrued expenses                                                       159,499            177,153
          Deferred revenue                                                       212,899            (39,273)
          Deferred rent                                                          (29,725)           (36,343)

Net Cash used for Operating Activities                                         (1,305,440)         (845,857)

Cash Flows from Investing Activities
   Payments received for notes receivables                                     2,194,275          2,081,455
   Purchase of property and equipment                                           (118,627)           (26,358)
   Proceeds from sale of property and equipment                                        -              4,500
   Change in restricted cash                                                      53,063              4,524

Net Cash from Financing Activities                                             2,128,711          2,064,121

Cash Flows from Financing Activities
   Net borrowings (payments) on line of credit                                   270,787           (491,730)
   Repayments of note obligations                                                (24,875)           (22,166)
   Issuance of notes receivable, due from stockholder                           (135,000)          (400,000)
   Proceeds from payment on notes receivable, due from stockholder                     -             90,000
   Distributions to stockholder                                                 (860,770)          (430,989)

Net Cash used for Financing Activities                                          (749,858)         (1,254,885)

Net Change in Cash and Cash Equivalents                                           73,413            (36,621)

Cash and Cash Equivalents, Beginning of Year                                            -            36,621

Cash and Cash Equivalents, End of Year                                     $      73,413      $            -




See Notes to Financial Statements                                                                          5
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 213 of 262


                                                          O.P.E.N. America, Inc. dba OpenWorks
                                                                           Statements of Cash Flows
                                                                         December 31, 2015 and 2014


                                                                        2015             2014
Supplemental Disclosures of Cash Flow Information
   Cash payments for interest                                       $      6,251     $      9,406

 Noncash Financing Activities
  Sale of equipment through issuance of note receivable             $          -     $     28,275




See Notes to Financial Statements                                                                   6
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 214 of 262


                                                                 O.P.E.N. America, Inc. dba OpenWorks
                                                                                       Notes to Financial Statements
                                                                                       December 31, 2015 and 2014


Note 1 -    Principal Activity and Significant Accounting Policies

Principal Business Activity

O.P.E.N. America, Inc. dba OpenWorks (the Company) was incorporated in the State of Arizona in June 1987.
The Company is engaged in the business of providing commercial janitorial services and selling janitorial service
franchises to individuals in Arizona, Washington, Illinois, California, Texas, and Colorado. Generally, the
Company executes fixed-priced janitorial service contracts for terms of one year or longer and, subsequently, sells
the exclusive contract rights to franchisees.

A standard franchise agreement covers a ten-year period and includes an option for the franchisee to renew for
two additional ten-year terms. Management anticipates that the renewal options will be exercised. Under a
standard agreement, the customers pay the Company which retains a 15% royalty fee. The balance of the amount
collected is remitted to the franchisees net of any other amounts due to the Company.

Cash and Cash Equivalents

The Company considers all highly liquid debt instruments purchased with an original maturity of three months or
less to be cash equivalents. The Company maintains cash in deposit accounts in federally insured banks. At times,
the balance in the accounts may be in excess of federally insured limits.

Restricted Cash

Restricted cash represents amounts collected from new franchisees and held in escrow until specified performance
obligations have been met or until a specified amount of time has elapsed.

Accounts Receivable

Accounts receivable are uncollateralized customer obligations. Accounts receivable are stated at the invoice
amount and are due upon receipt.

Generally, account balances with invoices over 30 days old are considered delinquent. Payments of accounts
receivable are applied to the specific invoices identified on the customer’s remittance advice or, if unspecified, to
the earliest unpaid invoice.

The carrying amount of accounts receivable is reduced by a calculation allowance that reflects management’s best
estimate of amounts that will not be collected. The allowance for doubtful accounts is based on management’s
assessment of the collectability of specific customer accounts and the aging of the accounts receivable. If there is
a deterioration of a major customer’s credit worthiness or actual defaults are higher than the historical experience,
management’s estimates of the recoverability of amounts due the Company could be adversely affected. All
accounts or portions thereof deemed to be uncollectable or to require an excessive collection cost are written off
to the allowance for doubtful accounts and amounts due for additional accounts purchased by the franchisee.

Notes Receivable

Notes receivable are uncollateralized franchise obligations for initial franchisee fees less any down payment.
Notes are for 24 to 48 months at 12% annual interest. Note payments are deducted from the payments due to the
franchisees for services performed. Collections on the notes of up to 15% of the franchisees monthly revenue
begin when the franchisee begins servicing its first customer. Once the Company has satisfied 50% of its
fulfillment obligations, the full monthly note payment is deducted from the amounts paid to the franchisee.
                                                                                                                    7
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 215 of 262


                                                                O.P.E.N. America, Inc. dba OpenWorks
                                                                                      Notes to Financial Statements
                                                                                      December 31, 2015 and 2014


If a franchisee is not generating any revenue for note payments, and no payments are being received from the
franchisee, the note is considered delinquent and interest accruals are discontinued. An allowance is established
for these accounts and any other accounts that management considers to be uncollectable.

If actual defaults are higher than expected, management’s estimates of the recoverability of amounts due to the
Company would be adversely affected. All accounts or portions thereof deemed to be uncollectable or to require
an excessive collection cost are written off to the allowance for doubtful accounts.

Property and Equipment

Property and equipment is recorded at cost. Expenditures for renewals and improvements that significantly add to
the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and
repairs are charged to expense. When equipment is retired or sold, the cost and related accumulated depreciation
are eliminated from the accounts and the resultant gain or loss is reflected in income.

Depreciation is provided using the straight-line method, based on useful lives of the assets which range from three
to seven years or the length of the lease term for leasehold improvements.

The Company reviews the carrying value of property and equipment for impairment whenever events and
circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash
flows expected to result from its use and eventual disposition. In cases where undiscounted expected cash flows
are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value
exceeds the fair value of the assets. The factors considered by management in performing this assessment include
current operating results, trends and prospects, the manner in which the property is used, and the effects of
obsolescence, demand, competition, and other economic factors. Based upon this assessment there was no
impairment at December 31, 2015 and 2014.

Goodwill

Goodwill represents costs in excess of purchase price over the fair value of the assets of businesses acquired,
including other identifiable intangible assets.

Goodwill is not amortized, rather potential impairment is considered on an annual basis, or more frequently upon
the occurrence of an event or when circumstances indicate that the amount of goodwill is greater than its fair
value. As of December 31, 2015 and 2014, the carrying value of the Company’s goodwill was not considered
impaired.

Stockholder Notes Receivable

Stockholder notes receivable consist of notes receivable due from the Company’s stockholder. Amounts
outstanding on the notes receivable were $535,000 and $400,000 at December 31, 2015 and 2014, respectively.
The notes bear interest at 1.72% at December 31, 2015. The outstanding notes are due from the stockholder on
demand and no later than December 31, 2019.

As of December 31, 2015 and 2014, the Company’s stockholder has the ability and intent to extend the demand
notes beyond the current period. As such, the amount has been reclassified as reductions to stockholder’s equity in
2015 and 2014.




                                                                                                                    8
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 216 of 262


                                                                  O.P.E.N. America, Inc. dba OpenWorks
                                                                                         Notes to Financial Statements
                                                                                         December 31, 2015 and 2014


Sales Taxes

The Company collects sales taxes on certain equipment transactions. The collection and remittance of the sales
taxes are not reflected in the statement of earnings.

Revenue Recognition, Deferred Revenue, and Deferred Costs

The Company recognizes initial franchise fee revenue and associated costs when substantially all material
services as outlined in the written franchise agreement have been performed. Initial franchise fee revenue and
associated costs for which services have not been performed are deferred for recognition in the future. Revenues
from initial franchise fees are segregated into initial services, including training and provision of supplies, and
initial account offering. Management anticipates that deferred revenue will be recognized within a 12-month
period. The associated deferred costs are recorded up to the amount of the deferred revenue less estimated future
costs that will be incurred to earn the revenue. Excess costs are expensed as incurred.

Service revenue is recognized when persuasive evidence of delivery has occurred or services have been rendered.
Service revenue for which the Company is responsible for the fulfillment of the service and is the primary obligor
and is responsible for pricing is recorded gross basis while service revenue in which the Company is not the
primary obligor and serves as an agent the revenue is recorded net of costs paid to franchisee.

Advertising Costs

Advertising costs are expensed as incurred. Advertising expense was approximately $390,000 and $400,000,
respectively, for the years ended December 31, 2015 and 2014.

Income Taxes

The Company, with the consent of its stockholders, has elected under the Internal Revenue Code to be taxed as an
S Corporation. The stockholders of an S Corporation are taxed on their proportionate share of the Company’s
taxable income. Therefore, no provision or liability for federal income taxes has been included in the financial
statements. Certain specific deductions and credits flow through the Company to its stockholders.

The Company evaluates its tax positions that have been taken or are expected to be taken on income tax returns to
determine if an accrual is necessary for uncertain tax positions. As of December 31, 2015 and 2014, the
unrecognized tax benefits accrual was zero. The Company will recognize future accrued interest and penalties
related to unrecognized tax benefits in income tax expense, if incurred.

Estimates

The preparation of financial statements in conformity with accounting principles generally accepted in the United
States of America requires management to make estimates and assumptions that affect the reported amounts of
assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the
reported amounts of revenues and expenses during the reporting period. Actual results could differ from those
estimates.




                                                                                                                       9
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 217 of 262


                                                                O.P.E.N. America, Inc. dba OpenWorks
                                                                                      Notes to Financial Statements
                                                                                      December 31, 2015 and 2014


Subsequent Events

The Company has evaluated subsequent events through February 29, 2016, the date which the financial
statements were available to be issued.


Note 2 -    Franchisee Notes Receivable

Franchisee notes receivable consisted of the following at December 31:

                                                                                    2015                2014
    Notes receivable from franchisees; generally bearing interest
       at 12% with monthly payments of principal and interest over
       varying periods with maturities ranging from 2016 to 2019;
       secured by customer service contracts.                                  $    3,210,756      $    2,943,026

    Less allowance for doubtful accounts                                              (92,102)           (389,585)
                                                                                    3,118,654           2,553,441
    Less current maturities                                                        (1,838,743)         (1,498,917)

    Long-term maturities of notes receivable                                   $    1,279,911      $    1,054,524


Management has included interest earnings on notes receivable in the franchise fees revenue on the statement of
earnings, as management considers the providing of the notes receivable and revenues a part of the franchise sales
process. The interest earnings totaled approximately $212,000 and $185,000 for the years ended December 31,
2015 and 2014, respectively. The Company had nonaccrual loans of approximately $181,000 and $140,000 as of
December 31, 2015 and 2014, respectively.

Future maturities of notes receivable, net of allowance for doubtful accounts, are as follows:

    Years Ending December 31,

    2016                                                                       $    1,838,743
    2017                                                                              964,351
    2018                                                                              233,348
    2019                                                                               82,212

                                                                               $    3,118,654




                                                                                                                10
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 218 of 262


                                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                                     Notes to Financial Statements
                                                                                     December 31, 2015 and 2014


A summary of changes in the allowance for doubtful accounts related to long-term notes receivable for the years
ended December 31 is as follows:

                                                                                   2015                 2014

    Balance, beginning of year                                                $      389,585       $     179,284
       Provision for bad debts                                                        80,000             224,800
       Receivables written off                                                      (377,483)            (14,499)

    Balance, end of year                                                      $       92,102       $     389,585


The Company evaluates the collectability of the balances based on historical experience and the specific
circumstances of individual notes, with an allowance for uncollectible amounts being provided, if necessary.


Note 3 -    Property and Equipment

Property and equipment consisted of the following at December 31:

                                                                                   2015                 2014

    Computer software                                                         $      932,027       $      924,772
    Equipment                                                                        271,915              177,696
    Leasehold improvements                                                             2,179                    -
    Furniture                                                                        408,895              395,914
    Vehicles                                                                          44,950               44,950
           Total                                                                   1,659,966            1,543,332
    Less accumulated depreciation and amortization                                (1,524,327)          (1,487,822)

    Property and equipment, net                                               $      135,639       $       55,510


Depreciation expense was $38,498 and $57,109 for the years ended December 31, 2015 and 2014, respectively.


Note 4 -    Notes Payable to Bank

As of December 31, 2014, the Company maintained a line of credit with Wells Fargo Bank, N.A. with an
available line of $1,500,000. The revolving line bore interest at the bank’s prime rate plus 0.50%, subject to a
floor of 5.00% (5.00% at December 31, 2014). The line of credit was secured by substantially all of the
Company’s assets and was guaranteed by the stockholder. There was $358,270 outstanding on this line of credit at
December 31, 2014. The line of credit expired in August 2015.

In November 2015, the Company attained a new line of credit with MidFirst Bank beginning November 30, 2015
with an available line of $2,000,000. The revolving line bears interest at the bank’s prime rate plus 0.50% (4.00%
at December 31, 2015). The line of credit is secured by substantially all of the Company’s assets and is personally
guaranteed by the stockholder. There was $629,057 outstanding on this line of credit at December 31, 2015. The
line of credit expires on August 30, 2017.


                                                                                                                11
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 219 of 262


                                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                                    Notes to Financial Statements
                                                                                    December 31, 2015 and 2014


The current line of credit agreement has covenants requiring the Company to maintain certain financial ratios and
levels of net worth. At December 31, 2015, the Company was in compliance with these covenants.


Note 5 -    Long-Term Debt

On April 17, 2013, the Company received loan proceeds to finance vehicles purchased prior to December 31,
2012 and equipment to be used in franchise operations.

Long-term debt consisted of the following as of December 31:

                                                                                  2015                2014
    Note payable to Wells Fargo, maturing May 2016,
       in an original amount of $72,838, payable in 36
       monthly payments of $2,159, including interest at
       4.27%, collateralized by equipment.                                   $       10,682       $      35,557

    Less current portion                                                            (10,682)            (24,875)

                                                                             $             -      $      10,682


Future maturities of notes payable are as follows:

    Year Ending December 31,

    2016                                                                     $       10,682

                                                                             $       10,682


Note 6 -    Deferred Revenue and Costs

The Company received initial franchise fees which did not meet the requirements for revenue recognition as of
December 31, 2015 and 2014. Consequently, recognition of the revenue and related costs will be deferred until
the requirements are met. Management believes that the costs related to initial franchises exceed the initial
franchise revenue. Excess costs are expensed as incurred.

Deferred revenue consisted of the following at December 31:

                                                                                  2015                2014

    Deferred revenue                                                         $      480,583       $     267,684
    Less deferred direct franchise costs                                           (480,583)           (180,541)

    Deferred revenue, net                                                    $             -      $      87,143


The deferred revenue and associated costs will be recognized for each individual franchisee, when the Company
has provided the franchisee with the volume of offered accounts purchased by the franchisee.

                                                                                                                12
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 220 of 262


                                                              O.P.E.N. America, Inc. dba OpenWorks
                                                                                    Notes to Financial Statements
                                                                                    December 31, 2015 and 2014


Note 7 -    Operating Lease Commitments

The Company leases operating facilities in multiple states under non-cancelable operating leases with various
expiration dates through June 2019. The leases have rent-free provisions, escalating rent amounts and payment
holidays resulting in a deferred rent liability of $69,790 and $99,515 for the years ended December 31, 2015 and
2014, respectively.

Future minimum payments under these commitments are as follows:

    Years Ending December 31,

    2016                                                                     $      404,672
    2017                                                                            166,106
    2018                                                                             72,980
    2019                                                                             15,726

                                                                             $      659,484


Rent expense was approximately $370,000 and $331,000 for the years ended December 31, 2015 and 2014,
respectively.


Note 8 -    Profit Sharing Plan

The Company maintains a defined contribution profit sharing plan covering all eligible employees defined in the
plan. Contributions to the plan are determined by the Board of Directors, subject to limitations allowable under
applicable provisions of the Internal Revenue Code.

The contributions were approximately $36,000 and $17,000 for the years ended December 31, 2015 and 2014,
respectively.


Note 9 -    Franchise Operations

During the years ended December 31, 2015 and 2014, franchise operations were as follows:


    Franchises and licenses, December 31, 2013                                                              300
    Franchises opened during the year                                                                        47
    Franchises closed during the year                                                                       (20)
    Franchises and licenses, December 31, 2014                                                              327
    Franchises opened during the year                                                                        69
    Franchises closed during the year                                                                       (53)
    Company owned regions                                                                                      7
    Franchises, licenses and company owned regions, December 31, 2015                                       350




                                                                                                               13
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 221 of 262


                                                                O.P.E.N. America, Inc. dba OpenWorks
                                                                                      Notes to Financial Statements
                                                                                      December 31, 2015 and 2014


Note 10 - Major Customers

The Company earned approximately 15% and 11% of its service revenues from one major customer during the
years ended December 31, 2015 and 2014, respectively. The Company was owed approximately $377,000 and
$311,000 from this major customer at December 31, 2015 and 2014, respectively.


Note 11 - Commitments and Contingencies

Under the terms of the Company’s franchise agreements, the Company can be liable for certain losses or damages
arising from the operations of the franchisees’ cleaning service. However, the agreements provide that franchisees
will indemnify the Company for all such losses resulting from claims against the Company and require
franchisees to carry minimum liability insurance of $4,000,000.

Upon the sale of a franchise, the Company’s obligations are to: (1) provide training for the franchisee; (2) provide
the initial service account volume purchased; and (3) replace service account volume for customers terminating
service within one year of the commencement of service, subject to certain restrictions.

The Company is also subject to certain claims that arise in the ordinary course of business. In the opinion of
management, no pending or threatened claims, actions or proceedings against the Company are expected to have a
material adverse effect on the Company’s operations or financial condition.




                                                                                                                  14
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 222 of 262




                     Financial Statements
                     December 31, 2014 and 2013
                     O.P.E.N. America, Inc.
                     dba OpenWorks




             w w w. e i d e b a i l l y. c o m
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 223 of 262


                                                                                              O.P.E.N. America, Inc. dba OpenWorks
                                                                                                                                         Table of Contents
                                                                                                                               December 31, 2014 and 2013



Independent Auditor’s Report.................................................................................................................................... 1 
Financial Statements .................................................................................................................................................. 2 
   Balance Sheets ....................................................................................................................................................... 2 
   Statements of Earnings .......................................................................................................................................... 3 
   Statements of Stockholder’s Equity ....................................................................................................................... 4 
   Statements of Cash Flows ...................................................................................................................................... 5 
   Notes to Financial Statements ................................................................................................................................ 7 
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 224 of 262




                                              Independent Auditor’s Report


To the Stockholders and Board of Directors
O.P.E.N. America, Inc. dba OpenWorks
Phoenix, Arizona

Report on the Financial Statements
We have audited the accompanying financial statements of O.P.E.N. America, Inc. dba OpenWorks, which
comprise the balance sheets as of December 31, 2014 and 2013, and the related statements of earnings,
stockholder’s equity, and cash flows for the years then ended, and the related notes to the financial statements.

Management’s Responsibility for the Financial Statements
Management is responsible for the preparation and fair presentation of these financial statements in accordance
with accounting principles generally accepted in the United States of America; this includes the design,
implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial
statements that are free from material misstatement, whether due to fraud or error.

Auditor’s Responsibility
Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our
audits in accordance with auditing standards generally accepted in the United States of America. Those standards
require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements
are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the
financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the
risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk
assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the
financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the
purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no
such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the
reasonableness of significant accounting estimates made by management, as well as evaluating the overall
presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit
opinion.

Opinion
In our opinion, the financial statements referred to above present fairly, in all material respects, the financial
position of O.P.E.N. America, Inc. dba OpenWorks as of December 31, 2014 and 2013, and the results of its
operations and its cash flows for the years then ended in accordance with accounting principles generally accepted
in the United States of America.




Phoenix, Arizona
March 9, 2015
                                              w ww .ei de bai ll y .com
              1850 N. Central Ave., Ste. 400 | Phoenix, AZ 85004-4624 | T 602.264.5844 | F 602.277.4845 | EOE        1
         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 225 of 262


                                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                                           Balance Sheets
                                                                               December 31, 2014 and 2013


                                                                             2014              2013
Assets
Current Assets
   Cash and cash equivalents                                             $           -     $     36,621
   Accounts receivable, net of allowance for doubtful
      accounts of $96,091 in 2014 and $65,564 in 2013                        1,854,907         1,691,704
   Stockholder notes receivable, due in one year                                     -            90,000
   Current maturities of notes receivable, net                               1,498,917         1,368,924
   Prepaid expenses and other assets                                           133,633           113,103
   Deferred franchise costs                                                    180,541           225,121
   Restricted cash                                                              53,063            57,587
          Total current assets                                               3,721,061         3,583,060
Notes Receivable, Less Current Maturities                                    1,054,524          908,425

Property and Equipment, Net                                                    55,510           116,242
Other Assets
   Deposits and other assets                                                   38,825            35,516
   Goodwill                                                                    43,162            43,162
          Total other assets                                                   81,987            78,678

                                                                         $   4,913,082     $   4,686,405

Liabilities and Stockholder's Equity
Current Liabilities
   Accounts payable                                                      $     294,819     $     280,261
   Services payable to franchisees                                           2,026,450         1,777,903
   Line of credit                                                              358,270           850,000
   Accrued expenses                                                            332,530           155,377
   Deferred revenue                                                            267,684           306,957
   Deferred rent                                                                99,515           135,858
   Current maturities of note payable on equipment                              24,875            23,837
          Total current liabilities                                          3,404,143         3,530,193
Long-Term Liabilities
   Note payable on equipment, less current maturities                           10,682            33,886
         Total liabilities                                                   3,414,825         3,564,079
Stockholder's Equity
   Common stock, no par value; 100,000 shares authorized,
      1,000 shares issued and 770 shares outstanding                             1,000             1,000
   Additional paid-in capital                                                   31,766            31,766
   Retained earnings                                                         1,913,491         1,137,560
   Stockholder notes receivable                                               (400,000)                -
   Less 230 shares of common stock held in treasury, at cost                   (48,000)          (48,000)
          Total stockholder's equity                                         1,498,257         1,122,326

                                                                         $   4,913,082     $   4,686,405




See Notes to Financial Statements                                                                       2
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 226 of 262


                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                      Statements of Earnings
                                                     Years Ended December 31, 2014 and 2013


                                                               2014               2013
Revenue
   Franchise fees                                         $    2,334,087     $    1,956,273
   Service revenues                                           22,280,849         20,345,206

       Total operating revenue                                24,614,936         22,301,479

Cost of Revenues                                              17,387,706         15,781,713

       Gross profit                                            7,227,230          6,519,766

Operating Expenses
   Selling                                                     1,026,416            954,217
   Operating                                                   1,194,828          1,138,298
   Administrative                                              3,937,954          3,880,569

       Total operating expenses                                6,159,198          5,973,084

       Earnings from operations                                1,068,032           546,682

Other Income (Expense)
   Other income                                                 164,944              67,499
   Other expense                                                (16,650)           (105,621)
   Interest expense                                              (9,406)            (20,556)

       Net other income (expense)                               138,888             (58,678)

Net Earnings                                              $    1,206,920     $     488,004




See Notes to Financial Statements                                                          3
                                    Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 227 of 262


                                                                                                     O.P.E.N. America, Inc. dba OpenWorks
                                                                                                                  Statements of Stockholder’s Equity
                                                                                                           Years Ended December 31, 2014 and 2013


                                                              Additional                   Stockholder
                                        Common Stock           Paid-in      Retained         Notes            Treasury Stock
                                     Shares      Amount        Capital      Earnings       Receivable      Shares        Amounts           Total

Balance, December 31, 2012               770   $    1,000     $   31,766   $ 1,079,990     $          -         230      $   (48,000)   $ 1,064,756

  Net Loss                                 -              -            -      488,004                 -            -               -        488,004
  Distributions                            -              -            -     (430,434)                -            -               -       (430,434)

Balance, December 31, 2013               770        1,000         31,766     1,137,560                -         230          (48,000)     1,122,326

  Net Earnings                             -              -            -     1,206,920                -            -               -      1,206,920
  Distributions                            -              -            -      (430,989)               -            -               -       (430,989)
   Changes in Stockholder
      Notes Receivable                     -              -            -               -       (400,000)           -               -       (400,000)

Balance, December 31, 2014               770   $    1,000     $   31,766   $ 1,913,491     $ (400,000)          230      $   (48,000)   $ 1,498,257




See Notes to Financial Statements                                                                                                                  4
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 228 of 262


                                                                 O.P.E.N. America, Inc. dba OpenWorks
                                                                                    Statements of Cash Flows
                                                                      Years Ended December 31, 2014 and 2013


                                                                                2014               2013
Operating Activities
   Net earnings                                                            $   1,206,920      $     488,004
   Adjustments to reconcile net earnings to net
       cash used for operating activities
       Depreciation                                                                57,109             78,647
       Bad debt expense                                                           257,216            296,500
       (Gain) on sale of property and equipment                                    (2,794)                 -
       Note receivables issued for franchise fees                              (2,554,072)        (1,083,842)
       Effects of changes in operating assets and liabilities:
          Accounts receivable                                                   (195,619)            51,754
          Prepaid expenses and other assets                                      (20,530)           (44,239)
          Deferred franchise costs                                                44,580            (64,055)
          Deposits and other assets                                               (3,309)            (4,289)
          Checks written in excess of cash deposits                                    -            (38,654)
          Accounts payable                                                        14,558            (29,774)
          Services payable to franchisees                                        248,547            177,522
          Accrued expenses                                                       177,153           (226,532)
          Deferred revenue                                                       (39,273)            64,666
          Deferred rent                                                          (36,343)           (22,862)

Net Cash used for Operating Activities                                          (845,857)          (357,154)

Cash Flows from Investing Activities
   Payments received for notes receivables                                     2,081,455            793,646
   Purchase of property and equipment                                            (26,358)           (30,856)
   Proceeds from sale of property and equipment                                    4,500                  -
   Change in restricted cash                                                       4,524            (57,587)

Net Cash from Financing Activities                                             2,064,121            705,203

Cash Flows from Financing Activities
   Net borrowings on line of credit                                             (491,730)           160,000
   Proceeds from issuance of loans                                                     -             39,121
   Repayments of note obligations                                                (22,166)           (15,115)
   Issuance of notes receivable, due from stockholder                           (400,000)           (90,000)
   Proceeds from payment on notes receivable, due from stockholder                90,000             25,000
   Distributions to stockholder                                                 (430,989)          (430,434)

Net Cash used for Financing Activities                                         (1,254,885)         (311,428)

Net Change in Cash and Cash Equivalents                                          (36,621)            36,621

Cash and Cash Equivalents, Beginning of Year                                      36,621                   -

Cash and Cash Equivalents, End of Year                                     $            -     $      36,621




See Notes to Financial Statements                                                                           5
      Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 229 of 262


                                                           O.P.E.N. America, Inc. dba OpenWorks
                                                                            Statements of Cash Flows
                                                                          December 31, 2014 and 2013


Supplemental Disclosures of Cash Flow Information
   Cash payments for interest                                        $     9,406      $     20,556

 Noncash Financing Activities
  Equipment financed with issuance of debt                           $          -     $     33,717

   Sale of equipment through issuance of note receivable             $    28,275      $           -




                                                                                                  6
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 230 of 262


                                                                 O.P.E.N. America, Inc. dba OpenWorks
                                                                                       Notes to Financial Statements
                                                                                       December 31, 2014 and 2013


Note 1 -    Principal Activity and Significant Accounting Policies

Principal Business Activity

O.P.E.N. America, Inc. dba OpenWorks (the Company) was incorporated in the State of Arizona in June 1987.
The Company is engaged in the business of providing commercial janitorial services and selling janitorial service
franchises to individuals in Arizona, Washington, Illinois, California, and Texas. Generally, the Company
executes fixed-priced janitorial service contracts for terms of one year or longer and subsequently sells the
exclusive contract rights to franchisees.

A standard franchise agreement covers a ten-year period and includes an option for the franchisee to renew for
two additional ten-year terms. Management anticipates that the renewal options will be exercised. Under a
standard agreement, the customers pay the Company which retains a 15% royalty fee. The balance of the amount
collected is remitted to the franchisees net of any other amounts due to the Company.

Cash and Cash Equivalents

The Company considers all highly liquid debt instruments purchased with an original maturity of three months or
less to be cash equivalents. The Company maintains cash in deposit accounts in federally insured banks. At times,
the balance in the accounts may be in excess of federally insured limits.

Restricted Cash

Restricted cash represents amounts collected from new franchisees and held in escrow until specified performance
obligations have been met or until a specified amount of time has elapsed.

Accounts Receivable

Accounts receivable are uncollateralized customer obligations. Accounts receivable are stated at the invoice
amount and are due upon receipt.

Generally, account balances with invoices over 30 days old are considered delinquent. Payments of accounts
receivable are applied to the specific invoices identified on the customer’s remittance advice or, if unspecified, to
the earliest unpaid invoice.

The carrying amount of accounts receivable is reduced by a calculation allowance that reflects management’s best
estimate of amounts that will not be collected. The allowance for doubtful accounts is based on management’s
assessment of the collectability of specific customer accounts and the aging of the accounts receivable. If there is
a deterioration of a major customer’s credit worthiness or actual defaults are higher than the historical experience,
management’s estimates of the recoverability of amounts due the Company could be adversely affected. All
accounts or portions thereof deemed to be uncollectable or to require an excessive collection cost are written off
to the allowance for doubtful accounts and amounts due for additional accounts purchased by the franchisee.

Notes Receivable

Notes receivable are uncollateralized franchise obligations for initial franchisee fees less any down payment.
Notes are for 24 to 48 months at 12% annual interest. Note payments are deducted from the payments due to the
franchisees for services performed. Collections on the notes of up to 15% of the franchisees monthly revenue
begin when the franchisee begins servicing its first customer. Once the Company has satisfied 50% of its
fulfillment obligations, the full monthly note payment is deducted from the amounts paid to the franchisee.
                                                                                                                    7
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 231 of 262


                                                                O.P.E.N. America, Inc. dba OpenWorks
                                                                                      Notes to Financial Statements
                                                                                      December 31, 2014 and 2013


If a franchisee is not generating any revenue for note payments, and no payments are being received from the
franchisee, the note is considered delinquent and interest accruals are discontinued. An allowance is established
for these accounts and any other accounts that management considers to be uncollectable.

If actual defaults are higher than expected, management’s estimates of the recoverability of amounts due to the
Company would be adversely affected. All accounts or portions thereof deemed to be uncollectable or to require
an excessive collection cost are written off to the allowance for doubtful accounts.

Property and Equipment

Property and equipment is recorded at cost. Expenditures for renewals and improvements that significantly add to
the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and
repairs are charged to expense. When equipment is retired or sold, the cost and related accumulated depreciation
are eliminated from the accounts and the resultant gain or loss is reflected in income.

Depreciation is provided using the straight-line method, based on useful lives of the assets which range from three
to seven years.

The Company reviews the carrying value of property and equipment for impairment whenever events and
circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash
flows expected to result from its use and eventual disposition. In cases where undiscounted expected cash flows
are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value
exceeds the fair value of the assets. The factors considered by management in performing this assessment include
current operating results, trends and prospects, the manner in which the property is used, and the effects of
obsolescence, demand, competition, and other economic factors. Based upon this assessment there was no
impairment at December 31, 2014 and 2013.

Goodwill

Goodwill represents costs in excess of purchase price over the fair value of the assets of businesses acquired,
including other identifiable intangible assets.

Goodwill is not amortized, rather potential impairment is considered on an annual basis, or more frequently upon
the occurrence of an event or when circumstances indicate that the amount of goodwill is greater than its fair
value. As of December 31, 2014 and 2013, the carrying value of the Company’s goodwill was not considered
impaired.

Stockholder Notes Receivable

Stockholder notes receivable consist of notes receivable due from the Company’s stockholder. Amounts
outstanding on the notes receivable were $400,000 and $90,000 at December 31, 2014 and 2013, respectively.
The notes bear interest at 1.72% at December 31, 2014. The note was non-interest bearing as of December 31,
2013 as it matured in less than one year and was subsequently paid in 2014. The outstanding notes are due from
the stockholder on demand and no later than December 31, 2019.

As of December 31, 2014, the Company’s stockholder has the ability and intent to extend the demand notes
beyond the current period. As such, the amount has been reclassified as reductions to stockholder’s equity in
2014.



                                                                                                                    8
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 232 of 262


                                                                  O.P.E.N. America, Inc. dba OpenWorks
                                                                                         Notes to Financial Statements
                                                                                         December 31, 2014 and 2013


Sales Taxes

The Company collects sales taxes on certain equipment transactions. The collection and remittance of the sales
taxes are not reflected in the statement of earnings.

Revenue Recognition, Deferred Revenue, and Deferred Costs

The Company recognizes initial franchise fee revenue and associated costs when substantially all material
services as outlined in the written franchise agreement have been performed. Initial franchise fee revenue and
associated costs for which services have not been performed are deferred for recognition in the future. Revenues
from initial franchise fees are segregated into initial services, including training and provision of supplies, and
initial account offering. Management anticipates that deferred revenue will be recognized within a 12-month
period. The associated deferred costs are recorded up to the amount of the deferred revenue less estimated future
costs that will be incurred to earn the revenue. Excess costs are expensed as incurred.

Service revenue is recognized when persuasive evidence of delivery has occurred or services have been rendered.
Service revenue for which the company is responsible for the fulfillment of the service and is the primary obligor
and is responsible for pricing is recorded gross basis while service revenue in which the company is not the
primary obligor and serves as an agent the revenue is recorded net of costs paid to franchisee.

Advertising Costs

Advertising costs are expensed as incurred. Advertising expense was approximately $400,000 and $330,000,
respectively, for the years ended December 31, 2014 and 2013.

Income Taxes

The Company, with the consent of its stockholders, has elected under the Internal Revenue Code to be taxed as an
S Corporation. The stockholders of an S Corporation are taxed on their proportionate share of the Company’s
taxable income. Therefore, no provision or liability for federal income taxes has been included in the financial
statements. Certain specific deductions and credits flow through the Company to its stockholders.

The Company has adopted the provisions of FASB Accounting Standards Codification Topic ASC 740-10
(previously Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes), on January 1, 2009.
The implementation of this standard had no impact on the financial statements. As of both the date of adoption,
and as of December 31, 2014 and 2013, the unrecognized tax benefit accrual was zero.

The Company will recognize future accrued interest and penalties related to unrecognized tax benefits in income
tax expense if incurred. The Company is no longer subject to federal tax examinations by tax authorities for years
before 2011 and state examinations for years before 2010.

Estimates

The preparation of financial statements in conformity with accounting principles generally accepted in the United
States of America requires management to make estimates and assumptions that affect the reported amounts of
assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the
reported amounts of revenues and expenses during the reporting period. Actual results could differ from those
estimates.



                                                                                                                       9
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 233 of 262


                                                                O.P.E.N. America, Inc. dba OpenWorks
                                                                                      Notes to Financial Statements
                                                                                      December 31, 2014 and 2013


Subsequent Events

The Company has evaluated subsequent events through March 9, 2015, the date which the financial statements
were available to be issued.


Note 2 -    Franchisee Notes Receivable

Notes receivable consisted of the following at December 31:
                                                                                    2014                2013
    Notes receivable from franchisees; generally bearing interest
    at 12% with monthly payments of principal and interest over
    varying periods with maturities ranging from 2015 to 2018;
    secured by customer service contracts.                                     $    2,943,026      $    2,565,963

    Less allowance for doubtful accounts                                             (389,585)           (288,614)
                                                                                    2,553,441           2,277,349
    Less current maturities, net of allowance for doubtful accounts                (1,498,917)         (1,368,924)

    Long-term maturities of notes receivable                                   $    1,054,524      $      908,425

Management has included interest earnings on notes receivable in the franchise fees revenue on the statement of
earnings, as management considers the providing of the notes receivable and revenues a part of the franchise sales
process. The interest earnings totaled $184,833 and $172,221 for the years ended December 31, 2014 and 2013,
respectively. The Company had nonaccrual loans of approximately $140,000 and $137,000 as of December 31,
2014 and 2013, respectively.

Future maturities of notes receivable, net of allowance for doubtful accounts, are as follows:

    Years Ending December 31,

    2015                                                                       $    1,498,917
    2016                                                                              774,817
    2017                                                                              217,326
    2018                                                                               62,381

                                                                               $    2,553,441

A summary of changes in the allowance for doubtful accounts related to long-term notes receivable for the years
ended December 31 is as follows:
                                                                                 2014                 2013

    Balance, beginning of year                                                 $      288,614      $      179,284
       Provision for bad debts                                                        224,800             278,000
       Receivables written off                                                       (123,829)           (168,670)

    Balance, end of year                                                       $      389,585      $     288,614

The Company evaluates the collectability of the balances based on historical experience and the specific
circumstances of individual notes, with an allowance for uncollectible amounts being provided if necessary.


                                                                                                                10
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 234 of 262


                                                               O.P.E.N. America, Inc. dba OpenWorks
                                                                                    Notes to Financial Statements
                                                                                    December 31, 2014 and 2013


Note 3 -    Property and Equipment

Property and equipment consisted of the following at December 31:
                                                                                  2014                 2013

    Computer software                                                        $      924,772       $      905,184
    Equipment                                                                       177,696              240,781
    Furniture                                                                       395,914              395,914
    Vehicles                                                                         44,950               44,950
           Total                                                                  1,543,332            1,586,829
    Less accumulated depreciation and amortization                               (1,487,822)          (1,470,587)

    Property and equipment, net                                              $       55,510       $      116,242

Depreciation expense was $57,109 and $78,647 for the years ended December 31, 2014 and 2013, respectively.


Note 4 -    Notes Payable to Bank

As of December 31, 2014 and 2013, the Company maintained a line of credit with Wells Fargo Bank, N.A. with
an available line of $1,500,000. The revolving line bore interest at the bank’s prime rate plus 0.5%, subject to a
floor of 5.00% (5.00% at December 31, 2014 and 2013). The line of credit is secured by substantially all of the
Company’s assets and is personally guaranteed by the stockholder. There was $358,270 and $850,000 outstanding
on this line of credit at December 31, 2014 and 2013, respectively. The line of credit was renewed in August
2014, and expires on August 31, 2015.

The line of credit agreement has covenants requiring the Company to maintain certain financial ratios and levels
of net worth. At December 31, 2014, the Company was in compliance with these covenants.


Note 5 -    Long-Term Debt

On April 17, 2013, the Company received loan proceeds to finance vehicles purchased prior to December 31,
2012 and equipment to be used in franchise operations.

Long-term debt consisted of the following as of December 31:
                                                                                  2013                 2012
    Note payable to Wells Fargo, maturing May 2016,
       in an original amount of $72,838, payable in 36
       monthly payments of $2,159, including interest at
       4.27%, collateralized by equipment.                                   $       35,557       $       57,723

    Less current portion                                                            (24,875)             (23,837)

                                                                             $       10,682       $       33,886




                                                                                                               11
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 235 of 262


                                                              O.P.E.N. America, Inc. dba OpenWorks
                                                                                   Notes to Financial Statements
                                                                                   December 31, 2014 and 2013


Future maturities of notes payable are as follows:

    Years Ending December 31,

    2015                                                                     $      24,875
    2016                                                                            10,682

                                                                             $      35,557


Note 6 -    Deferred Revenue and Costs

The Company received initial franchise fees which did not meet the requirements for revenue recognition as of
December 31, 2014 and 2013. Consequently, recognition of the revenue and related costs will be deferred until
the requirements are met. Management believes that the costs related to initial franchises exceed the initial
franchise revenue. Excess costs are expensed as incurred.

Deferred revenue consisted of the following at December 31:
                                                                                  2014                2013

    Deferred revenue                                                         $     267,684       $      306,957
    Less deferred direct franchise costs                                          (180,541)            (225,121)

    Deferred revenue, net                                                    $      87,143       $       81,836

The deferred revenue and associated costs will be recognized for each individual franchisee, when the Company
has provided the franchisee with the volume of offered accounts purchased by the franchisee.


Note 7 -    Operating Lease Commitments

The Company leases operating facilities in multiple states under non-cancelable operating leases with various
expiration dates through February 2018. The leases have rent-free provisions and escalating rent amounts and
payment holidays resulting in a deferred rent liability of $99,515 and $135,858 for the years ended December 31,
2014 and 2013, respectively.

Future minimum payments under these commitments are as follows:

    Years Ending December 31,

    2015                                                                     $     352,145
    2016                                                                           339,002
    2017                                                                            98,393
    2018                                                                             6,618

                                                                             $     796,158

Rent expense was approximately $330,000 for the years ended December 31, 2014 and 2013.




                                                                                                                12
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 236 of 262


                                                                O.P.E.N. America, Inc. dba OpenWorks
                                                                                      Notes to Financial Statements
                                                                                      December 31, 2014 and 2013


Note 8 -    Profit Sharing Plan

The Company maintains a defined contribution profit sharing plan covering all eligible employees defined in the
plan. Contributions to the plan are determined by the Board of Directors, subject to limitations allowable under
applicable provisions of the Internal Revenue Code.

The contributions were approximately $17,000 and $12,000 for the years ended December 31, 2014 and 2013,
respectively.


Note 9 -    Franchise Operations

During the years ended December 31, 2014 and 2013, franchise operations were as follows:


    Franchises and licenses, December 31, 2012                                                                 303
    Franchises opened during the year                                                                           60
    Franchises closed during the year                                                                          (63)
    Franchises and licenses, December 31, 2013                                                                 300
    Franchises opened during the year                                                                           47
    Franchises closed during the year                                                                          (20)
    Franchises and licenses, December 31, 2014                                                                 327
    Company owned regions                                                                                         5
    Franchises, licenses and company owned regions, December 31, 2014                                          332


Note 10 - Major Customers

The Company earned approximately 11% and 10% of its service revenues from one major customer during the
years ended December 31, 2014 and 2013, respectively. The Company was owed approximately $311,000 and
$357,000 from this customer at December 31, 2014 and 2013, respectively.


Note 11 - Commitments and Contingencies

Under the terms of the Company’s franchise agreements, the Company can be liable for certain losses or damages
arising from the operations of the franchisees’ cleaning service. However, the agreements provide that
franchisees will indemnify the Company for all such losses resulting from claims against the Company and
require franchisees to carry minimum liability insurance of $4,000,000.

Upon the sale of a franchise, the Company’s obligations are to: (1) provide training for the franchisee; (2) provide
the initial service account volume purchased; and (3) replace service account volume for customers terminating
service within one year of the commencement of service, subject to certain restrictions.

The Company is also subject to certain claims that arise in the ordinary course of business. In the opinion of
management, no pending or threatened claims, actions or proceedings against the Company are expected to have a
material adverse effect on the Company’s operations or financial condition.

                                                                                                                  13
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 237 of 262
                                           EXHIBIT K

                     LIST OF AGENTS FOR SERVICE OF PROCESS


State                               Name and Address of Agent

Arizona                             Henry Stein
                                    2826 S. Carriage Lane, Suite 100
                                    Mesa, Arizona 85202

California                          California Commissioner of Business Oversight
                                    320 W. Fourth Street, Suite 750
                                    Los Angeles, California 90013-2344

Illinois                            Illinois Attorney General
                                    500 South Second Street
                                    Springfield, Illinois 62706

Washington                          Washington Securities Commissioner
                                    150 Israel Rd. SW
                                    Tumwater, Washington 98501

If a state is not listed, O.P.E.N. America, Inc. dba OpenWorks has not appointed an agent for service
process in that state in connection with the requirements of franchise laws. There may be states in
addition to those listed above in which O.P.E.N. America, Inc. dba OpenWorks has appointed an agent
for service of process.




2322448.1 03/16                                                                     EXHIBIT K TO FDD
015961.00027                                                                               Page 1 of 1
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 238 of 262
                                                     EXHIBIT L

                                            RENEWAL AMENDMENT
                                                     TO
                                            FRANCHISE AGREEMENT


        THIS RENEWAL AMENDMENT (the “Amendment”) is made by and between O.P.E.N. America, Inc., an
Arizona corporation (“OpenWorks”), and _________________________________ _________________________
(“Franchisee” or “you”), as an amendment to the new, replacement Franchise Agreement dated as of
___________________, 20__ (the “Franchise Agreement”) , which OpenWorks and Franchisee are entering into to
extend their current, expiring franchise relationship. This Amendment is to be effective concurrently with the
Franchise Agreement.

        A.      Defined Terms. All capitalized terms used in this Amendment shall have the meanings defined in
the Franchise Agreement unless otherwise expressly defined in this Amendment.

        B.      No Initial Franchise or Renewal Fee. OpenWorks agrees to waive the initial franchise fee and not
to charge you any renewal fee. Section 6.1 of the Franchise Agreement is therefore deleted in its entirety and left
blank.

         C.        No Initial Training. OpenWorks will not provide you with any initial training, and the requirement
that you successfully complete initial training is waived. Section 5.1.1 of the Franchise Agreement is therefore
deleted in its entirety and left blank.

         D.      No Starter Kits. OpenWorks will not provide you with a free “starter” kit of equipment and/or
supplies. Section 5.3 of the Franchise Agreement is therefore deleted in its entirety and left blank.

         E.       No Initial Volume. OpenWorks will not provide you with any initial Account Volume. Section
5.2.1 of the Franchise Agreement is therefore deleted in its entirety and left blank.

         F.      Release. Franchisee, and if Franchisee is a corporation or other legal entity, the undersigned
principals of Franchisee, each individually and on behalf of their respective entities, predecessors, successors and
assigns, and each such entity’s shareholders, officers, directors, agents, employees, servants, partners, members,
attorneys and managers, and all of their respective heirs and personal representatives (individually and collectively the
“Releasing Parties”), do hereby fully release, remise and forever discharge OpenWorks and its predecessors and
their past and present shareholders, officers, directors, agents, employees, for, from and against any and all claims,
liens, demands, causes of action, controversies, offsets, obligations, losses, damages and liabilities of every kind and
character whatsoever, including, without limitation, any action, omission, misrepresentation or other basis of liability
founded either in tort or contract and the duties arising thereunder, that any of the Releasing Parties has had in the
past, or now has, whether known or unknown, absolute or contingent, whether currently existing or hereafter asserted,
by reason of any matter, cause or thing set forth in, relating to or arising out of, or in any way connected with or
resulting from the grant of Franchisee’s franchise by OpenWorks or the performance by OpenWorks under the
expiring Franchise Agreement between Franchisee and OpenWorks, provided, however, that the foregoing release and
discharge shall not apply to obligations or rights as expressly set forth in this Renewal Amendment or to the future
performance of the Franchise Agreement.

         G.       Interpretation. In the event of any conflict between the express provisions of this Amendment and
the Franchise Agreement, the terms of this Amendment shall control. This Amendment is hereby incorporated by
reference into the Franchise Agreement. Except as expressly amended by this Amendment, the Franchise Agreement
shall remain in full force and effect.




2323109.1 03/16                                                                                    EXHIBIT L TO FDD
015961.00027                                                                                              Page 1 of 2
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 239 of 262
        IN WITNESS WHEREOF the parties hereto have executed this Renewal Amendment to be effective
concurrently with the Franchise Agreement.

Franchisee:                                    OpenWorks:

_______________________________________        O.P.E.N. America, Inc., an Arizona corporation
           (Entity Name – If Applicable)

By: ____________________________________       By: _________________________________________
                     (Signature)                                   (Signature)

    ____________________________________
   (Type or Print Name) (Type or Print Name)

Its: ____________________________________      Its: _________________________________________
                        (Title)                                      (Title)

Dated: _____________________________,20__      Dated:____________________________________20__


Principals of Franchisee:


___________________________________
                  (Signature)

___________________________________
            (Type or Print Name)

Dated: _____________________________,20__


___________________________________
                  (Signature)

___________________________________
            (Type or Print Name)

Dated: _____________________________,20__




2323109.1 03/16                                                                        EXHIBIT L TO FDD
015961.00027                                                                                  Page 2 of 2
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 240 of 262
                                                     EXHIBIT M
OPENWORKS AGREEMENT                                                 DATE THIS EXTENDED ACCOUNT GUARANTEE IS
FOR EXTENDED ACCOUNT GUARANTEE                                            SUBMITTED TO FRANCHISEE: _____________

Franchisee Information:
    Franchisee Name:______________________________________________________
    Address: _____________________________________________________________
    ____________________________________________________________________
    Telephone Number: ____________________________________________________
    Franchise Number: _____________________________________________________
    Date Franchise Agreement Signed: ________________________________________

Account Information:
    Account Name: _______________________________________________________
    Office Location: _______________________________________________________
    ____________________________________________________________________
    Start Date: ___________________________________________________________
    Type of Services: ______________________________________________________
    Monthly Billing:_______________________________________________________

Extended Account Guarantee Fee:
    Percentage Of Monthly Billing: ___________________________________________
    Total Extended Account Guarantee Fee: ____________________________________
    Start Date: ___________________________________________________________

                                           REPLACEMENT OF ACCOUNT

If the account stated above is cancelled by the client for any reason other than the account satisfaction reasons printed on
the next page of this Agreement, then OpenWorks will offer you a replacement account within 150 days. The replacement
account will be the same or greater monthly billing magnitude as the account that it replaces. If the monthly billing volume
of the replacement account is greater than the canceled account, OpenWorks may assess a marketing fee from you that is
based on the overage. OpenWorks is not obligated to offer you an extended account guarantee fee on the replacement
account.

                                                       ACCEPTANCE


I, the undersigned Franchisee (or authorized representative of Franchisee), hereby ACCEPT the Extended Account
Guarantee and agree to faithfully perform all services in connection therewith in accordance with the Maintenance
Agreement for the Account, including the work specifications and schedule, and the Manual. I further acknowledge and
specifically agree to the terms and conditions stated above and set forth in the Franchise Agreement and those printed on
the next page of this Agreement with respect to this account.

    Date: ______________________                              Signature: _______________________________________

                                                              Printed Name: ___________________________________



This Extended Account Guarantee is not effective until it has been approved and executed by O.P.E.N. America, Inc.
(“OpenWorks”).
                                                                                            INT___________/ INT___________

2323111.1 03/16                                                                                      EXHIBIT M TO FDD
015961-00027                                                                                                Page 1 of 2
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 241 of 262

APPROVED By: ________________________________                                      Dated: _________________, 20__

ADDITIONAL TERMS AND CONDITIONS TO THE EXTENDED ACCOUNT GUARANTEE AGREEMENT

Calculation of Fee. Under this Agreement, you agree to pay OpenWorks the monthly extended account guarantee fee
stated on the previous page. This fee is based on the stated percentage of the monthly account billing (“Gross Revenue”)
on the account named above (“Account”) and is calculated on the basis of your Gross Revenue for the immediately
preceding month. This percentage will not change for as long as you have the guarantee on the Account. OpenWorks will
deduct the extended account guarantee fee from its monthly remittance of Gross Revenue to you.

Termination and Transfer. The extended account guarantee will continue as long as you are servicing the selected
Account. If the extended account guarantee is terminated, you will not receive any refund of the fees paid for the
guarantee. You may terminate the extended account guarantee upon 30 days written notice to OpenWorks. If you transfer
or sell the Account then the extended account guarantee is terminated, although OpenWorks may, but is not obligated to,
offer an extended account guarantee to the transferee. If OpenWorks terminates your Account for any of the account
satisfaction reasons stated below, then the extended account guarantee will be terminated without further notice.

Account Satisfaction: If a client cancels its Account or OpenWorks terminates the Account for any of the following
reasons, then this Extended Account Guarantee Fee Agreement is terminated without further notice: (a) you have
repeatedly failed to perform commercial janitorial services (“Janitorial Services”) to the Account’s satisfaction and/or in
accordance with the Maintenance Agreement and/or OpenWorks’ standards; (b) the Account has lodged an oral or written
complaint with OpenWorks regarding you, your service or your employees; OpenWorks has notified you of the substance
of the complaint, and the Account remains dissatisfied for more than five days from the date of the notice; (c) OpenWorks
receives an oral or written request from the Account that the Account be serviced by a different franchisee; (d) you provide
Janitorial Services to the Account in a capacity other than that of an OpenWorks franchisee; (e) you abandon or fail to
provide service to the Account as scheduled or the Account notifies OpenWorks that it is dissatisfied on any two days
within a period of 60 consecutive days; (f) you cancel or fail to keep appointments with OpenWorks or the client for quality
control inspections on any two occasions within a period of 60 consecutive days; (g) OpenWorks receives an oral or written
request from an Account that its Maintenance Agreement be terminated; (h) you or your designated manager are not Fluent
in English; (i) you fail to maintain an adequate staff of employees sufficient to provide service to an Account; or (j) you no
longer wish to service the Account.

General. Except as otherwise expressly stated herein, this Agreement contains the entire understanding between the parties
with respect to the subjects hereof, and supersedes all prior oral and written negotiations and agreements. This Agreement
may be amended only by an instrument in writing signed by Franchisee and by the Franchisor. The waiver of any breach or
violation of this Agreement shall not be deemed to amend this Agreement and shall not constitute a waiver of any other or
subsequent breach. Headings are for convenience and shall not limit or control interpretation. Words in this Agreement
shall be deemed to refer to whatever number and gender the context requires. This Agreement shall be governed by the
laws of Arizona. This Agreement shall be binding upon and inure to the benefit of the parties hereto and their successors
and assigns




                                                                                             INT___________/ INT___________

2323111.1 03/16                                                                                        EXHIBIT M TO FDD
015961-00027                                                                                                  Page 2 of 2
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 242 of 262
                                                  EXHIBIT N




                                    Liability Deduction Form


Name:                         ______________________________________________________

Address:                      ______________________________________________________

Phone Number:                 ______________________________________________________

I/We have elected to participate in the insurance program sponsored by OpenWorks and not obtain similar
coverage elsewhere. Therefore, I/we hereby authorize and direct OpenWorks to arrange for us to be covered by
the program sponsored by OpenWorks and direct OpenWorks to pay the fees from my/our monthly gross
income. The current fees are described below but I/we understand that the fee may be adjusted by OpenWorks
to account for increased insurance and handling costs. I/We understand that this figure includes a handling
charge by OpenWorks.

I/We understand that coverage under this policy is for standard business liability insurance coverage only and
that I/we am/are still responsible for all other insurance and/or business services bonding requirements under the
Franchise Agreement.

Print Name: ____________________________________________________________

Print Name:_____________________________________________________________

Signature:    ______________________________________Date: ________________

Signature:    ______________________________________Date: ________________

Please remember that if you opt to carry your own liability insurance policy, you MUST furnish us with proof of
current insurance coverage at all times.

                      Monthly Fees                              Monthly Gross Income
                             $85.00                          $0.00 to $2,000.00
                  3.6% of monthly gross income               $2,001.00 to $20,000.00
                  1.98% of monthly gross income              $20,001.00 to $75,000.00
                  1.68% of monthly gross income              $75,001.00 to $150,000.00
                  1.37% of monthly gross income              $150,001 and up




2323113.1 03/16                                                                              EXHIBIT N TO FDD
015961.00027                                                                                        Page 1 of 2
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 243 of 262




                                     Bonding Deduction Form
Name:                   ______________________________________________________
Address:                ______________________________________________________
                        ______________________________________________________
Phone Number:           ______________________________________________________

        I/We have elected to participate in the business services bond program sponsored by OpenWorks and
not obtain similar coverage elsewhere. Therefore, I/we hereby authorize and direct OpenWorks to arrange for us
to be covered by the program sponsored by OpenWorks and direct OpenWorks to pay the fees from my/our
monthly gross income. The current fees are described below but I/we understand that the fee may be adjusted
by OpenWorks to account for increased bond and handling costs. I/We understand that this figure includes a
handling charge by OpenWorks.


I/We understand that coverage under this policy is for standard business services bond coverage only and that
I/we am/are still responsible for all other insurance(s) under the Franchise Agreement.


Print Name: ___________________________________________

Print Name: ___________________________________________

Signature: ____________________________________________                   Date: _______________

Signature: _____________________________________________                  Date: _______________



Please remember that if you opt to carry your own business services bond, you MUST furnish us with proof of current
coverage at all times.


                                                  Monthly Fees
                                                    $ 6.00




2323113.1 03/16                                                                               EXHIBIT N TO FDD
015961.00027                                                                                         Page 2 of 2
           Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 244 of 262
                                           EXHIBIT O



The Franchise Agreement provides that OpenWorks will evaluate your credit history upon signing the
Franchise Agreement and at any time you finance any Marketing Fee. Following are “Candidate
Disclosure / Authorization Regarding Procurement of Consumer Reports” and “Candidate Release
Authorization” forms that OpenWorks’ vendor uses in connection with the background check as of the
date the Franchise Disclosure Document was issued. The documents and vendor we use in connection
with the background check may be changed by OpenWorks without notice.




                                                                         INT         / INT

2321049.2 03/16 [.pdf]                                                           EXHIBIT O TO FDD
                                                                                        Page 1 of 3
                  Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 245 of 262



                                    Franchisee Disclosure / Authorization
                                Regarding Procurement of Consumer Reports
O.P.E.N America, Inc. an Arizona Corporation, dba OpenWorks (the “Company”) will order a consumer report and/or
investigative consumer report (“background check report”) on you in connection with your application to purchase a
franchise from the Company, we may order additional background check reports on you without obtaining additional
consent, where permissible by law. The consumer reporting agency (“Consumer Reporting Agency”) that will
prepare the report is ADP Screening and Selection Services, 301 Remington Street, Fort Collins, Colorado 80524,
telephone 800-367-5933. In the event that information from the report is utilized in whole or in part in making an
adverse decision with regard to your purchase of a franchise, before making the adverse decision, we will provide
you with a copy of the consumer report and a description in writing of your rights under the law.

You have the right to request, in writing, within a reasonable time, that we make a complete and accurate disclosure of the
nature and scope of the information requested. Such disclosure will be made to you within 5 days of the date on which we
receive the request from you or within 5 days of the time the report was first requested, whichever is the later. To receive
this information or to inspect any files concerning such a report or to determine if a report has been requested, you may
contact the Company or the Consumer Reporting Agency.

The Fair Credit Reporting Act and certain state laws give you specific rights in dealing with consumer reporting agencies.
You will find these rights in the attached documents.

Please be advised that we may also obtain an investigative consumer report including information as to your character,
general reputation, personal characteristics, and mode of living. By your signature below, you hereby authorize us to
order consumer and/or investigative consumer reports including, but not limited to, the following information: social
security number validation; criminal, public, educational and, as appropriate, driving records; employment history and
earnings history; military service; credit reports, licensing and certification checks, and drug testing results. The
information may be obtained from private and public repositories of information, and can be disclosed to the processing
agency below and its agents.

I agree that a facsimile or photocopy of this form is valid just like the original form.

This report will be processed by:
ADP Screening and Selection Services
301 Remington Street
Fort Collins, Colorado 80524 800-367-
5933

Applicant’s Name:
                    (Please Print)

Applicant’s Address:

City/State/Zip:

Signature:

Social Security Number:

For Identification Purposes Only: Date of Birth:
                         Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 246 of 262



                                          Franchisee Candidate Release Authorization
         I. In connection with my application to purchase a franchise from OpenWorks (the Company), I understand that a consumer
            report and/or an investigative consumer report will be ordered that may include information as to my character, general
            reputation, personal characteristics, mode of living, work habits, performance, and experience, along with reasons for
            termination of past employment. I understand that in compliance with applicable law and as directed by company policy
            and consistent with the job described, you may be requesting information from public and private sources about, but not
            limited to, my: workers’ compensation injuries, driving record, court record, education, credentials, credit, and references. If
            company policy requires, I am willing to submit to drug testing to detect the use of illegal drugs prior to and during
            employment.
        II.   Medical and workers’ compensation information will only be requested in compliance with the Federal Americans with
              Disabilities Act (ADA) and/or any other applicable state laws. According to the Fair Credit Reporting Act, I am entitled to know
              if my franchise application is denied because of information obtained by the Company from a Consumer Reporting Agency. If
              so, I will be notified and given the name and address of the agency or the source that provided the information.
       III.   I acknowledge that a telephonic facsimile (FAX) or photographic copy shall be as valid as the original. This release is valid for
              most federal, state and county agencies including the Minnesota Department of Labor.

       IV. Washington and California applicants only: if you want a free copy of the report(s) ordered, check this box □.
           The report(s) will be sent to you by the consumer reporting agency listed here. The reports will be processed by: ADP
           Screening and Selection Services, 301 Remington Street, Fort Collins, Colorado 80524. See attached Franchisee Candidate
           Disclosure / Authorization Form for other notices.

       V.     I hereby authorize, without reservation, any law enforcement agency, institution, information service bureau, school, employer,
              reference or insurance company contacted by OpenWorks (the Company) or its agent, to furnish the
              information described in Section I.
       VI.    I hereby authorize release of information from my Department of Transportation regulated drug and alcohol testing records by
              my previous employer to OpenWorks. This release is in accordance with DOT Regulation 49 CFR Part 40,
              Section 40.25. I understand that information to be released by my previous employer, is limited to the following DOT-regulated
              items: alcohol tests with a result of 0.04 or higher, verified positive drug tests, refusals to be tested, other violations of DOT
              agency drug and alcohol testing regulations, information obtained from previous employers of a drug and alcohol rule violation
              and any documentation of completion of the return-to-duty process following a rule violation.

    VII. Nothing herein shall constitute any acknowledgement that the Fair Debt Collection Practices Act and/or the Fair Credit Reporting
         Act, in whole or in part, apply to the transaction envisioned between OpenWorks and the Consumer. In addition, nothing herein
         shall be construed as creating, confirming or ratifying the creation of an employer-employee relationship between OpenWorks
         and the Consumer, it being the intention of the parties that no such relationship has, or will be, created. Rather, the legal
         relationship to be created is one involving a Franchisor and a Franchisee with the Consumer serving as a principal of the
         Franchisee and/or a guarantor of the Franchisee.


The following information is required by law enforcement agencies and other entities for positive identification purposes when checking
public records. It is confidential and will not be used for any other purposes. I hereby release the Franchisor and agents and all
persons, agencies, and entities providing information or reports about me from any and all liability arising out of the requests for or
release of any of the above mentioned information or reports.

Please print your full name              LAST                                      FIRST                                      MIDDLE


Please print other names you have used


Home Address                                                                       City                                       State                  Zip Code


Social Security Number                                                             Date of Birth (FOR IDENTIFICATION PURPOSES ONLY)

The following states require sex and race to obtain information: AL, AR, FL, GA, IA, IL, IN, MI, OR, SC, TX, WI
Sex:          □   Male   □    Female     Race:    □   Asian     □   Black/African American   □   Hispanic/Latino      □   White          □   Other


Driver’s License Number                           State Issuing License                                            Name as it appears on license
I PROMISE THE INFORMATION THAT I PROVIDED ON THIS FORM IS TRUE AND CORRECT. I UNDERSTAND THAT DISHONESTY WILL DISQUALIFY ME FROM
CONSIDERATION FOR PURCHASE OF A FRANCHISE.




Signature                                                                          Today’s Date
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 247 of 262



                                              EXHIBIT P

                                          ASSIGNMENT
                                    OF MAJORITY INTEREST IN
                                       FRANCHISE RIGHTS
                                     TO OTHER INDIVIDUAL(S)

       THIS ASSIGNMENT OF MAJORITY INTEREST IN FRANCHISE RIGHTS TO OTHER
INDIVIDUAL(S) (this “Assignment”) is made and to be effective as of the ____ day of
_____________, 20__, by and between ___________________________________________ (“Seller”)
and _______________________________________________________ (“Buyer”).

1.       Assignment. For good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller sets over, transfers and assigns to Buyer, effective as of __________________,
20__ (the “Closing Date”), ___% [50% or more but less than 100%] of Seller’s ownership interests as
Franchisee under the Franchise Agreement dated _________________, _____ (“Seller’s Agreement”)
by and between Seller and O.P.E.N. America, Inc., an Arizona corporation (“Franchisor”), relating to a
janitorial services franchise with a __________________________ franchise package to be operated in
the State of ______________________.

2.       Payments to Franchisor. On or before the Closing Date, Seller shall pay to Franchisor all
royalties, advertising contributions, accounts payable and all other amounts owed by Seller to Franchisor,
plus a transfer fee of $____________.

3.     Representations and Warranties. As an inducement to Franchisor to consent to this
Assignment, Seller and Buyer represent and warrant to Franchisor as follows:

        a. Seller and Buyer desire to assign the partial ownership interest in the franchise from Seller to
           Buyer for their own business purposes, and have requested that Franchisor consent to this
           Assignment.

        b. There has been no material adverse change in the information provided to Franchisor
           regarding Seller or Buyer; and no default or event of default has occurred under Seller’s
           Agreement, nor under any other agreement between Franchisor and Seller or Buyer, and no
           event has occurred which, with the passage of time, or the giving of notice, or both, would
           constitute such a default or event of default.

        c. As of the Closing Date, the full legal names of Seller and Buyer, and their respective
           percentage interests in the franchised business, and their respective residential addresses,
           telephone numbers and social security numbers, are as follows:

            _______________________________________                      ____ %

            _______________________________________                      Telephone:

            _______________________________________                      _________________

            _______________________________________                      Social Security #:

                                                                         _________________

                                                                             INT___________/ INT___________

2323121.1 03/16                                                                       EXHIBIT P TO FDD
015961.00027                                                                                 Page 1 of 8
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 248 of 262



                  _______________________________________                ____ %

                  _______________________________________                Telephone:

                  _______________________________________                _________________

                  _______________________________________                Social Security #:

                                                                         _________________


                  _______________________________________                ____ %

                  _______________________________________                Telephone:

                  _______________________________________                _________________

                  _______________________________________                Social Security #:

                                                                         _________________

4.       Assumption by Buyer. Buyer hereby assumes, and Buyer and Seller hereby agree to be bound
by and perform, all obligations of Seller under Seller’s Agreement that by their terms or nature continue
in effect after the termination of Seller’s Agreement.

5.      Termination of Seller’s Agreement. By mutual agreement, Seller and Franchisor hereby
terminate Seller’s Agreement, effective as of the Closing Date.

6.      Training. (Check the box that applies)
                        Buyer must pay Franchisor a training fee of $________ and complete
                         Franchisor’s initial training program to Franchisor’s satisfaction.
      (or)              Buyer does not have to complete Franchisor’s initial training program.

7.      Buyer’s Acknowledgments. Buyer hereby acknowledges that: (a) all financial information
about the business was provided by Seller; (b) Franchisor has not verified such information and does not
represent that it is correct; (c) Buyer has performed his or her own independent diligence regarding the
business, and decided to purchase the partial interest in the business at the agreed price based solely on
Buyer’s own diligence; (d) Franchisor makes no representation as to whether the purchase price is “fair”
or “reasonable”; (e) the financial results of the business may not be the same when controlling ownership
of the business changes; and (f) Franchisor’s approval of the transfer to Buyer does not constitute a
guaranty or representation that the business will be profitable or successful.

8.      Franchise Agreement. Seller and Buyer hereby agree to execute and deliver to Franchisor,
concurrently herewith, Franchisor’s current form of Franchise Agreement (the “New Agreement”)
together with all ancillary documents relating to the franchise, including without limitation the attached
Non-Disclosure and Non-Competition Agreement. Except as provided in Section 4 above, the New
Agreement shall entirely replace Seller’s Agreement. The current form of Franchise Agreement which is
the New Agreement is hereby amended as follows:



                                                                             INT___________/ INT___________

2323121.1 03/16                                                                       EXHIBIT P TO FDD
015961.00027                                                                                 Page 2 of 8
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 249 of 262



        a. Initial Fee. Franchisor waives the initial franchise fee.

        b. Franchise Term. The term of the New Agreement shall be shortened to match the term of
           Seller’s Agreement, and shall expire on _________________, 20__ (unless renewed as
           provided in the New Agreement).

        c. No Supplies. Franchisor will not provide any equipment or supplies to Seller and Buyer
           under the New Agreement.

        d. Training. Franchisor will not provide any initial training unless training is provided for in
           Section 6 above and Franchisor is paid the stated training fee.

        e. Initial Accounts. (Check the box that applies)
                            Franchisor has already offered Seller the Initial Account Volume (as defined
                             in Seller’s Agreement) that Franchisor is obligated to provide under Seller’s
                             Agreement, and Franchisor will not be obligated to offer any Initial Account
                             Volume (as defined in the New Agreement) to Seller and Buyer under the
                             New Agreement.
             (or)           Franchisor will provide Seller and Buyer with the Seller’s remaining
                             unfulfilled initial Account Volume of $___________ by _______________,
                             20__ (which Franchisor was obligated under Seller’s Agreement to provide
                             to Seller as of the Closing Date), but Franchisor will not have any further
                             obligations to Seller and Buyer to provide any Initial Account Volume (as
                             defined in the New Agreement).

        f.   Trial Period. Seller and Buyer hereby accept and agree to service under the New Agreement
             all of the existing customer accounts previously serviced by Seller under Seller’s Agreement.
             Franchisor shall have no further obligations to Seller or Buyer with respect to any refunds,
             trial period, Franchisee rights of refusal or guaranteed replacement with respect to such
             existing accounts. If Franchisor is obligated to provide Buyer with any initial Account
             Volume under Section 8.e immediately above, then the provisions of the New Agreement
             with respect to refunds, a trial period, ___________ (___) rights of refusal and guaranteed
             replacement shall apply to just the Initial Account Volume to be provided by Franchisor
             under Section 8.e.

9. Waiver and Release. Seller hereby fully releases, remises and forever discharges Franchisor, and its
predecessors, and their past and present shareholders, officers, directors, agents and employees, for, from
and against any and all claims, liens, demands, causes of action, controversies, offsets, obligations, losses,
damages and liabilities of every kind and character whatsoever, including, without limitation, any action,
omission, misrepresentation or other basis of liability founded either in tort or contract and the duties
arising thereunder, that the releasing party has had in the past, or now has, whether known or unknown,
absolute or contingent, whether currently existing or hereafter asserted, by reason of any matter, cause or
thing set forth in, relating to or arising out of, or in any way connected with or resulting from the grant of
Seller’s franchise by Franchisor to Seller or the performance by Franchisor under Seller’s Agreement;
provided, however, that the foregoing release and discharge shall not apply to obligations or rights as
expressly set forth in this Assignment or to the future performance of the New Agreement.

10.    Governing Law. This Assignment shall be construed in accordance with, and it shall be
governed by, the laws of the State of Arizona.

                                                                               INT___________/ INT___________

2323121.1 03/16                                                                          EXHIBIT P TO FDD
015961.00027                                                                                    Page 3 of 8
       Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 250 of 262



       IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the date first
above written.

SELLER:                                              BUYER:


____________________________________                 ____________________________________
Signature                                            Signature



____________________________________                 ____________________________________
Print Name                                           Print Name

Dated: ____________, 20__                            Dated: ____________, 20__


                                                     BUYER:


                                                     ____________________________________
                                                     Signature



                                                     ____________________________________
                                                     Print Name

                                                     Dated: ____________, 20__


                                   CONSENT TO TRANSFER BY
                                     O.P.E.N. AMERICA, INC.

        In consideration of the payment of a transfer fee of $_____________ and the foregoing release,
and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged,
and subject to the conditions in the foregoing Assignment, O.P.E.N. America, Inc. hereby consents to the
foregoing Assignment of the partial franchise rights of __________________________________ to
______________________________ and none other.

                                               O.P.E.N. America, Inc.,
                                               an Arizona corporation


                                               By: _________________________________

                                               Its: _________________________________

                                                Dated: ____________, 20__




                                                                           INT___________/ INT___________

2323121.1 03/16                                                                     EXHIBIT P TO FDD
015961.00027                                                                               Page 4 of 8
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 251 of 262
                                               ASSIGNMENT
                                                 OF ALL
                                            FRANCHISE RIGHTS
                                          TO OTHER INDIVIDUAL(S)

       THIS ASSIGNMENT OF ALL FRANCHISE RIGHTS TO OTHER INDIVIDUAL(S) (this
“Assignment”) is made and to be effective as of the ____ day of _____________, 20__, by and between
_________________________________________________________          (“Seller”)  and    ____________
__________________________________________________ (“Buyer”).

1. Assignment. For good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller sets over, transfers and assigns to Buyer, effective as of __________________, 20__ (the
“Closing Date”), all of Seller’s right, title and interest as Franchisee under the Franchise Agreement dated
_________________, _____ (“Seller’s Agreement”) by and between Seller and O.P.E.N. America, Inc., an
Arizona corporation (“Franchisor”), relating to a janitorial services franchise with a
_________________________ franchise package to be operated in the State of ______________________.

2. Payments to Franchisor. On or before the Closing Date, Seller shall pay to Franchisor all royalties,
advertising contributions, accounts payable and all other amounts owed by Seller to Franchisor, plus a transfer
fee of $____________.

3. Representations and Warranties. As an inducement to Franchisor to consent to this Assignment, Seller
and Buyer represent and warrant to Franchisor as follows:

        a. Seller and Buyer desire to assign the franchise rights from Seller to Buyer for their own business
           purposes, and have requested that Franchisor consent to this Assignment.

        b. There has been no material adverse change in the information provided to Franchisor regarding
           Seller or Buyer; and no default or event of default has occurred under Seller’s Agreement, nor under
           any other agreement between Franchisor and Seller or Buyer, and no event has occurred which, with
           the passage of time, or the giving of notice, or both, would constitute such a default or event of
           default.

        c. Seller has offered the Franchisor a first right of refusal to acquire the Seller’s right, title and interest
           in Seller’s franchised business, as provided in Seller’s Agreement.

4. Assumption by Buyer. Buyer hereby assumes and agrees to be bound by and perform all obligations of
Seller under Seller’s Agreement that by their terms or nature continue in effect after the termination of Seller’s
Agreement.

5. Termination of Seller’s Agreement. By mutual agreement, Seller and Franchisor hereby terminate Seller’s
Agreement, effective as of the Closing Date. Seller agrees to comply with all of the post termination obligations
in Seller’s Agreement, including without limitation the covenants prohibiting Seller from using confidential
information and engaging in any competitive business.

6. Training. (Check the box that applies)
                        Buyer must pay Franchisor a training fee of $________ and complete Franchisor’s
                         initial training program to Franchisor’s satisfaction.
(or)                    Buyer does not have to complete Franchisor’s initial training program.

7. Buyer’s Acknowledgments. Buyer hereby acknowledges that: (a) all financial information about the
business was provided by Seller; (b) Franchisor has not verified such information and does not represent that it
                                                                                        INT___________/ INT___________

2323121.1 03/16                                                                                  EXHIBIT P TO FDD
015961.00027                                                                                            Page 5 of 8
             Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 252 of 262
is correct; (c) Buyer has performed his or her own independent diligence regarding the business, and decided to
purchase the business at the agreed price based solely on Buyer’s own diligence; (d) Franchisor makes no
representation as to whether the purchase price is “fair” or “reasonable”; (e) the financial results of the business
may not be the same when it is operated by Buyer; and (f) Franchisor’s approval of the transfer to Buyer does
not constitute a guaranty or representation that the business will be profitable or successful.

8. Franchise Agreement. Buyer hereby agrees to execute and deliver to Franchisor, concurrently herewith,
Franchisor’s current form of Franchise Agreement (“Buyer’s Agreement”) together with all ancillary
documents relating to the franchise, including without limitation the attached Non-Disclosure and Non-
Competition Agreement. Except as provided in Sections 4 and 5 above, Buyer’s Agreement shall entirely
replace Seller’s Agreement. The current form of Franchise Agreement which is Buyer’s Agreement is hereby
amended as follows:

        a. Initial Fee. Franchisor waives the initial franchise fee.

        b. Franchise Term. The term of Buyer’s Agreement shall be shortened to match the term of Seller’s
           Agreement, and shall expire on _________________, 20__ (unless renewed as provided in Buyer’s
           Agreement).

        c. No Supplies. Franchisor will not provide Buyer with any equipment or supplies.

        d. Training. Franchisor will not provide any initial training unless training is provided for in Section
           6 above and Franchisor is paid the stated training fee.

        e. Initial Accounts. (Check the box that applies)
                                 Franchisor has already offered Seller the Initial Account Volume (as defined in
                                  Seller’s Agreement) that Franchisor is obligated to provide under Seller’s
                                  Agreement, and Franchisor is not obligated to offer Buyer any Initial Account
                                  Volume (as defined in Buyer’s Agreement).
               (or)              Franchisor will provide Buyer with the Seller’s remaining unfulfilled Initial
                                  Account Volume of $___________ by _______________, 20___ (which
                                  Franchisor was obligated under Seller’s Agreement to provide to Seller as of
                                  the Closing Date), but Franchisor will not have any further obligations to Buyer
                                  to provide any Initial Account Volume (as defined in Buyer’s Agreement).

        f.    Trial Period. Buyer hereby accepts and agrees to service all of the customer accounts being
              transferred to Buyer by Seller. Franchisor shall have no further obligations to Seller or Buyer with
              respect to any refunds, trial period, Franchisee rights of refusal or guaranteed replacement of the
              Accounts transferred from Seller to Buyer. If Franchisor is obligated to provide Buyer with any
              Initial Account Volume under Paragraph 8.e immediately above, then the provisions of Buyer’s
              Agreement with respect to refunds, a trial period, ____________ (___) rights of refusal and
              guaranteed replacement shall apply to just the Initial Account Volume to be provided by Franchisor
              to Buyer under Section 8.e.

9. Waiver and Release. Seller hereby fully releases, remises and forever discharges Franchisor, and its
predecessors, and their past and present shareholders, officers, directors, agents and employees, for, from and
against any and all claims, liens, demands, causes of action, controversies, offsets, obligations, losses, damages
and liabilities of every kind and character whatsoever, including, without limitation, any action, omission,
misrepresentation or other basis of liability founded either in tort or contract and the duties arising thereunder,
that the releasing party has had in the past, or now has, whether known or unknown, absolute or contingent,
whether currently existing or hereafter asserted, by reason of any matter, cause or thing set forth in, relating to or
arising out of, or in any way connected with or resulting from the grant of Seller’s franchise by Franchisor to
                                                                                       INT___________/ INT___________

2323121.1 03/16                                                                                 EXHIBIT P TO FDD
015961.00027                                                                                           Page 6 of 8
            Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 253 of 262
Seller or the performance by Franchisor under Seller’s Agreement; provided, however, that the foregoing release
and discharge shall not apply to obligations or rights as expressly set forth in this Assignment or to the future
performance of the Buyer’s Agreement.

10. Governing Law. This Assignment shall be construed in accordance with, and it shall be governed by, the
laws of the State of Arizona.

           IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the date first above
written.

SELLER:                                               BUYER:


____________________________________                  ____________________________________
Signature                                             Signature



____________________________________                  ____________________________________
Print Name                                            Print Name


Dated: ____________, 20__                             Dated: ____________, 20__




                                                                                   INT___________/ INT___________

2323121.1 03/16                                                                             EXHIBIT P TO FDD
015961.00027                                                                                       Page 7 of 8
          Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 254 of 262
                                     CONSENT TO TRANSFER BY
                                       O.P.E.N. AMERICA, INC.

        In consideration of the payment of a transfer fee of $_____________ and the foregoing release, and
other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and subject
to the conditions in the foregoing Assignment, O.P.E.N. America, Inc. hereby consents to the foregoing
Assignment      of     the     franchise      rights    of    __________________________________           to
______________________________ and none other.

        Dated: ____________, 20__              O.P.E.N. America, Inc.,
                                               an Arizona corporation


                                               By: _________________________________

                                               Its: _________________________________




                                                                                INT___________/ INT___________

2323121.1 03/16                                                                          EXHIBIT P TO FDD
015961.00027                                                                                    Page 8 of 8
                  Case 2:18-cv-03780-JAT Document 1-2Q Filed 11/05/18 Page 255 of 262
                                             EXHIBIT
                                                                  RECEIPTS

THIS DISCLOSURE DOCUMENT SUMMARIZES CERTAIN PROVISIONS OF THE FRANCHISE AGREEMENT AND OTHER
INFORMATION IN PLAIN LANGUAGE. READ THIS DISCLOSURE DOCUMENT AND ALL AGREEMENTS CAREFULLY.

IF WE OFFER YOU A FRANCHISE, WE MUST PROVIDE THIS DISCLOSURE DOCUMENT TO YOU 14 CALENDAR DAYS BEFORE
YOU SIGN A BINDING AGREEMENT WITH, OR MAKE PAYMENT TO US OR AN AFFILIATE IN CONNECTION WITH THE
PROPOSED FRANCHISE SALE OR GRANT.

IF WE DO NOT DELIVER THIS DISCLOSURE DOCUMENT ON TIME OR IF IT CONTAINS A FALSE OR MISLEADING STATEMENT
OR MATERIAL OMISSION, A VIOLATION OF FEDERAL AND STATE LAW MAY HAVE OCCURRED AND SHOULD BE REPORTED
TO THE FEDERAL TRADE COMMISSION, WASHINGTON, D.C. 20580, AND YOUR STATE AGENCY LISTED IN THE STATE
AGENCIES EXHIBIT.
                                                                                                                       TH
THE FRANCHISOR IS O.P.E.N. AMERICA, INC., DBA OPENWORKS, LOCATED AT 4742 NORTH 24                                           STREET, SUITE 450,
PHOENIX, ARIZONA 85016. ITS TELEPHONE NUMBER IS (602) 224-0440.
THE NAME, PRINCIPAL BUSINESS ADDRESS AND TELEPHONE NUMBER OF EACH FRANCHISE SELLER FOR THIS
OFFERING IS:
___ Jo Ann Miya (Southern California), 4300 Long Beach Blvd., Ste. #450, Long Beach, CA 90807, Telephone # (562) 428-9210
___ Nathan Wilkens (Northern California), 5900 Hollis Street, Suite V, Emeryville, CA 94608, Telephone # (415) 814-1078
                                                        th
___ Matthew Hamilton (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
___ Patrick Tumilty (Corporate/Arizona) 4742 N. 24th Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                      th
___ Clifford D’ Amico (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                   th
___ Katrina Hughes (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                      th
___ Spencer Stevens (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                      th
___ Sherrie Holloway (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                          th
___ J. Anthony Hobson (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                  th
___ Stephen Moore (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                             th
___ ___________________ (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736

                                                       Issuance Date: February 29, 2016

See Exhibit K for our registered agents authorized to receive service of process.

I have received a Franchise Disclosure Document dated February 29, 2016, that included the following Exhibits:

           Exhibit A:   List of State Franchise Administrators             Exhibit F:   Equipment Purchase Agreement
           Exhibit B:   State-Specific Addenda                             Exhibit G:   Table of Contents of the Operations and Safety
                                                                                        Manual
           Exhibit C:   Franchise Agreement and Exhibits                   Exhibit H:   List of Current Franchisees
                        Attachment 1: Business Starter Packages            Exhibit I:   List of Former Franchisees
                        Attachment 2: Terms                                Exhibit J:   Financial Statements
                        Attachment 3: Personal Guaranty                    Exhibit K:   List of Agents for Service of Process
                        Attachment 4: Non-Disclosure and Non-              Exhibit L:   Renewal Amendment to Franchise Agreement
                                        Competition Agreement
                        Attachment 5: Trademarks                           Exhibit M:   Extended Account Guarantee Agreement
                        Attachment 6: Spousal Consent                      Exhibit N:   Insurance and Bond Applications
                        Attachment 7: Illinois Addendum                    Exhibit O:   Background Check Release and Authorization
           Exhibit D:   Promissory Note                                    Exhibit P:   Assignments of Franchise Rights
           Exhibit E:   Agreement for Account Assignment or Increase       Exhibit Q:   Receipts



Date:
         (do not leave blank)                                                           Signature of Prospective Franchisee
                                                                                        individually,and on behalf of any entity to be
                                                                                        formed.


                                                                                        Print Name

Please sign this copy of this receipt, PRINT YOUR NAME, date your signature, and return to OpenWorks at 4742
        th
North 24 Street, Suite 450, Phoenix, Arizona 85016.


2622548.3 03/16          A:560462.12       E:2322954.1       I:2607322.1      M:2323111.1      Q:2622548.3                 PROSPECTIVE
015961.00027             B:2622509.2       F:2322957.1       J:2621710.1      N:2323113.1                             FRANCHISEE'S COPY
FDD: 2607355.5           C:2622019.2       G:2322991.1       K:2322448.1      O:2321049.2                                    EXHIBIT Q TO FDD
                         D:2322952.1       H:2607921.1       L:2323109.1      P:2323121.1
                  Case 2:18-cv-03780-JAT Document 1-2Q Filed 11/05/18 Page 256 of 262
                                             EXHIBIT
                                                                  RECEIPTS

THIS DISCLOSURE DOCUMENT SUMMARIZES CERTAIN PROVISIONS OF THE FRANCHISE AGREEMENT AND OTHER
INFORMATION IN PLAIN LANGUAGE. READ THIS DISCLOSURE DOCUMENT AND ALL AGREEMENTS CAREFULLY.

IF WE OFFER YOU A FRANCHISE, WE MUST PROVIDE THIS DISCLOSURE DOCUMENT TO YOU 14 CALENDAR DAYS BEFORE
YOU SIGN A BINDING AGREEMENT WITH, OR MAKE PAYMENT TO US OR AN AFFILIATE IN CONNECTION WITH THE
PROPOSED FRANCHISE SALE OR GRANT.

IF WE DO NOT DELIVER THIS DISCLOSURE DOCUMENT ON TIME OR IF IT CONTAINS A FALSE OR MISLEADING STATEMENT
OR MATERIAL OMISSION, A VIOLATION OF FEDERAL AND STATE LAW MAY HAVE OCCURRED AND SHOULD BE REPORTED
TO THE FEDERAL TRADE COMMISSION, WASHINGTON, D.C. 20580, AND YOUR STATE AGENCY LISTED IN THE STATE
AGENCIES EXHIBIT.
                                                                                                                       TH
THE FRANCHISOR IS O.P.E.N. AMERICA, INC., DBA OPENWORKS, LOCATED AT 4742 NORTH 24                                           STREET, SUITE 450,
PHOENIX, ARIZONA 85016. ITS TELEPHONE NUMBER IS (602) 224-0440.
THE NAME, PRINCIPAL BUSINESS ADDRESS AND TELEPHONE NUMBER OF EACH FRANCHISE SELLER FOR THIS
OFFERING IS:
___ Jo Ann Miya (Southern California), 4300 Long Beach Blvd., Ste. #450, Long Beach, CA 90807, Telephone # (562) 428-9210
___ Nathan Wilkens (Northern California), 5900 Hollis Street, Suite V, Emeryville, CA 94608, Telephone # (415) 814-1078
                                                         th
___ Matthew Hamilton (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
___ Patrick Tumilty (Corporate/Arizona) 4742 N. 24th Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                      th
___ Clifford D’ Amico (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                   th
___ Katrina Hughes (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                       th
___ Spencer Stevens (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                       th
___ Sherrie Holloway (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                           th
___ J. Anthony Hobson (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                   th
___ Stephen Moore (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736
                                                                  th
___ _______________________ (Corporate/Arizona) 4742 N. 24 Street, Suite 450, Phoenix, AZ 85016, Telephone # (800) 777-6736

                                                       Issuance Date: February 29, 2016

See Exhibit K for our registered agents authorized to receive service of process.

I have received a Franchise Disclosure Document dated February 29, 2016, that included the following Exhibits:

           Exhibit A:   List of State Franchise Administrators             Exhibit F:   Equipment Purchase Agreement
           Exhibit B:   State-Specific Addenda                             Exhibit G:   Table of Contents of the Operations and Safety
                                                                                        Manual
           Exhibit C:   Franchise Agreement and Exhibits                   Exhibit H:   List of Current Franchisees
                        Attachment 1: Business Starter Packages            Exhibit I:   List of Former Franchisees
                        Attachment 2: Terms                                Exhibit J:   Financial Statements
                        Attachment 3: Personal Guaranty                    Exhibit K:   List of Agents for Service of Process
                        Attachment 4: Non-Disclosure and Non-              Exhibit L:   Renewal Amendment to Franchise Agreement
                                        Competition Agreement
                        Attachment 5: Trademarks                           Exhibit M:   Extended Account Guarantee Agreement
                        Attachment 6: Spousal Consent                      Exhibit N:   Insurance and Bond Applications
                        Attachment 7: Illinois Addendum                    Exhibit O:   Background Check Release and Authorization
           Exhibit D:   Promissory Note                                    Exhibit P:   Assignments of Franchise Rights
           Exhibit E:   Agreement for Account Assignment or Increase       Exhibit Q:   Receipts

Date:
         (do not leave blank)                                                           Signature of Prospective Franchisee
                                                                                        individually,and on behalf of any entity to be
                                                                                        formed.


                                                                                        Print Name

Please sign this copy of this receipt, PRINT YOUR NAME, date your signature, and return to OpenWorks at 4742
        th
North 24 Street, Suite 450, Phoenix, Arizona 85016.


2622548.3 03/16          A:560462.12       E:2322954.1       I:2607322.1      M:2323111.1      Q:2622548.3                    FRANCHISOR’S
015961.00027             B:2622509.2       F:2322957.1       J:2621710.1      N:2323113.1                                            COPY
FDD: 2607355.5           C:2622019.2       G:2322991.1       K:2322448.1      O:2321049.2                                    EXHIBIT Q TO FDD
                         D:2322952.1       H:2607921.1       L:2323109.1      P:2323121.1
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 257 of 262




                     EXHIBIT 3




                                               EXHIBIT 3
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 258 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 259 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 260 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 261 of 262
Case 2:18-cv-03780-JAT Document 1-2 Filed 11/05/18 Page 262 of 262
